Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 1 of 589
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 2 of 589
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 3 of 589
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 4 of 589
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 5 of 589
                                                        UNOFFICIAL COPY   1




          RPTR ZAMORA

    EDTR ZAMORA




    OVERSIGHT OF THE REPORT ON THE INVESTIGATION INTO RUSSIAN

    INTERFERENCE IN THE 2016 PRESIDENTIAL ELECTION: FORMER SPECIAL

    COUNSEL ROBERT S. MUELLER, III

    Wednesday, July 24, 2019

    House of Representatives,

    Committee on the Judiciary,

    Washington, D.C.




          The committee met, pursuant to call, at 8:32 a.m., in Room

    2141, Rayburn House Office Building, Hon. Jerrold Nadler [chairman

    of the committee] presiding.

          Present:   Representatives Nadler, Lofgren, Jackson Lee,

    Cohen, Johnson of Georgia, Deutch, Bass, Richmond, Jeffries,

    Cicilline, Swalwell, Lieu, Raskin, Jayapal, Demings, Correa,

    Scanlon, Garcia, Neguse, McBath, Stanton, Dean, Mucarsel-Powell,

    Escobar, Collins, Sensenbrenner, Chabot, Gohmert, Jordan, Buck,

    Ratcliffe, Roby, Gaetz, Johnson of Louisiana, Biggs, McClintock,

    Lesko, Reschenthaler, Cline, Armstrong, and Steube.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 6 of 589
                                                        UNOFFICIAL COPY   2




          Staff Present:   Aaron Hiller, Deputy Chief Counsel; Arya

    Hariharan, Deputy Chief Oversight Counsel; David Greengrass,

    Senior Counsel; John Doty, Senior Advisor; Lisette Morton,

    Director Policy, Planning, and Member Services; Madeline Strasser,

    Chief Clerk; Moh Sharma, Member Services and Outreach Advisor;

    Susan Jensen, Parliamentarian/Senior Counsel; Sarah Istel,

    Oversight Counsel; Julian Gerson, Staff Assistant; Will Emmons,

    Professional Staff Member; Brendan Belair, Minority Staff

    Director; Bobby Parmiter, Minority Deputy Staff Director/Chief

    Counsel; Jon Ferro, Minority Parliamentarian/General Counsel;

    Carlton David, Minority Chief Oversight Counsel; Ashley Callen,

    Minority Oversight Counsel; Danny Johnson, Minority Oversight

    Counsel; Jake Greenberg, Minority Oversight Counsel; and Erica

    Barker, Minority Chief Legislative Clerk.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 7 of 589
                                                        UNOFFICIAL COPY      3




          Chairman Nadler.    The Judiciary Committee will come to order.

    Without objection, the chair is authorized to declare recesses of

    the committee at any time.

          We welcome everyone to today's hearing on oversight of the

    report on the investigation into Russian interference in the 2016

    Presidential election.    I will now recognize myself for a brief

    opening statement.

          Director Mueller, thank you for being here.      I want to say

    just a few words about our themes today:      responsibility,

    integrity, and accountability.     Your career, for example, is a

    model of responsibility.    You are a decorated Marine officer.       You

    were awarded a Purple Heart and the Bronze Star for valor in

    Vietnam.   You served in senior roles at the Department of Justice,

    and in the immediate aftermath of 9/11, you served as director of

    the FBI.

          Two years ago, you return to public service to lead the

    investigation into Russian interference in the 2016 elections.

    You conducted that investigation with remarkable integrity.        For

    22 months, you never commented in public about your work, even

    when you were subjected to repeated and grossly unfair personal

    attacks.   Instead, your indictments spoke for you and in

    astonishing detail.

          Over the course of your investigation, you obtained criminal

    indictments against 37 people and entities.      You secured the

    conviction of President Trump's campaign chairman, his deputy
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 8 of 589
                                                        UNOFFICIAL COPY     4




    campaign manager, his National Security Advisor, and his personal

    lawyer, among others.    In the Paul Manafort case alone, you

    recovered as much as $42 million so that the cost of your

    investigation to the taxpayers approaches zero.

            And in your report you offer the country accountability as

    well.    In Volume I, you find that the Russian Government attacked

    our 2016 elections, quote, in a sweeping and systematic fashion,

    and that the attacks were designed to benefit the Trump campaign.

            Volume II walks us through 10 separate incidents of possible

    obstruction of justice where, in your words, President Trump

    attempted to exert undue influence over your investigation.       The

    President's behavior included, and I quote from your report,

    quote, public attacks on the investigation, nonpublic efforts to

    control it, and efforts in both public and private to encourage

    witnesses not to cooperate, close quote.

            Among the most shocking of these incidents, President Trump

    ordered his White House counsel to have you fired and then to lie

    and deny that it had happened.     He awarded his former campaign

    manager to convince the recused Attorney General to step in and to

    limit your work, and he attempted to prevent witnesses from

    cooperating with your investigation.

            Although Department policy barred you from indicting the

    President for this conduct, you made clear that he is not

    exonerated.    Any other person who acted in this way would have

    been charged with crimes, and in this Nation, not even the
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 9 of 589
                                                        UNOFFICIAL COPY     5




    President is above the law, which brings me to this committee's

    work:    responsibility, integrity, and accountability.     These are

    the marks by which we who serve on this committee will be measured

    as well.

            Director Mueller, we have a responsibility to address the

    evidence that you have uncovered.     You recognize as much when you

    said, quote, the Constitution requires a process other than the

    criminal justice system to formally accuse a sitting President of

    wrongdoing, close quote.    That process begins with the work of

    this committee.

            We will follow your example, Director Mueller.    We will act

    with integrity.    We will follow the facts where they lead.     We

    will consider all appropriate remedies.      We will make our

    recommendation to the House when our work concludes.       We will do

    this work because there must be accountability for the conduct

    described in your report, especially as it relates to the

    President.

            Thank you again, Director Mueller.   We look forward to your

    testimony.

            It is now my pleasure to recognize the ranking member of the

    Judiciary Committee, the gentleman from Georgia, Mr. Collins, for

    his opening statement.

            [The statement of Chairman Nadler follows:]



    ******** COMMITTEE INSERT ********
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 10 of 589
                                                        UNOFFICIAL COPY     6




           Mr. Collins.    Thank you, Mr. Chairman.   And thank you,

     Mr. Mueller, for being here.

           For 2 years leading up to the release of the Mueller report

     and in the 3 months since, Americans were first told what to

     expect and then what to believe.     Collusion, we were told, was in

     plain sight, even if the special counsel's team didn't find it.

           When Mr. Mueller produced his report and Attorney General

     Barr provided it to every American, we read no American conspired

     with Russia to interfere in our elections but learned the depths

     of Russia's malice toward America.

           We are here to ask serious questions about Mr. Mueller's

     work, and we will do that.    After an extended, unhampered

     investigation, today marks an end to Mr. Mueller's involvement in

     an investigation that closed in April.     The burden of proof for

     accusations that remain unproven is extremely high and especially

     in light of the special counsel's thoroughness.

           We were told this investigation began as an inquiry into

     whether Russia meddled in our 2016 election.     Mr. Mueller, you

     concluded they did.    Russians accessed Democrat servers and

     disseminated sensitive information by tricking campaign insiders

     into revealing protected information.

           The investigation also reviewed whether Donald Trump, the

     President, sought Russian assistance as a candidate to win the

     Presidency.   Mr. Mueller concluded he did not.     His family or

     advisers did not.    In fact, the report concludes no one in the
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 11 of 589
                                                        UNOFFICIAL COPY         7




     President's campaign colluded, collaborated, or conspired with the

     Russians.

           The President watched the public narrative surrounding this

     investigation [inaudible] assume his guilt while he knew the

     extent of his innocence.    Volume II of Mr. Mueller's report

     details the President's reaction to frustrating investigation

     where his innocence was established early on.      The President's

     attitude toward the investigation was understandably negative, yet

     the President did not use his authority to close the

     investigation.   He asked his lawyer if Mr. Mueller had conflicts

     that disqualified Mr. Mueller from the job, but he did not shut

     down the investigation.    The President knew he was innocent.

           Those are the facts of the Mueller report.     Russia meddled in

     the 2016 election, the President did not conspire with the

     Russians, and nothing we hear today will change those facts.         But

     one element of this story remains:     the beginnings of the FBI

     investigation into the President.     I look forward to Mr. Mueller's

     testimony about what he found during his review of the origins of

     the investigation.

           In addition, the inspector general continues to review how

     baseless gossip can be used to launch an FBI investigation against

     a private citizen and eventually a President.      Those results will

     be released, and we will need to learn from them to ensure

     government intelligence and our law enforcement powers are never

     again used and turned on a private citizen or a potential -- or a
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 12 of 589
                                                         UNOFFICIAL COPY    8




     political candidate as a result of the political leanings of a

     handful of FBI agents.

             The origins and conclusions of the Mueller investigation are

     the same things:    what it means to be American.    Every American

     has a voice in our democracy.    We must protect the sanctity of

     their voice by combatting election interference.      Every American

     enjoys the presumption of innocence and guarantee of due process.

     If we carry nothing -- anything away today, it must be that we

     increase our vigilance against foreign election interference,

     while we ensure our government officials don't weaponize their

     power against the constitutional rights guaranteed to every U.S.

     citizen.

             Finally, we must agree that the opportunity cost here is too

     high.    The months we have spent investigating from this dais

     failed to end the border crisis or contribute to the growing job

     market.    Instead, we have gotten stuck, and it's paralyzed this

     committee and this House.

             And as a side note, every week, I leave my family and kids,

     the most important things to me, to come to this place because I

     believe this place is a place where we can actually do things and

     help people.    Six and a half years ago, I came here to work on

     behalf of the people of the Ninth District in this country, and we

     accomplished a lot in those first 6 years on a bipartisan basis

     with many of my friends across the aisle sitting on this dais with

     me today.    However, this year, because of the majority's dislike
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 13 of 589
                                                        UNOFFICIAL COPY     9




     of this President and the endless hearing and to a closed

     investigation have caused us to accomplish nothing except talk

     about the problems of our country, while our border is on fire, in

     crisis, and everything else is stopped.

           This hearing is long overdue.    We have had truth for months.

     No American conspired to throw our election.     What we need today

     is to let that truth bring us confidence, and I hope,

     Mr. Chairman, closure.

           With that, I yield back.

           [The statement of Mr. Collins follows:]



     ******** COMMITTEE INSERT ********
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 14 of 589
                                                         UNOFFICIAL COPY   10




           Chairman Nadler.    Thank you, Mr. Collins.

           I will now introduce today's witness.

           Robert Mueller served as Director of the FBI from 2001 to

     2013, and most recently served as special counsel in the

     Department of Justice overseeing the investigation into Russian

     interference in the 2016 special election.

           He received his BA from Princeton University and MA from

     New York University, in my district, and his JD from the

     University of Virginia.    Mr. Mueller is accompanied by his -- by

     counsel, Aaron Zebley, who served as deputy special counsel on the

     investigation.

           We welcome our distinguished witness, and we thank you for

     participating in today's hearing.

           Now, if you would please rise, I will begin by swearing you

     in.

           Raise your right hand, please.    Left hand.

           Do you swear or affirm under penalty of perjury that the

     testimony you're about to give is true and correct to the best of

     your knowledge, information, and belief, so help you God?

           Let the record show the witness answered in the affirmative.

           Thank you.   And please be seated.

           Please note that your written statement will be entered into

     the record in its entirety.    Accordingly, I ask that you summarize

     your testimony in 5 minutes.

           Director Mueller, you may begin.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 15 of 589
                                                        UNOFFICIAL COPY   11




     STATEMENT OF ROBERT S. MUELLER, III, SPECIAL COUNSEL, THE SPECIAL

     COUNSEL'S OFFICE, THE INVESTIGATION INTO RUSSIAN INTERFERENCE IN

     THE 2016 PRESIDENTIAL ELECTION, MAY 2017 TO MAY 2019



           Mr. Mueller.   Good morning, Chairman Nadler and Ranking

     Member Collins, and the members of the committee.

           As you know, in May 2017, the Acting Attorney General asked

     me to serve as special counsel.    I undertook that role because I

     believed that it was of paramount interest to the Nation to

     determine whether a foreign adversary had interfered in the

     Presidential election.    As the Acting Attorney General said at the

     time, the appointment was necessary in order for the American

     people to have full confidence in the outcome.

           My staff and I carried out this assignment with that critical

     objective in mind:   to work quietly, thoroughly, and with

     integrity so that the public would have full confidence in the

     outcome.

           The order appointing me as special counsel directed our

     office to investigate Russian interference in the 2016

     Presidential election.    This included investigating any links or

     coordination between the Russian Government and individuals

     associated with the Trump campaign.     It also included

     investigating efforts to interfere with or obstruct our

     investigation.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 16 of 589
                                                        UNOFFICIAL COPY     12




           Throughout the investigation, I continually stressed two

     things to the team that we had assembled.     First, we needed to do

     our work as thoroughly as possible and as expeditiously as

     possible.   It was in the public interest for our investigation to

     be complete but not to last a day longer than was necessary.

           Second, the investigation needed to be conducted fairly and

     with absolute integrity.    Our team would not leak or take other

     actions that could compromise the integrity of our work.         All

     decisions were made based on the facts and the law.

           During the course of our investigation, we charged more than

     30 defendants with committing Federal crimes, including 12

     officers of the Russian military.     Seven defendants have been

     convicted or pled guilty.    Certain other charges we brought remain

     pending today, and for those matters, I stress that the

     indictments contain allegations and every defendant is presumed

     innocent unless and until proven guilty.

           In addition to the criminal charges we brought, as required

     by Justice Department regulations, we submitted a confidential

     report to the Attorney General at the conclusion of our

     investigation.   The report set forth the results of our work and

     the reasons for our charging and declination decisions.         The

     Attorney General later made the report largely public.

           As you know, I made a few limited remarks about our report

     when we closed the Special Counsel's Office in May of this year,

     but there are certain points that bear emphasis.      First, our
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 17 of 589
                                                        UNOFFICIAL COPY      13




     investigation found that the Russian Government interfered in our

     election in sweeping and systematic fashion.

           Second, the investigation did not establish that members of

     the Trump campaign conspired with the Russian Government in its

     election interference activities.     We did not address collusion,

     which is not a legal term; rather, we focused on whether the

     evidence was sufficient to charge any member of the campaign with

     taking part in a criminal conspiracy, and it was not.

           Third, our investigation of efforts to obstruct the

     investigation and lie to investigators was of critical importance.

     Obstruction of justice strikes at the core of the government's

     effort to find the truth and to hold wrongdoers accountable.

           Finally, as described in Volume II of our report, we

     investigated a series of actions by the President towards the

     investigation.   Based on Justice Department policy and principles

     of fairness, we decided we would not make a determination as to

     whether the President committed a crime.     That was our decision

     then and it remains our decision today.

           Let me say a further word about my appearance today.      It is

     unusual for a prosecutor to testify about a criminal

     investigation.   And given my role as a prosecutor, there are

     reasons why my testimony will necessarily be limited.

           First, public testimony could affect several ongoing matters.

     In some of these matters, court rules or judicial orders limit the

     disclosure of information to protect the fairness of the
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 18 of 589
                                                        UNOFFICIAL COPY     14




     proceedings.    And consistent with longstanding Justice Department

     policy, it would be inappropriate for me to comment in any way

     that could affect an ongoing matter.

             Second, the Justice Department has asserted privileges

     concerning investigative information and decisions, ongoing

     matters within the Justice Department, and deliberations within

     our office.    These are Justice Department privileges that I will

     respect.    The Department has released the letter discussing the

     restrictions on my testimony.    I therefore will not be able to

     answer questions about certain areas that I know are of public

     interest.

             For example, I am unable to address questions about the

     initial opening of the FBI's Russia investigation, which occurred

     months before my appointment, or matters related to the so-called

     Steele dossier.    These matters are subjects of ongoing review by

     the Department.    Any questions on these topics should therefore be

     directed to the FBI or the Justice Department.

             As I explained when we closed the Special Counsel's Office in

     May, our report contains our findings and analysis and the reasons

     for the decisions we made.    We conducted an extensive

     investigation over 2 years.     In writing the report, we stated the

     results of our investigation with precision.     We scrutinized every

     word.    I do not intend to summarize or describe the results of our

     work in a different way in the course of my testimony today.         And

     as I said on May 29, the report is my testimony, and I will stay
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 19 of 589
                                                        UNOFFICIAL COPY    15




     within that text.

           And as I stated in May, I will not comment on the actions of

     the Attorney General or of Congress.     I was appointed as a

     prosecutor, and I intend to adhere to that role and to the

     Department standards that govern it.

           I will be joined today by Deputy Special Counsel Aaron

     Zebley.    Mr. Zebley has extensive experience as a Federal

     prosecutor and at the FBI, where he served as my chief of staff.

     Mr. Zebley was responsible for the day-to-day oversight of the

     investigations conducted by our office.

           Now, I also want to, again, say thank you to the attorneys,

     the FBI agents, the analysts, the professional staff who helped us

     conduct this investigation in a fair and independent manner.

     These individuals, who spent nearly 2 years working on this

     matter, were of the highest integrity.

           Let me say one more thing.    Over the course of my career, I

     have seen a number of challenges to our democracy.      The Russian

     Government's effort to interfere in our election is among the most

     serious.   And as I said on May 29, this deserves the attention of

     every American.

           Thank you, Mr. Chairman.

           [The statement of Mr. Mueller follows:]



     ******** COMMITTEE INSERT ********
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 20 of 589
                                                        UNOFFICIAL COPY    16




           Chairman Nadler.      Thank you.

           We will now proceed under the 5-minute rule with questions.

     I will begin by recognizing myself for 5 minutes.

           Director Mueller, the President has repeatedly claimed that

     your report found there was no obstruction and that it completely

     and totally exonerated him.      But that is not what your report

     said, is it?

           Mr. Mueller.    Correct, that is not what the report said.

           Chairman Nadler.      In our reading from page 2 of Volume II of

     your report that is on the screen, you wrote, quote, if we had

     confidence after a thorough investigation of the facts that the

     President clearly did not commit obstruction of justice, we would

     so state.   Based on the facts and the applicable legal standards,

     however, we are unable to reach that judgment, close quote.

           Now, does that say there was no obstruction?

           Mr. Mueller.    No.

           Chairman Nadler.      In fact, you were actually unable to

     conclude the President did not commit obstruction of justice.        Is

     that correct?

           Mr. Mueller.    Well, we at the outset, determined that

     we -- when it came to the President's culpability, we needed

     to -- we needed to go forward only after taking into account the

     OLC opinion that indicated that a President -- a sitting President

     cannot be indicted.

           Chairman Nadler.      So the report did not conclude that he did
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 21 of 589
                                                        UNOFFICIAL COPY     17




     not commit obstruction of justice.      Is that correct?

           Mr. Mueller.   That is correct.

           Chairman Nadler.     And what about total exoneration?    Did you

     actually totally exonerate the President?

           Mr. Mueller.   No.

           Chairman Nadler.     Now, in fact, your report expressly states

     that it does not exonerate the President?

           Mr. Mueller.   It does.

           Chairman Nadler.     And your investigation actually found,

     quote, multiple acts by the President that were capable of

     exerting undue influence over law enforcement investigations,

     including the Russian interference and obstruction investigations.

     Is that correct?

           Mr. Mueller.   Correct.

           Chairman Nadler.     Now, Director Mueller, can you explain in

     plain terms what that finding means so the American people can

     understand it?

           Mr. Mueller.   Well, the finding indicates that the President

     was not -- that the President was not exculpated for the acts that

     he allegedly committed.

           Chairman Nadler.     In fact, you were talking about incidents,

     quote, in which the President sought to use his official power

     outside of usual channels, unquote, to exert undue influence over

     your investigations.     Is that right?

           Mr. Mueller.   That's correct.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 22 of 589
                                                        UNOFFICIAL COPY   18




           Chairman Nadler.   Now, am I correct, then, on page 7 of

     Volume II of your report, you wrote, quote, the President became

     aware that his own conduct was being investigated in an

     obstruction of justice inquiry.     At that point, the President

     engaged in a second phase of conduct, involving public attacks on

     the investigation, nonpublic efforts to control it, and efforts in

     both public and private to encourage witnesses not to cooperate

     with the investigation, close quote.

           So President Trump's efforts to exert undue influence over

     your investigation intensified after the President became aware

     that he personally was being investigated?

           Mr. Mueller.   I stick with the language that you have in

     front of you.

           Chairman Nadler.   Which --

           Mr. Mueller.   Which comes from page 7, Volume II.

           Chairman Nadler.   Now, is it correct that if you concluded

     that the President committed the crime of obstruction, you could

     not publicly state that in your report or here today?

           Mr. Mueller.   Can you repeat the question, sir?

           Chairman Nadler.   Is it correct that if you had concluded

     that the President committed the crime of obstruction, you could

     not publicly state that in your report or here today?

           Mr. Mueller.   Well, I would say you could -- the statement

     would be that you would not indict and you would not indict

     because under the OLC opinion a sitting President cannot be
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 23 of 589
                                                         UNOFFICIAL COPY   19




     indicted.   It would be unconstitutional.

           Chairman Nadler.   Okay.      So you could not state that because

     of the OLC opinion if that had been your conclusion?

           Mr. Mueller.   OLC opinion with some guide, yes.

           Chairman Nadler.   But under DOJ -- under Department of

     Justice policy, the President could be prosecuted for obstruction

     of justice crimes after he leaves office, correct?

           Mr. Mueller.   True.

           Chairman Nadler.   Thank you.

           Did any senior White House official refuse a request to be

     interviewed by you and your team?

           Mr. Mueller.   I don't believe so.

           Well, let me take that back.      I would have to look at it, but

     I'm not certain that that was the case.

           Chairman Nadler.   Did the President refuse a request to be

     interviewed by you and your team?

           Mr. Mueller.   Yes.

           Chairman Nadler.   Yes.    And is it true that you tried for

     more than a year to secure an interview with the President?

           Mr. Mueller.   Yes.

           Chairman Nadler.   And is it true that you and your team

     advised the President's lawyer that, quote, an interview with the

     President is vital to our investigation, close quote?

           Mr. Mueller.   Yes.    Yes.

           Chairman Nadler.   And is it true that you also, quote, stated
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 24 of 589
                                                        UNOFFICIAL COPY   20




     that it is in the interest of the Presidency and the public for an

     interview to take place, close quote?

           Mr. Mueller.   Yes.

           Chairman Nadler.   But the President still refused to sit for

     an interview by you or your team?

           Mr. Mueller.   True.   True.

           Chairman Nadler.   And did you also ask him to provide written

     answers to questions under 10 possible episodes of obstruction of

     justice crimes involving him?

           Mr. Mueller.   Yes.

           Chairman Nadler.   Did he provide any answers to a single

     question about whether he engaged in obstruction of justice

     crimes?

           Mr. Mueller.   I would have to check on that.    I'm not

     certain.

           Chairman Nadler.   Director Mueller, we are grateful that you

     are here to explain your investigation and findings.      Having

     reviewed your work, I believe anyone else would engage in the

     conduct describing your report would have been criminally

     prosecuted.   Your work is vitally important to this committee and

     the American people because no one is above the law.

           I'll now recognize the gentleman from Georgia, Mr. Collins.

           Mr. Collins.   Thank you, Mr. Chairman.

           And we are moving, I understand and just reiterate, on the

     5-minute rule.   Mr. Mueller, I have several questions, many of
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 25 of 589
                                                        UNOFFICIAL COPY    21




     which that you just answered will be questioned here in a moment,

     but I want to lay some foundations.     So we will go through these

     fairly quickly.   I will talk slowly.    I am said that I talk fast.

     I will talk slowly.

           Mr. Mueller.    Thank you, sir.

           Mr. Collins.    In your press conference, you stated any

     testimony from your office would not go beyond our report.       We

     chose these words carefully.    The words speaks for itself.     I will

     not provide information beyond that which is already public in any

     appearance before Congress.

           Do you stand by that statement?

           Mr. Mueller.    Yes.

           Mr. Collins.    Since closing the Special Counsel's Office in

     May of 2019, have you conducted any additional interviews or

     obtained any new information in your role as special counsel?

           Mr. Mueller.    In the wake of the report?

           Mr. Collins.    Since the closing of the office in May of 2019.

           Mr. Mueller.    And the question was?

           Mr. Collins.    Have you conducted any new interviews and any

     new witnesses or anything?

           Mr. Mueller.    No.

           Mr. Collins.    And you can confirm you're no longer special

     counsel, correct?

           Mr. Mueller.    I am no longer special counsel.

           Mr. Collins.    At any time with the investigation, was your
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 26 of 589
                                                        UNOFFICIAL COPY     22




     investigation curtailed or stopped or hindered?

           Mr. Mueller.    No.

           Mr. Collins.    Were you or your team provided any questions by

     Members of Congress of the majority ahead of your hearing today?

           Mr. Mueller.    No.

           Mr. Collins.    Your report states that your investigative team

     included 19 lawyers and approximately 40 FBI agents and analysts

     and accountants.     Are those numbers accurate?

           Mr. Mueller.    Could you repeat that, please?

           Mr. Collins.    Forty FBI agents, 19 lawyers, intelligence

     analysts, and forensic accountants.      Are those numbers accurate?

     This is included in your report.

           Mr. Mueller.    Generally, yes.

           Chairman Nadler.      Is it also true that you issued over 2,800

     subpoenas, executed nearly 500 search warrants, obtained more than

     230 orders for communication records, and 50 pen registers?

           Mr. Mueller.    That went a little fast for me.

           Mr. Collins.    Okay.    In your report -- I will make this very

     simple -- you did a lot of work, correct?

           Mr. Mueller.    Yes.    That I agree to.

           Mr. Collins.    A lot of subpoenas?    A lot of pen registers?

           Mr. Mueller.    A lot of subpoenas, yes.

           Mr. Collins.    Okay.    We will walk this really slow if we need

     to.

           Mr. Mueller.    A lot search warrants.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 27 of 589
                                                        UNOFFICIAL COPY   23




           Mr. Collins.   All right.   A lot of search warrants, a lot of

     things.   So you are very thorough?

           Mr. Mueller.   What?

           Mr. Collins.   In your opinion, very thorough, you listed this

     out in your report, correct?

           Mr. Mueller.   Yes.

           Mr. Collins.   Thank you.

           Is it true the evidence gathered during your

     investigation -- or given the questions that you have just

     answered, is it true the evidence gathered during your

     investigation did not establish that the President was involved in

     the underlying crime related to Russian election interference as

     stated in Volume I, page 7?

           Mr. Mueller.   We found insufficient evidence of the

     President's culpability --

           Mr. Collins.   So that would be a yes.

           Mr. Mueller.   -- with -- pardon?

           Mr. Collins.   That would be a yes?

           Mr. Mueller.   Yes.

           Mr. Collins.   Thank you.

           Isn't it true the evidence did not establish that the

     President or those close to him were involved in the charge of

     Russian computer hacking or active measure conspiracies or that

     the President otherwise had unlawful relationships with any

     Russian official, Volume II, pages 76, correct?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 28 of 589
                                                        UNOFFICIAL COPY    24




           Mr. Mueller.   I leave the answer to our report.

           Mr. Collins.   So that is a yes.

           Is that true, your investigation did not establish that

     members of the Trump campaign conspired or coordinated with the

     Russian Government in the election interference activity, Volume

     I, page 2, Volume I, page 173?

           Mr. Mueller.   Thank you.   Yes.

           Mr. Collins.   Yes.   Thank you.

           Although your report states collusion is not a specific

     offense, and you have said that this morning, or a term of art in

     Federal criminal law, conspiracy is.

           In the colloquial context, are "collusion" and "conspiracy"

     essentially synonymous terms?

           Mr. Mueller.   You're going to have to repeat that for me.

           Mr. Collins.   Collusion is not a specific offense or a term

     of art in the Federal criminal law; conspiracy is.

           Mr. Mueller.   Yes.

           Mr. Collins.   In the colloquial context, known public

     context, "collusion" and "conspiracy" are essentially synonymous

     terms, correct?

           Mr. Mueller.   No.

           Mr. Collins.   If no, on page 180 of Volume I of your report,

     you wrote, as defined in legal dictionaries, collusion is largely

     synonymous with conspiracy as that crime is set forth in the

     general Federal conspiracy statute, 18 U.S.C. 371.      You said at
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 29 of 589
                                                         UNOFFICIAL COPY     25




     your May 29 press conference and here today, you choose your words

     carefully.   Are you sitting here today testifying to something

     different than what your report states?

           Mr. Mueller.    Well, what I'm asking is, if you can give me

     the citation, I can look at the citation and evaluate whether it

     is accurate.

           Mr. Collins.    Okay.   Let me just be clarifying.   You stated

     that you have stayed within the report.      I just stated your report

     back to you.   And you said that collusion and conspiracy were not

     synonymous terms.    That was -- your answer was no.

           Mr. Mueller.    That's correct.

           Mr. Collins.    In that page 180 of Volume I of your report it

     says, as defined in legal dictionaries, collusion is largely

     synonymous with conspiracy as that crime is set forth in general

     conspiracy statute 18 U.S.C. 371.       Now, you said you chose your

     words carefully.     Are you contradicting your report right now?

           Mr. Mueller.    Not when I read it.

           Mr. Collins.    So you change your answer to yes then?

           Mr. Mueller.    No.   No.   If you look at the language --

           Mr. Collins.    I'm reading your report, sir.    It's a yes or no

     answer.

           Mr. Mueller.    Page 180?

           Mr. Collins.    Page 180, Volume I.    This is from your report.

           Mr. Mueller.    Correct.    And I leave it with the report.

           Mr. Collins.    So the report says, yes, they are synonymous.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 30 of 589
                                                        UNOFFICIAL COPY   26




           Mr. Mueller.   Yes.

           Mr. Collins.   Hopefully, for finally, out of your own report,

     we can put to bed the collusion and conspiracy.

           One last question as we're going through.     Did you ever look

     into other countries investigated in the Russian's interference

     into our election?   Were other countries investigated or found

     knowledge that they had interference in our election?

           Mr. Mueller.   I'm not going to discuss other matters.

           Mr. Collins.   With that, I yield back.

           Chairman Nadler.   The gentleman yields back.

           The gentlelady from California.

           Ms. Lofgren.   Director Mueller, as you've heard from the

     chairman, we're mostly going to talk about obstruction of justice

     today.   But the investigation of Russia's attack that started your

     investigation is why evidence of possible obstruction is serious.

           To what extent did the Russian Government interfere in the

     2016 Presidential election?

           Mr. Mueller.   Could you repeat that, ma'am?

           Ms. Lofgren.   To what extent did the Russian Government

     interfere in the 2016 Presidential election?

           Mr. Mueller.   Well, particularly when it came to computer

     crimes and the like, the government was implicated.

           Ms. Lofgren.   So you wrote, in Volume I, that the Russian

     Government interfered in the 2016 Presidential election in

     sweeping and systematic fashion.     You also described in your
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 31 of 589
                                                        UNOFFICIAL COPY   27




     report that the then-Trump campaign chairman Paul Manafort shared

     with a Russian operative, Kilimnik, the campaign strategy for

     winning Democratic votes in Midwestern States and internal polling

     data of the campaign.    Isn't that correct?

           Mr. Mueller.    Correct.

           Ms. Lofgren.    They also discussed the status of the Trump

     campaign and Manafort's strategy for winning Democratic votes in

     Midwestern States.    Months before that meeting, Manafort had

     caused internal data to be shared with Kilimnik, and the sharing

     continued for some period of time after their August meeting.

     Isn't that correct?

           Mr. Mueller.    Accurate.

           Ms. Lofgren.    In fact, your investigation found that Manafort

     briefed Kilimnik on the state of the Trump campaign and Manafort's

     plan to win the election, and that briefing encompassed the

     campaign's messaging, its internal polling data.      It also included

     discussion of battleground States, which Manafort identified as

     Michigan, Wisconsin, Pennsylvania, and Minnesota.      Isn't that

     correct?

           Mr. Mueller.    That's correct.

           Ms. Lofgren.    Did your investigation determine who requested

     the polling data to be shared with Kilimnik?

           Mr. Mueller.    Well, I would direct you to the report and

     adopt what we have in the report with regard to that particular

     issue.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 32 of 589
                                                        UNOFFICIAL COPY       28




           Ms. Lofgren.    We don't have the redacted version.       That's

     maybe another reason why we should get that for Volume I.

           Based on your investigation, how could the Russian Government

     have used this campaign polling data to further its sweeping and

     systematic interference in the 2016 Presidential election?

           Mr. Mueller.    That's a little bit out of our path.

           Ms. Lofgren.    Fair enough.

           Did your investigation find that the Russian Government

     perceived it would benefit from one of the candidates winning?

           Mr. Mueller.    Yes.

           Ms. Lofgren.    And which candidate would that be?

           Mr. Mueller.    Well, it would be Trump --

           Ms. Lofgren.    Correct.

           Mr. Mueller.    -- the President.

           Ms. Lofgren.    Now, the Trump campaign wasn't exactly

     reluctant to take Russian help.      You wrote, it expected it would

     benefit electorally from information stolen and released through

     Russian efforts.     Isn't that correct?

           Mr. Mueller.    That's correct.

           Ms. Lofgren.    Now, was the investigation's

     determination -- what was the investigation's determination

     regarding the frequency with which the Trump campaign made contact

     with the Russian Government?

           Mr. Mueller.    Well, I would have to refer you to the report

     on that.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 33 of 589
                                                         UNOFFICIAL COPY     29




           Ms. Lofgren.    Well, we went through and we counted 126

     contacts between Russians or their agents and Trump campaign

     officials or their associates.       So would that sound about right?

           Mr. Mueller.    I can't say.    I understand the statistic and I

     believe it.     I understand the statistic.

           Ms. Lofgren.    Well, Mr. Mueller, I appreciate your being here

     and your report.     From your testimony and the report, I think the

     American people have learned several things.       First, the Russians

     wanted Trump to win; second, the Russians went on a sweeping cyber

     influence campaign.    The Russians hacked the DNC, and they got the

     Democratic game plan for the election.       The Russian campaign

     chairman met with Russian agents and repeatedly gave them internal

     data, polling, and messaging in the battleground States.

           So while the Russians were buying ads and creating propaganda

     to influence the outcome of the election, they were armed with

     inside information that they had stolen through hacking from the

     DNC and that they had been given by the Trump campaign chairman,

     Mr. Manafort.

           My colleagues will probe the efforts undertaken to keep this

     information from becoming public, but I think it's important for

     the American people to understand the gravity of the underlying

     problem that your report uncovered.

           And with that, Mr. Chairman, I would yield back.

           Chairman Nadler.    The gentlelady yields back.

           The gentleman from Texas.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 34 of 589
                                                        UNOFFICIAL COPY     30




           Mr. Ratcliffe.   Good morning, Director.    If you'll let me

     quickly summarize your opening statement this morning.      You said

     in Volume I on the issue of conspiracy, the special counsel

     determined that the investigation did not establish that members

     of the Trump campaign conspired or coordinated with the Russian

     Government in its election interference activities.      And then in

     Volume II, for reasons that you explain, the special counsel did

     not make a determination on whether there was an obstruction of

     justice crime committed by the President.

           Is that fair?

           Mr. Mueller.    Yes, sir.

           Mr. Ratcliffe.   All right.   Now, in explaining the special

     counsel did not make what you called a traditional prosecution or

     declination decision, the report on the bottom of page 2 of Volume

     II reads as follows:    The evidence we obtained about the

     President's actions and intent presents difficult issues that

     prevent us from conclusively determining that no criminal conduct

     occurred.   Accordingly, while this report does not conclude that

     the President committed a crime, it also does not exonerate him.

           Now, I read that correctly?

           Mr. Mueller.    Yes.

           Mr. Ratcliffe.   All right.   Now, your report, and today, you

     said that all times the special counsel team operated under was

     guided by and followed Justice Department policies and principles.

     So which DOJ policy or principle sets forth a legal standard that
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 35 of 589
                                                         UNOFFICIAL COPY   31




     an investigated person is not exonerated if their innocence from

     criminal conduct is not conclusively determined?

           Mr. Mueller.    Can you repeat the last part of that question?

           Mr. Ratcliffe.    Yeah.   Which DOJ policy or principle sets

     forth a legal standard that an investigated person is not

     exonerated if their innocence from criminal conduct is not

     conclusively determined?     Where does that language come from,

     Director?   Where is the DOJ policy that says that?

           Let me make it easier.

           Mr. Mueller.    Can I answer?

           Mr. Ratcliffe.    Is there --

           Mr. Mueller.    I'm sorry.   Go ahead.

           Mr. Ratcliffe.    Can you give me an example other than Donald

     Trump where the Justice Department determined that an investigated

     person was not exonerated because their innocence was not

     conclusively determined?

           Mr. Mueller.    I cannot, but this is a unique situation.

           Mr. Ratcliffe.    Okay.   Well, you can't -- time is short.

     I've got 5 minutes.     Let's just leave it at you can't find it,

     because I'll tell you why.      It doesn't exist.   The special

     counsel's job -- nowhere does it say that you were to conclusively

     determine Donald Trump's innocence or that the special counsel

     report should determine whether or not to exonerate him.

           It's not in any of the documents.     It's not in your

     appointment order.     It's not in the special counsel regulations.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 36 of 589
                                                        UNOFFICIAL COPY     32




     It's not in the OLC opinions.    It's not in the Justice manual, and

     it's not in the principles of Federal prosecution.

           Nowhere do those words appear together because, respectfully,

     respectfully, Director, it was not the special counsel's job to

     conclusively determine Donald Trump's innocence or to exonerate

     him because the bedrock principle of our justice system is a

     presumption of innocence.    It exists for everyone.    Everyone is

     entitled to it, including sitting Presidents.      And because there

     is a presumption of innocence, prosecutors never, ever need to

     conclusively determine it.

           Now, Director, the special counsel applied this inverted

     burden of proof that I can't find and you said doesn't exist

     anywhere in the Department policies, and you used it to write a

     report.   And the very first line of your report, the very first

     line of your report says, as you read this morning, it authorizes

     the special counsel to provide the Attorney General with a

     confidential report explaining the prosecution or declination

     decisions reached by the special counsel.     That's the very first

     word of your report, right?

           Mr. Mueller.   That's correct.

           Mr. Ratcliffe.    Here's the problem, Director.   The special

     counsel didn't do that.    On Volume I, you did.    On Volume II, with

     respect to potential obstruction of justice, the special counsel

     made neither a prosecution decision or a declination decision.

     You made no decision.    You told us this morning and in your report
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 37 of 589
                                                         UNOFFICIAL COPY   33




     that you made no determination.

            So, respectfully, Director, you didn't follow the special

     counsel regulations.      It clearly says write a confidential report

     about decisions reached.      Nowhere in here does it say write a

     report about decisions that weren't reached.      You wrote 180 pages,

     180 pages about decisions that weren't reached, about potential

     crimes that weren't charged or decided.      And respectfully,

     respectfully, by doing that, you managed to violate every

     principle and the most sacred of traditions about prosecutors not

     offering extra prosecutorial analysis about potential crimes that

     aren't charged.

            So Americans need to know this, as they listen to the

     Democrats and socialists on the other side of the aisle as they do

     dramatic readings from this report, that Volume II of this report

     was not authorized under the law to be written.       It was written to

     a legal standard that does not exist at the Justice Department,

     and it was written in violation of every DOJ principle about extra

     prosecutorial commentary.

            I agree with the chairman this morning when he said Donald

     Trump is not above the law.      He's not.   But he damn sure shouldn't

     be below the law, which is where Volume II of this report puts

     him.

            Chairman Nadler.    The gentleman's time is expired.

            The gentlelady from Texas.

            Ms. Jackson Lee.    Thank you, Mr. Chairman.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 38 of 589
                                                        UNOFFICIAL COPY    34




           Director Mueller, good morning.    Your exchange with the

     gentlelady from California demonstrates what is at stake.       The

     Trump campaign chair Paul Manafort was passing sensitive voter

     information and poller data to a Russian operative.       And there

     were so many other ways that Russia subverted our democracy.

           Together with the evidence in Volume I, I cannot think of a

     more serious need to investigate.     So now I'm going to ask you

     some questions about obstruction of justice as it relates to

     Volume II.

           On page 12 of Volume II, you state, we determined that there

     were sufficient factual and legal basis to further investigate

     potential obstruction of justice issues involving the President.

     Is that correct?

           Mr. Mueller.   And do you have a citation, ma'am?

           Ms. Jackson Lee.   Page 12, Volume II.

           Mr. Mueller.   And which portion of that page?

           Ms. Jackson Lee.   That is, we determined that there was a

     sufficient factual and legal basis to further investigate

     potential obstruction of justice issues involving the President.

     Is that correct?

           Mr. Mueller.   Yes.

           Ms. Jackson Lee.   Your report also described at least 10

     separate instances of possible obstruction of justice that were

     investigated by you and your team.     Is that correct?

           Mr. Mueller.   Yes.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 39 of 589
                                                        UNOFFICIAL COPY   35




           Ms. Jackson Lee.     In fact, the table of contents serves as a

     very good guide of some of the acts of that obstruction of justice

     that you investigated, and I put it up on the screen.      On page 157

     of Volume II, you describe those acts, and they range from the

     President's effort to curtail the special counsel's investigation,

     the President's further efforts to have the Attorney General take

     over the investigation, the President's orders Don McGahn to deny

     that the President tried to fire the special counsel, and many

     others.    Is that correct?

           Mr. Mueller.   Yes.

           Ms. Jackson Lee.     I direct you now to what you wrote,

     Director Mueller:    The President's pattern of conduct as a whole

     sheds light on the nature of the President's acts and the

     inferences that can be drawn about his intent.

           Does that mean you have to investigate all of his conduct to

     ascertain true motive?

           Mr. Mueller.   No.

           Ms. Jackson Lee.     And when you talk about the President's

     pattern of conduct, that include the 10 possible acts of

     obstruction that you investigated.     Is that correct?   When you

     talk about the President's pattern of conduct, that would include

     the 10 possible acts of obstruction that you investigated,

     correct?

           Mr. Mueller.   I direct you to the report for how that is

     characterized.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 40 of 589
                                                        UNOFFICIAL COPY   36




           Ms. Jackson Lee.   Thank you.

           Let me go to the screen again.    And for each of those 10

     potential instances of obstruction of justice, you analyzed three

     elements of a crime of obstruction of justice:      an obstructive

     act, a nexus between the act and official proceeding, and corrupt

     intent.   Is that correct?

           Mr. Mueller.    Yes.

           Ms. Jackson Lee.   You wrote on page 178, Volume II in your

     report, about corrupt intent:    Actions by the President to end a

     criminal investigation into his own conduct to protect against

     personal embarrassment or legal liability would constitute a core

     example of corruptly motivated conduct.     Is that correct?

           Mr. Mueller.    Yes.

           Ms. Jackson Lee.   To the screen again.    Even with the

     evidence you did find, is it true, as you note on page 76 of

     Volume II, that the evidence does indicate that a thorough FBI

     investigation would uncover facts about the campaign and the

     President personally that the President could have understood to

     be crimes or that would give rise to legal, personal, and

     political concerns?

           Mr. Mueller.    I rely on the language of the report.

           Ms. Jackson Lee.   Is that relevant to potential obstruction

     of justice?   Is that relevant to potential obstruction of justice?

           Mr. Mueller.    Yes.

           Ms. Jackson Lee.   You further elaborate on page 157,
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 41 of 589
                                                         UNOFFICIAL COPY   37




     obstruction of justice can be motivated by desire to protect

     noncriminal personal interests to protect against investigations

     where underlying criminal liability fall into a gray area or to

     avoid personal embarrassment.    Is that correct?

           Mr. Mueller.   I have on the screen --

           Ms. Jackson Lee.   Is that correct on the screen?

           Mr. Mueller.   Can you repeat the question, now that I have

     the language on the screen?

           Ms. Jackson Lee.   Is it correct, as you further elaborate,

     obstruction of justice can be motivated by a direct desire to

     protect noncriminal personal interests to protect against

     investigations where underlying criminal liability falls into a

     gray area --

           Mr. Mueller.   Yes.

           Ms. Jackson Lee.   -- or to avoid -- is that true?

           Mr. Mueller.   Yes.

           Ms. Jackson Lee.   And is it true that the impact -- pardon?

           Mr. Mueller.   Can you read the last question?

           Ms. Jackson Lee.   The last question was --

           Mr. Mueller.   I want to make certain I got it accurate.

           Ms. Jackson Lee.   No.   The last question was the language on

     the screen asking you if that's correct.

           Mr. Mueller.   Yes.

           Ms. Jackson Lee.   Okay.   Does a conviction of obstruction of

     justice result potentially in a lot of years of -- a lot of years
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 42 of 589
                                                        UNOFFICIAL COPY        38




     of time in jail?

           Mr. Mueller.   Yes.

           Well, again, can you repeat the question just to make certain

     that I have it accurate?

           Ms. Jackson Lee.   Does obstruction of justice warrant a lot

     of time in jail --

           Mr. Mueller.   Yes.

           Ms. Jackson Lee.   -- if you were convicted?

           Mr. Mueller.   Yes.

           Ms. Jackson Lee.   And if --

           Chairman Nadler.   The time of the gentlelady is expired.

           The gentleman from Wisconsin.

           Mr. Sensenbrenner.    Thank you very much, Mr. Chairman.

           Let me begin by reading the special counsel regulations by

     which you were appointed.    It reads, quote, at the conclusion of

     the special counsel's work, he or she shall provide the Attorney

     General with a confidential report explaining the prosecution or

     declination's decisions reached by the special counsel.         Is that

     correct?

           Mr. Mueller.   Yes.

           Mr. Sensenbrenner.    Okay.    Now, when a regulation uses the

     word "shall" provide, does it mean that the individual is, in

     fact, obligated to provide what's being demanded by the regulation

     or statute, meaning you don't have any wiggle room, right?

           Mr. Mueller.   I'd have to look more closely at the statute.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 43 of 589
                                                        UNOFFICIAL COPY        39




           Mr. Sensenbrenner.    Well, I just read it to you.

           Okay.   Now, Volume II, page 1, your report boldly states, we

     determined not to make a traditional prosecutorial judgment.         Is

     that correct?

           Mr. Mueller.   I'm trying to find that citation, Congressman.

           Chairman Nadler.    Director, could you speak more directly

     into the microphone, please?

           Mr. Mueller.   Yes.

           Chairman Nadler.    Thank you.

           Mr. Sensenbrenner.    It's Volume II, page --

           Mr. Mueller.   Mr. Chairman -- I am sorry.

           Mr. Sensenbrenner.    Volume II, page 1, it said, we determined

     not to make a traditional prosecutorial judgment.

           Mr. Mueller.   Yes.

           Mr. Sensenbrenner.    That's right in the beginning.

           Now, since you decided under the OLC opinion that you

     couldn't prosecute a sitting President, meaning President Trump,

     why did we have all of this investigation of President Trump that

     the other side is talking about when you knew that you weren't

     going to prosecute him?

           Mr. Mueller.   Well, you don't know where the investigation is

     going to lie, and the OLC opinion itself says that you can

     continue the investigation even though you are not going to indict

     the President.

           Mr. Sensenbrenner.    Okay.   Well, if you're not going to
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 44 of 589
                                                        UNOFFICIAL COPY    40




     indict the President, then you just continue fishing.      And

     that's -- you know, that's my observation.

           Mr. Mueller.   Well --

           Mr. Sensenbrenner.   You know, sure -- my time is limited.

     Sure you can indict other people, but you can't indict the sitting

     President, right?

           Mr. Mueller.   That's true.

           Mr. Sensenbrenner.   Okay.    Now, there are 182 pages in raw

     evidentiary material, including hundreds of references to 302,

     which are interviews by the FBI, for individuals who have never

     been cross-examined and which did not comply with the special

     counsel's governing regulation to explain the prosecution or

     declination decisions reached.      Correct?

           Mr. Mueller.   And where are you reading from on that?

           Mr. Sensenbrenner.   I'm reading from my question.

           Mr. Mueller.   Then could you repeat it?

           Mr. Sensenbrenner.   Okay.    You have 182 pages of raw

     evidentiary material with hundreds of references to 302s who have

     never been cross-examined and which didn't comply with the

     governing regulation to explain the prosecution or

     declaration -- declination decisions reached.

           Mr. Mueller.   This is one of those areas which I decline to

     discuss by --

           Mr. Sensenbrenner.   Okay.    Then let --

           Mr. Mueller.   -- and would direct you to the report itself or
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 45 of 589
                                                        UNOFFICIAL COPY        41




     what is done on that --

            Mr. Sensenbrenner.   Well, I looked at 182 pages of it.

            You know, let me switch gears.   Mr. Chabot and I were on this

     committee during the Clinton impeachment.     Now, while I recognize

     that the independent counsel statute under which Kenneth Starr

     operated is different from the special counsel's statute, he in a

     number of occasions in his report stated that the -- President

     Clinton's actions may have risen to impeachable conduct,

     recognizing that it is up to the House of Representatives to

     determine what conduct is impeachable.

            You never used the term "raising" to impeachable conduct for

     any of the 10 instances that the gentlewoman from Texas did.         Is

     it true that there's nothing in Volume II of the report that says

     that the President may have engaged in impeachable conduct?

            Mr. Mueller.   Well, we have studiously kept in the center of

     our investigation the -- our mandate, and our mandate does not go

     to other ways of addressing conduct.     Our mandate goes to

     what -- developing the report and turning the report in to the

     Attorney General.

            Mr. Sensenbrenner.   With due respect, you know, it seems to

     me, you know, that there are a couple of statements that you made,

     you know, that said that this is not for me to decide, and the

     implication is that this is for this committee to decide.

            Now, you didn't use the word "impeachable" conduct like Starr

     did.   There was no statute to prevent you from using the word
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 46 of 589
                                                            UNOFFICIAL COPY   42




     "impeachable" conduct.       And I go back to what Mr. Ratcliffe said,

     and that is, is that even the President is innocent until proven

     guilty.

             My time is up.

             Chairman Nadler.    The gentleman's time is expired.

             The gentleman from Tennessee.

             Mr. Cohen.     Thank you, Mr. Chair.

             First, I'd just like to restate what Mr. Nadler said about

     your career.    It's a model of rectitude, and I thank you.

             Mr. Mueller.     Thank you.

             Mr. Cohen.     Based upon your investigation, how did

     President Trump react to your appointment as special counsel?

             Mr. Mueller.     Again, I send you the report for where that is

     stated.

             Mr. Cohen.     Well, there is a quote from page 78 of your

     report, Volume II, which reads, when Sessions told the President

     that a special counsel had been appointed, the President slumped

     back in his chair and said, quote, oh, my god.          This is terrible.

     This is the end of my Presidency.          I'm F'ed, unquote.

             Did Attorney General Sessions tell you about that little

     talk?

             Mr. Mueller.     I'm not sure --

             Chairman Nadler.    Director, please speak into the microphone.

             Mr. Mueller.     Oh, surely.   My apologies.

             I am not certain of the person who originally copied that
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 47 of 589
                                                           UNOFFICIAL COPY    43




     quote.

           Mr. Cohen.     Okay.    Well, Sessions apparently said it, and one

     of his aides had it in his notes too, which I think you had, but

     that's become record.        He wasn't pleased.   He probably wasn't

     pleased with the special counsel and particularly you because of

     your outstanding reputation.

           Mr. Mueller.    Correct.

           Mr. Cohen.     Prior to your appointment, the Attorney General

     recused himself from the investigation because of his role in the

     2016 campaign.     Is that not correct?

           Mr. Mueller.    That's correct.

           Mr. Cohen.     Recusal means the Attorney General cannot be

     involved in the investigation.        Is that correct?

           Mr. Mueller.    That's the effect of recusal, yes.

           Mr. Cohen.     And so instead, another Trump appointee, as you

     know Mr. Sessions was, Mr. Rosenstein became in charge of it.           Is

     that correct?

           Mr. Mueller.    Yes.

           Mr. Cohen.     Wasn't Attorney General Sessions following the

     rules and professional advice of the Department of Justice ethics

     folks when he recused himself from the investigation?

           Mr. Mueller.    Yes.

           Mr. Cohen.     And yet the President repeatedly expressed his

     displeasure at Sessions' decision to follow those ethics rules to

     recuse himself from oversight of that investigation.         Is that not
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 48 of 589
                                                           UNOFFICIAL COPY     44




     correct?

             Mr. Mueller.    That's correct based on what is written in the

     report.

             Mr. Cohen.     And the President's reaction to the recusal, as

     noted in the report, Mr. Bannon recalled that the President was

     mad, as mad as Bannon had ever seen him, and he screamed at McGahn

     about how weak Sessions was.         Do you recall that from the report?

             Mr. Mueller.    That's in the report, yes.

             Mr. Cohen.     Despite knowing that Attorney General Sessions

     was not supposed to be involved in the investigation, the

     President still tried to get the Attorney General to unrecuse

     himself after you were appointed special counsel.         Is that

     correct?

             Mr. Mueller.    Yes.

             Mr. Cohen.     In fact, your investigation found that at some

     point after your appointment, quote, the President called Sessions

     at his home and asked if he would unrecuse himself.         Is that not

     true?

             Mr. Mueller.    It's true.

             Mr. Cohen.     Now, that wasn't the first time the President

     asked Sessions to unrecuse himself, was it?

             Mr. Mueller.    I know there were at least two occasions.

             Mr. Cohen.     And one of them was with Flynn, and one of them

     was when Sessions and McGahn flew to Mar-a-Largo to meet with the

     President.    Sessions recalled that the President pulled him aside
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 49 of 589
                                                        UNOFFICIAL COPY     45




     to speak alone and suggest that he should do this unrecusal act,

     correct?

           Mr. Mueller.    Correct.

           Mr. Cohen.     And then when Michael Flynn -- a few days after

     Flynn entered a guilty plea for lying to Federal agents and

     indicated his intent to cooperate with that investigation, Trump

     asked to speak to Sessions alone again in the Oval Office and

     again asked Sessions to unrecuse himself.      True?

           Mr. Mueller.    I refer you to the report for that.

           Mr. Cohen.     Page 109, Volume II.   Thank you, sir.

           Do you know of any point when the President personally

     expressed anger or frustrations at Sessions?

           Mr. Mueller.    I'd have to pass on that.

           Mr. Cohen.     Do you recall -- and I think it's at page 78 of

     Volume II, the President told Sessions, you were supposed to

     protect me, you were supposed to protect me, or words to that

     effect?

           Mr. Mueller.    Correct.

           Mr. Cohen.     And is the Attorney General supposed to be the

     Attorney General of the United States of America or the

     consigliere for the President?

           Mr. Mueller.    United States of America.

           Mr. Cohen.     Thank you, sir.

           In fact, you wrote in your report that the President

     repeatedly sought to convince Sessions to unrecuse himself so
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 50 of 589
                                                        UNOFFICIAL COPY     46




     Sessions could supervise the investigation in a way that would

     restrict its scope.     Is that correct?

           Mr. Mueller.    I rely on the report.

           Mr. Cohen.     How could Sessions have restricted the scope of

     your investigation?

           Mr. Mueller.    Well, I'm not going to speculate.    If

     he -- quite obviously if he took over as Attorney General, he

     would have greater latitude in his actions that would enable him

     to do things that otherwise he could not.

           Mr. Cohen.     On page 113 you said the President believed that

     an unrecused Attorney General would play a protective role and

     could shield the President from the ongoing investigation.

           Regardless of all that, I want to thank you, Director

     Mueller, for your life of rectitude and service to our country.

     It's clear from your report and the evidence that the President

     wanted former Attorney General Sessions to violate the Justice

     Department ethics rules by taking over your investigation and

     improperly interfering with it to protect himself and his

     campaign.   Your findings are so important because in America

     nobody is above the law.

           I yield back the balance of my time.

           Chairman Nadler.    I thank the gentleman for yielding back.

           The gentleman from Ohio.

           Mr. Chabot.     Thank you.

           Director Mueller, my Democratic colleagues were very
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 51 of 589
                                                         UNOFFICIAL COPY      47




     disappointed in your report.     They were expecting you to say

     something along the lines of, here's why President Trump deserves

     to be impeached, as much as Ken Starr did relative to President

     Clinton back about 20 years ago.     Well, you didn't.     So their

     strategy had to change.

           Now they allege that there's plenty of evidence in your

     report to impeach the President but the American people just

     didn't read it.     And this hearing today is their last best hope to

     build up some sort of ground swell across America to impeach

     President Trump.     That's what this is really all about today.

           Now, a few questions.    On page 103 of Volume II of your

     report, when discussing the June 2016 Trump Tower meeting, you

     reference, quote, the firm that produced the Steele reporting,

     unquote.    The name of that firm was Fusion GPS.      Is that correct?

           Mr. Mueller.    And you're on page 103?

           Mr. Chabot.    103, that's correct, Volume II.     When you talk

     about the firm that produced the Steele reporting, the name of the

     firm that produced that was Fusion GPS.      Is that correct?

           Mr. Mueller.    I'm not familiar with that.    Could you --

           Mr. Chabot.    Let me just help you.   It was.    It's not a trick

     question.   It was Fusion GPS.

           Now, Fusion GPS produced the opposition research document

     widely known as the Steele dossier, and the owner of Fusion GPS

     was someone named Glenn Simpson.     Are you familiar with --

           Mr. Mueller.    This is outside my purview.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 52 of 589
                                                        UNOFFICIAL COPY      48




           Mr. Chabot.    Okay.   Glenn Simpson was never mentioned in the

     448-page Mueller report, was he?

           Mr. Mueller.   Well, as I say, it's outside my purview, and

     it's being handled in the Department by others.

           Mr. Chabot.    Okay.   Well, he was not.   448 pages, the owner

     of Fusion GPS that did the Steele dossier that started all this,

     he's not mentioned in there.

           Let me move on.   At the same time, Fusion GPS was working to

     collect opposition research on Donald Trump from foreign sources

     on behalf of the Clinton campaign and the Democratic National

     Committee.   It also was representing a Russian-based company,

     Prevezon, which had been sanctioned by the U.S. Government.      Are

     you aware of that?

           Mr. Mueller.   That's outside my purview.

           Mr. Chabot.    Okay.   Thank you.

           One of the key players in the -- I'll go to something

     different.   One of the key players in the June 2016 Trump Tower

     meeting was Natalia Veselnitskaya, who you described in your

     report as a Russian attorney who advocated for the repeal of the

     Magnitsky Act.   Veselnitskaya had been working with none other

     than Glenn Simpson and Fusion GPS since at least early 2014.         Are

     you aware of that?

           Mr. Mueller.   Outside my purview.

           Mr. Chabot.    Thank you.

           But you didn't mention that or her connections to Glenn
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 53 of 589
                                                        UNOFFICIAL COPY   49




     Simpson at Fusion GPS in your report at all.

           Let me move on.   Now, NBC News has reported the following:

     quote, Russian lawyer Natalia Veselnitskaya says she first

     received the supposedly incriminating information she brought to

     Trump Tower describing alleged tax evasion and donation to

     Democrats from none other than Glenn Simpson, the Fusion GPS

     owner.

           You didn't include that in the report, and I assume --
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 54 of 589
                                                        UNOFFICIAL COPY   50




     RPTR BRYANT

     EDTR SECKMAN

     [9:32 a.m.]

           Mr. Mueller.   -- it is a matter being handled by others at

     the Department of Justice.

           Mr. Chabot.    Thank you.   Now, your report spends 14 pages

     discussing the June 9, 2016, Trump Tower meeting.      It would be

     fair to say, would it not, that you spent significant resources

     investigating that meeting?

           Mr. Mueller.   I refer you to the report.

           Mr. Chabot.    Okay.   And President Trump wasn't at the

     meeting?

           Mr. Mueller.   No, he was not.

           Mr. Chabot.    Thank you.   Now, in stark contrast to the

     actions of the Trump campaign, we know that the Clinton campaign

     did pay Fusion GPS to gather dirt on the Trump campaign from

     persons associated with foreign governments.      But your report

     doesn't mention a thing about Fusion GPS in it, and you didn't

     investigate Fusion GPS' connections to Russia.

           So let me just ask you this:     Can you see that, from

     neglecting to mention Glenn Simpson and Fusion GPS' involvement

     with the Clinton campaign to focusing on a brief meeting at the

     Trump Tower that produced nothing to ignoring the Clinton

     campaign's own ties to Fusion GPS, why some view your report as a
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 55 of 589
                                                            UNOFFICIAL COPY   51




     pretty one-sided attack on the President?

           Mr. Mueller.    Well, I tell you, it is still outside my

     purview.

           Mr. Chabot.    And I would just note, finally, that I guess it

     is just by chance, by coincidence that the things left out of the

     report tended to be favorable to the President.

           Chairman Nadler.    Your time has expired.

           Mr. Chabot.    My time has expired.

           Chairman Nadler.    The gentleman from Georgia.

           Mr. Johnson of Georgia.      Thank you.

           Director Mueller, I would like to get us back on track here.

     Your investigation found that President Trump directed White House

     Counsel Don McGahn to fire you.       Isn't that correct?

           Mr. Mueller.    True.

           Mr. Johnson of Georgia.      And the President claimed that he

     wanted to fire you because you had supposed conflicts of interest.

     Isn't that correct?

           Mr. Mueller.    True.

           Mr. Johnson of Georgia.      You had no conflicts of interest

     that required your removal.       Isn't that a fact?

           Mr. Mueller.    Also correct.

           Mr. Johnson of Georgia.      And, in fact, Don McGahn advised the

     President that the asserted conflicts were, in his words, silly

     and not real conflicts.       Isn't that true?

           Mr. Mueller.    I refer to the report on that episode.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 56 of 589
                                                         UNOFFICIAL COPY   52




             Mr. Johnson of Georgia.    Well, page 85 of Volume II speaks to

     that.    And, also, Director Mueller, DOJ Ethics officials confirmed

     that you had no conflicts that would prevent you from serving as

     special counsel.       Isn't that correct?

             Mr. Mueller.    That is correct.

             Mr. Johnson of Georgia.    But despite Don McGahn and the

     Department of Justice guidance, around May 23, 2017, the

     President, quote, prodded McGahn to complain to Deputy Attorney

     General Rosenstein about these supposed conflicts of interest,

     correct?

             Mr. Mueller.    Correct.

             Mr. Johnson of Georgia.    And McGahn declined to call

     Rosenstein -- or Rosenstein, I am sorry -- telling the President

     that it would look like still trying to meddle in the

     investigation and knocking out Mueller would be another fact used

     to claim obstruction of justice.       Isn't that correct?

             Mr. Mueller.    Generally so, yes.

             Mr. Johnson of Georgia.    And, in other words, Director

     Mueller, the White House counsel told the President that if he

     tried to remove you that that could be another basis to allege

     that the President was obstructing justice, correct?

             Mr. Mueller.    That is generally correct, yes.

             Mr. Johnson of Georgia.    Now, I would like to review what

     happened after the President was warned about obstructing justice.

     On Tuesday, June --
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 57 of 589
                                                         UNOFFICIAL COPY    53




           Mr. Mueller.    I am sorry, Congressman.    Do you have a

     citation for that?

           Mr. Johnson of Georgia.      Yes.   Volume II, page 81 --

           Mr. Mueller.    Thank you.

           Mr. Johnson of Georgia.      -- and 82.   Now, I would like to

     review what happened after the President was warned about

     obstructing justice.    It is true that, on Tuesday, June 13, 2017,

     the President dictated a press statement stating he had, quote, no

     intention of firing you, correct?

           Mr. Mueller.    Correct.

           Mr. Johnson of Georgia.      But the following day, June 14th,

     the media reported for the first time that you were investigating

     the President for obstruction of justice, correct?

           Mr. Mueller.    Correct.

           Mr. Johnson of Georgia.      And then, after learning for the

     first time that he was under investigation, the very next day the

     President, quote, issued a series of tweets acknowledging the

     existence of the obstruction investigation and criticizing it.

     Isn't that correct?

           Mr. Mueller.    Generally so.

           Mr. Johnson of Georgia.      And then, on Saturday, June 17th, 2

     days later, the President called Don McGahn at home from Camp

     David on a Saturday to talk about you.       Isn't that correct?

           Mr. Mueller.    Correct.

           Mr. Johnson of Georgia.      What was the significant -- what was
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 58 of 589
                                                        UNOFFICIAL COPY        54




     significant about that first weekend phone call that Don McGahn

     took from President Trump?

           Mr. Mueller.    I am going to ask you to rely on what we wrote

     about those incidents.

           Mr. Johnson of Georgia.    Well, you wrote in you your report

     that on -- at page 85, Volume II, that, on Saturday, June 17,

     2017, the President called McGahn at home to have the special

     counsel removed.     Now, did the President call Don McGahn more than

     once that day?

           Mr. Mueller.    Well --

           Mr. Johnson of Georgia.    I think there were two calls.

           Chairman Nadler.    Speak into the mike, please.

           Mr. Mueller.    I am sorry about that.

           Mr. Johnson of Georgia.    On page 85 of your report, you

     wrote, quote, on the first call, McGahn recalled that the

     President said something like, quote, "You got to do this, you got

     to call Rod," correct?

           Mr. Mueller.    Correct.

           Mr. Johnson of Georgia.    And your investigation and report

     found that Don McGahn was perturbed, to use your words, by the

     President's request to call Rod Rosenstein to fire him.         Isn't

     that correct?

           Mr. Mueller.    Well, there was a continuous colloquy.      There

     was a continuous involvement of Don McGahn responding to the

     President's entreaties.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 59 of 589
                                                        UNOFFICIAL COPY     55




           Mr. Johnson of Georgia.    And he did not want to put himself

     in the middle of that.    He did not want to have a role in asking

     the Attorney General to fire the special counsel, correct?

           Mr. Mueller.   Well, I would again refer you to the report and

     the way it is characterized in the report.

           Mr. Johnson of Georgia.    Thank you.   At Volume II, page 85,

     it states that he didn't want to have the Attorney General -- he

     didn't want to have a role in trying to fire the Attorney General.

           So, at this point, I will yield back.

           Chairman Nadler.   The gentleman's time is expired.       The

     gentleman from Texas.

           Mr. Gohmert.   Thank you, Mr. Chairman.

           Mr. Mueller, well, first, let me ask unanimous consent, Mr.

     Chairman, to submit this article "Robert Mueller:      Unmasked" for

     the record.

           Chairman Nadler.   Without objection.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 60 of 589
                                                        UNOFFICIAL COPY   56




           [The information follows:]



     ******** COMMITTEE INSERT ********
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 61 of 589
                                                        UNOFFICIAL COPY      57




           Mr. Gohmert.   Now, Mr. Mueller, who wrote the 9-minute

     comments you read at your May 29th press conference?

           Mr. Mueller.   I am not going to get into that.

           Mr. Gohmert.   Okay.   So that is what I thought.    You didn't

     write it.

           A 2013 puff piece in The Washingtonian about Comey said,

     basically, when Comey called, you would drop everything you were

     doing.   It gave examples:   You were having dinner with your wife

     and daughter.   Comey calls.   You drop everything and go.

           The article quoted Comey as saying:     If a train were coming

     down the track, and I quote, at least Bob Mueller will be standing

     on the tracks with me.

           You and James Comey have been good friends or were good

     friends for many years, correct?

           Mr. Mueller.   No, we were business associates.     We both

     started off in the Justice Department about the same time.

           Mr. Gohmert.   You were good friends.    You can work together

     and not be friends, but you and Comey were friends.

           Mr. Mueller.   We were friends.

           Mr. Gohmert.   That is my question.    Thank you for getting to

     the answer.

           Now, before you were appointed as special counsel, had you

     talked to James Comey in the preceding 6 months?

           Mr. Mueller.   No.

           Mr. Gohmert.   When you were appointed as special counsel, was
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 62 of 589
                                                         UNOFFICIAL COPY    58




     President Trump's firing of Comey something you anticipated

     investigating, potentially obstruction of justice?

           Mr. Mueller.   I am not going to get into that, internal

     deliberations at the Justice Department.

           Mr. Gohmert.   Actually, it goes to your credibility, and

     maybe you have been away from the courtroom for a while.

     Credibility is always relevant.    It is always material.       And that

     goes for you too.    You are a witness before us.

           Let me ask you, when you talked to President Trump the day

     before he appointed -- or you were appointed as special

     counsel -- you were talking to him about the FBI Director position

     again -- did he --

           Mr. Mueller.   That is not --

           Mr. Gohmert.   -- mention the firing of James Comey --

           Mr. Mueller.   -- not as a candidate.    I was asked --

           Mr. Gohmert.   Did he mention the firing of James Comey in

     your discussion with him?

           Mr. Mueller.   I cannot remember.

           Mr. Gohmert.   Pardon?

           Mr. Mueller.   I cannot remember.    I don't believe so, but I

     am not going to be specific.

           Mr. Gohmert.   You don't remember.    But if he did, you could

     have been a fact witness as to the President's comments and state

     of mind on firing James Comey.

           Mr. Mueller.   I suppose that is possible.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 63 of 589
                                                         UNOFFICIAL COPY     59




             Mr. Gohmert.   Yeah.   So most prosecutors would want to make

     sure there was no appearance of impropriety, but in your case, you

     hired a bunch of people that did not like the President.

             Let me ask you, when did you first learn of Peter Strzok's

     animus toward Donald Trump?

             Mr. Mueller.   In the summer of 2017.

             Mr. Gohmert.   You didn't know before he was hired?

             Mr. Mueller.   I am sorry?

             Mr. Gohmert.   You didn't know before he was hired for your

     team?

             Mr. Mueller.   Know what?

             Mr. Gohmert.   Peter Strzok hated Trump.

             Mr. Mueller.   Okay.

             Mr. Gohmert.   You didn't know that before he was made part of

     your team.    Is that what you are saying?

             Mr. Mueller.   No, I did not know that.

             Mr. Gohmert.   All right.    When did you first learn --

             Mr. Mueller.   And, actually, when I did find out, I acted

     swiftly to have him reassigned elsewhere in the FBI.

             Mr. Gohmert.   Well, there is some discussion about how swift

     that was.    But when did you learn of the ongoing affair he was

     having with Lisa Page?

             Mr. Mueller.   About the same time that I learned of Strzok.

             Mr. Gohmert.   Did you ever order anybody to investigate the

     deletion of all of their texts off of their government phones?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 64 of 589
                                                         UNOFFICIAL COPY         60




             Mr. Mueller.   Once we found that Peter Strzok was author

     of --

             Mr. Gohmert.   Did you ever order --

             Mr. Mueller.   May I finish?

             Mr. Gohmert.   Well, you are not answering my question.       Did

     you order an investigation into the deletion and reformatting of

     their government phones?

             Mr. Mueller.   No.   There was an IG investigation ongoing.

             Mr. Gohmert.   Listen.    Regarding collusion or conspiracy, you

     didn't find evidence of any agreement -- I am quoting you -- among

     the Trump campaign officials and any Russia-linked officials to

     interfere with our U.S. election, correct?

             Mr. Mueller.   Correct.

             Mr. Gohmert.   So you also note in the report that an element

     of any of those obstructions you referenced requires a corrupt

     state of mind, correct?

             Mr. Mueller.   Corrupt intent, correct.

             Mr. Gohmert.   Right.    And if somebody knows they did not

     conspire with anybody from Russia to affect the election, and they

     see the big Justice Department with people that hate that person

     coming after them, and then a special counsel appointed who hires

     a dozen or more people that hate that person, and he knows he is

     innocent.    He is not corruptly acting in order to see that justice

     is done.    What he is doing is not obstructing justice.     He is

     pursuing justice, and the fact that you ran it out 2 years means
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 65 of 589
                                                        UNOFFICIAL COPY      61




     you perpetuated injustice.

           Mr. Mueller.   I take your question.

           Chairman Nadler.    The gentleman's time is expired.      The

     witness may answer the question.

           Mr. Mueller.   I take your question.

           Chairman Nadler.    The gentleman from Florida.

           Mr. Deutch.    Director Mueller, I would like to get back to

     your findings covering June of 2017.     There was a bombshell

     article that reported that the President of the United States was

     personally under investigation for obstruction of justice.        And

     you said in your report, on page 90, Volume II, and I quote:          News

     of the obstruction investigation prompted the President to call

     McGahn and seek to have the special counsel removed, close quote.

           And then, in your report, you wrote about multiple calls from

     the President to White House Counsel Don McGahn.      And regarding

     the second call, you wrote, and I quote:     McGahn recalled that the

     President was more direct, saying something like:       Call Rod, tell

     Rod that Mueller has conflicts and can't be the special counsel.

     McGahn recalled the President telling him:     Mueller has to go and

     call me back when you do it.

           Director Mueller, did McGahn understand what the President

     was ordering him to do?

           Mr. Mueller.   I direct you to the -- what we have written in

     the report in terms of characterizing his feelings.

           Mr. Deutch.    And in the report, it says, quote:    McGahn
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 66 of 589
                                                        UNOFFICIAL COPY      62




     understood the President to be saying that the special counsel had

     to be removed.   You also say, on page 86, that, quote, McGahn

     considered the President's request to be an inflection point, and

     he wanted to hit the brakes, and he felt trapped, and McGahn

     decided he had to resign.

           McGahn took action to prepare to resign.     Isn't that correct?

           Mr. Mueller.   I direct you again to the report.

           Mr. Deutch.    And, in fact, that very day he went to the White

     House, and quoting your report, you said, quote:      He then drove to

     the office to pack his belongings and submit his resignation

     letter, close quote.

           Mr. Mueller.   That is directly from the report.

           Mr. Deutch.    It is.   And before he resigned, however, he

     called the President's chief of staff, Reince Priebus, and he

     called the President's senior adviser, Steve Bannon.      Do you

     recall what McGahn told them?

           Mr. Mueller.   Whatever was said will appear in the report.

           Mr. Deutch.    It is.   It is.   And it says on page 87, quote:

     Priebus recalled that McGahn said that the President asked him to

     do crazy expletive -- in other words, crazy stuff.      The White

     House counsel thought that the President's request was completely

     out of bounds.   He said the President asked him to do something

     crazy.   It was wrong, and he was prepared to resign over it.

           Now, these are extraordinarily troubling events, but you

     found White House Counsel McGahn to be a credible witness.      Isn't
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 67 of 589
                                                        UNOFFICIAL COPY      63




     that correct?

           Mr. Mueller.   Correct.

           Mr. Deutch.    Director Mueller, the most important question I

     have for you today is why?      Director Mueller, why did the

     President of the United States want you fired?

           Mr. Mueller.   I can't answer that question.

           Mr. Deutch.    Well, on page 89 in your report on Volume II,

     you said, and I quote:    Substantial evidence indicates that the

     President's attempts to remove the special counsel were linked to

     the special counsel's oversight of investigations that involved

     the President's conduct and, most immediately, to reports that the

     President was being investigated for potential obstruction of

     justice, close quote.

           Director Mueller, you found evidence, as you lay out in your

     report, that the President wanted to fire you because you were

     investigating him for obstruction of justice.      Isn't that correct?

           Mr. Mueller.   That is what it says in the report, yes.        And I

     go -- I stand behind the report.

           Mr. Deutch.    Director Mueller, that shouldn't happen in

     America.   No President should be able to escape investigation by

     abusing his power.    But that is what you testified to in your

     report.    The President ordered you fired.    The White House counsel

     knew it was wrong.    The President knew it was wrong.    In your

     report, it says there is also evidence the President knew he

     should not have made those calls to McGahn.      But the President did
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 68 of 589
                                                        UNOFFICIAL COPY     64




     it anyway.    He did it anyway.   Anyone else who blatantly

     interfered with a criminal investigation like yours would be

     arrested and indicted on charges of obstruction of justice.

             Director Mueller, you determined that you were barred from

     indicting a sitting President.     We have already talked about that

     today.    That is exactly why this committee must hold the President

     accountable.

             I yield back.

             Chairman Nadler.   The gentleman yields back.

             The gentlelady from Alabama.

             Mrs. Roby.   Director Mueller, you just said, in response to

     two different lines of questioning, that you would refer, as it

     relates to this firing discussion, that I would refer you to the

     report and the way it was characterized in the report.

             Importantly, the President never said "fire Mueller" or "end

     the investigation," and one doesn't necessitate the other.      And

     McGahn, in fact, did not resign, he stuck around for a year and a

     half.

             On March 24th, Attorney General Barr informed the committee

     that he had received the special counsel's report, and it was not

     until April 18th that the Attorney General released the report to

     Congress and the public.     When you submitted your report to the

     Attorney General, did you deliver a redacted version of the report

     so that he would be able to release it to Congress and the public

     without delay, pursuant to his announcement of his intention to do
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 69 of 589
                                                        UNOFFICIAL COPY     65




     so during his confirmation hearing?

           Mr. Mueller.    I am not going to engage in discussion about

     what happened after the production of our report.

           Mrs. Roby.     Had the Attorney General asked you to provide a

     redacted version of the report?

           Mr. Mueller.    We worked on the redacted versions together.

           Mrs. Roby.     Did he ask you for a version where the grand jury

     material was separated?

           Mr. Mueller.    I am not going to get into details.

           Mrs. Roby.     Is it your belief that an unredacted version of

     the report could be released to Congress or the public?

           Mr. Mueller.    That is not within my purview.

           Mrs. Roby.     In the Starr investigation of President Clinton,

     it was the special prosecutor who went to court to receive

     permission to unredact grand jury material, rule 6(e) material.

     Why did you not take a similar action so Congress could view this

     material?

           Mr. Mueller.    We had a process that we were operating on with

     the Attorney General's Office.

           Mrs. Roby.     Are you aware of any Attorney General going to

     court to receive similar permission to unredact 6(e) material?

           Mr. Mueller.    I am not aware of that being done.

           Mrs. Roby.     The Attorney General released the special

     counsel's report with minimal redactions to the public and an even

     lesser redacted version to Congress.     Did you write the report
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 70 of 589
                                                         UNOFFICIAL COPY        66




     with the expectation that it would be released publicly?

           Mr. Mueller.    No, we did not have an expectation.       We wrote

     the report, understanding that it was demanded by the statute and

     would go to the Attorney General for further review.

           Mrs. Roby.     And pursuant to the special counsel regulations,

     who is the only party that must receive the charging decision

     resulting from the special counsel's investigation?

           Mr. Mueller.    With regard to the President or generally?

           Mrs. Roby.     No, generally.

           Mr. Mueller.    Attorney General.

           Mrs. Roby.     At Attorney General Barr's confirmation hearing,

     he made it clear that he intended to release your report to the

     public.   Do you remember how much of your report had been written

     at that point?

           Mr. Mueller.    I do not.

           Mrs. Roby.     Were there significant changes in tone or

     substance of the report made after the announcement that the

     report would be made available to Congress and the public?

           Mr. Mueller.    I can't get into that.

           Mrs. Roby.     During the Senate testimony of Attorney General

     William Barr, Senator Kamala Harris asked Mr. Barr if he had

     looked at all the underlying evidence that the special counsel's

     team had gathered.     He stated that he had not.

           So I am going to ask you, did you personally review all of

     the underlying evidence gathered in your investigation?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 71 of 589
                                                        UNOFFICIAL COPY     67




           Mr. Mueller.    Well, to the extent that it came through the

     Special Counsel's Office, yes.

           Mrs. Roby.     Did any single member of your team review all the

     underlying evidence gathered during the course of your

     investigation?

           Mr. Mueller.    As has been recited here today, a substantial

     amount of work was done, whether it be search warrants or --

           Mrs. Roby.     My point is there is no one member of the team

     that looked at everything.

           Mr. Mueller.    That is what I am trying to get at.

           Mrs. Roby.     Okay.   It is fair to say that, in an

     investigation as comprehensive as yours, it is normal that

     different members of the team would have reviewed different sets

     of documents and few, if anyone, would have reviewed all of the

     underlying --

           Mr. Mueller.    Thank you.   Yes.

           Mrs. Roby.     How many of the approximately 500 interviews

     conducted by the special counsel did you attend personally?

           Mr. Mueller.    Very few.

           Mrs. Roby.     On March 27, 2019, you wrote a letter to the

     Attorney General essentially complaining about the media coverage

     of your report.    You wrote, and I quote:    The summary letter the

     Department sent to Congress and released to the public late in the

     afternoon of March 24 did not fully capture the context, nature,

     and substance of this office's work and conclusions.         We
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 72 of 589
                                                         UNOFFICIAL COPY     68




     communicated that concern to the Department on the morning of

     March 25th.   There is now public confusion about critical aspects

     of the result of our investigation.

           Who wrote that March 27th letter?

           Mr. Mueller.    Well, I can't get into who wrote it, the

     internal deliberations.

           Mrs. Roby.     But you signed it?

           Mr. Mueller.    What I will say is the letter stands for

     itself.

           Mrs. Roby.     Okay.    Why did you write a formal letter since

     you had already called the Attorney General to express those

     concerns?

           Mr. Mueller.    I can't get into that, internal deliberations.

           Mrs. Roby.     Did you authorize the letter's release to the

     media, or was it leaked?

           Mr. Mueller.    I have no knowledge on either.

           Mrs. Roby.     Well, you went nearly 2 years without a leak.

     Why was this letter leaked?

           Mr. Mueller.    Well, I can't get into it.

           Mrs. Roby.     Was this letter written and leaked for the

     express purpose of attempting to change the narrative about the

     conclusions of your report, and was anything in Attorney General

     Barr's letter referred to as principal conclusions inaccurate?

           Chairman Nadler.       The time of the gentlelady has expired.

           Mrs. Roby.     May he answer the question, please?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 73 of 589
                                                        UNOFFICIAL COPY     69




           Mr. Mueller.    The question is?

           Chairman Nadler.    Yes, you may answer the question.

           Mrs. Roby.     Was anything in Attorney General Barr's letter

     referred to as the principal conclusions letter dated March 24th

     inaccurate?

           Mr. Mueller.    Well, I am not going to get into that.

           Chairman Nadler.    The time of the gentlelady has expired.

           The gentlelady from California.

           Ms. Bass.    Thank you, Mr. Chair.

           Director Mueller, as you know, we are focusing on five

     obstruction episodes today.      I would like to ask you about the

     second of those five obstruction episodes.      It is in the section

     of your report beginning on page 113 of Volume II entitled, quote,

     "The President orders McGahn to deny that the President tried to

     fire the special counsel," end quote.

           On January 25th, 2018, The New York Times reported that,

     quote:   The President had ordered McGahn to have the Department of

     Justice fire you.

           Is that correct?

           Mr. Mueller.    Correct.

           Ms. Bass.    And that story related to the events you already

     testified about here today, the President's calls to McGahn to

     have you removed, correct?

           Mr. Mueller.    Correct.

           Ms. Bass.    After the news broke, did the President go on TV
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 74 of 589
                                                        UNOFFICIAL COPY     70




     and deny the story?

           Mr. Mueller.    I do not know.

           Ms. Bass.    In fact, the President said, quote:    Fake news,

     folks, fake news, a typical New York Times fake story, end quote.

     Correct?

           Mr. Mueller.    Correct.

           Ms. Bass.    But your investigation actually found substantial

     evidence that McGahn was ordered by the President to fire you,

     correct?

           Mr. Mueller.    Yes.

           Ms. Bass.    Did the President's personal lawyer do something

     the following day in response to that news report?

           Mr. Mueller.    I would refer you to the coverage of this in

     the report.

           Ms. Bass.    On page 114, quote:   On January 26, 2018, the

     President's personal counsel called McGahn's attorney and said

     that the President wanted McGahn to put out a statement denying

     that he had been asked to fire the special counsel, end quote.

           Did McGahn do what the President asked?

           Mr. Mueller.    I refer you to the report.

           Ms. Bass.    Communicating through his personal attorney,

     McGahn refused because he said, quote, that the Times story was

     accurate in reporting that the President wanted the special

     counsel removed.     Isn't that right?

           Mr. Mueller.    I believe it is, but I refer you again to the
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 75 of 589
                                                        UNOFFICIAL COPY     71




     report.

           Ms. Bass.    Okay.   So Mr. McGahn, through his personal

     attorney, told the President that he was not going to lie.       Is

     that right?

           Mr. Mueller.    True.

           Ms. Bass.    Did the President drop the issue?

           Mr. Mueller.    I refer to the write-up of this in the report.

           Ms. Bass.    Okay.   Next, the President told the White House

     staff secretary, Rob Porter, to try to pressure McGahn to make a

     false denial.     Is that correct?

           Mr. Mueller.    That is correct.

           Ms. Bass.    What did he actually direct Porter to do?

           Mr. Mueller.    And I send you back to the report.

           Ms. Bass.    Okay.   Well, on page 113, it says, quote:    The

     President then directed Porter to tell McGahn to create a record

     to make it clear that the President never directed McGahn to fire

     you, end quote.    Is that correct?

           Mr. Mueller.    That is as it is stated in the report.

           Ms. Bass.    And you found, quote, the President said he wanted

     McGahn to write a letter to the file for our records, correct?

           Mr. Mueller.    Correct.

           Ms. Bass.    And to be clear, the President is asking his White

     House counsel, Don McGahn, to create a record that McGahn believed

     to be untrue while you were in the midst of investigating the

     President for obstruction of justice, correct?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 76 of 589
                                                         UNOFFICIAL COPY     72




           Mr. Mueller.    Generally correct.

           Ms. Bass.   And Mr. McGahn was an important witness in that

     investigation, wasn't he?

           Mr. Mueller.    I would have to say yes.

           Ms. Bass.   Did the President tell Porter to threaten McGahn

     if he didn't create the written denial?

           Mr. Mueller.    I would refer you to the write-up of it in the

     report.

           Ms. Bass.   In fact, didn't the President say, quote, and this

     is on page 116, "If he doesn't write a letter, then maybe I will

     have to get rid of him," end quote?

           Mr. Mueller.    Yes.

           Ms. Bass.   Did Porter deliver that threat?

           Mr. Mueller.    I again refer you to the discussion that is

     found on page 115.

           Ms. Bass.   Okay.      But the President still didn't give up, did

     he?   So the President told McGahn directly to deny that the

     President told him to have you fired.       Can you tell me exactly

     what happened?

           Mr. Mueller.    I can't beyond what is in the report.

           Ms. Bass.   Well, on page 116, it says:      The President met him

     in the Oval Office.    Quote:     The President began the Oval Office

     meeting by telling McGahn that The New York Times story didn't

     look good and McGahn needed to correct it.

           Is that correct?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 77 of 589
                                                            UNOFFICIAL COPY   73




           Mr. Mueller.    As it is written in the report, yes.

           Ms. Bass.     The President asked McGahn whether he would do a

     correction and McGahn said no, correct?

           Mr. Mueller.    That is accurate.

           Ms. Bass.     Well, Mr. Mueller, thank you for your

     investigation uncovering this very disturbing evidence.          My friend

     Mr. Richmond will have additional questions on the subject.

     However, it is clear to me if anyone else had ordered a witness to

     create a false record and cover up acts that are the subject of a

     law enforcement investigation, that person would be facing

     criminal charges.

           I yield back my time.

           Chairman Nadler.       The gentlelady yields back.

           The gentleman from Ohio.

           Mr. Jordan.    Director, the FBI interviewed Joseph Mifsud on

     February 10, 2017.     In that interview, Mr. Mifsud lied.       You point

     this out on page 193, Volume I.       Mifsud denied.    Mifsud also

     falsely stated.     In addition, Mifsud omitted.

           Three times he lied to the FBI, yet you didn't charge him

     with a crime.     Why not?

           Mr. Mueller.    Excuse me, did you say 1 -- I am sorry, did you

     say 193?

           Mr. Jordan.    Volume I, 193.     He lied three times.    You point

     it out in the report.     Why didn't you charge him with a crime?

           Mr. Mueller.    I can't get into internal deliberations with
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 78 of 589
                                                        UNOFFICIAL COPY        74




     regard to who would or would not be charged.

           Mr. Jordan.   You charged a lot of other people for making

     false statements.   Let's remember this, let's remember this:        In

     2016, the FBI did something they probably haven't done before.

     They spied on two American citizens associated with the

     Presidential campaign:    George Papadopoulos and Carter Page.

           With Carter Page, they went to the FISA court.      They used the

     now famous dossier as part of the reason they were able to get the

     warrant and spy on Carter Page for the better part of a year.

     With Mr. Papadopoulos, they didn't go to the court.      They used

     human sources, all kinds of -- from about the moment Papadopoulos

     joins the Trump campaign, you got all these people all around the

     world starting to swirl around him.     Names like Halper, Downer,

     Mifsud, Thompson, meeting in Rome, London, all kinds of places.

     The FBI even sent, even sent a lady posing as somebody else, went

     by the name Azra Turk, even dispatched her to London to spy on

     Mr. Papadopoulos.   In one of these meetings, Mr. Papadopoulos is

     talking to a foreign diplomat, and he tells the diplomat Russians

     have dirt on Clinton.    That diplomat then contacts the FBI, and

     the FBI opens an investigation based on that fact.

           You point this out on page 1 of the report.     July 31st, 2016,

     they open the investigation based on that piece of information.

     Diplomat tells Papadopoulos Russians have dirt -- excuse me,

     Papadopoulos tells the diplomat Russians have dirt on Clinton.

     The diplomat tells the FBI.    What I am wondering is who told
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 79 of 589
                                                        UNOFFICIAL COPY         75




     Papadopoulos?   How did he find out?

           Mr. Mueller.    I can't get into the evidentiary --

           Mr. Jordan.    Yes, you can, because you wrote about it.       You

     gave us the answer.    Page 192 of the report you tell us who told

     him, Joseph Mifsud.    Joseph Mifsud is the guy who told Joseph

     Papadopoulos, the mysterious professor who lives in Rome and

     London, works and teaches at two different universities; this is

     the guy who told Papadopoulos.    He is the guy who starts it all.

     And when the FBI interviews him, he lies three times, and yet you

     don't charge him with a crime.

           You charge Rick Gates for false statements.     You charge Paul

     Manafort for false statements.    You charge Michael Cohen with

     false statements.    You charge Michael Flynn, a three-star general,

     with false statements.    But the guy who puts the country through

     this whole saga, starts it all -- for 3 years we have lived this

     now -- he lies and you guys don't charge him.      And I am curious as

     to why.

           Mr. Mueller.    Well, I can't get into it.   And it is obvious I

     think that we can't get into charging decisions.

           Mr. Jordan.    When the FBI interviewed him in February -- the

     FBI interviews him in February.    When the Special Counsel's Office

     interviewed Mifsud, did he lie to you guys too?

           Mr. Mueller.    I can't get into that.

           Mr. Jordan.    Did you interview Mifsud?

           Mr. Mueller.    I can't get into that.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 80 of 589
                                                        UNOFFICIAL COPY       76




           Mr. Jordan.    Is Mifsud Western intelligence or Russian

     intelligence?

           Mr. Mueller.    I can't get into that.

           Mr. Jordan.    A lot of things you can't get into.    What is

     interesting:    You can charge 13 Russians no one's ever heard of,

     no one's ever seen.    No one's ever going to hear of them.       No

     one's ever going to see them.    You can charge them.    You can

     charge all kinds of people who are around the President with false

     statements.    But the guy who launches everything, the guy who puts

     this whole story in motion, you can't charge him.      I think that is

     amazing.

           Mr. Mueller.    I am not certain -- I am not certain I agree

     with your characterization.

           Mr. Jordan.    Well, I am reading from your report.       Mifsud

     told Papadopoulos.    Papadopoulos tells the diplomat.     The diplomat

     tells the FBI.   The FBI opens the investigation July 31st, 2016.

     And here we are 3 years later, July of 2019.     The country's been

     put through this, and the central figure who launches it all lies

     to us, and you guys don't hunt him down and interview him again,

     and you don't charge him with a crime.

           Now, here is the good news.    Here is the good news.      The

     President was falsely accused of conspiracy.      The FBI does a

     10-month investigation.    And James Comey, when we deposed him a

     year ago, told us at that point they had nothing.      You do a

     22-month investigation.    At the end of that 22 months, you find no
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 81 of 589
                                                           UNOFFICIAL COPY     77




     conspiracy.    And what do the Democrats want to do?       They want to

     keep investigating.       They want to keep going.

             Maybe a better course of action, maybe a better course of

     action is to figure out how the false accusations started.         Maybe

     it is to go back and actually figure out why Joseph Mifsud was

     lying to the FBI.       And here is the good news.    Here is the good

     news.    That is exactly what Bill Barr is doing, and thank goodness

     for that.    That is exactly what the Attorney General and John

     Durham are doing.       They are going to find out why we went through

     this 3-year --

             Chairman Nadler.    The time of the gentleman --

             Mr. Jordan.     -- saga and get to the bottom of it.

             Chairman Nadler.    The time of the gentleman has expired.

             In a moment, we will take a very brief 5-minute break.

     First, I ask everyone in the room to please remain seated and

     quiet while the witness exits the room.       I also want to announce

     to those in the audience that you may not be guaranteed your seat

     if you leave the hearing room at this time.         At this time, the

     committee will stand in a very short recess.

             [Recess.]

             Chairman Nadler.    People, please take their seats before the

     special counsel returns.

             The gentleman from Louisiana, Mr. Richmond.

             Mr. Richmond.    Thank you, Mr. Chairman.

             Mr. Mueller, Congressman Deutch addressed Trump's request to
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 82 of 589
                                                        UNOFFICIAL COPY    78




     McGahn to fire you.    Representative Bass talked about the

     President's request of McGahn to deny the fact that the President

     made that request.

           I want to pick up where they left off, and I want to pick up

     with the President's personal lawyer.     In fact, there was evidence

     that the President's personal lawyer was alarmed at the prospect

     of the President meeting with Mr. McGahn to discuss Mr. McGahn's

     refusal to deny The New York Times report about the President

     trying to fire you, correct?

           Mr. Mueller.    Correct.

           Mr. Richmond.    In fact, the President's counsel was so

     alarmed by the prospect of the President's meeting with McGahn

     that he called Mr. McGahn's counsel and said that McGahn could not

     resign no matter what happened in the Oval Office that day,

     correct?

           Mr. Mueller.    Correct.

           Mr. Richmond.    So it is accurate to say that the President

     knew that he was asking McGahn to deny facts that McGahn, quote,

     had repeatedly said were accurate, unquote.     Isn't that right?

           Mr. Mueller.    Correct.

           Mr. Richmond.    Your investigation also found, quote:     By the

     time of the Oval Office meeting with the President, the President

     was aware, one, that McGahn did not think the story was false;

     two, did not want to issue a statement or create a written record

     denying facts that McGahn believed to be true.      The President
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 83 of 589
                                                        UNOFFICIAL COPY   79




     nevertheless persisted and asked McGahn to repudiate facts that

     McGahn had repeatedly said were accurate.

           Isn't that correct?

           Mr. Mueller.    Generally true.

           Mr. Richmond.    I believe that is on page 119.   Thank you.   In

     other words, the President was trying to force McGahn to say

     something that McGahn did not believe to be true.

           Mr. Mueller.    That is accurate.

           Mr. Richmond.    I want to reference you to a slide, and it is

     on page 120, and it says:    Substantial evidence indicates that in

     repeatedly urging McGahn to dispute that he was ordered to have

     the special counsel terminated, the President acted for the

     purpose of influencing McGahn's account in order to deflect or

     prevent further scrutiny of the President's conduct towards the

     investigation.

           Mr. Mueller.    That is accurate.

           Mr. Richmond.    Can you explain what you meant there?

           Mr. Mueller.    I am just going to leave it as it appears in

     the report.

           Mr. Richmond.    So it is fair to say the President tried to

     protect himself by asking staff to falsify records relevant to an

     ongoing investigation?

           Mr. Mueller.    I would say that is generally a summary.

           Mr. Richmond.    Would you say that that action, the President

     tried to hamper the investigation by asking staff to falsify
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 84 of 589
                                                         UNOFFICIAL COPY      80




     records relevant to your investigation?

           Mr. Mueller.    I am just going to refer you to the report, if

     I could, for review of that episode.

           Mr. Richmond.    Thank you.   Also, the President's attempts to

     get McGahn to create a false written record were related to Mr.

     Trump's concerns about your obstruction of justice inquiry,

     correct?

           Mr. Mueller.    I believe that to be true.

           Mr. Richmond.    In fact, at that same Oval Office meeting, did

     the President also ask McGahn why he had told -- quote, "why he

     had told Special Counsel's Office investigators that the President

     told him to have you removed," unquote?

           Mr. Mueller.    And what was the question, sir, if I might?

           Mr. Richmond.    Let me go to the next one.    The President,

     quote, criticized McGahn for telling your office about the June

     17, 2017, events when he told McGahn to have you removed, correct?

           Mr. Mueller.    Correct.

           Mr. Richmond.    In other words, the President was criticizing

     his White House counsel for telling law enforcement officials what

     he believed to be the truth.

           Mr. Mueller.    I again go back to the text of the report.

           Mr. Richmond.    Well, let me go a little bit further.     Would

     it have been a crime if Mr. McGahn had lied to you about the

     President ordering him to fire you?

           Mr. Mueller.    I don't want to speculate.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 85 of 589
                                                        UNOFFICIAL COPY     81




           Mr. Richmond.    Okay.   Is it true that you charged multiple

     people associated with the President for lying to you during your

     investigation?

           Mr. Mueller.    That is accurate.

           Mr. Richmond.    The President also complained that his staff

     were taking notes during the meeting about firing McGahn.       Is that

     correct?

           Mr. Mueller.    That is what the report says.   Yeah, the

     report.

           Mr. Richmond.    But, in fact, it is completely appropriate for

     the President's staff, especially his counsels, to take notes

     during a meeting, correct?

           Mr. Mueller.    I rely on the wording of the report.

           Mr. Richmond.    Well, thank you, Director Mueller, for your

     investigation into whether the President attempted to obstruct

     justice by ordering his White House counsel, Don McGahn, to lie to

     protect the President and then to create a false record about it.

     It is clear that any other person who engaged in such conduct

     would be charged with a crime.     We will continue our

     investigation, and we will hold the President accountable because

     no one is above the law.

           Chairman Nadler.    The time of the gentleman has expired.

           The gentleman from Florida.

           Mr. Gaetz.     Director Mueller, can you state with confidence

     that the Steele dossier was not part of Russia's disinformation
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 86 of 589
                                                        UNOFFICIAL COPY     82




     campaign?

           Mr. Mueller.    As I said in my opening statement, that part of

     the building of the case predated me and by at least 10 months.

           Mr. Gaetz.     Paul Manafort's alleged crimes regarding tax

     evasion predated you.     You had no problem charging them.     As a

     matter of fact, this Steele dossier predated the Attorney General,

     and he didn't have any problem answering the question.        When

     Senator Cornyn asked the Attorney General the exact question I

     asked you, Director, the Attorney General said, and I am quoting:

     No, I can't state that with confidence.     And that is one of the

     areas I am reviewing.     I am concerned about it, and I don't think

     it is entirely speculative.

           Now, if something is not entirely speculative, then it must

     have some factual basis, but you identify no factual basis

     regarding the dossier or the possibility that it was part of the

     Russia disinformation campaign.

           Now, Christopher Steele's reporting is referenced in your

     report.    Steele reported to the FBI that senior Russian Foreign

     Ministry figures, along with other Russians, told him that there

     was -- and I am quoting from the Steele dossier -- extensive

     evidence of conspiracy between the Trump campaign team and the

     Kremlin.

           So here is my question:    Did Russians really tell that to

     Christopher Steele, or did he just make it all up, and was he

     lying to the FBI?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 87 of 589
                                                        UNOFFICIAL COPY        83




           Mr. Mueller.    Let me back up a second, if I could, and say,

     as I said earlier with regard to Steele, that that is beyond my

     purview.

           Mr. Gaetz.     No, it is exactly your purview, Director Mueller,

     and here is why:     Only one of two things is possible, right?

     Either Steele made this whole thing up and there were never any

     Russians telling him of this vast criminal conspiracy that you

     didn't find, or Russians lied to Steele.     Now, if Russians were

     lying to Steele to undermine our confidence in our duly elected

     President, that would seem to be precisely your purview because

     you stated in your opening that the organizing principle was to

     fully and thoroughly investigate Russia's interference.         But you

     weren't interested in whether or not the Russians were interfering

     through Christopher Steele.     And if Steele was lying, then you

     should have charged him with lying, like you charged a variety of

     other people.   But you say nothing about this in your report.

           Mr. Mueller.    Well, sir --

           Mr. Gaetz.     Meanwhile, Director, you are quite loquacious on

     other topics.   You write 3,500 words about the June 9 meeting

     between the Trump campaign and Russian lawyer Veselnitskaya.         You

     write on page 103 of your report that the President's legal team

     suggested -- and I am quoting from your report -- that the meeting

     might have been a setup by individuals working with the firm that

     produced the Steele reporting.

           So I am going to ask you a very easy question, Director
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 88 of 589
                                                          UNOFFICIAL COPY    84




     Mueller.   On the week of June 9, who did Russian lawyer

     Veselnitskaya meet with more frequently, the Trump campaign or

     Glenn Simpson, who was functionally acting as an operative for the

     Democratic National Committee?

           Mr. Mueller.    Well, what I think is missing here is the fact

     that this is under investigation elsewhere in the Justice

     Department --

           Mr. Gaetz.     I --

           Mr. Mueller.    -- and if I can finish, sir, and if I can

     finish, sir -- and consequently, it is not within my purview.          The

     Department of Justice and FBI should be responsive to questions on

     this particular issue.

           Mr. Gaetz.     It is absurd to suggest that an operative for the

     Democrats was meeting with this Russian lawyer the day before and

     the day after the Trump Tower meeting, and yet that is not

     something you reference.

           Now, Glenn Simpson testified under oath he had dinner with

     Veselnitskaya the day before and the day after this meeting with

     the Trump team.    Do you have any basis, as you sit here today, to

     believe that Steele was lying?

           Mr. Mueller.    As I said before and I will say again, it is

     not my purview.    Others are investigating what you address.

           Mr. Gaetz.     So it is not your purview to look into whether or

     not Steele is lying.        It is not your purview to look into whether

     or not anti-Trump Russians are lying to Steele.        And it is not
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 89 of 589
                                                         UNOFFICIAL COPY       85




     your purview to look at whether or not Glenn Simpson was meeting

     with the Russians the day before and the day after you write 3,500

     words about the Trump campaign meeting.

           So I am wondering how these decisions are guided.         I look at

     the inspector general's report.     I am citing from page 404 of the

     inspector general's report.     It states:    Page stated:   Trump's not

     ever going to be President, right?     Right.    Strzok replied:    No,

     he is not.   We will stop it.

           Also in the inspector general's report, there is someone

     identified as attorney No. 2.     Attorney No. 2 -- this is page

     419 -- replied, "Hell no," and then added, "Viva la resistance."

           Attorney No. 2 in the inspector general's report and Strzok

     both worked on your team, didn't they?

           Mr. Mueller.    Pardon me, can you --

           Mr. Gaetz.     They both worked on your team, didn't they?

           Mr. Mueller.    I know -- I heard Strzok.     Who else were you

     talking about?

           Mr. Gaetz.     Attorney No. 2 identified in the inspector

     general's report.

           Mr. Mueller.    And the question was?

           Mr. Gaetz.     Did he work for you?    The guy who said, "Viva la

     resistance."

           Mr. Mueller.    Peter Strzok worked for me for a period of

     time, yes.

           Mr. Gaetz.     Yeah, but so did the other guy that said, "Viva
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 90 of 589
                                                        UNOFFICIAL COPY     86




     la resistance."    And here is what I am kind of noticing, Director

     Mueller:   When people associated with Trump lied, you throw the

     book at them.   When Christopher Steele lied, nothing.     And so it

     seems to be that when Glenn Simpson met with Russians, nothing.

     When the Trump campaign met with Russians, 3,500 words.         And maybe

     the reason why there are these discrepancies in what you focused

     on is because the team was so biased --

           Chairman Nadler.    The time of the --

           Mr. Gaetz.     -- pledged to the resistance, pledged to stop

     Trump.

           Chairman Nadler.    The time of the gentleman has expired.

           Mr. Jeffries of New York is recognized.

           Mr. Jeffries.    Mr. Mueller, obstruction of justice is a

     serious crime that strikes at the core of an investigator's effort

     to find the truth, correct?

           Mr. Mueller.    Correct.

           Mr. Jeffries.    The crime of obstruction of justice has three

     elements, true?

           Mr. Mueller.    True.

           Mr. Jeffries.    The first element is an obstructive act,

     correct?

           Mr. Mueller.    Correct.

           Mr. Jeffries.    An obstructive act could include taking an

     action that would delay or interfere with an ongoing

     investigation, as set forth in Volume II, page 87 and 88 of your
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 91 of 589
                                                          UNOFFICIAL COPY   87




     report, true?

            Mr. Mueller.    I am sorry.   Could you again repeat the

     question?

            Mr. Jeffries.    An obstructive act could include taking an

     action that would delay or interfere with an ongoing

     investigation.

            Mr. Mueller.    That is true.

            Mr. Jeffries.    Your investigation found evidence that

     President Trump took steps to terminate the special counsel,

     correct?

            Mr. Mueller.    Correct.

            Mr. Jeffries.    Mr. Mueller, does ordering the termination of

     the head of a criminal investigation constitute an obstructive

     act?

            Mr. Mueller.    That would be -- I would refer you to the

     report on that.

            Mr. Jeffries.    Let me refer you to page 87 and 88 of Volume

     II, where you conclude:       The attempt to remove the special counsel

     would qualify as an obstructive act if it would naturally obstruct

     the investigation and any grand jury proceedings that might flow

     from the inquiry, correct?

            Mr. Mueller.    Yes.   I have got that now.   Thank you.

            Mr. Jeffries.    Thank you.   The second element of obstruction

     of justice is the presence of an obstructive act in connection

     with an official proceeding, true?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 92 of 589
                                                          UNOFFICIAL COPY   88




             Mr. Mueller.    True.

             Mr. Jeffries.    Does the special counsel's criminal

     investigation into the potential wrongdoing of Donald Trump

     constitute an official proceeding?

             Mr. Mueller.    And that is an area which I cannot get into.

             Mr. Jeffries.    Okay.   President Trump tweeted on June 16,

     2017, quote:    I am being investigated for firing the FBI Director

     by the man who told me to fire the FBI Director.       Witch hunt.

             The June 16th tweet just read -- was cited on page 89 in

     Volume II -- constitutes a public acknowledgement by President

     Trump that he was under criminal investigation, correct?

             Mr. Mueller.    I think generally correct.

             Mr. Jeffries.    One day later, on Saturday, June 17th,

     President Trump called White House Counsel Don McGahn at home and

     directed him to fire the special counsel, true?

             Mr. Mueller.    I believe it to be true.   I think we have

     been -- I may have stated in response to questions some --

             Mr. Jeffries.    That is correct.   President Trump told Don

     McGahn, quote, Mueller has to go, close quote.       Correct?

             Mr. Mueller.    Correct.

             Mr. Jeffries.    Your report found, on page 89, Volume II, that

     substantial evidence indicates that, by June 17th, the President

     knew his conduct was under investigation by a Federal prosecutor

     who could present any evidence of Federal crimes to a grand jury,

     true?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 93 of 589
                                                        UNOFFICIAL COPY    89




           Mr. Mueller.    True.

           Mr. Jeffries.    The third element -- the second element having

     just been satisfied, the third element of the crime of obstruction

     of justice is corrupt intent, true?

           Mr. Mueller.    True.

           Mr. Jeffries.    Corrupt intent exists if the President acted

     to obstruct an official proceeding for the improper purpose of

     protecting his own interests, correct?

           Mr. Mueller.    That is generally correct.

           Mr. Jeffries.    Thank you.

           Mr. Mueller.    The only thing I would say is we're going

     through the three elements of the proof of the obstruction of

     justice charges when the fact of the matter is we got -- excuse

     me, just one second.

           Mr. Jeffries.    Thank you.   Mr. Mueller, let me move on in the

     interest of time.     Upon learning about the appointment of the

     special counsel, your investigation found that Donald Trump stated

     to the then Attorney General, quote:     Oh my God, this is terrible.

     This is the end of my Presidency.     I am F'd.

           Is that correct?

           Mr. Mueller.    Correct.

           Mr. Jeffries.    Is it fair to say that Donald Trump viewed the

     special counsel's investigation into his conduct as adverse to his

     own interests?

           Mr. Mueller.    I think that generally is true.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 94 of 589
                                                         UNOFFICIAL COPY       90




           Mr. Jeffries.    The investigation found evidence, quote, that

     the President knew that he should not have directed Don McGahn to

     fire the special counsel.     Correct?

           Mr. Mueller.    And where do you have that quote?

           Mr. Jeffries.    Page 90, Volume II:    There is evidence that

     the President knew he should not have made those calls to McGahn,

     close quote.

           Mr. Mueller.    I see that.    Yes, that is accurate.

           Mr. Jeffries.    The investigation also found substantial

     evidence that President Trump repeatedly urged McGahn to dispute

     that he was ordered to have the special counsel terminated,

     correct?

           Mr. Mueller.    Correct.

           Mr. Jeffries.    The investigation found substantial evidence

     that, when the President ordered Don McGahn to fire the special

     counsel and then lie about it, Donald Trump, one, committed an

     obstructive act; two, connected to an official proceeding; three,

     did so with corrupt intent.

           Those are the elements of obstruction of justice.         This is

     the United States of America.       No one is above the law, no one.

     The President must be held accountable one way or the other.

           Mr. Mueller.    Let me just say, if I might, I don't subscribe

     necessarily to your -- the way you analyze that.       I am not saying

     it is out of the ballpark, but I am not supportive of that

     analytical charge.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 95 of 589
                                                        UNOFFICIAL COPY   91




           Mr. Jeffries.     Thank you.

           Chairman Nadler.      The gentleman from Colorado.

           Mr. Buck.   Thank you, Mr. Chairman.

           Mr. Mueller, over here.

           Mr. Mueller.    Hi.

           Mr. Buck.   Hi.    I want to start by thanking you for your

     service.   You joined the Marines and led a rifle platoon in

     Vietnam, where you earned a bronze star, purple heart, and other

     commendations.    You served as an assistant United States attorney

     leading the homicide unit here in D.C., U.S. attorney for the

     District of Massachusetts and later Northern District of

     California, Assistant Attorney General for DOJ's Criminal

     Division, and the FBI Director.      So thank you, I appreciate that.

           But having reviewed your biography, it puzzles me why you

     handled your duties in this case the way you did.      The report

     contradicts what you taught young attorneys at the Department of

     Justice, including to ensure that every defendant is treated

     fairly, or, as Justice Sutherland said in the Berger case, a

     prosecutor is not the representative of an ordinary party to a

     controversy but of a sovereignty whose interest in a criminal

     prosecution is not that it shall win a case but that justice shall

     be done and that the prosecutor may strike hard blows, but he is

     not at liberty to strike foul ones.

           By listing the 10 factual situations and not reaching a

     conclusion about the merits of the case, you unfairly shifted the
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 96 of 589
                                                        UNOFFICIAL COPY    92




     burden of proof to the President, forcing him to prove his

     innocence while denying him a legal forum to do so.      And I have

     never heard of a prosecutor declining a case and then holding a

     press conference to talk about the defendant.      You noted eight

     times in your report that you had a legal duty under the

     regulations to either prosecute or decline charges.      Despite this,

     you disregarded that duty.

            As a former prosecutor, I am also troubled with your legal

     analysis.   You discussed 10 separate factual patterns involving

     alleged obstruction, and then you failed to separately apply the

     elements of the applicable statutes.

            I looked at the 10 factual situations, and I read the case

     law.   And I have to tell you, just looking at the Flynn matter,

     for example, the four statutes that you cited for possible

     obstruction, 1503, 1505, 1512(b)(3), and 1512(c)(2), when I look

     at those concerning the Flynn matter, 1503 is inapplicable because

     there wasn't a grand jury or trial jury impaneled, and Director

     Comey was not an officer of the court as defined by the statute.

            Section 1505 criminalizes acts that would obstruct or impede

     administrative proceedings as those before Congress or an

     administrative agency.    The Department of Justice criminal

     resource manual states that the FBI investigation is not a pending

     proceeding.

            1512(b)(3) talks about intimidation, threats of force to

     tamper with a witness.    General Flynn at the time was not a
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 97 of 589
                                                        UNOFFICIAL COPY       93




     witness, and certainly Director Comey was not a witness.

           And 1512(c)(2) talks about tampering with a record.       And as

     Joe Biden described the statute as it was being debated on the

     Senate floor, he called this a statute criminalizing document

     shredding, and there is nothing in your report that alleges that

     the President destroyed any evidence.

           So what I have to ask you and what I think people are working

     around in this hearing is -- let me lay a little foundation for

     it.   The ethical rules require that a prosecutor have a reasonable

     probability of conviction to bring a charge.     Is that correct?

           Mr. Mueller.   It sounds generally accurate.

           Mr. Buck.   And the regulations concerning your job as special

     counsel state that your job is to provide the Attorney General

     with a confidential report explaining the prosecution or

     declination decisions reached by your office.

           You recommended declining prosecution of President Trump and

     anyone associated with his campaign because there was insufficient

     evidence to convict for a charge of conspiracy with Russian

     interference in the 2016 election.     Is that fair?

           Mr. Mueller.   That is fair.

           Mr. Buck.   Was there sufficient evidence to convict President

     Trump or anyone else with obstruction of justice?

           Mr. Mueller.   We did not make that calculation.

           Mr. Buck.   How could you not have made the calculation with

     the regulation --
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 98 of 589
                                                          UNOFFICIAL COPY   94




            Mr. Mueller.   As the OLC opinion, the OLC opinion, Office of

     Legal Counsel, indicates that we cannot indict a sitting

     President.   So one of the tools that a prosecutor would use is not

     there.

            Mr. Buck.   Okay.     But let me just stop.   You made the

     decision on the Russian interference.       You couldn't have indicted

     the President on that, and you made the decision on that, but when

     it came to obstruction, you threw a bunch of stuff up against the

     wall to see what would stick, and that is really unfair.

            Mr. Mueller.   I would not agree to that characterization at

     all.   What we did is provide to the Attorney General, in the form

     of a confidential memorandum, our understanding of the case, those

     cases that were brought, those cases that were declined, and that

     one case where the President cannot be charged with a crime.

            Mr. Buck.   Okay.     Could you charge the President with a crime

     after he left office?

            Mr. Mueller.   Yes.

            Mr. Buck.   You believe that he committed -- you could charge

     the President of the United States with obstruction of justice

     after he left office?

            Mr. Mueller.   Yes.

            Mr. Buck.   Ethically, under the ethical standards?

            Mr. Mueller.   Well, I am not certain because I haven't looked

     at the ethical standards, but the OLC opinion says that the

     prosecutor, while he cannot bring a charge against a sitting
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 99 of 589
                                                        UNOFFICIAL COPY   95




     President, nonetheless, he can continue the investigation to see

     if there are any other persons who might be drawn into the

     conspiracy.

           Chairman Nadler.    The time of the gentleman has expired.

           The gentleman from Rhode Island.

           Mr. Cicilline.    Director, as you know, we are specifically

     focusing on five separate obstruction episodes here today.      I

     would like to ask you about the third episode.      It is the section

     of your report entitled "The President's efforts to curtail the

     special counsel investigation," beginning at page 90.      And by

     "curtail," you mean limit, correct?

           Mr. Mueller.   Correct.

           Mr. Cicilline.    My colleagues have walked through how the

     President tried to have you fired through the White House counsel,

     and because Mr. McGahn refused the order, the President asked

     others to help limit your investigation.     Is that correct?

           Mr. Mueller.   Correct.

           Mr. Cicilline.    And was Corey Lewandowski one such

     individual?

           Mr. Mueller.   Again, can you remind me what --

           Mr. Cicilline.    Well, Corey Lewandowski is the President's

     former campaign manager, correct?

           Mr. Mueller.   Correct.

           Mr. Cicilline.    Did he have any official position with the

     Trump administration?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 100 of 589
                                                        UNOFFICIAL COPY        96




           Mr. Mueller.   I don't believe so.

           Mr. Cicilline.   Your report describes an incident in the Oval

     Office involving Mr. Lewandowski on June 19, 2017, at Volume II,

     page 91.   Is that correct.

           Mr. Mueller.   I am sorry.   What is the citation, sir?

           Mr. Cicilline.   Page 91.

           Mr. Mueller.   Of the second volume?

           Mr. Cicilline.   Yes.

           Mr. Mueller.   And where?

           Mr. Cicilline.   A meeting in the Oval Office between

     Mr. Lewandowski and the President.

           Mr. Mueller.   Okay.

           Mr. Cicilline.   And that was just 2 days after the President

     called Don McGahn at home and ordered him to fire you.       Is that

     correct?

           Mr. Mueller.   Apparently so.

           Mr. Cicilline.   So, right after his White House counsel,

     Mr. McGahn, refused to follow the President's order to fire you,

     the President came up with a new plan, and that was to go around

     to all of his senior advisers and government aides to have a

     private citizen try to limit your investigation.

           What did the President tell Mr. Lewandowski to do?         Do you

     recall he told him -- he dictated a message to Mr. Lewandowski for

     Attorney General Sessions and asked him to write it down.         Is that

     correct?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 101 of 589
                                                        UNOFFICIAL COPY    97




           Mr. Mueller.    True.

           Mr. Cicilline.   And did you and your team see this

     handwritten message?

           Mr. Mueller.    I am not going to get into what we may or may

     not have included in our investigation.

           Mr. Cicilline.   Okay.     The message directed Sessions to

     give -- and I am quoting from your report -- to give a public

     speech saying that he planned to meet with the special prosecutor

     to explain this is very unfair and let the special prosecutor move

     forward with investigating election meddling for future elections.

     That is at page 91.    Is that correct?

           Mr. Mueller.    Yes, I see that.    Thank you.   Yes, it is.

           Mr. Cicilline.   In other words, Mr. Lewandowski, a private

     citizen, was instructed by the President of the United States to

     deliver a message from the President to the Attorney General that

     directed him to limit your investigation, correct?

           Mr. Mueller.    Correct.

           Mr. Cicilline.   And at this time, Mr. Sessions was still

     recused from oversight of your investigation, correct?

           Mr. Mueller.    I am sorry.    Could you restate that?

           Mr. Cicilline.   The Attorney General was recused from

     oversight.

           Mr. Mueller.    Yes, yes.

           Mr. Cicilline.   So the Attorney General would have had to

     violate his own Department's rules in order to comply with the
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 102 of 589
                                                        UNOFFICIAL COPY       98




     President's order, correct?

           Mr. Mueller.   Well, I am not going to get into the subsidiary

     details.   I just refer you again to page 91, 92 of the report.

           Mr. Cicilline.   And if the Attorney General had followed

     through with the President's request, Mr. Mueller, it would have

     effectively ended your investigation into the President and his

     campaign, as you note on page 97, correct?

           Mr. Mueller.   Could you --

           Mr. Cicilline.   At page 97, you write, and I quote:       Taken

     together, the President's directives indicate that Sessions was

     being instructed to tell the special counsel to end the existing

     investigation into the President and his campaign, with the

     special counsel being permitted to move forward with investigating

     election meddling for future elections.      Is that correct?

           Mr. Mueller.   Generally true, yes, sir.

           Mr. Cicilline.   And an unsuccessful attempt to obstruct

     justice is still a crime.     Is that correct?

           Mr. Mueller.   That is correct.

           Mr. Cicilline.   And Mr. Lewandowski tried to meet with the

     Attorney General.    Is that right?

           Mr. Mueller.   True.

           Mr. Cicilline.   And he tried to meet with him in his office

     so he would be certain there wasn't a public log of the visit.

           Mr. Mueller.   According to what we gathered for the report.

           Mr. Cicilline.   And the meeting never happened and the
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 103 of 589
                                                        UNOFFICIAL COPY      99




     President raised the issue again with Mr. Lewandowski.       And this

     time, he said, and I quote, if Sessions does not meet with you,

     Lewandowski should tell Sessions he was fired, correct?

           Mr. Mueller.   Correct.

           Mr. Cicilline.   So immediately following the meeting with the

     President, Lewandowski then asked Mr. Dearborn to deliver the

     message, who is the former chief of staff to Mr. Sessions.       And

     Mr. Dearborn refuses to deliver it because he doesn't feel

     comfortable.   Isn't that correct?

           Mr. Mueller.   Generally correct, yes.

           Mr. Cicilline.   So, just so we are clear, Mr. Mueller, 2 days

     after the White House Counsel Don McGahn refused to carry out the

     President's order to fire you, the President directed a private

     citizen to tell the Attorney General of the United States, who was

     recused at the time, to limit your investigation to future

     elections, effectively ending your investigation into the 2016

     Trump campaign.    Is that correct?

           Mr. Mueller.   I am not going to adopt your characterization.

     I will say that the facts as laid out in the report are accurate.

           Mr. Cicilline.   Well, Mr. Mueller, in your report you, in

     fact, write at page 99 -- 97:     Substantial evidence indicates that

     the President's effort to have Sessions limit the scope of the

     special counsel's investigation to future election interference

     was intended to prevent further investigative scrutiny of the

     President and his campaign conduct.     Is that correct?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 104 of 589
                                                        UNOFFICIAL COPY   100




           Mr. Mueller.    Generally.

           Mr. Cicilline.    And so, Mr. Mueller, you have seen a letter

     where a thousand former Republican and Democratic Federal

     prosecutors have read your report and said, anyone but the

     President who committed those acts would be charged with

     obstruction of justice.     Do you agree with those former

     colleagues, a thousand prosecutors who came to that conclusion?

           Chairman Nadler.    The time of the gentleman has expired.

           The gentleman from Arizona.

           Mr. Biggs.     Thank you, Mr. Chairman.

           Mr. Mueller, you guys, your team wrote in the report,

     quote -- this is at the top of page 2, Volume I, also on page 173,

     by the way.   You said that you had come to the conclusion that,

     quote:   The investigation did not establish that members of the

     Trump campaign conspired or coordinated with the Russian

     Government in its election interference activities, close quote.

           That is an accurate statement, right?

           Mr. Mueller.    That is accurate.

           Mr. Biggs.     And I am curious, when did you personally come to

     that conclusion?

           Mr. Mueller.    Can you remind me which paragraph you are

     referring to?

           Mr. Biggs.     Top of page 2.

           Mr. Mueller.    On two.

           Mr. Biggs.     Volume I.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 105 of 589
                                                           UNOFFICIAL COPY   101




             Mr. Mueller.    Okay.   And exactly which paragraph are you

     looking at on 2?

             Mr. Biggs.     The investigation did not establish --

             Mr. Mueller.    Of course.   I see it, yes.   What was your

     question?

             Mr. Biggs.     My question now is, when did you personally reach

     that conclusion?

             Mr. Mueller.    Well, we were ongoing for 2 years.

             Mr. Biggs.     Right, you were ongoing, and you wrote it at some

     point during that 2-year period, but at some point, you had to

     come to a conclusion that I don't think there -- that there is not

     a conspiracy going on here.       There was no conspiracy between this

     President.    I am not talking about the rest of the President's

     team.    I am talking about this President and the Russians.

             Mr. Mueller.    As you understand, in developing a criminal

     case, you get pieces of information, pieces of information,

     witnesses, and the like as you make your case.

             Mr. Biggs.     Right.

             Mr. Mueller.    And when you make a decision on a particular

     case depends on a number of factors.

             Mr. Biggs.     Right, I understand.

             Mr. Mueller.    So I cannot say specifically that we reached a

     decision on a particular defendant at a particular point in time.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 106 of 589
                                                          UNOFFICIAL COPY      102




     RPTR MERTENS

     EDTR ZAMORA

     [10:44 a.m.]

           Mr. Biggs.     But it was sometime well before you wrote the

     report.    Fair enough?      I mean, you wrote the report dealing with a

     whole myriad of issues.        Certainly, at some time prior to that

     report is when you reached the decision that, okay, with regard to

     the President himself, I don't find anything here.         Fair enough?

           Mr. Mueller.    Well, I'm not certain I do agree with that.

           Mr. Biggs.     So you waited till the last minute when you were

     actually writing the report and say, oh, okay --

           Mr. Mueller.    No.     But there were various aspects of the

     development and --

           Mr. Biggs.     Sure.    And that's my point.   There are various

     aspects that happen, but somewhere along the pike, you come to a

     conclusion there's nothing -- there's no there there for this

     defendant.    Isn't that right?

           Mr. Mueller.    I can't -- I can't speak to that.

           Mr. Biggs.     You can't say when.    Fair enough.

           Mr. Zebley.     Mr. Biggs --

           Mr. Biggs.     So -- no, I'm not -- no.    I'm asking the sworn

     witness.

           Mr. Mueller, the evidence suggests that on May 10, 2017, at

     approximately 7:45 a.m., 6 days before the DAG, the Deputy
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 107 of 589
                                                          UNOFFICIAL COPY       103




     Attorney General, appointed you special counsel, Mr. Rosenstein

     called you and mentioned the appointment of the special counsel.

     Not necessarily that you'd be appointed, but that you had a

     discussion to that.     Is that true?   May 10, 2017.

           Mr. Mueller.    I don't have any -- no, I don't have any

     knowledge of that occurring.

           Mr. Biggs.     You don't have any knowledge or you don't recall?

           Mr. Mueller.    I don't have any knowledge.

           Mr. Biggs.     The evidence also suggests --

           Mr. Mueller.    Given that what I saw you do, are you

     questioning that?

           Mr. Biggs.     Well, I just find it intriguing.    Let me just

     tell you that there's evidence that suggests that that phone call

     took place and that that is what was said.

           So let's move to the next question.     The evidence suggests

     that also on May 12, 2017, 5 days before the DAG appointed you

     special counsel, you met with Mr. Rosenstein in person.          Did you

     discuss the appointment of the special counsel then, not

     necessarily you, but that there would be a special counsel?

           Mr. Mueller.    I've gone into waters that don't allow me to

     give you an answer to that particular question.       It relates to the

     internal discussions he would have in terms of indicting an

     individual.

           Mr. Biggs.     This has nothing to do with the indictment.       It

     has to do with special counsel and whether you discussed that with
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 108 of 589
                                                        UNOFFICIAL COPY    104




     Mr. Rosenstein.

           The evidence also suggests that on May 13, 4 days before you

     were appointed special counsel, you met with attorney -- former

     Attorney General Sessions and Rosenstein, and you spoke about

     special counsel.     Do you remember that?

           Mr. Mueller.    Not offhand, no.

           Mr. Biggs.     Okay.   And on May 16, the day before you were

     appointed special counsel, you met with the President and Rod

     Rosenstein.   Do you remember having that meeting?

           Mr. Mueller.    Yes.

           Mr. Biggs.     And discussion of the position of FBI Director

     took place.   Do you remember that?

           Mr. Mueller.    Yes.

           Mr. Biggs.     And did you discuss at any time in that meeting

     Mr. Comey's termination?

           Mr. Mueller.    No.

           Mr. Biggs.     Did you discuss at any time in that meeting the

     potential appointment of a special counsel, not necessarily you,

     but just in general terms?

           Mr. Mueller.    I can't get into the discussions on that.

           Mr. Biggs.     How many times did you speak to Mr. Rosenstein

     before May 17, which is the day you got appointed, regarding the

     appointment of special counsel?      How many times prior to that did

     you discuss that?

           Mr. Mueller.    I can't tell you how many times.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 109 of 589
                                                           UNOFFICIAL COPY        105




             Mr. Biggs.     Is that because you don't recall or you just --

             Mr. Mueller.    I do not recall.

             Mr. Biggs.     Okay.    Thank you.

             How many times did you speak with Mr. Comey about any

     investigations pertaining to Russia prior to May 17, 2017?             Did

     you have any?

             Mr. Mueller.    None at all.

             Mr. Biggs.     Zero.

             Mr. Mueller.    Zero.

             Mr. Biggs.     Okay.    My time has expired, so --

             Chairman Nadler.       The time of the gentleman has expired.

             The gentleman from California.

             Mr. Swalwell.    Director Mueller, going back to the

     President's obstruction via Corey Lewandowski, it was referenced

     that a thousand former prosecutors who served under Republican and

     Democratic administrations with 12,000 years of Federal service

     wrote a letter regarding the President's conduct.            Are you

     familiar with that letter?

             Mr. Mueller.    I've read about that letter, yes.

             Mr. Swalwell.    And some of the individuals who signed that

     letter, the statement of former prosecutors, are people you worked

     with.    Is that right?

             Mr. Mueller.    Quite probably, yes.

             Mr. Swalwell.    People that you respect?

             Mr. Mueller.    Quite probably, yes.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 110 of 589
                                                        UNOFFICIAL COPY    106




           Mr. Swalwell.     And in that letter, they said all of this

     conduct trying to control and impede the investigation against the

     President by leveraging his authority over others is similar to

     conduct we have seen charged against other public officials and

     people in powerful positions.

           Are they wrong?

           Mr. Mueller.    They had a different case.

           Mr. Swalwell.     Do you want to sign that letter, Director

     Mueller?

           Mr. Mueller.    They had a different case.

           Mr. Swalwell.     Director Mueller, thank you for your service

     going all the way back to the sixties when you courageously served

     in Vietnam.   Because I have a seat on the Intelligence Committee,

     I will have questions later.     And because of our limited time, I

     will ask to enter this letter into the record under unanimous

     consent.

           Chairman Nadler.    Without objection.

           [The information follows:]



     ******** COMMITTEE INSERT ********
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 111 of 589
                                                        UNOFFICIAL COPY     107




           Mr. Swalwell.    And I yield to my colleague from California,

     Mr. Lieu.

           Mr. Lieu.   Thank you, Director Mueller, for your long history

     of service to our country, including your service as a Marine

     where you earned a Bronze Star with a V device.

           I'd like to now turn to the elements of obstruction of

     justice as applied to the President's attempts to curtail your

     investigation.

           The first element of obstruction of justice requires an

     obstructive act, correct?

           Mr. Mueller.    Correct.

           Mr. Lieu.   Okay.    I'd like to direct you to page 97 of Volume

     II of your report.    And you wrote there on page 97, quote,

     Sessions was being instructed to tell the special counsel to end

     the existing investigation into the President and his campaign,

     unquote.    That's in the report, correct?

           Mr. Mueller.    Correct.

           Mr. Lieu.   That would be evidence of an obstructive act

     because it would naturally obstruct the investigation, correct?

           Mr. Mueller.    Correct.

           Mr. Lieu.   Okay.    Let's turn now to the second element of the

     crime of obstruction of justice which requires a nexus to an

     official proceeding.      Again, I'm going to direct you to page 97,

     the same page in Volume II, and you wrote, quote, by the time the

     President's initial one-on-one meeting with Lewandowski on June
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 112 of 589
                                                        UNOFFICIAL COPY   108




     19, 2017, the existence of a grand jury investigation supervised

     by the special counsel was public knowledge.

           That's in the report, correct?

           Mr. Mueller.   Correct.

           Mr. Lieu.   That would constitute evidence of a nexus to an

     official proceeding because a grand jury investigation is an

     official proceeding, correct?

           Mr. Mueller.   Yes.

           Mr. Lieu.   Okay.     I'd like to now turn to the final element

     of the crime of obstruction of justice.      On that same page,

     page 97, do you see where there is an intent section on that page?

           Mr. Mueller.   I do see that.

           Mr. Lieu.   All right.     Would you be willing to read the first

     sentence?

           Mr. Mueller.   And that was starting with?

           Mr. Lieu.   Substantial evidence.

           Mr. Mueller.   Indicates that the President's?

           Mr. Lieu.   If you could read that first sentence.     Would you

     be willing to do that?

           Mr. Mueller.   I'm happy to have you read it.

           Mr. Lieu.   Okay.     I will read it then.

           You wrote, quote, substantial evidence indicates that the

     President's effort to have Sessions limit the scope of the special

     counsel's investigation to future election interference was

     intended to prevent further investigative scrutiny of the
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 113 of 589
                                                        UNOFFICIAL COPY     109




     President's and his campaign's conduct, unquote.

            That's in the report, correct?

            Mr. Mueller.   That is in the report.   And I rely what's in

     the report to indicate what's happening in the paragraphs that

     we've been discussing.

            Mr. Lieu.   Thank you.

            So to recap what we've heard, we have heard today that the

     President ordered former White House Counsel Don McGahn to fire

     you.   The President ordered Don McGahn to then cover that up and

     create a false paper trail.     And now we've heard the President

     ordered Corey Lewandowski to tell Jeff Sessions to limit your

     investigation so that he, you, stop investigating the President.

            I believe a reasonable person looking at these facts could

     conclude that all three elements of the crime of obstruction of

     justice have been met.    And I would like to ask you, the reason,

     again, that you did not indict Donald Trump is because of OLC

     opinion stating that you cannot indict a sitting President,

     correct?

            Mr. Mueller.   That is correct.

            Mr. Lieu.   The fact that the orders by the President were not

     carried out, that is not a defense to obstruction of justice

     because the statute itself is quite broad.      It says that as long

     as you endeavor or attempt to obstruct justice, that would also

     constitute a crime.

            Mr. Mueller.   I'm not going to get into that at this
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 114 of 589
                                                             UNOFFICIAL COPY     110




     juncture.

             Mr. Lieu.    Okay.    Thank you.

             And based on the evidence that we have heard today, I believe

     a reasonable person could conclude that at least three crimes of

     obstruction of justice by the President occurred.          We're going to

     hear about two additional crimes, and that will be the witness

     tamperings of Michael Cohen and Paul Manafort.

             I yield back.

             Mr. Mueller.    The only thing I want to add is that on going

     through the elements with you do not mean -- or does not mean that

     I subscribe to what you're trying to prove through those elements.

             Chairman Nadler.      The time of the gentleman has expired.

             The gentlelady from Arizona.

             I'm sorry.   The gentleman from California.

             Mr. McClintock.      Thank you, Mr. Chairman.

             Mr. Mueller, over here.     Thanks for joining us today.      You

     had three discussions with Rod Rosenstein about your appointment

     as special counsel:       May 10, May 12, and May 13, correct?

             Mr. Mueller.    If you say so.     I have no reason to dispute

     that.

             Mr. McClintock.      Then you met with the President on the 16th

     with Rod Rosenstein present.        And then on the 17th, you were

     formally appointed as special counsel.         Were you meeting with the

     President on the 16th with knowledge that you were under

     consideration for appointment to special counsel?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 115 of 589
                                                        UNOFFICIAL COPY   111




           Mr. Mueller.   I did not believe I was under consideration for

     counsel.   I had served two terms as FBI Director --

           Mr. McClintock.    The answer is no.

           Mr. Mueller.   The answer is no.

           Mr. McClintock.    Greg Jarrett describes your office as the

     team of partisans.    And as additional information is coming to

     light, there's a growing concern that political bias caused

     important facts to be omitted from your report in order to cast

     the President unfairly in a negative light.      For example, John

     Dowd, the President's lawyer, leaves an message with Michael

     Flynn's lawyer on November 17 of -- November of 2017.       The edited

     version in your report makes it appear that he was improperly

     asking for confidential information, and that's all we know from

     your report, except that the judge in the Flynn case ordered the

     entire transcript released in which Dowd makes it crystal clear

     that's not what he was suggesting.

           So my question is, why did you edit the transcript to hide

     the exculpatory part of the message?

           Mr. Mueller.   Well, I'm not sure I would agree with your

     characterization that we did anything to hide.

           Mr. McClintock.    Well, you omitted it.   You quoted the part

     where he says we need some kind of heads-up just for the sake of

     protecting all of our interests, if we can, but you omitted the

     portion where he says without giving up any confidential

     information.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 116 of 589
                                                        UNOFFICIAL COPY         112




           Mr. Mueller.   Well, I'm not going to go further in terms of

     discussing the --

           Mr. McClintock.    Let's go on.   You extensively discussed

     Konstantin Kilimnik's activities with Paul Manafort.       And you

     describe him as, quote, a Russian-Ukrainian political consultant

     and long-time employee of Paul Manafort assessed by the FBI to

     have ties to Russian intelligence.      And, again, that's all we know

     from your report, except we've since learned from news articles

     that Kilimnik was actually a U.S. State Department intelligence

     source, yet nowhere in your report is he so identified.          Why was

     that fact omitted?

           Mr. Mueller.   I don't necessarily credit what you're saying

     occurred.

           Mr. McClintock.    Were you aware that Kilimnik was a U.S.

     State Department source?

           Mr. Mueller.   I'm not going to go into the ins and

     outs -- I'm not going to go into the ins and outs of what we had

     in the course of our investigation.

           Mr. McClintock.    Did you interview Konstantin Kilimnik?

           Mr. Mueller.   Pardon?

           Mr. McClintock.    Did you interview Konstantin Kilimnik?

           Mr. Mueller.   I can't go into the discussion of our

     investigative moves.

           Mr. McClintock.    And yet that is the basis of your report.

     Again, the problem we're having is we have to rely on your report
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 117 of 589
                                                        UNOFFICIAL COPY    113




     for an accurate reflection of the evidence, and we're starting to

     find out that's not true.

           For example, your report famously links Russian internet

     troll farms with the Russian Government.      Yet at a hearing on May

     28 in the Concord Management IRA prosecution that you initiated,

     the judge excoriated both you and Mr. Barr for producing no

     evidence to support this claim.     Why did you suggest Russia was

     responsible for the troll farms, when in court you've been unable

     to produce any evidence to support it?

           Mr. Mueller.   Well, I'm not going to get into that any

     further than I already have.

           Mr. McClintock.    But you have left the clear impression

     throughout the country through your report that it was the Russian

     Government behind the troll farms, and yet when you're called upon

     to provide actual evidence in court, you fail to do so.

           Mr. Mueller.   Well, again, I dispute your characterization of

     what occurred in that proceeding.

           Mr. McClintock.    In fact, the judge considered holding the

     prosecutors in criminal contempt.     She backed off only after your

     hastily called press conference the next day in which you

     retroactively made the distinction between the Russian Government

     and the Russia troll farms.     Did your press conference of May 29

     have anything to do with the threat to hold your prosecutors in

     contempt the previous day for publicly misrepresenting the

     evidence?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 118 of 589
                                                        UNOFFICIAL COPY     114




           Mr. Mueller.   What was the question?

           Mr. McClintock.    The question is, did your May 29 press

     conference have anything to do with the fact that the previous

     day, the judge threatened to hold your prosecutors in contempt for

     misrepresenting evidence?

           Mr. Mueller.   No.

           Mr. McClintock.    Now, the fundamental problem is, as I said,

     we've got to take your word.     Your team faithfully, accurately,

     impartially, and completely described all of the underlying

     evidence in the Mueller report, and we're finding more and more

     instances where this just isn't the case.      And it's starting to

     look like, you know, having desperately tried and failed to make a

     legal case against the President, you made a political case

     instead.   You put it in a paper sack, lit it on fire, dropped it

     on our porch, rang the doorbell and ran.

           Mr. Mueller.   I don't think you reviewed a report that is as

     thorough, as fair, as consistent as the report that we have in

     front of us.

           Mr. McClintock.    Then why is contradictory information --

           Chairman Nadler.     The time of the gentleman has expired.

           The gentleman from Maryland is recognized.

           Mr. Raskin.    Director Mueller, let's go to a fourth episode

     of obstruction of justice in the form of witness tampering, which

     is urging witnesses not to cooperate with law enforcement, either

     by persuading them or intimidating them.      Witness tampering is a
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 119 of 589
                                                           UNOFFICIAL COPY   115




     felony punishable by 20 years in prison.         You found evidence that

     the President engaged in efforts, and I quote, to encourage

     witnesses not to cooperate with the investigation.         Is that right?

             Mr. Mueller.   That's correct.   Have you got a citation?

             Mr. Raskin.    I'm at page 7 on Volume II.

             Mr. Mueller.   Thank you.

             Mr. Raskin.    Now, one of these witnesses was Michael Cohen,

     the President's personal lawyer, who ultimately pled guilty to

     campaign violations based on secret hush money payments to women

     the President knew and also to lying to Congress about the hope

     for a $1 billion Trump Tower deal.

             After the FBI searched Cohen's home, the President called him

     up personally, he said, to check in, and told him to, quote, hang

     in there and stay strong.       Is that right?   Do you remember finding

     that?

             Mr. Mueller.   If it's in the report as stated, yes, it is

     right.

             Mr. Raskin.    Yes.   Also in the report, actually, are a series

     of calls made by other friends of the President.        One reached out

     to say he was with the boss at Mar-a-Lago, and the President said

     he loves you.    His name is redacted.     Another redacted friend

     called to say, the boss loves you.       And the third redacted friend

     called to say, everyone knows the boss has your back.

             Do you remember finding that sequence of calls?

             Mr. Mueller.   Generally, yes.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 120 of 589
                                                         UNOFFICIAL COPY    116




           Mr. Raskin.    When the news -- and, in fact, Cohen said that

     following the receipt of these messages -- I'm quoting here,

     page 147, Volume II -- he believed he had the support of the White

     House if he continued to toe the party line, and he determined to

     stay on message and be part of the team.       That's at page 147.    Do

     you remember generally finding that?

           Mr. Mueller.    Generally, yes.

           Mr. Raskin.    Well, and Robert Costello, a lawyer close to the

     President's legal team, emailed Cohen to say, quote, you are

     loved, they're in our corner, sleep well tonight, and you have

     friends in high places.      And that's up on the screen, page 147.

     Do you remember reporting that?

           Mr. Mueller.    I see that.

           Mr. Raskin.    Okay.   Now, when the news first broke that Cohen

     had arranged payoffs to Stormy Daniels, Cohen faithfully stuck to

     this party line.     He said publicly that neither the Trump

     Organization nor the Trump campaign was a part of the transaction

     and neither reimbursed him.     Trump's personal attorney at that

     point quickly texted Cohen to say, quote, client says thank you

     for what you do.

           Mr. Mueller, who is the capital C client thanking Cohen for

     what he does?

           Mr. Mueller.    I can't speak to that.

           Mr. Raskin.    Okay.   The assumption in the context suggests

     very strongly it's President Trump.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 121 of 589
                                                           UNOFFICIAL COPY   117




             Mr. Mueller.   I can't speak to that.

             Mr. Raskin.    Okay.   Cohen later broke and pled guilty to

     campaign finance offenses, and admitted fully they were made,

     quote, at the direction of candidate Trump.         Do you remember that?

             Mr. Mueller.   Yes.

             Mr. Raskin.    After Cohen's guilty plea, the President

     suddenly changed his tune towards Mr. Cohen, didn't he?

             Mr. Mueller.   I would say I rely on what's in the report.

             Mr. Raskin.    Well, he made the suggestion that Cohen family

     members had committed crimes.       He targeted, for example, Cohen's

     father-in-law and repeatedly suggested that he was guilty of

     committing crimes, right?

             Mr. Mueller.   Generally accurate.

             Mr. Raskin.    Okay.   On page 154, you give a powerful summary

     of these changing dynamics, and you said -- I'm happy to have you

     read it, but I'm happy to do it if not.

             Mr. Mueller.   I have it in front of me.     Thank you.

             Mr. Raskin.    Would you like to read it?

             Mr. Mueller.   I would.

             Mr. Raskin.    Can you read it out loud to everybody?

             Mr. Mueller.   I would be happy to have you read it out loud.

             Mr. Raskin.    Okay.   Very good.   We'll read it at the same

     time.

             The evidence concerning this sequence of events could support

     an inference that the President used inducements in the form of
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 122 of 589
                                                        UNOFFICIAL COPY     118




     positive messages in an effort to get Cohen not to cooperate and

     then turned to attacks and intimidation to deter the provision of

     information or to undermine Cohen's credibility once Cohen began

     cooperating.

            Mr. Mueller.   I believe that's accurate.

            Mr. Raskin.    Okay.   And in my view, if anyone else in America

     engaged in these actions, they would have been charged with

     witness tampering.     We must enforce the principle in Congress that

     you emphasize so well in the very last sentence of your report,

     which is that in America, no person is so high as to be above the

     law.

            I yield back, Mr. Chairman.

            Chairman Nadler.   The gentleman leads back.

            The gentlelady from Arizona.

            Mrs. Lesko.    Thank you, Mr. Chairman.

            Just recently, Mr. Mueller, you said -- Mr. Lieu was asking

     you questions.    And Mr. Lieu's question, I quote, the reason you

     didn't indict the President is because of the OLC opinion.       And

     you answered, that is correct.      But that is not what you said in

     the report, and it's not what you told Attorney General Barr.

            And, in fact, in a joint statement that you released with DOJ

     on May 29, after your press conference, your office issued a joint

     statement with the Department of Justice that said:       The Attorney

     General has previously stated that the special counsel repeatedly

     affirmed that he was not saying that but for the OLC opinion he
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 123 of 589
                                                        UNOFFICIAL COPY    119




     would have found the President obstructed justice.      The special

     counsel's report and his statement today made clear that the

     office concluded it would not reach a determination one way or the

     other whether the President committed a crime.      There is no

     conflict between these statements.

           So, Mr. Mueller, do you stand by your joint statement with

     DOJ that you issued on May 29 as you sit here today?

           Mr. Mueller.   I would have to look at it more closely before

     I said I agree with it.

           Mrs. Lesko.    Well, so, you know, my conclusion is that what

     you told Mr. Lieu really contradicts what you said in the report,

     and specifically what you said apparently repeatedly to Attorney

     General Barr that -- and then you issued a joint statement on May

     29 saying that the Attorney General has previously stated that the

     special counsel repeatedly affirmed that he was not saying but for

     the OLC report that we would have found the President obstructed

     justice, so I just say there's a conflict.

           I do have some more questions.     Mr. Mueller, there's been a

     lot of talk today about firing the special counsel and curtailing

     the investigation.    Were you ever fired, Mr. Mueller?

           Mr. Mueller.   Was I what?

           Mrs. Lesko.    Were you ever fired as special counsel,

     Mr. Mueller?

           Mr. Mueller.   Not that I -- no.

           Mrs. Lesko.    No.   Were you allowed to complete your
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 124 of 589
                                                        UNOFFICIAL COPY    120




     investigation unencumbered?

           Mr. Mueller.   Yes.

           Mrs. Lesko.    And, in fact, you resigned as special counsel

     when you closed up the office in late May 2019.      Is that correct?

           Mr. Mueller.   That's correct.

           Mrs. Lesko.    Thank you.

           Mr. Mueller, on April 18, the Attorney General held a press

     conference in conjunction with the public release of your report.

     Did Attorney General Barr say anything inaccurate, either in his

     press conference or his March 24 letter to Congress, summarizing

     the principal conclusions of your report?

           Mr. Mueller.   Well, what you are not mentioning is a letter

     we sent on March 27 to Mr. Barr that raised some issues, and that

     letter speaks for itself.

           Mrs. Lesko.    But then I don't see how you could -- that could

     be since AG Barr's letter detailed the principal conclusions of

     your report, and you have said before that -- that there wasn't

     anything inaccurate.    In fact, you have this joint statement.      But

     let me go on to another question.

           Mr. Mueller, rather than purely relying on the evidence

     provided by witnesses and documents, I think you relied a lot on

     media.   I'd like to know how many times you cited The Washington

     Post in your report.

           Mr. Mueller.   How many times I what?

           Mrs. Lesko.    Cited The Washington Post in your report.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 125 of 589
                                                        UNOFFICIAL COPY    121




           Mr. Mueller.   I do not have knowledge of that figure, but

     I -- well, that's it.    I don't have knowledge of that figure.

           Mrs. Lesko.    I counted about 60 times.

           How many times did you cite The New York Times?       I counted --

           Mr. Mueller.   Again, I have no idea.

           Mrs. Lesko.    I counted about 75 times.

           How many times did you cite Fox News?

           Mr. Mueller.   As with the other two, I have no idea.

           Mrs. Lesko.    About 25 times.

           I've got to say it looks like Volume II is mostly

     regurgitated press stories.     Honestly, there's almost nothing in

     Volume II that I didn't already hear or know simply by having a

     $50 cable news subscription.     However, your investigation cost the

     American taxpayers $25 million.

           Mr. Mueller, you cited media reports nearly 200 times in your

     report.   Then in a footnote, a small footnote, No. 7, page 15 of

     Volume II of your report, you wrote, I quote, this section

     summarizes and cites various news stories, not for the truth of

     the information contained in the stories, but rather, to place

     candidate Trump's response to those stories in context.

           Since nobody but lawyers reads footnotes, are you concerned

     that the American public took the embedded news stories --

           Chairman Nadler.    The time of the gentlelady has expired.

           The gentlelady from Washington.

           Mrs. Lesko.    Can Mr. Mueller answer the question?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 126 of 589
                                                         UNOFFICIAL COPY    122




           Chairman Nadler.    No.   No.   No.   We're running short on time.

           I said the gentlelady from Washington.

           Ms. Jayapal.   Thank you.

           Director Mueller, let's turn to the fifth of the obstruction

     episodes in your report, and that is the evidence of whether

     President Trump engaged in witness tampering with Trump campaign

     chairman Paul Manafort, whose foreign ties were critical to your

     investigation into Russia's interference in our elections.       And

     this starts at Volume II, page 123.

           Your office got indictments against Manafort and Trump deputy

     campaign manager Rick Gates in two different jurisdictions,

     correct?

           Mr. Mueller.   Correct.

           Ms. Jayapal.   And your office found that after a grand jury

     indicted them, Manafort told Gates not to plead guilty to any

     charges because, quote, he had talked to the President's personal

     counsel, and they were going to take care of us.       Is that correct?

           Mr. Mueller.   That's accurate.

           Ms. Jayapal.   And according to your report, 1 day after

     Manafort's conviction on eight felony charges, quote, the

     President said that flipping was not fair and almost ought to be

     outlawed.   Is that correct?

           Mr. Mueller.   I'm aware of that.

           Ms. Jayapal.   In this context, Director Mueller, what does it

     mean to flip?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 127 of 589
                                                        UNOFFICIAL COPY    123




           Mr. Mueller.   Have somebody cooperate in a criminal

     investigation.

           Ms. Jayapal.   And how essential is that cooperation to any

     efforts to combat crime?

           Mr. Mueller.   I'm not going to go beyond that, characterizing

     that effort.

           Ms. Jayapal.   Thank you.

           In your report, you concluded that President Trump and his

     personal counsel, Rudy Giuliani, quote, made repeated statements

     suggesting that a pardon was a possibility for Manafort, while

     also making it clear that the President did not want Manafort to

     flip and cooperate with the government, end quote.      Is that

     correct?

           Mr. Mueller.   Correct.

           Ms. Jayapal.   And as you stated earlier, witness tampering

     can be shown where someone with an improper motive encourages

     another person not to cooperate with law enforcement.       Is that

     correct?

           Mr. Mueller.   Correct.

           Ms. Jayapal.   Now, on page 123 of Volume II, you also discuss

     the President's motive, and you say that as court proceedings

     moved forward against Manafort, President Trump, quote, discussed

     with aides whether and in what way Manafort might be cooperating

     and whether Manafort knew any information that would be harmful to

     the President, end quote.    Is that correct?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 128 of 589
                                                        UNOFFICIAL COPY     124




           Mr. Mueller.   And that was a quote from?

           Ms. Jayapal.   From page 123, Volume II.

           Mr. Mueller.   I have that.   Thank you.   Yes.

           Ms. Jayapal.   And when someone tries to stop another person

     from working with law enforcement and they do it because they're

     worried about what that person will say, it seems clear from what

     you wrote that this is a classic definition of witness tampering.

           Now, Mr. Manafort did eventually decide to cooperate with

     your office, and he entered into a plea agreement, but then he

     broke that agreement.    Can you describe what he did that caused

     you to tell the court that the agreement was off?

           Mr. Mueller.   I refer you to the court proceedings on that

     issue.

           Ms. Jayapal.   So on page 127 of Volume II, you told the court

     that Mr. Manafort lied about a number of matters that were

     material to the investigation, and you said that Manafort's

     lawyers also, quote, regularly briefed the President's lawyers on

     topics discussed and the information that Manafort had provided in

     interviews with the Special Counsel's Office.      Does that sound

     right?

           Mr. Mueller.   And the source of that is?

           Ms. Jayapal.   That's page 127, Volume II.     That's a direct

     quote.

           Mr. Mueller.   If it's from the report, yes, I support it.

           Ms. Jayapal.   Thank you.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 129 of 589
                                                         UNOFFICIAL COPY     125




             And 2 days after you told the court that Manafort broke his

     plea agreement by lying repeatedly, did President Trump tell the

     press that Mr. Manafort was, quote, very brave because he did not

     flip?    This is page 128 of Volume II.

             Mr. Mueller.    If it's in the report, I support it as it

     is -- as it is set forth.

             Ms. Jayapal.    Thank you.

             Director Mueller, in your report, you make a very serious

     conclusion about the evidence regarding the President's

     involvement with the Manafort criminal proceedings.       Let me read

     to you from your report.

             Evidence concerning the President's conduct toward Manafort

     indicates that the President intended to encourage Manafort to not

     cooperate with the government.       It is clear that the President,

     both publicly and privately, discouraged Mr. Manafort's

     cooperation or flipping, while also dangling the promise of a

     pardon if he stayed loyal and did not share what he knew about the

     President.    Anyone else who did these things would be prosecuted

     for them.    We must ensure that no one is above the law.

             And I thank you for being here, Director Mueller.

             I yield back.

             Chairman Nadler.   The gentleman from Pennsylvania.

             Mr. Reschenthaler.    Thank you, Mr. Chairman.

             Mr. Mueller, I'm over here.    I'm sorry.

             Mr. Mueller, are you familiar with the now expired
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 130 of 589
                                                        UNOFFICIAL COPY    126




     Independent Counsel Statute?     It's the statute under which Ken

     Starr was appointed.

           Mr. Mueller.    That Ken Starr did what?   I'm sorry.

           Mr. Reschenthaler.    Are you familiar with the Independent

     Counsel Statute?

           Mr. Mueller.    Are you talking about the one we're operating

     now or a previous?

           Mr. Reschenthaler.    No, under which Ken Starr was appointed.

           Mr. Mueller.    I am not that familiar with that, but I'd be

     happy to take your question.

           Mr. Reschenthaler.    Well, the Clinton administration allowed

     the Independent Counsel Statute to expire after Ken Starr's

     investigation.    The final report requirement was a major reason

     why the statute was allowed to expire.     Even President Clinton's

     AG, Janet Reno, expressed concerns about the final report

     requirement.   And I will quote AG Reno.

           She said:    On one hand, the American people have an interest

     in knowing the outcome of an investigation of their highest

     officials.   On the other hand, the report requirement cuts against

     many of the most basic traditions and practices of American law

     enforcement.   Under our system, we presume innocence, and we value

     privacy.   We believe that information obtained during criminal

     investigations should, in most cases, be made public only if

     there's an indictment and prosecution, not in a lengthy and

     detailed report filed after a decision has been made not to
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 131 of 589
                                                         UNOFFICIAL COPY   127




     prosecute.   The final report provides a forum for unfairly airing

     any target's dirty laundry.     It also creates yet another incentive

     for an independent counsel to overinvestigate in order to justify

     his or her tenure and to avoid criticism that the independent

     counsel may have left a stone unturned.

           Again, Mr. Mueller, those are AG Reno's words.      Didn't you do

     exactly what AG Reno feared?       Didn't you publish a lengthy report

     unfairly airing the target's dirty laundry without recommending

     charges?

           Mr. Mueller.   I disagree with that, and I -- may I finish?

           Mr. Reschenthaler.    Did any of your witnesses have a chance

     to be cross-examined?

           Mr. Mueller.   Can I just finish my answer on this?

           Mr. Reschenthaler.    Quickly.

           Mr. Mueller.   I operate under the current statute, not the

     original statute, so I am most familiar with the current statute,

     not the older statute.

           Mr. Reschenthaler.    Did any of the witnesses have a chance to

     be cross-examined?

           Mr. Mueller.   Did any of the witnesses in our investigation?

           Mr. Reschenthaler.    Yes.

           Mr. Mueller.   I'm not going to answer that.

           Mr. Reschenthaler.    Did you allow the people mentioned in

     your report to challenge how they were characterized?

           Mr. Mueller.   I'm not going to get into that.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 132 of 589
                                                        UNOFFICIAL COPY       128




             Mr. Reschenthaler.   Okay.   Given that AG Barr stated multiple

     times during his confirmation hearing that he would make as much

     of your report public as possible, did you write your report

     knowing that it would likely be shared with the public?

             Mr. Mueller.   No.

             Mr. Reschenthaler.   Did knowing that the report could and

     likely would be made public, did that alter the contents which you

     included?

             Mr. Mueller.   I can't speak to that.

             Mr. Reschenthaler.   Despite the expectations that your report

     would be released to the public, you left out significant

     exculpatory evidence, in other words, evidence favorable to the

     President, correct?

             Mr. Mueller.   Well, I actually would disagree with you.     I

     think we strove to put into the report the exculpatory evidence as

     well.

             Mr. Reschenthaler.   One of my colleagues got into that with

     you where you said there was evidence you left out.

             Mr. Mueller.   Well, you make a choice as to what goes into an

     indictment.

             Mr. Reschenthaler.   Isn't it true, Mr. Mueller, isn't it true

     that on page 1 of Volume II, you state when you're quoting the

     statute you have an obligation to either prosecute or not

     prosecute?

             Mr. Mueller.   Well, generally that is the case, although most
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 133 of 589
                                                        UNOFFICIAL COPY   129




     cases are not done in the context of the President.

           Mr. Reschenthaler.    And in this case, you made a decision not

     to prosecute, correct?

           Mr. Mueller.   No.   We made a decision not to decide whether

     to prosecute or not.

           Mr. Reschenthaler.    So, essentially, what your report did was

     everything that AG Reno warned against?

           Mr. Mueller.   I can't agree with that characterization.

           Mr. Reschenthaler.    Well, what you did is you compiled nearly

     450 pages of the very worst information you gathered against the

     target of your investigation, who happens to be the President of

     the United States, and you did this knowing that you were not

     going to recommend charges and that the report would be made

     public.

           Mr. Mueller.   Not true.

           Mr. Reschenthaler.    Mr. Mueller, as a former officer in the

     United States JAG Corps, I prosecuted nearly 100 terrorists in a

     Baghdad courtroom.    I cross-examined the butcher of Fallujah in

     defense of our Navy SEALS.     As a civilian, I was elected a

     magisterial district judge in Pennsylvania, so I am very well

     versed in the American legal system.

           The drafting and the publication of some of the information

     in this report without an indictment, without prosecution,

     frankly, flies in the face of American justice.      And I find those

     facts and this entire process un-American.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 134 of 589
                                                        UNOFFICIAL COPY       130




           I yield the remainder of my time to my colleague, Jim Jordan.

           Mr. Jordan.     Director Mueller, the third FISA renewal happens

     a month after you're named special counsel.      What role did your

     office play in the third FISA renewal of Carter Page?

           Mr. Mueller.    I'm not going to talk to that.

           Chairman Nadler.    The time of the gentleman has expired.

           The gentlelady from Florida.

           Mrs. Demings.     Director Mueller, a couple of my

     colleagues -- right here -- wanted to talk to you or ask you about

     lies, so let's talk about lies.     According to your report, page 9,

     Volume I, witnesses lied to your office and to Congress.         Those

     lies materially impaired the investigation of Russia interference,

     according to your report.

           Other than the individuals who pled guilty to crimes based on

     their lying to you and your team, did other witnesses lie to you?

           Mr. Mueller.    I think there are probably a spectrum of

     witnesses in terms of those who are not telling the full truth and

     those who are outright liars.

           Mrs. Demings.     Thank you very much.

           Outright liars.    It is fair to say, then, that there were

     limits on what evidence was available to your investigation of

     both Russia election interference and obstruction of justice?

           Mr. Mueller.    That's true and is usually the case.

           Mrs. Demings.     And that lies about Trump campaign officials

     and administration officials impeded your investigation?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 135 of 589
                                                        UNOFFICIAL COPY     131




           Mr. Mueller.    I would generally agree with that.

           Mrs. Demings.    Thank you so much, Director Mueller.      You will

     be hearing more from me in the next hearing.

           So I yield the balance of my time to Mr. Correa.      Thank you.

           Mr. Correa.     Mr. Mueller, first of all, let me welcome you.

     Thank you for your service to our country.      You're a hero, Vietnam

     war vet, a wounded war vet.      We won't forget your service to our

     country.

           Mr. Mueller.    Thank you, sir.

           Mr. Correa.     If I may begin.   Because of time limits, we have

     gone in depth on only five possible episodes of obstruction.

     There's so much more, and I want to focus on another section of

     obstruction, which is the President's conduct concerning Michael

     Flynn, the President's National Security Advisor.

           In early 2017, the White House Counsel and the President were

     informed that Mr. Flynn had lied to government authorities about

     his communications with the Russian Ambassador during the Trump

     campaign and transition.     Is this correct?

           Mr. Mueller.    Correct.

           Mr. Correa.     If a hostile nation knows that a U.S. official

     has lied publicly, that can be used to blackmail that government

     official, correct?

           Mr. Mueller.    I'm not going to speak to that.    I don't

     disagree with it necessarily, but I'm not going to speak any more

     to that issue.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 136 of 589
                                                         UNOFFICIAL COPY   132




           Mr. Correa.    Thank you very much, sir.

           Flynn resigned on February 13, 2016, and the very next day,

     when the President was having lunch with New Jersey Governor Chris

     Christie, did the President say, open quotes, now that we fired

     Flynn, the Russia thing is over, close quote?      Is that correct?

           Mr. Mueller.   Correct.

           Mr. Correa.    And is it true that Christie responded by

     saying, open quotes, no way, and this Russia thing is far from

     over, close quote?

           Mr. Mueller.   That's the way we have it in the report.

           Mr. Correa.    Thank you.

           And after the President met with Christie, later that same

     day, the President arranged to meet with then FBI Director James

     Comey alone in the Oval Office, correct?

           Mr. Mueller.   Correct, particularly if you have the citation

     to the report.

           Mr. Correa.    Page 39-40, Volume II.

           Mr. Mueller.   Thank you very much.

           Mr. Correa.    And according to Comey, the President told him,

     open quote, I hope you can see your way clear to letting this

     thing go, to letting Flynn go.      He's a good guy, and I hope you

     can let it go, close quote.       Page 40, Volume II.

           Mr. Mueller.   Accurate.

           Mr. Correa.    What did Comey understand the President to be

     asking?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 137 of 589
                                                        UNOFFICIAL COPY        133




           Mr. Mueller.    I'm not going to get into what was in

     Mr. Comey's mind.

           Mr. Correa.    Comey understood this to be a direction because

     of the President's position and the circumstances of the

     one-to-one meeting?    Page 40, Volume II.

           Mr. Mueller.    Well, I understand it's in the report, and I

     support it as being in the report.

           Mr. Correa.    Thank you, sir.

           Even though the President publicly denied telling Comey to

     drop the investigation, you found, open quote, substantial

     evidence corroborating Comey's account over the President's.         Is

     this correct?

           Mr. Mueller.    That's correct.

           Mr. Correa.    The President fired Comey on May 9.    Is that

     correct, sir?

           Mr. Mueller.    I believe that's the accurate date.

           Mr. Correa.    That's page 77, Volume II.

           You found substantial evidence that the catalyst for the

     President's firing of Comey was Comey's, open quote, unwillingness

     to publicly state that the President was not personally under

     investigation.

           Mr. Mueller.    I'm not going to delve more into the details of

     what happened.    If it's in the report, again, I'll support it

     because it's already been reviewed and appropriately appears in

     the report.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 138 of 589
                                                            UNOFFICIAL COPY     134




            Mr. Correa.     And that's page 75, Volume II.

            Mr. Mueller.    Thank you.

            Mr. Correa.     Thank you.

            And, in fact, the very next day, the President told the

     Russian foreign minister, open quote, I just fired the head of the

     FBI.   He was crazy, a real nut job.        I faced great pressure

     because of Russia.      That's taken off.     I'm not under

     investigation, close quote.         Is that correct?

            Mr. Mueller.    If that's what was written in the report, yes.

            Chairman Nadler.    The time of the gentleman has expired.

            Mr. Correa.     Thank you, sir.

            Chairman Nadler.    The gentleman from Virginia.

            Mr. Cline.     Thank you, Mr. Chairman.

            Mr. Mueller, we've heard a lot about what you're not going to

     talk about today.      So let's talk about something that you should

     be able to talk about, the law itself, the underlying obstruction

     statute and your creative legal analysis of the statutes in Volume

     II, particularly an interpretation of 18 U.S.C. 1512 C.

     Section 1512 C is an obstruction of justice statute created as

     part of auditing financial regulations for public companies.             And

     as you write on page 164 of Volume II, this provision was added as

     a floor amendment in the Senate and explained as closing a certain

     loophole with respect to document shredding.

            And to read the statute, whoever corruptly alters, destroys,

     mutilates, or conceals a record, document, or other object or
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 139 of 589
                                                        UNOFFICIAL COPY   135




     attempts to do so with the intent to impair the object's integrity

     or availability for use in an official proceeding or otherwise

     obstructs, influences, or impedes any official proceeding or

     attempts to do so shall be fined under the statute and imprisoned

     not more than 20 years or both.

           Your analysis and application of the statute proposes to give

     clause C2 a much broader interpretation than commonly used.

     First, your analysis proposes to read clause C2 in isolation,

     reading it as a freestanding, all-encompassing provision

     prohibiting any act influencing a proceeding if done with an

     improper motive.     And second, your analysis of the statute

     proposes to apply the sweeping prohibition to lawful acts taken by

     public officials exercising their discretionary powers if those

     acts influence a proceeding.

           So, Mr. Mueller, I'd ask you, in analyzing the obstruction,

     you state that you recognize that the Department of Justice and

     the courts have not definitively resolved these issues, correct?

           Mr. Mueller.    Correct.

           Mr. Cline.     You would agree that not everyone in the Justice

     Department agreed with your legal theory of the obstruction of

     justice statute, correct?

           Mr. Mueller.    I'm not going to be involved in a discussion on

     that at this juncture.

           Mr. Cline.     In fact, the Attorney General himself disagrees

     with your interpretation of the law, correct?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 140 of 589
                                                        UNOFFICIAL COPY     136




           Mr. Mueller.    I leave that to the Attorney General to

     identify.

           Mr. Cline.     And you would agree that prosecutors sometimes

     incorrect apply the law, correct?

           Mr. Mueller.    I would have to agree with that one, yes.

           Mr. Cline.     And members of your legal team, in fact, have had

     convictions overturned because they were based on an incorrect

     legal theory, correct?

           Mr. Mueller.    I don't know to what you aver.    We've all spent

     time in the trenches trying cases and not won every one of those

     cases.

           Mr. Cline.     Well, let me ask you about one in particular.

     One of your top prosecutors, Andrew Weissmann, obtained a

     conviction against auditing firm Arthur Andersen, lower court,

     which was subsequently overturned in a unanimous Supreme Court

     decision that rejected the legal theory advanced by Weissmann,

     correct?

           Mr. Mueller.    Well, I'm not going to get into that, delve

     into that.

           Mr. Cline.     Well, let me read from that and maybe it will --

           Mr. Mueller.    May I just finish?   May I just finish --

           Mr. Cline.     Yes.

           Mr. Mueller.    -- my answer to say that I'm not going to

     be -- get involved in a discussion on that.      I will refer you to

     that citation that you gave me at the outset for the lengthy
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 141 of 589
                                                         UNOFFICIAL COPY     137




     discussion on just what you're talking about.       And to the extent

     that I have anything to say about it, it is what we've already put

     into the report on that issue.

           Mr. Cline.     I am reading from your report when discussing

     this section.    I will read from the decision of the Supreme Court

     unanimously reversing Mr. Weissmann when he said, indeed, it's

     striking how little culpability the instructions required.       For

     example, the jury was told that even if petitioner honestly and

     sincerely believed its conduct was lawful, the jury could convict.

     The instructions also diluted the meaning of corruptly such that

     it covered innocent conduct.

           Mr. Mueller.    Well, let me just say --

           Mr. Cline.     Let me move on.   I have limited time.

           Your report takes the broadest possible reading of this

     provision in applying it to the President's official acts, and I'm

     concerned about the implications of your theory for

     overcriminalizing conduct by public officials and private citizens

     alike.

           So to emphasize how broad your theory of liability is, I want

     to ask you about a few examples.       On October 11, 2015, during an

     FBI investigation into Hillary Clinton's use of a private email

     server, President Obama said, I don't think it posed a national

     security problem.     And he later said, I can tell you that this is

     not a situation in which America's national security was

     endangered.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 142 of 589
                                                        UNOFFICIAL COPY        138




           Assuming for a moment that his comments did influence the

     investigation, couldn't President Obama be charged, under your

     interpretation, with obstruction of justice?

           Mr. Mueller.    Well, again, I'd refer you to the report.       But

     let me say with Andrew Weissmann, who is one of the more talented

     attorneys that we have on board --

           Mr. Cline.     Okay.   Well, I'll take that as --

           Mr. Mueller.    -- over a period of time, he has run a number

     of units.

           Mr. Cline.     I have very little time.

           In August 2015, a very senior DOJ official called FBI Deputy

     Director Andrew McCabe expressing concern that FBI agents were

     still openly pursuing the Clinton Foundation probe.       The DOJ

     official was apparently very pissed off, quote/unquote.          McCabe

     questioned this official, asking, are you telling me I need to

     shut down a validly predicated investigation, to which the

     official replied, of course not.

           This seems to be a clear example of somebody within the

     executive branch attempting to influence an FBI investigation.            So

     under your theory, couldn't that person be charged with

     obstruction as long as the prosecutor could come up with a

     potentially corrupt motive?

           Mr. Mueller.    I refer you to our lengthy dissertation on

     exactly those issues that appears at the end of the report.

           Mr. Cline.     Mr. Mueller, I'd argue that it says above the
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 143 of 589
                                                        UNOFFICIAL COPY       139




     Supreme Court equal justice --

           Chairman Nadler.    The time of the gentleman has expired.

           Our intent was to conclude this hearing in 3 hours.        Given

     the break, that would bring us to approximately 11:40.       With

     Director Mueller's indulgence, we will be asking our remaining

     Democratic members to voluntarily limit their time below the

     5 minutes so that we can complete our work as close to that

     timeframe as possible.

           And I recognize the gentlelady from Pennsylvania.

           Ms. Scanlon.    Thank you.

           Director Mueller, I want to ask you some questions about the

     President's statements regarding advance knowledge of the

     WikiLeaks dumps.     So the President refused to sit down with your

     investigators for an in-person interview, correct?

           Mr. Mueller.    Correct.

           Ms. Scanlon.    So the only answers we have to questions from

     the President are contained in Appendix C to your report?

           Mr. Mueller.    That's correct.

           Ms. Scanlon.    Okay.   So looking at Appendix C on page 5, you

     asked the President over a dozen questions about whether he had

     knowledge that WikiLeaks possessed or might possess the emails

     that were stolen by the Russians.

           Mr. Mueller.    I apologize.

           Ms. Scanlon.    Sure.

           Mr. Mueller.    Can you start it again?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 144 of 589
                                                         UNOFFICIAL COPY   140




           Ms. Scanlon.   Okay.    Sure.

           Mr. Mueller.   Thank you.

           Ms. Scanlon.   So we are looking at Appendix C.

           Mr. Mueller.   Right.

           Ms. Scanlon.   And at Appendix C, page 5, you ask the

     President about a dozen questions about whether he had knowledge

     that WikiLeaks possessed the stolen emails that might be released

     in a way helpful to his campaign or harmful to the Clinton

     campaign.    Is that correct?   You asked those questions?

           Mr. Mueller.   Yes.

           Ms. Scanlon.   Okay.    In February of this year, Mr. Trump's

     personal attorney, Michael Cohen, testified to Congress under oath

     that, quote:   Mr. Trump knew from Roger Stone in advance about the

     WikiLeaks drop of emails, end quote.

           That is a matter of public record, isn't it?

           Mr. Mueller.   Well, are you referring to the report or some

     other public record?

           Ms. Scanlon.   This was testimony before Congress by

     Mr. Cohen.   Do you know if he told you --

           Mr. Mueller.   I am not familiar with -- explicitly familiar

     with what he testified to before Congress.

           Ms. Scanlon.   Okay.    Let's look at an event described on page

     18 of Volume II of your report.       Now, according -- and we are

     going to put it up in a slide, I think.       According to Deputy

     Campaign Manager Rick Gates, in the summer of 2016, he and
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 145 of 589
                                                         UNOFFICIAL COPY        141




     candidate Trump were on the way to an airport shortly after

     WikiLeaks released its first set of stolen emails.       And Gates told

     your investigators that candidate Trump was on a phone call, and

     when the call ended, Trump told Gates that more releases of

     damaging information would be coming, end quote.      Do you recall

     that from the report?

           Mr. Mueller.   If it is in the report, I support it.

           Ms. Scanlon.   Okay.   And that is on page 18 of Volume II.

     Now, on page 77 of Volume II, your report also stated, quote:          In

     addition, some witnesses said that Trump privately sought

     information about future WikiLeaks releases, end quote.          Is that

     correct?

           Mr. Mueller.   Correct.

           Ms. Scanlon.   Now, in Appendix C where the President did

     answer some written questions, he said, quote:      I do not recall

     discussing WikiLeaks with him, nor do I recall being aware of

     Mr. Stone having discussed WikiLeaks with individuals associated

     with my campaign, end quote.     Is that correct?

           Mr. Mueller.   If it is from the report, it is correct.

           Ms. Scanlon.   Okay.   So is it fair to say the President

     denied ever discussing WikiLeaks with Mr. Stone and denied being

     aware that anyone associated with his campaign discussed WikiLeaks

     with Stone?

           Mr. Mueller.   I am sorry.   Could you repeat that one?

           Ms. Scanlon.   Is it fair, then, that the President denied
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 146 of 589
                                                        UNOFFICIAL COPY    142




     knowledge of himself or anyone else discussing WikiLeaks dumps

     with Mr. Stone?

            Mr. Mueller.   Yes.    Yes.

            Ms. Scanlon.   Okay.    And, with that, I would yield back.

            Mr. Mueller.   Thank you, ma'am.

            Chairman Nadler.   The gentlelady yields back.

            The gentleman from Florida.

            Mr. Steube.    Thank you, Mr. Chair.

            Mr. Mueller, did you indeed interview for the FBI Director

     job one day before you were appointed as special counsel?

            Mr. Mueller.   In my understanding, I was not applying for the

     job.   I was asked to give my input on what it would take to do the

     job, which triggered the interview you are talking about.

            Mr. Steube.    So you don't recall on May 16, 2017, that you

     interviewed with the President regarding the FBI Director job?

            Mr. Mueller.   I interviewed with the President, but it wasn't

     about the Director job.

            Mr. Steube.    The FBI Director job?

            Mr. Mueller.   It was about the job but not about me applying

     for the job.

            Mr. Steube.    So your statement here today is that you didn't

     interview to apply for the FBI Director job?

            Mr. Mueller.   That is correct.

            Mr. Steube.    So did you tell the Vice President that the FBI

     Director position would be the one job that you would come back
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 147 of 589
                                                        UNOFFICIAL COPY     143




     for?

            Mr. Mueller.   I don't recall that one.

            Mr. Steube.    You don't recall that?

            Mr. Mueller.   No.

            Mr. Steube.    Okay.   Given your 22 months of investigation,

     tens of millions of dollars spent, and millions of documents

     reviewed, did you obtain any evidence at all that any American

     voter changed their vote as a result of Russian's election

     interference?

            Mr. Mueller.   I can't speak to that.

            Mr. Steube.    You can't speak to that?

            Mr. Mueller.   No.

            Mr. Steube.    After 22 months of investigation, there is not

     any evidence in that document before us that any voter changed

     their vote because of their interference, and I am asking you

     based on all of the documents that you reviewed.

            Mr. Mueller.   That was outside our purview.

            Mr. Steube.    Russian meddling was outside your purview?

            Mr. Mueller.   The impact of that meddling was undertaken by

     other agencies.

            Mr. Steube.    Okay.   You stated in your opening statement that

     you would not get into the details of the Steele dossier.

     However, multiple times in Volume II on page 23, 27, and 28, you

     mentioned the unverified allegations.      How long did it take you to

     reach the conclusion that it was unverified?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 148 of 589
                                                        UNOFFICIAL COPY        144




           Mr. Mueller.   I am not going to speak to that.

           Mr. Steube.    It is actually in your report multiple times as

     unverified, and you are telling me that you are not willing to

     tell us how you came to the conclusion that it was unverified?

           Mr. Mueller.   True.

           Mr. Steube.    When did you become aware that the unverified

     Steele dossier was included in the FISA application to spy on

     Carter Page?

           Mr. Mueller.   I am sorry.   What was the question?

           Mr. Steube.    When did you become aware that the unverified

     Steele dossier was intended -- was included in the FISA

     application to spy on Carter Page?

           Mr. Mueller.   I am not going to speak to that.

           Mr. Steube.    Your team interviewed Christopher Steele.       Is

     that correct?

           Mr. Mueller.   I am not going to get into that.     As I said at

     the outset --

           Mr. Steube.    You can't tell this committee as to whether or

     not you interviewed Christopher Steele in a 22-month investigation

     with 18 lawyers?

           Mr. Mueller.   As I said at the outset, that is one of

     those -- one of the investigations that is being handled by others

     in the Department of Justice.

           Mr. Steube.    Yeah, but you're here testifying about this

     investigation today, and I am asking you directly, did any members
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 149 of 589
                                                        UNOFFICIAL COPY     145




     of your team or did you interview Christopher Steele in the course

     of your investigation?

            Mr. Mueller.   And I am not going to answer that question,

     sir.

            Mr. Steube.    You had 2 years to investigate.   Not once did

     you consider or even investigate how an unverified document that

     was paid for by a political opponent was used to obtain a warrant

     to spy on the opposition political campaign.      Did you do any

     investigation on that whatsoever?

            Mr. Mueller.   I do not accept your characterization of what

     occurred.

            Mr. Steube.    What would be your characterization?

            Mr. Mueller.   I am not going to speak any more to it.

            Mr. Steube.    So you can't speak any more to it, but you are

     not going to agree with my characterization.      Is that correct?

            Mr. Mueller.   Yes.

            Mr. Steube.    The FISA application makes reference to Source

     1, who is Christopher Steele, the author of the Steele dossier.

     The FISA application says nothing Source 1's reason for conducting

     the research into Candidate 1's ties to Russia based on Source 1's

     previous reporting history with FBI whereby Source 1 provided

     reliable information to the FBI.     The FBI believes Source 1's

     reporting herein to be credible.     Do you believe the FBI's

     representation that Source 1's reporting was credible to be

     accurate?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 150 of 589
                                                          UNOFFICIAL COPY   146




            Mr. Mueller.    I am not going to answer that.

            Mr. Steube.    So you are not going to respond to any of the

     questions regarding Christopher Steele or your interviews with

     him?

            Mr. Mueller.    Well, as I said at the outset this morning,

     that was one of the investigations that I could not speak to.

            Mr. Steube.    Well, I don't understand how if you interviewed

     an individual in the purview of this investigation that you are

     testifying to us today that you've closed that investigation, how

     that is not within the purview to tell us about that investigation

     and who you interviewed.

            Mr. Mueller.    I have nothing to add.

            Mr. Steube.    Okay.   Well, I can guarantee that the American

     people want to know, and I am very hopeful and glad that AG Barr

     is looking into this and the inspector general is looking into

     this because you are unwilling to answer the questions of the

     American people as it relates to the very basis of this

     investigation into the President and the very basis of this

     individual who you did interview.        You are just refusing to answer

     those questions.      Can't the President fire the FBI Director at any

     time without reason under Article I of the Constitution?

            Mr. Mueller.    Yes.

            Mr. Steube.    Article II.

            Mr. Mueller.    Yes.

            Mr. Steube.    That is correct.    Can he also fire you as
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 151 of 589
                                                        UNOFFICIAL COPY    147




     special counsel at any time without any reason?

           Mr. Mueller.    I believe that to be the case.

           Mr. Steube.    Under Article II.

           Mr. Mueller.    Well, hold on just a second.     You said without

     any reason.    I know that special counsel can be fired, but I am

     not sure it extends to whatever reason is given.

           Mr. Steube.    Well, and you've testified that you weren't

     fired.    You were able to complete your investigation in full.      Is

     that correct?

           Mr. Mueller.    I am not going to add to what I have stated

     before.

           Mr. Steube.    My time has expired.

           Chairman Nadler.    The gentleman's time has expired.

           The gentlelady from Pennsylvania -- from Texas.

           Ms. Garcia.    Thank you, Mr. Chairman, and thank you,

     Mr. Mueller, for being with us.     It is close to the afternoon now.

           Director Mueller, now I would like to ask you about the

     President's answers relating to Roger Stone.      Roger Stone was

     indicted for multiple Federal crimes, and the indictment alleges

     that Mr. Stone discussed future WikiLeaks email releases with the

     Trump campaign.     Understanding there is a gag order on the Stone

     case, I will keep my questions restricted to publicly available

     information.    Mr. Stone's --

           Mr. Mueller.    Let me just say at the outset.    I don't mean to

     disrupt you, but I am not -- I would like some demarcation of that
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 152 of 589
                                                         UNOFFICIAL COPY       148




     which is applicable to this but also in such a way that it does

     not hinder the other prosecution that is taking place in D.C.

           Ms. Garcia.    I understand that.   I am only going to be

     talking about the questions that you asked in writing to the

     President --

           Mr. Mueller.   Thank you, ma'am.

           Ms. Garcia.    -- that relate to Mr. Stone.     Mr. Stone's

     indictment states, among other things, the following quote:         Stone

     was contacted by senior Trump officials to inquire about future

     releases of Organization 1, Organization 1 being WikiLeaks.         The

     indictment continues, quote:     Stone thereafter told the Trump

     campaign about potential future release of damaging material by

     WikiLeaks.    So, in short, the indictment alleges that Stone was

     asked by the Trump campaign to get information about more

     WikiLeaks releases and that Stone, in fact, did tell the Trump

     campaign about potential future releases, correct?

           Mr. Mueller.   Yes, ma'am, but I see you are quoting from the

     indictment.    Even though the indictment is a public document, I

     feel uncomfortable discussing anything having to do with the Stone

     prosecution.

           Ms. Garcia.    Right.   The indictment is of record, and we

     pulled it off the --

           Mr. Mueller.   I understand.

           Ms. Garcia.    I am reading straight from it.    Well, turning

     back to the President's answers to your questions, then, on this
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 153 of 589
                                                        UNOFFICIAL COPY     149




     very subject, the President denied ever discussing future

     WikiLeaks releases with Stone and denied knowing whether anyone

     else on his campaign had those discussions with Stone.       If you had

     learned that other witnesses -- putting aside the President, if

     other witnesses had lied to your investigators in response to

     specific questions, whether in writing or in an interview, could

     they be charged with false statement crimes?

           Mr. Mueller.   Well, I am not going to speculate.     I think you

     are asking for me to speculate given a set of circumstances.

           Ms. Garcia.    Well, let's make it more specific.    What if I

     had made a false statement to an investigator on your team?       Could

     I go to jail for up to 5 years?

           Mr. Mueller.   Yes.

           Ms. Garcia.    Yes.

           Mr. Mueller.   Well, although -- it is Congress, so --

           Ms. Garcia.    Well, that is the point, though, isn't it, that

     no one is above the law?

           Mr. Mueller.   That is right.

           Ms. Garcia.    Not you, not the Congress, and certainly not the

     President.   And I think it is just troubling to have to hear some

     of these things, and that is why the American people deserve to

     learn the full facts of the misconduct described in your report

     for which any other person would have been charged with crimes.

           So thank you for being here, and again, the point has been

     underscored many times, but I will repeat it.      No one is above the
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 154 of 589
                                                        UNOFFICIAL COPY   150




     law.   Thank you.

            Mr. Mueller.   Thank you, ma'am.

            Chairman Nadler.   The gentleman from North Dakota is

     recognized.

            Mr. Armstrong.   Mr. Mueller, how many people did you fire?

     How many people on your staff did you fire during the course of

     the investigation?

            Mr. Mueller.   How many people?

            Mr. Armstrong.   Did you fire?

            Mr. Mueller.   I am not going to discuss that.

            Mr. Armstrong.   According to the inspector general's report,

     Attorney No. 2 was let go, and we know Peter Strzok was let go,

     correct?

            Mr. Mueller.   Yes, and there may have been other persons on

     other issues that have been either transferred or fired.

            Mr. Armstrong.   Peter Strzok testified before this committee

     on July 12, 2018, that he was fired because you were concerned

     about preserving the appearance of independence.      Do you agree

     with his testimony?

            Mr. Mueller.   Say that again, if you could.

            Mr. Armstrong.   He said he was fired at least partially

     because you were worried about, concerned about preserving the

     appearance of independence with the special counsel's

     investigation.    Do you agree with that statement?

            Mr. Mueller.   The statement was by whom?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 155 of 589
                                                        UNOFFICIAL COPY     151




           Mr. Armstrong.    Peter Strzok at this hearing.

           Mr. Mueller.   I am not familiar with that.

           Mr. Armstrong.    Did you fire him because you were worried

     about the appearance of independence of the investigation?

           Mr. Mueller.   No.    He was transferred as a result of

     instances involving texts.

           Mr. Armstrong.    Do you agree that your office did not only

     have an obligation to operate with independence but to operate

     with the appearance of independence as well?

           Mr. Mueller.   Absolutely.    We strove to do that over the 2

     years.

           Mr. Armstrong.    Andrew Weissmann --

           Mr. Mueller.   Part of that was making certain that --

           Mr. Armstrong.    Andrew Weissmann is one of your top

     attorneys.

           Mr. Mueller.   Yes.

           Mr. Armstrong.    Did Weissmann have a role in selecting other

     members of your team?

           Mr. Mueller.   He had some role but not a major role.

           Mr. Armstrong.    Andrew Weissmann attended a Hillary Clinton's

     election night party.      Did you know that before or after he came

     onto the team?

           Mr. Mueller.   I don't know when I found that out.

           Mr. Armstrong.    On January 30, 2017 Weissmann wrote an email

     to Deputy Attorney General Yates stating,
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 156 of 589
                                                          UNOFFICIAL COPY     152




     "I am so proud and in awe," regarding her disobeying a direct

     order from the President.

             Did Weissmann disclose that email to you before he joined the

     team?

             Mr. Mueller.   I am not going to talk about that.

             Mr. Armstrong.   Is that not a conflict of interest?

             Mr. Mueller.   I am not going to talk about that.

             Mr. Armstrong.   Are you aware that Ms. Jeannie Rhee

     represented Hillary Clinton in litigation regarding personal

     emails originating from Clinton's time as Secretary of State?

             Mr. Mueller.   Yes.

             Mr. Armstrong.   Did you know that before she came on the

     team?

             Mr. Mueller.   No.

             Mr. Armstrong.   Aaron Zebley, the guy sitting next to you,

     represented Justin Cooper, a Clinton aide, who destroyed one of

     Clinton's mobile devices.        And you must be aware by now that six

     of your lawyers donated $12,000 directly to Hillary Clinton.           I am

     not even talking about the $49,000 they donated to other

     Democrats, just the donations to the opponent who was the target

     of your investigation.

             Mr. Mueller.   Can I speak for a second to the hiring

     practices?

             Mr. Armstrong.   Sure.

             Mr. Mueller.   We strove to hire those individuals that could
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 157 of 589
                                                        UNOFFICIAL COPY     153




     do the job.

           Mr. Armstrong.   Okay.

           Mr. Mueller.   I've been in this business for almost 25 years.

     And in those 25 years, I have not had occasion once to ask

     somebody about their political affiliation.      It is not done.     What

     I care about is the capability of the individual to do the job and

     do the job quickly and seriously and with integrity.

           Mr. Armstrong.   But that is what I am saying, Mr. Mueller.

     This isn't just about you being able to vouch for your team.         This

     is about knowing that the day you accepted this role, you had to

     be aware, no matter what this report concluded, half of the

     country was going to be skeptical of your team's findings, and

     that is why we have recusal laws that define bias and perceived

     bias for this very reason.     28 United States Code 528 specifically

     lists not just political conflict of interest but the appearance

     of political conflict of interest.     It is just simply not enough

     that you vouch for your team.     The interest of justice demands

     that no perceived bias exist.     I can't imagine a single prosecutor

     or judge that I have ever appeared in front of would be

     comfortable with these circumstances where over half of the

     prosecutorial team had a direct relationship to the opponent of

     the person being investigated.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 158 of 589
                                                        UNOFFICIAL COPY       154




     RPTR ZAMORA

     EDTR ZAMORA

     [11:43 a.m.]

           Mr. Mueller.   Let me -- one other fact that I put on the

     table, and that is we hired 19 lawyers over a period of time.         Of

     those 19 lawyers, 14 of them were transferred from elsewhere in

     the Department of Justice.     Only five came from outside.      So we

     did not have --

           Mr. Armstrong.   And half of them had a direct relationship,

     political or personal, with the opponent of the person you were

     investigating.    And that's my point.   I wonder if not a single

     word in this entire report was changed, but rather, the only

     difference was we switched Hillary Clinton and President Trump.

           If Peter Strzok had texted those terrible things about

     Hillary Clinton instead of President Trump, if a team of lawyers

     worked for, donated thousands of dollars to, and went to Trump's

     parties instead of Clinton's, I don't think we'd be here trying to

     prop up an obstruction allegation.

           My colleagues would have spent the last 4 months accusing

     your team of being bought and paid for by the Trump campaign and

     we couldn't trust a single word of this report.      They would still

     be accusing the President of conspiracy with Russia, and they

     would be accusing your team of aiding and abetting with that

     conspiracy.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 159 of 589
                                                          UNOFFICIAL COPY       155




             And with that, I yield back.

             Chairman Nadler.   The gentleman yields back.

             The gentleman from Colorado.

             Mr. Neguse.    Director Mueller, thank you for your service to

     our country.    I'd like to talk to you about one of the other

     incidents of obstruction, and that's the evidence in your report

     showing the President directing his son and his communications

     director to issue a false public statement in June of 2017 about a

     meeting between his campaign and Russian individuals at Trump

     Tower in June of 2016.

             According to your report, Mr. Trump, Jr. was the only Trump

     associate who participated in that meeting and who declined to be

     voluntarily interviewed by your office.        Is that correct?

             Mr. Mueller.   Yes.

             Mr. Neguse.    Did Mr. Trump, Jr. or his counsel ever

     communicate to your office any intent to invoke his Fifth

     Amendment right against self-incrimination?

             Mr. Mueller.   I'm not going to answer that.

             Mr. Neguse.    You did pose written questions to the President

     about his knowledge of the Trump Tower meeting.        You

     included -- also asked him about whether or not he had directed a

     false press statement.        The President did not answer at all that

     question, correct?

             Mr. Mueller.   I don't have it in front of me.       I take your

     word.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 160 of 589
                                                        UNOFFICIAL COPY     156




            Mr. Neguse.    I can represent to you that appendix C,

     specifically C13, states as much.

            According to page 100 of Volume II of your report, your

     investigation found that Hope Hicks, the President's

     communications director, in June of 2017 was shown emails that set

     up the Trump Tower meeting, and she told your office that she was,

     quote, shocked by the emails because they looked, quote, really

     bad.   True?

            Mr. Mueller.   Do you have the citation?

            Mr. Neguse.    Sure.   It's page 100 of Volume II.

            While you're flipping to that page, Director Mueller, I will

     also tell you that according to page 99 of Volume II, those emails

     in question stated, according to your report, that the crown

     prosecutor of Russia had offered to provide the Trump campaign

     with some official documents and information that would

     incriminate Hillary and her dealings with Russia as part of Russia

     and its government support for Mr. Trump.

            Trump Jr. responded, if it's what you say, I love it.     And

     he, Kushner, and Manafort, met with the Russian attorneys and

     several other Russian individuals at Trump Tower on June 9, 2016,

     end quote.     Correct?

            Mr. Mueller.   Generally accurate.

            Mr. Neguse.    Isn't it true that Ms. Hicks told your office

     that she went multiple times to the President to, quote, urge him

     that they should be fully transparent about the June 9 meeting,
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 161 of 589
                                                        UNOFFICIAL COPY   157




     end quote, but the President each time said no.      Correct?

           Mr. Mueller.   Accurate.

           Mr. Neguse.    And the reason was because of those emails which

     the President, quote, believed would not leak, correct?

           Mr. Mueller.   Well, I'm not certain how it's characterized,

     but generally correct.

           Mr. Neguse.    Did the President direct Ms. Hicks to say,

     quote, only that Trump Jr. took a brief meeting and it was about

     Russian adoption, end quote, because Trump Jr.'s statement to The

     New York Times, quote, said too much, according to page 102 of

     Volume II?

           Mr. Mueller.   Okay.

           Mr. Neguse.    Correct?

           Mr. Mueller.   Let me just check one thing.

           Yes.

           Mr. Neguse.    And according to Ms. Hicks, the President still

     directed her to say the meeting was only about Russian adoption,

     correct?

           Mr. Mueller.   Yes.

           Mr. Neguse.    Despite knowing that to be untrue.

           Thank you, Director Mueller.

           I yield back the balance of my time.

           Mr. Mueller.   The gentleman from Louisiana.

           Mr. Johnson of Louisiana.    Mr. Mueller, you've been

     asked -- over here on the far right, sir.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 162 of 589
                                                        UNOFFICIAL COPY      158




           You've been asked a lot of questions here today.      To be

     frank, you've performed as most of us expected.      You've stuck

     closely to your report, and you have declined to answer many of

     our questions on both sides.

           As the closer for the Republican side -- I know you're glad

     to get to the close -- I want to summarize the highlights of what

     we have heard and what we know.

           You spent 2 years and nearly $30 million taxpayer and

     unlimited resources to prepare a nearly 450-page report which you

     describe today as very thorough.     Millions of Americans today

     maintain genuine concerns about your work, in large part, because

     of the infamous and widely publicized bias of your investigating

     team members, which we now know included 14 Democrats and zero

     Republicans.

           Campaign finance reports later showed that team --

           Mr. Mueller.   Can I --

           Mr. Johnson of Louisiana.    Excuse me.   It's my time.    That

     team of Democrat investigators you hired donated more than $60,000

     to the Hillary Clinton campaign and other Democratic candidates.

     Your team also included Peter Strzok and Lisa Page, which have

     been discussed today, and they had the lurid text messages that

     confirmed they openly mocked and hated Donald Trump and his

     supporters and they vowed to take him out.

           Mr. Ratcliffe asked you earlier this morning, quote, can you

     give me an example other than Donald Trump where the Justice
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 163 of 589
                                                        UNOFFICIAL COPY     159




     Department determined that an investigated person was not

     exonerated because their innocence was not conclusively

     determined, unquote.    You answered, I cannot.    Sir, that is

     unprecedented.

           The President believed from the very beginning that you and

     your special counsel team had serious conflicts.      This is stated

     in the report and acknowledged by everybody.      And yet

     President Trump cooperated fully with the investigation.         He knew

     he had done nothing wrong, and he encouraged all witnesses to

     cooperate with the investigation and produce more than 1.4 million

     pages of information and allowed over 40 witnesses, who were

     directly affiliated with the White House or his campaign.

           Your report acknowledges on page 61, Volume II, that a volume

     of evidence exists of the President telling many people privately,

     quote, the President was concerned about the impact of the Russian

     investigation on his ability to govern and to address important

     foreign relations issues and even matters of national security.

           And on page 174 of Volume II, your report also acknowledges

     that the Supreme Court has held, quote, the President's removal

     powers are at their zenith with respect to principal officers,

     that is officers who must be appointed by the President and who

     report to him directly.    The President's exclusive and illimitable

     power of removal of those principal officers furthers the

     President's ability to ensure that the laws are faithfully

     executed, unquote.    And that would even include the Attorney
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 164 of 589
                                                        UNOFFICIAL COPY     160




     General.

           Look, in spite of all of that, nothing ever happened to stop

     or impede your special counsel's investigation.      Nobody was fired

     by the President, nothing was curtailed, and the investigation

     continued unencumbered for 22 long months.

           As you finally concluded in Volume I, the evidence, quote,

     did not establish that the President was involved in an underlying

     crime related to Russian election interference, unquote.         And the

     evidence, quote, did not establish that the President or those

     close to him were involved in any Russian conspiracies or had an

     unlawful relationship with any Russian official, unquote.

           Over those 22 long months that your investigation dragged

     along, the President became increasingly frustrated, as many of

     the American people did, with its affects on our country and his

     ability to govern.    He vented about this to his lawyer and his

     close associates, and he even shared his frustrations, as we all

     know, on Twitter.

           But while the President's social media accounts might have

     influenced some in the media or the opinion of some of the

     American people, none of those audiences were targets or witnesses

     in your investigation.    The President never affected anybody's

     testimony; he never demanded to end the investigation or demanded

     that you be terminated; and he never misled Congress, the DOJ, or

     the special counsel.    Those, sir, are undisputed facts.

           There will be a lot of discussion, I predict, today and great
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 165 of 589
                                                        UNOFFICIAL COPY     161




     frustration throughout the country about the fact that you

     wouldn't answer any questions here about the origins of this whole

     charade, which was the infamous Christopher Steele dossier, now

     proven to be totally bogus, even though it is listed and

     specifically referenced in your report.      But as our hearing is

     concluding, we apparently will get no comment on that from you.

           Mr. Mueller, there's one primary reason why you were called

     here today by the Democrat majority of our committee.       Our

     colleagues on the other side of the aisle just want political

     cover.   They desperately wanted you today to tell them they should

     impeach the President.    But the one thing you have said very

     clearly today is that your report is complete and thorough, and

     you completely agree with and stand by its recommendations and all

     of its content.     Is that right?

           Mr. Mueller.    True.

           Mr. Johnson of Louisiana.      Mr. Mueller, one last important

     question.   Your report does not recommend impeachment, does it?

           Mr. Mueller.    I'm not going to talk about the

     recommendations.

           Mr. Johnson of Louisiana.      It does not conclude that

     impeachment would be appropriate here, right?

           Mr. Mueller.    I'm not going to talk -- I'm not going to talk

     about that issue.

           Mr. Johnson of Louisiana.      That's one of the many things you

     wouldn't talk about today, but I think we can all draw our own
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 166 of 589
                                                        UNOFFICIAL COPY   162




     conclusions.

           I do thank you for your service to the country.      And I'm glad

     this charade will come to an end soon and we can get back to the

     important business of this committee with its broad jurisdiction

     of so many important issues for the country.

           With that, I yield back.

           Chairman Nadler.    The gentleman yields back.

           I want to announce that our intent was to conclude this

     hearing at around 11:45.    All of the Republican members have now

     asked their questions, but we have a few remaining Democratic

     members.   They will be limiting their questions, so with Director

     Mueller's indulgence, we expect to finish within 15 minutes.

           The gentlelady from Georgia is recognized.

           Mrs. McBath.   Thank you, Mr. Chairman.

           And thank you, Director Mueller.     Your investigations of the

     Russian attack on our democracy and of obstruction of justice were

     extraordinarily productive.     And under 2 years, you charged at

     least 37 people or entities with crimes.      You convicted seven

     individuals, five of whom were top Trump campaign or White House

     aides.   Charges remain pending against more than 2 dozen Russian

     persons or entities and against others.

           Now, let me start with those five Trump campaign

     administration aides that you convicted.      Would you agree with me

     that they are Paul Manafort, President Trump's campaign manager;

     Rick Gates, President Trump's deputy campaign manager; Michael
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 167 of 589
                                                        UNOFFICIAL COPY   163




     Flynn, President Trump's former National Security Advisor; Michael

     Cohen, the President's personal attorney; George Papadopoulos,

     President Trump's former campaign foreign policy adviser, correct?

           Mr. Mueller.    Correct.

           Mrs. McBath.    And the sixth Trump associate will face trial

     later this year, correct?    And that person would be Roger Stone,

     correct?

           Mr. Mueller.    Correct.

           Mrs. McBath.    Thank you.

           Mr. Mueller.    Well, I'm not certain what you said about

     Stone, but he is in another court system, as I indicated before.

           Mrs. McBath.    Exactly.   He's still under investigation.

           Mr. Mueller.    And I do not want to discuss.

           Mrs. McBath.    Correct.   Thank you.

           And there are many other charges as well, correct?

           Mr. Mueller.    Correct.

           Mrs. McBath.    So, sir, I just want to thank you so much, in

     my limited time today, for your team, the work that you did, and

     your dedication.     In less than 2 years, your team was able to

     uncover an incredible amount of information related to Russia's

     attack on our elections and to obstruction of justice.

           And there is still more that we have to learn.      Despite

     facing unfair attacks by the President and even here today, your

     work has been substantive and fair.     The work has laid the

     critical foundation for our investigation, and for that, I thank
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 168 of 589
                                                        UNOFFICIAL COPY   164




     you.   I thank you.

            And with that, I yield back the balance of my time.

            Chairman Nadler.   The gentlelady yields back.

            The gentleman from Arizona.

            Mr. Stanton.   Thank you.

            Director Mueller, I'm disappointed that some have questioned

     your motives throughout this process, and I want to take a moment

     to remind the American people of who you are and your exemplary

     service to our country.

            You are a Marine, you served in Vietnam and earned a Bronze

     Star and a Purple Heart, correct?

            Mr. Mueller.   Correct.

            Mr. Stanton.   Which President appointed you to become the

     United States attorney for Massachusetts?

            Mr. Mueller.   Which Senator?

            Mr. Stanton.   Which President?

            Mr. Mueller.   Oh, which President.   I think that was

     President Bush.

            Mr. Stanton.   According to my notes, it was President Ronald

     Reagan had the honor to do so.

            Under whose --

            Mr. Mueller.   My mistake.

            Mr. Stanton.   Under whose administration did you serve as the

     assistant attorney general in charge of the DOJ's Criminal

     Division?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 169 of 589
                                                        UNOFFICIAL COPY     165




           Mr. Mueller.   Under which President?

           Mr. Stanton.   Yep.

           Mr. Mueller.   That would be George Bush I.

           Mr. Stanton.   That is correct, President George H.W. Bush.

           After that, you took a job at a prestigious law firm, and

     after only a couple years, you did something extraordinary.      You

     left that lucrative position to reenter public service prosecuting

     homicides here in Washington, D.C.     Is that correct?

           Mr. Mueller.   Correct.

           Mr. Stanton.   When you were named Director of the FBI, which

     President first appointed you?

           Mr. Mueller.   Bush.

           Mr. Stanton.   And the Senate confirmed you with a vote of 98

     to 0, correct?

           Mr. Mueller.   Surprising.

           Mr. Stanton.   And you were sworn in as Director just one week

     before the September 11 attacks.

           Mr. Mueller.   True.

           Mr. Stanton.   You helped to protect this Nation against

     another attack.    You did such an outstanding job that when your

     10-year term expired, the Senate unanimously voted to extend your

     term for another 2 years, correct?

           Mr. Mueller.   True.

           Mr. Stanton.   When you were asked in 2017 to take the job as

     special counsel, the President had just fired FBI Director James
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 170 of 589
                                                        UNOFFICIAL COPY      166




     Comey.   The Justice Department and the FBI were in turmoil.      You

     must have known there would be an extraordinary challenge.       Why

     did you accept?

           Mr. Mueller.   I'm not going to get into -- that's a little

     bit off track.    It was a challenge, period.

           Mr. Stanton.   Some people have attacked the political

     motivations of your team, even suggested your investigation was a

     witch hunt.   When you considered people to join your team, did you

     ever even once ask about their political affiliation?

           Mr. Mueller.   Never once.

           Mr. Stanton.   In your entire career as a law enforcement

     official, have you ever made a hiring decision based upon a

     person's political affiliation?

           Mr. Mueller.   No.

           Mr. Stanton.   I'm not surprised --

           Mr. Mueller.   And if I might just interject, the capabilities

     that we have shown in the report that's been discussed here today

     was a result of a team of agents and lawyers who were absolutely

     exemplary and were hired because of the value they could

     contribute to getting the job done and getting it done

     expeditiously.

           Mr. Stanton.   Sir, you're a patriot.     And clear to me in

     reading your report and listening to your testimony today, you

     acted fairly and with restraint.     There were circumstances where

     you could have filed charges against other people mentioned in the
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 171 of 589
                                                        UNOFFICIAL COPY   167




     report but you declined.    Not every prosecutor does that,

     certainly not one on a witch hunt.

           The attacks made against you and your team intensified

     because your report is damning.     And I believe you did uncover

     substantial evidence of high crimes and misdemeanors.

           Let me also say something else that you were right about.

     The only remedy for this situation is for Congress to take action.

           I yield back.

           Chairman Nadler.    The gentleman yields back.

           The gentlelady from Pennsylvania.

           Ms. Dean.   Good morning, Director Mueller.      Madeleine Dean.

           Mr. Mueller.    Ah, gotcha.   Sorry.

           Ms. Dean.   Thank you.

           I wanted to ask you about public confusion connected with

     Attorney General Barr's release of your report.      I will be quoting

     your March 27 letter.

           Sir, in that letter, and at several other times, did you

     convey to the Attorney General that the, quote, introductions and

     executive summaries of our two-volume report accurately summarize

     this office's work and conclusions, end quote?

           Mr. Mueller.    I have to say that the letter itself speaks for

     itself.

           Ms. Dean.   And those were your words in that letter.

           Continuing with your letter, you wrote to the Attorney

     General that, quote, the summary letter that the Department sent
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 172 of 589
                                                        UNOFFICIAL COPY   168




     to Congress and released to the public late in the afternoon of

     March 24 did not fully capture the context, nature, and substance

     of this office's work and conclusions, end quote.      Is that

     correct?

           Mr. Mueller.   Again, I rely on the letter itself for its

     terms.

           Ms. Dean.   Thank you.

           What was it about the report's context, nature, substance

     that the Attorney General's letter did not capture?

           Mr. Mueller.   I think we captured that in the March 27

     responsive letter.

           Ms. Dean.   And this is from the 27th letter.     What were some

     of the specifics that you thought --

           Mr. Mueller.   I direct you to the letter itself.

           Ms. Dean.   Okay.   You finished that letter by saying, there

     is now public confusion about critical aspects as a result of our

     investigation.    Could you tell us specifically some of the public

     confusion you identified?

           Mr. Mueller.   Not generally.    Again, I go back to the letter.

     The letters speaks for itself.

           Ms. Dean.   And could Attorney General Barr have avoided

     public confusion if he had released your summaries and executive

     introduction and summaries?

           Mr. Mueller.   I don't feel comfortable speculating on that.

           Ms. Dean.   Shifting to May 30, the Attorney General, in an
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 173 of 589
                                                        UNOFFICIAL COPY     169




     interview with CBS News, said that you could have

     reached -- quote, you could have reached a decision as to whether

     it was criminal activity, end quote, on the part of the President.

     Did the Attorney General or his staff ever tell you that he

     thought you should make a decision on whether the President

     engaged in criminal activity?

             Mr. Mueller.    I'm not going to speak to what the Attorney

     General was thinking or saying.

             Ms. Dean.   If the Attorney General had directed you or

     ordered you to make a decision on whether the President engaged in

     criminal activity, would you have so done?

             Mr. Mueller.    I can't answer that question in the vacuum.

             Ms. Dean.   Director Mueller, again, I thank you for being

     here.    I agree with your March 27 letter.    There was public

     confusion, and the President took full advantage of that confusion

     by falsely claiming your report found no obstruction.

             Let us be clear, your report did not exonerate the President;

     instead, it provided substantial evidence of obstruction of

     justice leaving Congress to do its duty.      We shall not shrink from

     that duty.

             I yield back.

             Chairman Nadler.   The gentlelady yields back.   The --

             Mr. Johnson of Louisiana.    Mr. Chairman, I have a point of

     inquiry, over on your left.

             Chairman Nadler.   The gentleman will state his point of
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 174 of 589
                                                        UNOFFICIAL COPY     170




     inquiry.

           Mr. Johnson of Louisiana.    Was the point of this hearing to

     get Mr. Mueller to recommended impeachment?

           Mr. Mueller.   That is not a fair point of inquiry.

           The gentlelady from Florida is recognized.

           Mr. Johnson of Louisiana.    Mr. Chairman?

           Chairman Nadler.    The gentlelady from Florida is recognized.

           Ms. Mucarsel-Powell.    Director Mueller, thank you so much for

     coming here.   You're a patriot.

           I want to refer you now to Volume II, page 158.      You wrote

     that, quote, the President's efforts to influence the

     investigation were mostly unsuccessful, but that is largely

     because the persons who surrounded the President declined to carry

     out orders or accede to his request.     Is that right?

           Mr. Mueller.   That is accurate.    That is what we found.

           Ms. Mucarsel-Powell.    And you're basically referring to

     senior advisers who disobeyed the President's orders, like

     White House Counsel Don McGahn, former Trump campaign manager

     Corey Lewandowski.    Is that right?

           Mr. Mueller.   Well, we have not specified the persons

     mentioned.

           Ms. Mucarsel-Powell.    Well, in page 158, White House Counsel

     Don McGahn, quote, did not tell the Acting Attorney General that

     the special counsel must be removed but was instead prepared to

     resign over the President's orders.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 175 of 589
                                                         UNOFFICIAL COPY   171




           You also explained that an attempt to obstruct justice does

     not have to succeed to be a crime, right?

           Mr. Mueller.    True.

           Ms. Mucarsel-Powell.    Simply attempting to obstruct justice

     can be a crime, correct?

           Mr. Mueller.    Yes.

           Ms. Mucarsel-Powell.    So even though the President's aides

     refused to carry out his orders to interfere with your

     investigation, that is not a defense to obstruction of justice by

     this President, is it?

           Mr. Mueller.    I'm not going to speculate.

           Ms. Mucarsel-Powell.    So to reiterate, simply trying to

     obstruct justice can be a crime, correct?

           Mr. Mueller.    Yes.

           Ms. Mucarsel-Powell.    And you say that the President's

     efforts to influence the investigation were, quote, mostly

     unsuccessful.     And that's because not all of his efforts were

     unsuccessful, right?

           Mr. Mueller.    Are you reading into what I -- what we have

     written in the report?

           Ms. Dean.    I was going to ask you if you could just tell me

     which ones you had in mind as successful when you wrote that

     sentence.

           Mr. Mueller.    I'm going to pass on that.

           Ms. Mucarsel-Powell.    Yeah.   Director Mueller, today, we've
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 176 of 589
                                                         UNOFFICIAL COPY     172




     talked a lot about the separate acts by this President, but you

     also wrote in your report that, quote, the overall pattern of the

     President's conduct towards the investigations can shed light on

     the nature of the President's acts, and the inferences can be

     drawn about his intent, correct?

           Mr. Mueller.   Accurate recitation from the report.

           Ms. Mucarsel-Powell.     Right.   And on page 158 again, I think

     it's important for everyone to note that the President's conduct

     had a significant change when he realized that it was -- the

     investigations were conducted to investigate his obstruction acts.

           So in other words, when the American people are deciding

     whether the President committed obstruction of justice, they need

     to look at all of the President's conduct and overall pattern of

     behavior.   Is that correct?

           Mr. Mueller.   I don't disagree.

           Ms. Mucarsel-Powell.     Thank you.   Dr. Mueller -- Director

     Mueller -- Doctor also, I'll designate that too -- I have

     certainly made up my mind about whether we -- what we have

     reviewed today meets the elements of obstruction, including

     whether there was corrupt intent.       And what is clear is that

     anyone else, including some Members of Congress, would have been

     charged with crimes for these acts.       We would not have allowed

     this behavior from any of the previous 44 Presidents.       We should

     not allow it now or for the future to protect our democracy.          And,

     yes, we will continue to investigate because, as you clearly state
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 177 of 589
                                                        UNOFFICIAL COPY   173




     at the end of your report, no one is above the law.

           I yield back my time.

           Chairman Nadler.    The gentlelady yields back.

           The gentlelady from Texas.

           Ms. Escobar.   Director Mueller, you wrote in your report that

     you, quote, determined not to make a traditional prosecutorial

     judgment, end quote.     Was that in part because of an opinion by

     the Department of Justice Office of Legal Counsel that a sitting

     President can't be charged with a crime?

           Mr. Mueller.   Yes.

           Ms. Escobar.   Director Mueller, at your May 29, 2019, press

     conference, you explained that, quote, the opinion says that the

     Constitution requires a process other than the criminal justice

     system to formally accuse a sitting President of wrongdoing, end

     quote.   That process other than the criminal justice system for

     accusing a President of wrongdoing, is that impeachment?

           Mr. Mueller.   I'm not going to comment on that.

           Ms. Escobar.   In your report, you also wrote that you did not

     want to, quote, potentially preempt constitutional processes for

     addressing Presidential misconduct, end quote.      For the nonlawyers

     in the room, what did you mean by, quote, potentially preempt

     constitutional processes?

           Mr. Mueller.   I'm not going to try to explain that.

           Ms. Escobar.   That actually is coming from page 1 of Volume

     II.   In the footnote is the reference to this.     What are those
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 178 of 589
                                                        UNOFFICIAL COPY    174




     constitutional processes?

           Mr. Mueller.   I think I heard you mention at least one.

           Ms. Escobar.   Impeachment, correct?

           Mr. Mueller.   I'm not going to comment.

           Ms. Escobar.   Okay.   That is one of the constitutional

     processes listed in the report in the footnote in Volume II.

           Your report documents the many ways the President sought to

     interfere with your investigation.     And you state in your report

     on page 10, Volume II, that with a -- interfering with a

     congressional inquiry or investigation with corrupt intent can

     also constitute obstruction of justice.

           Mr. Mueller.   True.

           Ms. Escobar.   Well, the President has told us that he intends

     to fight all the subpoenas.     His continued efforts to interfere

     with investigations of his potential misconduct certainly

     reinforce the importance of the process the Constitution requires

     to, quote, formally accuse a sitting President of wrongdoing, as

     you cited in the report.

           And in this -- and this hearing has been very helpful to this

     committee as it exercises its constitutional duty to determine

     whether to recommend articles of impeachment against the

     President.

           I agree with you, Director Mueller, that we all have a vital

     role in holding this President accountable for his actions.      More

     than that, I believe we in Congress have a duty to demand
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 179 of 589
                                                        UNOFFICIAL COPY   175




     accountability and safeguard one of our Nation's highest

     principles that no one is above the law.

           From everything that I have heard you say here today, it's

     clear that anyone else would have been prosecuted based on the

     evidence available in your report.     It now falls on us to hold

     President Trump accountable.     Thank you for being here.

           Chairman, I yield back.

           Mr. Collins.   Mr. Chairman?

           Chairman Nadler.    The gentlelady yields back.

           Mr. Collins.   Just one point of personal privilege.

           Chairman Nadler.    Point of personal privilege.

           Mr. Collins.   I just want to thank the chairman.      We did get

     in our time.   After this was first developed to us, we did both

     get in time.   Our side got our 5 minutes in.

           Also, Mr. Mueller, thank you for being here, and I join the

     chairman in thanking you for being here.

           Chairman Nadler.    Thank you.

           Director Mueller, we thank you for attending today's hearing.

           Before we conclude, I ask everyone to please remain seated

     and quiet while the witness exits the room.

           Without objection, all members will have 5 legislative days

     to submit additional written questions for the witness or

     additional materials for the record.

           And without objection, the hearing is now adjourned.

           [Whereupon, at 12:11 p.m., the committee was adjourned.]
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 180 of 589
                                                        UNOFFICIAL COPY   176
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 181 of 589
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 182 of 589



                                     THE WHITE HOUSE
                                         WASHINGTON

                                          May 20, 2019


The Honorable Jerrold Nadler
Chairman
Committee on the Judiciary
United States House of Representatives
Washington, D.C. 20515

Dear Chairman Nadler:

       I write in further reference to the subpoena issued by the Committee on the Judiciary of the
United States House of Representatives (the "Committee") to Donald F. McGahn II on April 22,
2019. My previous letter, dated May 7, 2019, informed you that Acting Chief of Staff to the
President Mick Mulvaney had directed Mr. McGahn not to produce the White House records
sought by the subpoena because they remain subject to the control of the White House and
implicate significant Executive Branch confidentiality interests and executive privilege.
Accordingly, I asked that the Committee direct any request for such records to the White House.
The subpoena also directs Mr. McGahn to appear to testify before the Committee at 10:00 a.m. on
Tuesday, May 21, 2019.

       The Department of Justice (the "Department") has advised me that Mr. McGahn is
absolutely immune from compelled congressional testimony with respect to matters occurring
during his service as a senior adviser to the President. See Memorandum for Pat A. Cipollone,
Counsel to the President, from Steven A. Engel, Assistant Attorney General, Office of Legal
Counsel, Re: Testimonial Immunity Before Congress of the Former Counsel to the President (May
20, 2019). The Department has long taken the position across administrations of both political
parties that "the President and his immediate advisers are absolutely immune from testimonial
compulsion by a Congressional committee." Immunity of the Former Counsel to the President
from Compelled Congressional Testimony, 31 Op. O.L.C. 191, 191 (2007) (quoting Assertion of
Executive Privilege with Respect to Clemency Decision, 23 Op. O.L.C. 1, 4 (1999) ( opinion of
Attorney General Janet Reno)); Immunity of the Counsel to the President from Compelled
Congressional Testimony, 20 Op. O.L.C. 308, 308 (1996). That immunity arises from the
President's position as head of the Executive Branch and from Mr. McGahn's former position as
a senior adviser to the President, specifically Counsel to the President.

        There is no question that the position of Counsel to the President falls within the scope of
the immunity. The three previous opinions cited above directly addressed the immunity of Counsel
to the President: Harriet Miers was a former Counsel to President George W. Bush, Beth Nolan
was the current Counsel to President Clinton, and Jack Quinn was the current Counsel to President
Clinton. Accordingly, Mr. McGahn cannot be compelled to appear before the Committee because
"[s]ubjecting a senior presidential advisor to the congressional subpoena power would be akin to
requiring the President himself to appear before Congress on matters relating to the performance
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 183 of 589
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 184 of 589
        Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 185 of 589



                                                          U.S. Department of Justice
                                                          Office of Legal Counsel


Office of the Assistant Attorney General                  Washington, D.C. 20530


                                                          May 20, 2019

                               MEMORANDUM FOR PAT A. CIPOLLONE
                                  COUNSEL TO THE PRESIDENT

                                 Re: Testimonial Immunity Before Congress of
                                     the Former Counsel to the President

       On April 22, 2019, the Committee on the Judiciary of the House of Representatives
subpoenaed Donald F. McGahn II, the former Counsel to the President, to testify about matters
described in the report of Special Counsel Robert S. Mueller, III. You have asked whether Mr.
McGahn is legally required to appear.

         We provide the same answer that the Department of Justice has repeatedly provided for
nearly five decades: Congress may not constitutionally compel the President's senior advisers to
testify about their official duties. This testimonial immunity is rooted in the constitutional
separation of powers and derives from the President's independence from Congress. As
Attorney General Janet Reno explained, "[s]ubjecting a senior presidential advisor to the
congressional subpoena power would be akin to requiring the President himself to appear before
Congress on matters relating to the performance of his constitutionally assigned executive
functions." Assertion of Executive Privilege with Respect to Clemency Decision, 23 Op. O.L.C.
1, 5 (1999) ("Reno Opinion"). Yet Congress may no more summon the President to a
congressional committee room than the President may command Members of Congress to appear
at the White House. See Memorandum for Edward C. Schmults, Deputy Attorney General, from
Theodore B. Olson, Assistant Attorney General, Office of Legal Counsel at 2 (July 29, 1982)
("Olson Memorandum").

        Although the White House has opposed sending senior advisers to testify for almost as
long as there has been an Executive Office of the President, Assistant Attorney General William
Rehnquist first described the legal basis for immunity in a 1971 memorandum. See
Memorandum for John D. Ehrlichman, Assistant to the President for Domestic Affairs, from
William H. Rehnquist, Assistant Attorney General, Office ofLegal Counsel, Re: Power of
Congressional Committee to Compel Appearance or Testimony of "White House Staff" (Feb. 5,
1971) ("Rehnquist Memorandum"). The Rehnquist Memorandum has been consistently
reaffirmed by administrations of both political parties, most recently during the Obama
Administration. See, e.g., Immunity of the Assistant to the President and Director of the Office
of Political Strategy and Outreach from Congressional Subpoena, 38 Op. O.L.C. _, * 1 & n. l
(July 15, 2014) ("Immunity of the Assistant to the President").
       Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 186 of 589



        We believe that these established principles apply to bar the Committee from compelling
Mr. McGahn to testify. The Counsel to the President clearly qualifies as a senior adviser entitled
to testimonial immunity. Attorney General Reno reached that conclusion in her 1999 opinion,
and this Office has made the same determination on at least three other occasions. We have also
recognized that the immunity continues to apply after the Counsel leaves the White House. See
Immunity of the Former Counsel to the President from Compelled Congressional Testimony, 31
Op. O.L.C. 191, 192 (2007) ("Immunity of the Former Counsel").

        The Chairman of the Committee has suggested that the justification for Mr. McGahn's
testimonial immunity is undermined by the President's decision not to assert executive privilege
over the redacted version of the Special Counsel's report that the Attorney General released last
month. See, e.g., Letter for Donald F. McGahn II, from Jerrold Nadler, Chairman, Committee on
the Judiciary, U.S. House of Representatives at 1 (May 17, 2019) ("Nadler Letter"). But the
question whether an adviser need comply with a subpoena purporting to require an appearance is
different from the question whether the adviser's testimony would itself address privileged
matters. Therefore, the public disclosure of the Special Counsel's report does not have any legal
bearing upon the force of the congressional subpoena. For these reasons, and consistent with
nearly 50 years of executive branch precedent, we conclude that Mr. McGahn is not legally
required to appear and testify before the Committee.

                                                         I.

       Since the 1970s, this Office has consistently advised that "the President and his
immediate advisers are absolutely immune from testimonial compulsion by a Congressional
committee" on matters related to their official duties. Memorandum for All Heads of Offices,
Divisions, Bureaus and Boards of the Department of Justice, from John M. Harmon, Acting
Assistant Attorney General, Office of Legal Counsel, Re: Executive Privilege at 5 (May 23,
1977) ("Harmon Memorandum"); see also Rehnquist Memorandum at 7 ("The President and his
immediate advisers that is, those who customarily meet with the President on a regular or
frequent basis should be deemed absolutely immune from testimonial compulsion by a
congressional committee."). Indeed, this Office has endorsed that legal principle on more than a
dozen occasions, over the course of the last eight presidential administrations.1


         1
           See Immunity of the Assistant to the President, 38 Op. O.L.C. at *1; Letter for Fred F. Fielding, Counsel
to the President, from Steven G. Bradbury, Principal Deputy Assistant Attorney General, Office of Legal Counsel at
1-2 (Aug. 1, 2007) ("Bradbury Letter"); Immunity of the Former Counsel, 31 Op. O.L.C. at 191; Reno Opinion, 23
Op. O.L.C. at 4; Immunity of the Counsel to the President from Compelled Congressional Testimony, 20 Op. O.L.C.
308, 308 (1996) ("Immunity of the Counsel to the President"); Letter for Jack Brooks, Chairman, Committee on the
Judiciary, U.S. House of Representatives, from Nicholas E. Calio, Assistant to the President for Legislative Affairs
at 1 (June 16, 1992) ("Calio Letter"); Olson Memorandum at 2; Memorandum for Rudolph W. Giuliani, Associate
Attorney General, from Theodore B. Olson, Assistant Attorney General, Office of Legal Counsel, Re:
Congressional Demand for Deposition of Counsel to the President Fred F. Fielding at 2 (July 23, 1982)
("Congressional Demand for Deposition of Counsel"); Memorandum for Fred F. Fielding, Counsel to the President,
from Theodore B. Olson, Assistant Attorney General, Office of Legal Counsel, Re: Congressional Testimony by
Presidential Assistants at 1 (Apr. 14, 1981); Memorandum for Margaret McKenna, Deputy Counsel to the President,
from John M. Harmon, Assistant Attorney General, Office of Legal Counsel, Re: Dual-Purpose Presidential
Advisers at 5 (Aug. 11, 1977); Harmon Memorandum at 5; Letter to Phillip E. Areeda, Counsel to the President,



                                                         2
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 187 of 589



        This testimonial immunity is distinct from, and broader than, executive privilege. Like
executive privilege, the immunity protects confidentiality within the Executive Branch and the
candid advice that the Supreme Court has acknowledged is essential to presidential decision­
making. See United States v. Nixon, 418 U.S. 683, 705 (1974) ("Human experience teaches that
those who expect public dissemination of their remarks may well temper candor with a concern
for appearances and for their own interests to the detriment of the decisionmaking process.").
But the immunity extends beyond answers to particular questions, precluding Congress from
compelling even the appearance of a senior presidential adviser as a function of the
independence and autonomy of the President himself. In this regard, the President's immediate
advisers are constitutionally distinct from the heads of executive departments and agencies,
whose offices are created by acts of Congress, whose appointments require the Senate's advice
and consent, and whose responsibilities entail the administration of federal statutes. Those
officers can and do testify before Congress. The President's immediate advisers, however,
exercise no statutory authority and instead act solely to advise and assist the President. Their
independence from Congress reflects that of the President.

                                                    A.
        The President stands at the head of a co-equal branch of government. Yet allowing
Congress to subpoena the President to appear and testify would "promote a perception that the
President is subordinate to Congress, contrary to the Constitution's separation of governmental
powers into equal and coordinate branches." Immunity ofthe Assistant to the President, 38 Op.
O.L.C. at *3. As Assistant Attorney General Theodore Olson explained in 1982: "The President
is a separate branch of government. He may not compel congressmen to appear before him. As
a matter of separation of powers, Congress may not compel him to appear before it." 0 Ison
Memorandum at 2. The President's immediate advisers are an extension of the President and are
likewise entitled to absolute immunity from compelled congressional testimony.

         In 2014, our most recent opinion on the topic described the bases for this immunity in
detail. "For the President's absolute immunity to be fully meaningful," we explained, "and for
these separation of powers principles to be adequately protected, the President's immediate
advisers must likewise have absolute immunity from congressional compulsion to testify about
matters that occur during the course of discharging their official duties." Immunity ofthe
Assistant to the President, 38 Op. O.L.C. at *2. The demands of the office require the President
to rely on senior advisers who serve "as the President's alter ego, assisting him on a daily basis
in the formulation of executive policy and resolution of matters affecting the military, foreign
affairs, and national security and other aspects of his discharge of his constitutional
responsibilities." Id. at *3 (quoting Reno Opinion, 23 Op. O.L.C. at 5); see also In re Sealed


from Antonin Scalia, Assistant Attorney General, Office of Legal Counsel (Sept. 25, 1974) (enclosing a
memorandum, hereinafter "Scalia Memorandum"); Memorandum for John W. Dean III, Counsel to the President,
from Roger C. Cramton, Assistant Attorney General, Office of Legal Counsel, Re: Availability of Executive
Privilege Where Congressional Committee Seeks Testimony of Former White House Official on Advice Given
President on Official Matters at 6 (Dec. 21, 1972) ("Cramton Memorandum"); Memorandum for John W. Dean III,
Counsel to the President, from Ralph E. Erickson, Assistant Attorney General, Office of Legal Counsel, Re:
Appearance of Presidential Assistant Peter M Flanigan Before a Congressional Committee at 1 (Mar. 15, 1972)
("Erickson Memorandum"); Rehnquist Memorandum at 7.


                                                     3
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 188 of 589



Case, 121 F.3d 729, 750 (D.C. Cir. 1997) ("The President himself must make decisions relying
substantially, if not entirely, on the information and analysis supplied by advisers.").

        There are dozens of congressional committee and subcommittees with the authority to
conduct hearings and subpoena witnesses. Recognizing a congressional authority to compel the
President's immediate advisers to appear and testify at the times and places of their choosing
would interfere directly with the President's ability to faithfully discharge his responsibilities. It
would allow congressional committees to "wield their compulsory power to attempt to supervise
the President's actions, or to harass those advisers in an effort to influence their conduct, retaliate
for actions the committee disliked, or embarrass and weaken the President for partisan gain."
Immunity of the Assistant to the President, 38 Op. O.L.C. at *3. And in the case of the
President's current advisers, preparing for such examinations would force them to divert time
and attention from their duties to the President at the whim of congressional committees. This
"would risk significant congressional encroachment on, and interference with, the President's
prerogatives and his ability to discharge his duties with the advice and assistance of his closest
advisers," ultimately subordinating senior presidential advisers to Congress rather than the
President. Id; see also Loving v. United States, 517 U.S. 748, 757 (1996) ("Even when a branch
does not arrogate power to itself . . . the separation-of-powers doctrine requires that a branch not
impair another in the performance of its constitutional duties.").

        The immunity of senior presidential advisers also protects the Executive Branch's strong
interests in confidentiality as well as the President's ability to obtain sound and candid advice.
As the Supreme Court has recognized, "[a] President and those who assist him must be free to
explore alternatives in the process of shaping policies and making decisions and to do so in a
way many would be unwilling to express except privately." Nixon, 418 U.S. at 708. While a
senior presidential adviser, like other executive officials, could rely on executive privilege to
decline to answer specific questions at a hearing, the privilege is insufficient to ameliorate
several threats that compelled testimony poses to the independence and candor of executive
councils.

       First, compelled congressional testimony "create[s] an inherent and substantial risk of
inadvertent or coerced disclosure of confidential information," despite the availability of claims
of executive privilege with respect to the specific questions asked during such testimony.
Immunity of the Assistant to the President, 38 Op. O.L.C. at *4. As we explained in 2014, senior
presidential advisers

        could be asked, under the express or implied threat of contempt of Congress, a wide
        range of unanticipated and hostile questions about highly sensitive deliberations and
        communications. In the heat of the moment, without the opportunity for careful
        reflection, the adviser might have difficulty confining his remarks to those that do not
        reveal such sensitive information. Or the adviser could be reluctant to repeatedly invoke
        executive privilege, even though validly applicable, for fear of the congressional and
        media condemnation she or the President might endure.

Id.; see also Congressional Demand for Deposition of Counsel, supra note 1, at 2 ("A witness
before a Congressional committee may be asked under threat of contempt a wide range of
unanticipated questions about highly sensitive deliberations and thought processes. He therefore


                                                   4
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 189 of 589



may be unable to confine his remarks only to those which do not impair the deliberative
process.").

        Second, even "[t]he prospect of compelled interrogation by a potentially hostile
congressional committee about confidential communications with the President or among the
President's immediate staff could chill presidential advisers from providing unpopular advice or
from fully examining an issue with the President or others." Immunity ofthe Assistant to the
President, 38 Op. O.L.C. at*4. This is true whether or not the President might ultimately assert
executive privilege over the testimony in question, given the adviser's uncertainty over whether a
particular matter will become the subject of future congressional inquiry and whether the
President would choose to incur the political costs associated with invoking the privilege.

        Finally, given the frequency with which the testimony of a senior presidential adviser
whose sole and daily responsibility is to advise and assist the President would fall within the
scope of executive privilege, compelling the adviser's appearance is not likely to promote any
valid legislative interests. Coercing senior presidential advisers into situations where they must
repeatedly decline to provide answers, citing executive privilege, would be inefficient and
contrary to good-faith governance. The President's immediate advisers, if compelled to testify,
are unlikely to answer many of the Members' questions, suggesting that the hearing itself will
not serve any legitimate purpose for the Committee.

                                                B.
        The Executive Branch's position on testimonial immunity reflects historical practices
dating back nearly to the 1939 establishment of the Executive Office of the President. As
Assistant Attorney General Antonin Scalia explained in a 1974 memorandum, "at least since the
Truman Administration," presidential advisers "have appeared before congressional committees
only where the inquiry related to their own private affairs or where they had received
Presidential permission." Scalia Memorandum, supra note 1, at 6. Although Presidents have
occasionally permitted such testimony, the long-standing policy has been to decline invitations
for voluntary appearances and to resist congressional subpoenas for involuntary ones.

        In surveying the history through 1971, Assistant Attorney General Rehnquist described
the earliest application of the policy to be inconclusive and at times inconsistent. See Rehnquist
Memorandum at 4 6. But even when senior presidential advisers did appear, those appearances
were frequently accompanied by a claim of legal privilege not to do so. Assistant Attorney
General Rehnquist thus described the claim as an absolute testimonial immunity for the
President's immediate advisers, see id. at 7, and this Office has reaffirmed and expanded upon
that conclusion in the decades since. The following examples, while not exhaustive, demonstrate
the strong historical foundation for the Executive Branch's position that Congress may not
compel the President's senior advisers to appear and testify.

        In 1944, during the Administration of Franklin D. Roosevelt, a subcommittee of the
Senate Committee on Agriculture and Forestry subpoenaed Jonathan Daniels, an Administrative
Assistant to President Roosevelt, to testify about his reported attempts to compel the resignation
of the Rural Electrification Administrator. See Administration ofthe Rural Electrification Act:
Hearing on S. 197 Before a Subcomm. ofthe S. Comm. on Agric. and Forestry, 78th Cong., pt. 3,


                                                 5
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 190 of 589



at 611 28, 629 (1944). Mr. Daniels appeared at the hearing but advised that he could not answer
questions that would concern his confidential relationship with the President. Id After the
hearing ended with the subcommittee threatening contempt, Mr. Daniels wrote to the
subcommittee and reiterated his belief that the subcommittee could not compel his testimony.
See id at 740. However, he stated that the President had determined that his testimony would
not be contrary to the public interest and that he therefore was willing to appear in the future.
See id; see also id at 695 740. The New York Times reported that "[w]ith Daniels' agreement to
testify disappeared the possibility of using his previous defiance as the first test of the division
between executive and legislative power before the Senate." Daniels to Answer Senators'
Queries: President Agrees, N.Y. Times, Mar. 5, 1944, at 1.

       The first outright refusal of a presidential adviser to appear apparently occurred during
the Truman Administration, in 1948, when a special subcommittee of the House Committee on
Education and Labor twice subpoenaed John R. Steelman, an Assistant to the President, to testify
about his communications with President Truman regarding administration of the Taft-Hartley
Act during a strike. See Investigation ofGSI Strike: Hearing Before a Special Subcomm. ofthe
H Comm. on Educ. and Labor, 80th Cong. 347 53 (1948). Mr. Steelman declined to comply
and returned the subpoenas with a letter stating: "[I]n each instance the President directed me, in
view of my duties as his Assistant, not to appear before your subcommittee." H.R. Rep. No. 80-
1595, at 3 (1948).

         During the Eisenhower Administration, in 1955, a subcommittee of the Senate
Committee on the Judiciary invited the President's Chief of Staff, Sherman Adams, to testify
about a contract between the Atomic Energy Commission and two power companies. He
declined, citing in part his "official and confidential relationship with the President." Power
Policy, Dixon-Yates Contract: Hearing Before the Subcomm. on Antitrust and Monopoly ofthe
S. Comm. on the Judiciary, 84th Cong., pt. 2, at 675 76, 779 (1955). Later, in 1958, Mr. Adams
testified, with President Eisenhower's approval, before a House subcommittee concerning
allegations of impropriety relating to his relationship with a New England industrialist.
Investigation ofRegulatory Commissions and Agencies: Hearing Before a Subcomm. ofthe H
Comm. on Interstate and Foreign Commerce, 85th Cong., pt. 10, at 3712 40 (1958).

        During the Administration of President Lyndon B. Johnson, in 1968, the Senate
Committee on the Judiciary requested the testimony of Associate Special Counsel to the
President W. DeVier Pierson to testify concerning the nomination of Associate Justice Abe
Fortas to be Chief Justice of the United States. The inquiry concerned whether Justice Fortas
had inappropriately participated in developing certain legislation. Mr. Pierson responded that
"[i]t has been firmly established, as a matter of principle and precedents, that members of the
President's immediate staff shall not appear before a Congressional committee to testify with
respect to the performance of their duties on behalf of the President." Nominations ofAbe
Fortas and Homer Thornberry: Hearing Before the S. Comm. on the Judiciary, 90th Cong., pt. 2,
at 1348 (1968). He continued: "This limitation, which has been recognized by the Congress as
well as the Executive, is fundamental to our system of government. I must, therefore,
respectfully decline the invitation to testify in these hearings." Id.

       In 1972, during the Nixon Administration, the Senate Committee on the Judiciary invited
Peter M. Flanigan, an Assistant to the President, to testify. This Office advised that Mr. Flanigan


                                                 6
       Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 191 of 589



occupied "a close and confidential relationship with the President and share[d] the President's
immunity from congressional process." Erickson Memorandum, supra note 1, at 1. Our
disposition was clear: "[I]t has been firmly established that members of the President's
immediate staff may not appear before a congressional committee to testify with respect to the
performance of their duties." Id. 2

        In 1979, during the Carter Administration, Special Assistant to the President Sarah
Weddington was invited to testify before the Senate Human Resources Committee as part of a
hearing on "Women in the Coming Decade." At the instruction of the Counsel to President, she
declined to appear, explaining that "it is White House policy for personal aides to the President
to decline invitations to testify before Congressional committees." Letter for Harrison A.
Williams, U.S. Senate, from Sarah Weddington, Special Assistant to the President at 1 (Jan. 31,
1979) ("Weddington Letter"). She offered, however, to meet informally with committee
members or staff to discuss related programs and proposals. Id. at 2.

       In 1980, the Subcommittee on Investigations of the House Committee on Armed Services
requested the testimony of Deputy Assistant to the President for National Security Affairs David
Aaron concerning leaks to The Washington Post. President Carter directed Mr. Aaron not to
appear. The Counsel to the President, Lloyd N. Cutler, explained that "Congress has always
respected the privilege of the President to decline requests that the President himself or his
immediate White House advisors appear to testify before Congressional committees," instead
provided a sworn affidavit by Mr. Aaron denying the allegations, and offered to make Mr. Aaron
available for an interview or deposition under oath. Letter for Samuel S. Stratton, Chairman,
Subcommittee on Investigation of the Committee on Armed Services, U.S. House of
Representatives, from Lloyd N. Cutler, Counsel to the President at 1 2 (Sept. 30, 1980).

         In 1982, during the Reagan Administration, the Senate Labor and Human Resources
Committee sought the testimony of Counsel to the President Fred F. Fielding concerning
allegations of corruption against Secretary of Labor Raymond Donovan. Mr. Fielding declined
to appear and testify. See Olson Memorandum at 1 4 (explaining the legal basis for that
decision). Deputy Attorney General Edward C. Schmults notified the Committee that, "[a]s an
institutional matter, the President cannot permit his Counsel to provide sworn testimony to the
Legislative Branch regarding the performance of his duties," but offered to arrange for written
responses to a reasonable number of written inquiries. Letter for Orrin G. Hatch, Chairman,
Committee on Labor and Human Resources, U.S. Senate, from Edward C. Schmults, Deputy
Attorney General at 2 3 (Apr. 19, 1983) ("Schmults Letter").

       In 1992, during the George H.W. Bush Administration, the House Committee on the
Judiciary requested that C. Boyden Gray, Counsel to the President, and Nicholas Rostow,

        2
           In connection with the Watergate investigations, President Nixon reached an agreement with the Senate's
Watergate Select Committee to authorize current and former White House officials to appear voluntarily and under
oath before the committee in closed session. See Remarks Announcing Procedures and Developments in
Connection With the Watergate Investigations (Apr. 17, 1973), Pub. Papers of Pres. Richard Nixon 298, 298-99
(1973). President Nixon later determined that he would not claim executive privilege over the subject matters of the
testimony and would allow the witnesses to testify in open hearings. See Statements About the Watergate
Investigations (May 22, 1973), Pub. Papers ofPres. Richard Nixon at 547, 554 (1973). He therefore waived the
testimonial immunity to authorize those appearances.


                                                         7
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 192 of 589



Special Assistant to the President and a Senior Director for Legal Affairs at the National Security
Council, testify concerning Bush Administration policies towards Iraq prior to the first Gulf War.
The White House declined, citing "the longstanding practice of the Executive Branch to decline
requests for testimony by members of the President's personal staff." Calio Letter, supra note 1,
at 1.

       In 1999, President Clinton directed Counsel to the President Beth Nolan not to appear in
response to a subpoena from the House Committee on Government Reform and Oversight
concerning a clemency decision. President Clinton relied on an opinion from Attorney General
Reno that concluded that "the Counsel serves as an immediate adviser to the President and is
therefore immune from compelled congressional testimony" on matters related to the
performance of official duties. Reno Opinion, 23 Op. O.L.C. at 4.

       In 2007, during the George W. Bush Administration, the House Committee on the
Judiciary subpoenaed former Counsel to the President Harriet Miers to testify about the
Department of Justice's decision to request the resignation of certain United States Attorneys.
President Bush directed Ms. Miers not to testify after this Office concluded that she was
"immune from compelled congressional testimony about matters . . . that arose during her tenure
as Counsel to the President and that relate to her official duties in that capacity." Immunity of the
Former Counsel, 31 Op. O.L.C. at 193.

        Also in 2007, the Senate Committee on the Judiciary subpoenaed the testimony of Karl
Rove, the Deputy White House Chief of Staff, on the same subject. This Office confirmed that
Mr. Rove was "immune from compelled congressional testimony about matters (such as the U.S.
Attorney resignations) that arose during his tenure as an immediate presidential adviser and that
relate to his official duties in that capacity." Bradbury Letter, supra note 1, at 1 2. In 2008, a
subcommittee of the House Committee on the Judiciary also subpoenaed Mr. Rove, and he was
again directed not to testify. See Letter for Robert D. Luskin, Patton Boggs LLP, from Fred F.
Fielding, Counsel to the President at 1 (July 9, 2008).

        In 2014, during the Obama Administration, the House Committee on Oversight and
Government Reform issued a subpoena to David Simas to testify about matters related to his
official responsibilities as Assistant to the President and Director of the Office of Political
Strategy and Outreach. In particular, the committee requested testimony regarding "the role and
function of the White House Office of Political Strategy and Outreach" and the question
"whether the White House [was] taking adequate steps to ensure that political activity by
Administration officials complies with relevant statutes, including the Hatch Act." Immunity of
the Assistant to the President, 38 Op. O.L.C. at *1 (internal quotation marks omitted). This
Office concluded that Mr. Simas was "immune from compulsion to testify before the
[c]ommittee on these matters," id. , and he declined to testify.

        The foregoing historical record demonstrates that the immunity of senior presidential
advisers from congressional testimony is long-standing and has been repeatedly asserted against
the requests of Congress. These examples do not indicate that senior presidential advisers have
always declined to testify before Congress. The practice of asserting testimonial immunity just
like the practice of asserting executive privilege has long reflected the "spirit of dynamic
compromise" that reflects the "efficient and effective functioning" of the political branches of


                                                  8
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 193 of 589



government. United States v. Am. Tel. & Tel. Co. , 567 F.2d 121, 127 (D.C. Cir. 1977).
Presidents have occasionally made senior advisers available to accommodate congressional
requests, even while defending their legal authority to decline such requests. But these
accommodations between the political branches do not compromise the underlying immunity of
the President or his senior presidential advisers from compelled congressional testimony. Nor do
they nullify the many instances where Presidents have successfully asserted immunity and
affirmatively directed their immediate aides not to testify before Congress.

                                                C.
        While the Executive Branch has asserted for 75 years that senior presidential advisers
may decline to testify before Congress, and has formally asserted an immunity for nearly 50
years, neither the Supreme Court nor any court of appeals has specifically addressed the
question. This is because disputes over congressional demands for information from the
Executive Branch are inherently political, and the historical practice has been to resolve such
questions in the political arena. When such conflicts have arisen, Congress has either acceded to
the President's claims of immunity or the Executive Branch has accommodated the
congressional interest in some fashion. Only one district court has ever addressed the testimonial
immunity of the President's senior advisers, and that decision did not come until 2008. See
Comm. on the Judiciary, U S. House ofRepresentatives v. Miers, 558 F. Supp. 2d 53 (D.D.C.
2008). Although the district court held that presidential advisers were not entitled to absolute
immunity from compelled congressional testimony, the court of appeals stayed that decision
pending appeal, and the parties settled without any appellate decision on the merits.

        Nonetheless, this Office has recognized that the Executive Branch's long-standing
position is consistent with related Supreme Court precedent. See Immunity ofthe Assistant to the
President, 38 Op. O.L.C. at *5. InGravel v. United States, 408 U.S. 606 (1972), the Court held
that legislative aides share in the constitutional immunity enjoyed by Members of Congress
under the Speech or Debate Clause. Id. at 616 1 7. The Court reasoned that the Clause "was
designed to assure a co-equal branch of the government wide freedom of speech, debate, and
deliberation without intimidation or threats from the Executive Branch," and "protect[ion] . . .
against prosecutions that directly impinge upon or threaten the legislative process." Id. at 616.
Because "it is literally impossible . . . for Members of Congress to perform their legislative tasks
without the help of aides and assistants," the Court recognized that such aides "must be treated as
the [Members'] alter egos." Id. at 616 17. For purposes of immunity, the Court concluded,
Members of Congress and their aides should be "treated as one." Id. at 616 (internal quotation
marks omitted). The same logic applies with respect to the President and his senior advisers.
The failure to recognize the extension of the President's immunity from compelled congressional
testimony to senior advisers would call into question the well-established extension of derivative
immunity to congressional staffers.

        It is true that in Harlow v. Fitzgerald, 457 U.S. 800 (1982), the Court declined to extend
Gravel's alter-ego reasoning to a civil suit for damages against senior presidential advisers, and
instead concluded that such advisers are entitled only to qualified immunity in those civil
actions. Id. at 810 1 1, 813 15. Harlow thus distinguished the President's immediate advisers
from the President himself, whom the Court held (in another decision issued the same day) to be
absolutely immune from civil suits based on official acts. See Nixon v. Fitzgerald, 457 U.S. 731,


                                                 9
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 194 of 589



749 (1982). Yet we have previously declined to extend Harlow to the context of testimonial
immunity because the prospect of compelled congressional testimony raises separation of powers
concerns that are not present in a civil damages lawsuit brought by a private party. Immunity of
the Assistant to the President, 38 Op. O.L.C. at *5 7. Compelled congressional testimony
"threatens to subject presidential advisers to coercion and harassment, create a heightened
impression of presidential subordination to Congress, and cause public disclosure of confidential
presidential communications in a way that the careful development of evidence through a
judicially monitored [proceeding] does not." Id at *6. In a private lawsuit, the court "acts as a
disinterested arbiter of a private dispute, not as a party in interest to the very lawsuit it
adjudicates," and it "is charged with impartially administering procedural rules designed to
protect witnesses from irrelevant, argumentative, harassing, cumulative, privileged, and other
problematic questions." Id By contrast, congressional hearings involving the President's
immediate advisers contain none of those assurances, and they threaten the President's autonomy
and ability to receive sound and candid advice in a way that private civil damages suits do not.
Cf Archibald Cox, Executive Privilege, 122 U. Pa. L. Rev. 1383, 1429 (1974) (stating that as
compared to a civil action, "[t]he need to protect aides and subordinates from reprisals on Capitol
Hill and in the media of public debate is a thousand-fold greater in the case of congressional
hearings, which are often the preserves of individual Senators and Congressmen not all of whom
are invariably characterized by judicious self-restraint").

        We recognize that in Miers, a federal district court read Harlow to imply that senior
presidential advisers do not enjoy absolute immunity from congressionally compelled testimony.
See Miers, 558 F. Supp. 2d at 100 03. But we believe that the court did not adequately consider
the different and heightened separation of powers concerns bearing upon the testimony of the
President's immediate advisers before Congress. Moreover, the district court's decision was
stayed pending appeal. See Comm. on the Judiciary ofthe U S. House of Representatives v.
Miers, 542 F.3d 909, 910 11 (D.C. Cir. 2008) (per curiam). The case settled and the appeal was
dismissed before any further action by the court of appeals. Comm. on the Judiciary ofthe U S.
House ofRepresentatives v. Miers, No. 08-5357, 2009 WL 3568649, at *1 (D.C. Cir. Oct. 14,
2009). For the reasons set forth above, and in greater detail in our 2014 opinion, Immunity ofthe
Assistant to the President, 38 Op. O.L.C. at *5 9, we respectfully disagree with the district
court's conclusion in Miers and adhere to this Office's long-established position that the
President's immediate advisers are absolutely immune from compelled congressional testimony.

                                                II.
         Having reaffirmed the existence of the testimonial immunity of the President's immediate
advisers, we now consider its application to Mr. McGahn, the former Counsel to the President.
Plainly, the Counsel to the President qualifies as an immediate adviser to the President. As
Attorney General Reno recognized, "the Counsel serves as an immediate adviser to the President
and is therefore immune from compelled congressional testimony." Reno Opinion, 23 Op.
O.L.C. at 4. Indeed, we have recognized the Counsel's immunity from congressional testimony
on multiple occasions. See, e. g. , Immunity ofthe Former Counsel, 31 Op. O.L.C. at 192 ("[T]he
Counsel to the President ' serves as an immediate adviser to the President and is therefore
immune from compelled congressional testimony."' (quoting Reno Opinion, 23 Op. O.L.C.
at 4)); Immunity ofthe Counsel to the President, 20 Op. O.L.C. at 309 ("There is no question that
the Counsel to the President falls within Assistant Attorney General Rehnquist's description of


                                                10
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 195 of 589



the type of Presidential advisers who are immune from testimonial compulsion."); Congressional
Demand for Deposition of Counsel, supra note 1, at 2 ("I believe the Counsel to the President
possesses an absolute privilege not to testify with regard to any matters relating to his official
duties as legal adviser to the President.").

        In addition, we have recognized that testimonial immunity continues after the tenure of a
particular Counsel to the President. As we explained in 2007, "[s]eparation of powers principles
dictate that former presidents and former senior presidential advisers remain immune from
compelled congressional testimony about official matters that occurred during their time as
President or senior presidential advisers." Immunity of the Former Counsel, 31 Op. O.L.C. at
192 93. The Supreme Court has explicitly recognized this principle in the context of executive
privilege. The privilege must outlast the tenure of a particular President because, absent a
guarantee of lasting confidentiality, "a President could not expect to receive the full and frank
submissions of facts and opinions upon which effective discharge of his duties depends." Nixon
v. Adm 'r of Gen. Servs. , 433 U.S. 425, 449 (1977) (adopting the view of the Solicitor General);
see also United States v. Johnson, 383 U.S. 169 (1966) (applying the Speech or Debate Clause to
a former Member of Congress).

        In concluding that the former Counsel to the President retained her testimonial immunity,
we relied upon the actions of former President Truman, who explained his own refusal to appear
and testify before the House Committee on Un-American Activities in the following terms: "[I]f
the doctrine of separation of powers and the independence of the Presidency is to have any
validity at all, it must be equally applicable to a President after his term of office has expired
when he is sought to be examined with respect to any acts occurring while he is President."
Immunity of the Former Counsel, 31 Op. O.L.C. at 193 (quoting Texts of Truman Letter and
Velde Reply, N.Y. Times, Nov. 13, 1953, at 14 (reprinting Nov. 12, 1953 letter by President
Truman)). It is "just as important to the independence of the Executive that the actions of the
President should not be subjected to the questioning by the Congress after he has completed his
term of office as that his actions should not be questioned while he is serving as President." Id.
(quoting Text of Address by Truman Explaining to Nation His Actions in the White Case, N.Y.
Times, Nov. 17, 1953, at 26). Because the immunity of senior presidential advisers derives from
the immunity of the President, this same logic extends to them as well.

         Our 2007 conclusion in Immunity of the Former Counsel was consistent with the analysis
of the immunity interests of former officials during the George H.W. Bush and Nixon
Administrations. See Letter for Arthur B. Culvahouse, O'Melveny & Myers, from C. Boyden
Gray, Counsel to the President at 1 (June 17, 1992) ("[I]t is long-standing White House policy
not to a,ssent to formal testimony to Congressional committees by former White House officials
about matters occurring during their White House service."). It is true that the President does not
have the same need for the daily advice and assistance of his former advisers, as with his current
advisers, yet the confidentiality interests associated with the advisers' former role remain just as
strong. See Cramton Memorandum, supra note 1, at 5 6 ("If advice from a staff member were
protected from congressional and public scrutiny only for so long as the staff member remained
employed in the White House, the protection would be significantly reduced. It would only be a
question of time when staff turnovers or a change in administration would remove the shield.").




                                                 11
       Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 196 of 589



       Even more significantly, the risk to the separation of powers and to the President's
autonomy posed by a former adviser's testimony on official matters continues after the
conclusion of that adviser's tenure. See id at 6 ("[T]he same considerations that were persuasive
to former President Truman would apply to justify a refusal to appear by such a former staff
member, if the scope of his testimony is to be limited to his activities while serving in that
capacity. "). Accordingly, consistent with our prior precedents, we find no material distinction
between the compelled congressional testimony of current and former senior advisers to the
President. Mr. McGahn's departure as Counsel to the President does not alter his immunity from
compelled congressional testimony on matters related to his service to the President.

                                                        III.

       In this instance, the Committee seeks to question Mr. McGahn concerning matters
addressed in the report of Special Counsel Robert S. Mueller, III, on the Investigation into
Russian Interference in the 2016 Presidential Election. The Chairman of the Committee has
suggested that the White House's voluntary cooperation with this investigation and the
President's decision not to assert executive privilege over the Special Counsel's report may
undermine any claim that Mr. McGahn is immune from compelled testimony. Nadler Letter at 1.
However, the concept of immunity is distinct from, and broader than, the question whether
executive privilege would protect a witness's response to any particular question. See Rehnquist
Memorandum at 4 (recognizing the "distinction between a claim of absolute immunity from even
being sworn as a witness, and a right to claim privilege in answer certain questions in the course
of one's testimony as a witness").3 The President does not waive an adviser's immunity from
compelled congressional testimony by authorizing disclosure of any particular information. To
the contrary, Presidents have frequently authorized aides to share information as an
accommodation to Congress, notwithstanding claims of immunity.

        The immunity from compelled congressional testimony implicates fundamental
separation of powers principles that are separate from the confidentiality of specific information.
See supra Part I.A. The constitutional interest in protecting the autonomy and independence of
the Presidency remains the same no matter whether the compelled testimony from a presidential
adviser would implicate public or potentially privileged matters. The President does not waive
his own immunity from compelled congressional testimony by making public statements on a
given subject. It follows then that the derivative immunity of senior presidential advisers is not
waived either.

       Were the rule otherwise, Presidents could not offer partial accommodations to Congress
without waiving all privileges or immunities bearing upon the subject. Such a rule would
severely hinder the "spirit of dynamic compromise" and "implicit constitutional mandate to seek
optimal accommodation" that currently facilitates resolution of inter-branch disputes over
information. Am. Tel. & Tel. Co. , 567 F.2d at 127. And such a rule would stand in marked

        3
           The Reno Opinion described the testimonial immunity as "a separate legal basis that would support a
claim of executive privilege for the entirety of the Counsel's testimony, thereby eliminating any need for her to
appear at the hearing." 23 Op. O.L.C. at 4. We think that the Rehnquist Memorandum's distinction between an
immunity and a privilege reflects the more precise formulation, but the distinction appears to be merely a semantic
one.


                                                         12
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 197 of 589



contrast to many instances of historical practice in which senior advisers declined to testify
before Congress, but instead offered accommodations through informal meetings or written
responses. See, e. g. , Schmults Letter at 2 3; Weddington Letter at 1 2. Yet no one has viewed
such accommodations, or the testimony of other executive advisers on similar subjects, to
constitute a general waiver of immunity.

       The Chairman's suggestion that Mr. McGahn can no longer claim immunity appears to
be based upon the assumption that the President waived executive privilege by authorizing Mr.
McGahn and his senior aides to cooperate with the Special Counsel's investigation. But the
question of privilege is distinct from the issue of immunity. And in any event, the premise of the
Committee's position is incorrect. The sharing of information between one arm of the Executive
Branch and another does not compromise the President's interest in confidentiality. Indeed, in
Nixon v. Administrator ofGeneral Services, the Supreme Court rejected a separation of powers
objection to the disclosure of presumptively confidential information because "[t]he Executive
Branch remains in full control of the Presidential materials, and . . . the materials can be released
only when release is not barred by some applicable privilege inherent in that branch." 433 U.S.
at 444. Information that was shared with the Special Counsel was shared within the Executive
Branch. Such voluntary sharing does not waive confidentiality or the underlying privilege.

        This conclusion is consistent with past assertions of executive privilege. In Assertion of
Executive Privilege Concerning the Special Counsel 's Interviews ofthe Vice President and
Senior White House Sta.ff, 32 Op. O.L.C. 7 (2008), Attorney General Michael Mukasey advised
that the President could assert executive privilege against Congress over memoranda recording
interviews of White House witnesses with Department of Justice investigators. Id. at 9 13. As
he explained, "[w]ere future presidents, vice presidents or White House staff to perceive that
such voluntary cooperation would create records that would likely be made available to Congress
(and then possibly disclosed publicly outside of judicial proceedings such as a trial), there would
be an unacceptable risk that such knowledge could adversely impact their willingness to
cooperate fully and candidly in a voluntary interview." Id. at 11. Implicit in that explanation
was the understanding that the White House's voluntary cooperation with the Department's
investigation did not constitute a waiver of privilege against third parties outside the Executive
Branch. So, too, the White House's voluntary cooperation with the Special Counsel's
investigation did not effect a waiver of privilege, much less a waiver of testimonial immunity.

        In contrast with the White House's cooperation with the Special Counsel, the Attorney
General's public release of a redacted version of the Special Counsel's report (with the
President's consent) does extinguish the Executive Branch's confidentiality interests in the
precise information that has already been revealed. But, as the D.C. Circuit has held, the
"release of a document only waives [executive] privileges for the document or information
specifically released, and not for related materials." In re Sealed Case, 121 F.3d at 741; see id.
("[An] all-or-nothing approach has not been adopted with regard to executive privileges
generally, or to the deliberative process privilege in particular."). As Assistant Attorney General
Scalia explained, the purposes underlying executive privilege "would be jeopardized if harmful
information had to be disclosed merely because the President permitted the release of related
information that could be revealed safely." Scalia Memorandum, supra note 1, at 6 7. Such a
result "would have the effect of requiring the concealment of much information which would be
released, merely because it was connected with sensitive information." Id. at 7.


                                                 13
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 198 of 589



          Thus, the public disclosure of particular information does not waive the Executive
Branch's confidentiality interests over the subject matters involved in the prior disclosure. See,
e. g. , Assertion of Executive Privilege Concerning the Dismissal and Replacement of US
Attorneys, 31 Op. O.L.C. 1, 8 (2007) (opinion of Acting Attorney General Paul Clement) ("The
Department[ of Justice]'s accommodation with respect to some White House-Department
communications does not constitute a waiver and does not preclude the President from asserting
executive privilege with respect to White House materials or testimony concerning such
communications."). Consequently, the public disclosure of the Special Counsel's report did not
constitute a general waiver concerning Mr. McGahn's communications with the President on
those subjects or on any other subjects. And in any event, as discussed above, the disclosure's
impact on executive privilege does not ultimately bear on Mr. McGahn's underlying immunity
from compelled testimony.

                                                 IV.

        Because Congress may not constitutionally compel Mr. McGahn to testify about his
official duties, the President may lawfully direct him not to appear in response to the House
Judiciary Committee's subpoena. Should the President provide that direction, Mr. McGahn may
not constitutionally be penalized, civilly or criminally, for following it.

        The Department of Justice has long recognized "that the contempt of Congress statute
was not intended to apply and could not constitutionally be applied to an Executive Branch
official who asserts the President's claim of executive privilege." Prosecution for Contempt of
Congress ofan Executive Branch Official Who Has Asserted a Claim ofExecutive Privilege,
8 Op. O.L.C. 101, 102 (1984) ("Prosecution for Contempt "); see also Application of 28 U S C.
§ 458 to Presidential Appointment ofFederal Judges, 19 Op. O.L.C. 350, 356 (1995) ("[T]he
criminal contempt of Congress statute does not apply to the President or presidential
subordinates who assert executive privilege."). As Assistant Attorney General Olson explained,
"the Constitution does not permit Congress to make it a crime for an official to assist the
President in asserting a constitutional privilege that is an integral part of the President's
responsibilities under the Constitution." Prosecution for Contempt, 8 Op. O.L.C. at 140. To do
so "would be to deter the President from asserting executive privilege and to make it difficult for
him to enlist the aid of his subordinates in the process," thereby "burden[ing] and immeasurably
impair[ing] the President's ability to fulfill his constitutional duties." Id. at 134, 137. Assistant
Attorney General Walter Dellinger adhered to that reasoning in 1995, recounting that the
"application of the contempt statute against an assertion of executive privilege would seriously
disrupt the balance between the President and Congress." Application of 28 U S C. § 458 to
Presidential Appointment of Federal Judges, 19 Op. O.L.C. at 356.

        This Office has further confirmed that the same "principles . . . similarly shield a current
or former senior adviser to the President from prosecution for lawfully invoking his or her
immunity from compelled congressional testimony." Whether the Department ofJustice May
Prosecute White House Officials for Contempt of Congress, 32 Op. O.L.C. 65, 68 (2008).
Subjecting a senior presidential adviser to prosecution for asserting a good-faith claim of
testimonial immunity would equally impose upon the President " ' the untenable position of
having to place a subordinate at the risk of a criminal conviction and possible jail sentence in
order for the President to exercise a responsibility he found necessary to the performance of his


                                                 14
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 199 of 589
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 200 of 589
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 201 of 589
                                                                                           1




            RPTR FORADORI

     EDTR SECKMAN




     FORMER SPECIAL COUNSEL ROBERT S. MUELLER III ON THE INVESTIGATION INTO

     RUSSIAN INTERFERENCE IN THE 2016 PRESIDENTIAL ELECTION

     Wednesday, July 24, 2019

     U.S. House of Representatives,

     Permanent Select Committee on Intelligence,

     Washington, D.C.




            The committee met, pursuant to call, at 12:50 p.m., in Room HVC-304, Capitol

     Visitor Center, the Honorable Adam Schiff (chairman of the committee) presiding.

            Present:    Representatives Schiff, Himes, Sewell, Carson, Speier, Quigley,

     Swalwell, Castro, Heck, Welch, Maloney, Demings, Krishnamoorthi, Nunes, Conaway,

     Turner, Wenstrup, Stewart, Crawford, Stefanik, Hurd, and Ratcliffe.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 202 of 589
                                                                                                   2




            The Chairman.     The committee will come to order.      At the outset and on behalf

     of my colleagues, I want to thank you, Special Counsel Mueller, for a lifetime of service to

     the country.   Your report, for those who have taken the time to study it, is methodical,

     and it is devastating, for it tells the story of a foreign adversary's sweeping and systematic

     intervention in a close U.S. Presidential election.   That should be enough to deserve the

     attention of every American, as you well point out.     But your report tells another story

     as well.

            For the story of the 2016 election is also a story about disloyalty to country, about

     greed, and about lies.   Your investigation determined that the Trump campaign,

     including Donald Trump himself, knew that a foreign power was intervening in our

     election and welcomed it, built Russian meddling into their strategy and used it.

            Disloyalty to country.   Those are strong words, but how else are we to describe a

     Presidential campaign which did not inform the authorities of an foreign offer of dirt on

     their opponent, which did not publicly shun it or turn it away, but which instead invited it,

     encouraged it, and made full use of it.   That disloyalty may not have been criminal.

     Constrained by uncooperative witnesses, the destruction of documents and the use of

     encrypted communications, your team was not able to establish each of the elements of

     the crime of conspiracy beyond a reasonable doubt, so not provable crime in any event.

     But I think maybe something worse.

            A crime is the violation of law written by Congress, but disloyalty to country

     violates the very oath of citizenship, our devotion to a core principle on which our Nation

     was founded, that we, the people, and not some foreign power that wishes us ill, we

     decide who governs us.

            This is also a story about money, about greed and corruption, about the
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 203 of 589
                                                                                                         3




     leadership of a campaign willing to compromise the Nation's interest, not only to win but

     to make money at the same time.          About a campaign chairman indebted to pro-Russian

     interests who tried to use his position to clear his debts and make millions.       About a

     national security advisory using his position to make money from still other foreign

     interests.     And about a candidate trying to make more money than all of them put

     together through a real estate project that to him was worth a fortune, hundreds of

     millions of dollars and the realization of a life-long ambition: a Trump Tower in the heart

     of Moscow.        A candidate who in fact viewed his whole campaign as the greatest

     infomercial in history.

                Donald Trump and his senior staff were not alone in their desire to use the

     election to make money.         For Russia, too, there was a powerful financial motive.     Putin

     wanted relief from economic sanctions imposed in the wake of Russia's invasion of

     Ukraine and over human rights violations.

                The secret Trump Tower meeting between the Russians and senior campaign

     officials was about sanctions.      The secret conversations between Flynn and the Russian

     Ambassador were about sanctions.           Trump and his team wanted more money for

     themselves, and the Russians wanted more money for themselves and for their oligarchs.

                The story doesn't end here either, for your report also tells a story about lies, lots

     of lies.    Lies about a gleaming tower in Moscow and lies about talks with the Kremlin.

     Lies about the firing of FBI Director James Comey and lies about efforts to fire you,

     Director Mueller, and lies to cover it up.      Lies about secret negotiations with the

     Russians over sanctions and lies about WikiLeaks.         Lies about polling data and lies about

     hush money payments.          Lies about meetings in the Seychelles to set up secret back

     channels and lies about a secret meeting in New York Trump Tower.            Lies to the FBI.

     Lies to your staff.     And lies to this committee.    Lies to obstruct an investigation into the
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 204 of 589
                                                                                                     4




     most serious attack on our democracy by a foreign power in our history.

            That is where your report ends, Director Mueller, with a scheme to cover up,

     obstruct, and deceive every bit as systematic and pervasive as the Russian disinformation

     campaign itself, but far more pernicious since this rot came from within.      Even now,

     after 448 pages and 2 volumes, the deception continues.        The President and his acolytes

     say your report found no collusion, though your report explicitly declined to address that

     question, since collusion can involve both criminal and noncriminal conduct.

            Your report laid out multiple offers of Russian help to the Trump campaign, the

     campaign's acceptance of that help, and overt acts in furtherance of Russian help.        To

     most Americans, that is the very definition of collusion, whether it is a crime or not.

     They say your report found no evidence of obstruction, though you outline numerous

     actions by the President intended to obstruct the investigation.

            They say the President has been fully exonerated, though you specifically declare

     you could not exonerate him.      In fact, they say your whole investigation was nothing

     more than a witch hunt, that the Russians didn't interfere in our election, that it is all a

     terrible hoax.   The real crime, they say, is not that the Russians intervened to help

     Donald Trump but that the FBI had the temerity to investigate it when they did.

            But, worst of all, worse than all the lies and the greed is the disloyalty to country.

     For that, too, continues.   When asked if the Russians intervene again, will you take their

     help, Mr. President?    Why not, was the essence of his answer; everyone does it.

            No, Mr. President, they don't.     Not in the America envisioned by Jefferson,

     Madison, and Hamilton.      Not for those who believe in the idea that Lincoln labored until

     his dying day to preserve the idea animating our great national experiments so unique

     then, so precious still, that our government is chosen by our people through our

     franchise, and not by some hostile foreign power.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 205 of 589
                                                                                                 5




             This is what is at stake, our next election and the one after that for generations to

     come.    Our democracy.     This is why your work matters, Director Mueller, this is why

     our investigation matters, to bring these dangers to light.

             Ranking Member Nunes.

             [The statement of The Chairman follows:]



     ******** COMMITTEE INSERT ********
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 206 of 589
                                                                                                     6




               Mr. Nunes.    Thank you, Mr. Chairman.

               Welcome, everyone, to the last gasp of the Russia collusion conspiracy theory.

     As Democrats continue to foist this spectacle on the American people, as well as you, Mr.

     Mueller, the American people may recall the media first began spreading this conspiracy

     theory in the spring of 2016 when Fusion GPS, funded by the DNC and the Hillary Clinton

     campaign, started developing the Steele dossier, an collection outlandish accusations that

     Trump and his associates were Russian agents.

               Fusion GPS, Steele, and other confederates fed these absurdities to naive or

     partisan reporters, and to top officials in numerous agencies, including the FBI, the

     Department of Justice, and the State Department.         Among other things, the FBI used

     dossier allegations to obtain a warrant to spy on the Trump campaign, despite

     acknowledging dossier allegations as being salacious and unverified.       Former FBI

     Director James Comey briefed those allegations to President Obama and President-elect

     Trump, those briefings conveniently leaked to the press, resulting in the publication of

     the dossier and launching thousands of false press stories based on the word of a foreign

     ex-spy.     One who admitted he was desperate that Trump lose the election, and who was

     eventually fired as an FBI source for leaking to the press.

               After Comey himself was fired, by his own admission, he leaked derogatory

     information on President Trump to the press for the specific purpose, and successfully so,

     of engineering the appointment of a special counsel who sits here before us today.

               The FBI investigation was marred by further corruption and bizarre abuses.      Top

     DOJ official Bruce Ohr, whose own wife worked on Fusion GPS' anti-Trump operation, fed

     Steele's information to the FBI, even after the FBI fired Steele.

               The top FBI investigator and his lover, another top FBI official, constantly texted
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 207 of 589
                                                                                                      7




     about how much they hated Trump and wanted to stop him from being elected.              And

     the entire investigation was opened based not on Five Eyes intelligence but on a tip from

     a foreign politician about a conversation involving Joseph Mifsud.      He is a Maltese

     diplomat who's widely portrayed as a Russian agent but seems to have far more

     connections with Western governments, including our own FBI and our own State

     Department, than with Russia.

               Brazenly ignoring all these red flags as well as the transparent absurdity of the

     claims they are making, the Democrats have argued for nearly 3 years that evidence of

     collusion is hidden just around the corner.     Like the Loch Ness monster, they insist it's

     there, even if no one can find it.

               Consider this, in March 2017, Democrats on this committee said they had more

     than circumstantial evidence of collusion, but they couldn't reveal it yet.    Mr. Mueller

     was soon appointed, and they said he would find the collusion.        Then when no collusion

     was found in Mr. Mueller's indictments, the Democrats said we'd find it in his final report.

     Then when there was no collusion in the report, we were told Attorney General Barr was

     hiding it.    Then when it was clear Barr wasn't hiding anything, we were told it will be

     revealed through a hearing with Mr. Mueller himself.

               And now that Mr. Mueller is here, they're claiming that the collusion has actually

     been in his report all along, hidden in plain sight.   And they're right.   There is collusion

     in plain sight: collusion between Russia and the Democratic Party.       The Democrats

     colluded with Russian sources to develop the Steele dossier.       And Russian lawyer Natalia

     Veselnitskaya colluded with the dossier's key architect, Fusion GPS head Glenn Simpson.

               The Democrats have already admitted, both in interviews and through their usual

     anonymous statements to reporters, that today's hearing is not about getting information

     at all.   They said they want to, quote, bring the Mueller report to life and create a
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 208 of 589
                                                                                                     8




     television moment through ploys like having Mr. Mueller recite passages from his own

     report.

               In other words, this hearing is political theater.   It's a Hail Mary attempt to

     convince the American people that collusion is real and that it's concealed in the report.

     Granted, that's a strange argument to make about a report that is public.         It's almost like

     the Democrats prepared arguments accusing Mr. Barr of hiding the report and didn't

     bother to update their claims once he published the entire thing.

               Among congressional Democrats, the Russia investigation was never about finding

     the truth.     It's always been a simple media operation.      By their own accounts, this

     operation continues in this room today.        Once again, numerous pressing issues this

     committee needs to address are put on hold to indulge the political fantasies of people

     who believed it was their destiny to serve Hillary Clinton's administration.

               It's time for the curtain to close on the Russia hoax.   The conspiracy theory is

     dead.     At some point, I would argue, we're going to have to get back to work.        Until

     then, I yield back the balance of my time.

               [The statement of Mr. Nunes follows:]



     ******** COMMITTEE INSERT ********
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 209 of 589
                                                                                                  9




               The Chairman.   To ensure fairness and make sure that our hearing is prompt -- I

     know we got a late start, Director Mueller -- the hearing will be structured as follows.

     Each member of the committee will be afforded 5 minutes to ask questions, beginning

     with the chair and ranking member.      As chair, I will recognize thereafter, in an

     alternating fashion and descending order of seniority, members of the majority and

     minority.

               After each member has asked his or her questions, the ranking member will be

     afforded an additional 5 minutes to ask questions, followed by the chair, who will have

     additional 5 minutes for questions.    The ranking member and the chair will not be

     permitted to delegate or yield our final round of questions to any other member.

               After six members of the majority and six members of the minority have

     concluded their 5-minute rounds of questions, we'll take a 5- or 10-minute break, that we

     understand you've requested, before resuming the hearing with Congressman Swalwell

     starting his round of questions.

               Special Counsel Mueller is accompanied today by Aaron Zebley, who served as

     deputy special counsel from May 2017 until May 2019 and had day-to-day oversight of

     the special counsel's investigation.   Mr. Mueller and Mr. Zebley resigned from the

     Department of Justice at the end of May 2019 when the Special Counsel's Office was

     closed.

               Both Mr. Mueller and Mr. Zebley will be available to answer questions today and

     will be sworn in consistent with the rules of the House and the committee.       Mr. Mueller

     and Mr. Zebley's appearance today before the committee is in keeping with the

     committee's long-standing practice of receiving testimony from current or former

     Department of Justice and FBI personnel regarding open and closed investigative matters.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 210 of 589
                                                                                                  10




            As this hearing is under oath and before we begin your testimony, Mr. Mueller

     and Zebley, would you please rise and raise your right hands to be sworn.

            Do you swear or affirm that the testimony you're about to give at this hearing is

     the whole truth and nothing but the truth?

            Mr. Mueller.      I do.

            Mr. Zebley.      I do.

            The Chairman.       The record will reflect that the witnesses have been duly sworn.

            Ranking member?

            Mr. Nunes.       Thank you, Mr. Chair.   I just want to clarify that this is highly

     unusual for Mr. Zebley to be sworn in.     We're here to ask Director Mueller questions.

     He's here as counsel.     Our side is not going to be directing any questions to Mr. Zebley,

     and we have concerns about his prior representation of the Hillary Clinton campaign aide.

     So I just want to voice that concern that we do have, and we will not be addressing any

     questions to Mr. Zebley today.

            The Chairman.       I thank the ranking member.     I realize, as you probably do, Mr.

     Zebley, that there is an angry man down the street who's not happy about you being here

     today, but it is up to this committee and not anyone else who will be allowed to be sworn

     in and testify, and you are welcome, as a private citizen, to testify, and members may

     direct their questions to whoever they choose.

            With that, Director Mueller, you are recognized for any opening remarks you

     would like to make.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 211 of 589
                                                                                            11




     TESTIMONY OF ROBERT S. MUELLER III, FORMER SPECIAL COUNSEL



            Mr. Mueller.    Thank you.    Good afternoon, Chairman Schiff, Ranking Member

     Nunes, and members of the committee.      I testified this morning before the House

     Judiciary Committee.   I ask that the opening statement I made before that committee be

     incorporated into the record here.

            The Chairman.    Without objection, Director.

            [The information follows:]



     ******** COMMITTEE INSERT ********
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 212 of 589
                                                                                                  12




            Mr. Mueller.     I understand that this committee has a unique jurisdiction and that

     you are interested in further understanding the counterintelligence implications of our

     investigation.   So let me say a word about how we handled the potential impact of our

     investigation on counterintelligence matters.

            As we explained in our report, the special counsel regulations effectively gave me

     the role of United States Attorney.    As a result, we structured our investigation around

     evidence for possible use in prosecution of Federal crimes.    We did not reach what you

     would call counterintelligence conclusions.     We did, however, set up processes in the

     office to identify and pass counterintelligence information on to the FBI.

            Members of our office periodically briefed the FBI about counterintelligence

     information.     In addition, there were agents and analysts from the FBI who were not on

     our team but whose job it was to identify counterintelligence information in our files and

     to disseminate that information to the FBI.     For these reasons, questions about what the

     FBI has done with the counterintelligence information obtained from our investigation

     should be directed to the FBI.

            I also want to reiterate a few points that I made this morning.    I am not making

     any judgments or offering opinions about the guilt or innocence in any pending case.         It

     is unusual for a prosecutor to testify about a criminal investigation, and given my role as a

     prosecutor, there are reasons why my testimony will necessarily be limited.

            First, public testimony could affect several ongoing matters.     In some of these

     matters, court rules or judicial orders limit the disclosure of information to protect the

     fairness of the proceedings.     And consistent with longstanding Justice Department

     policy, it would be inappropriate for me to comment in any way that could affect an

     ongoing matter.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 213 of 589
                                                                                                   13




            Second, the Justice Department has asserted privileges concerning investigative

     information and decisions, ongoing matters within the Justice Department, and

     deliberations within our office.    These are Justice Department privileges that I will

     respect.   The Department has released a letter discussing the restrictions on my

     testimony.    I, therefore, will not be able to answer questions about certain areas that I

     know are of public interest.

            For example, I am unable to address questions about the opening of the FBI's

     Russia investigation, which occurred months before my appointment, or matters related

     to the so-called Steele dossier.    These matters are the subject of ongoing review by the

     Department.       Any questions on these topics should, therefore, be directed to the FBI or

     the Justice Department.

            Third, as I explained this morning, it is important for me to adhere to what we

     wrote in our report.     The report contains our findings and analysis and the reasons for

     the decisions we made.       We stated the results of our investigation with precision.   I do

     not intend to summarize or describe the results of our work in a different way in the

     course of my testimony today.

            As I stated in May, I also will not comment on the actions of the Attorney General

     or of Congress.      I was appointed as a prosecutor, and I intend to adhere to that role and

     to the Department's standards that govern.

            Finally, as I said this morning, over the course of my career, I have seen a number

     of challenges to our democracy.       The Russian Government's efforts to interfere in our

     election is among the most serious, and I am sure the committee agrees.

            Now, before we go to questions, I want to add one correction to my testimony

     this morning.     I want to go back to one thing that was said this morning by Mr. Lieu, who

     said, and I quote:     You didn't charge the President because of the OLC opinion.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 214 of 589
                                                                                                   14




              That is not the correct way to say it.   As we say in the report, and as I said at the

     opening, we did not reach a determination as to whether the President committed a

     crime.

              And, with that, Mr. Chairman, I'm ready to answer questions.

              [The statement of Mr. Mueller follows:]



     ******** COMMITTEE INSERT ********
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 215 of 589
                                                                                                   15




             The Chairman.       Thank you, Director Mueller.

             I recognize myself for 5 minutes.

             Director Mueller, your report describes a sweeping and systemic effort by Russia

     to influence our Presidential election.      Is that correct?

             Mr. Mueller.      That is correct.

             The Chairman.       And during the course of this Russian interference in the election,

     the Russians made outreach to the Trump campaign, did they not?

             Mr. Mueller.      That occurred over the course of -- yeah, that occurred.

             The Chairman.       It's also clear from your report that, during that Russian outreach

     to the Trump campaign, no one associated with the Trump campaign ever called the FBI

     to report it.     Am I right?

             Mr. Mueller.      I don't know that for sure.

             The Chairman.       In fact, the campaign welcomed the Russian help, did they not?

             Mr. Mueller.      I think we reported in our -- in the report indications that that

     occurred.       Yes.

             The Chairman.       The President's son said when he was approached about dirt on

     Hillary Clinton that the Trump campaign would love it?

             Mr. Mueller.      That is generally what was said.      Yes.

             The Chairman.       The President himself called on the Russians to hack Hillary's

     emails?

             Mr. Mueller.      There was a statement by the President in those general lines.

             The Chairman.       And numerous times during the campaign, the President praised

     the releases of the Russian-hacked emails through WikiLeaks.

             Mr. Mueller.      That did occur.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 216 of 589
                                                                                               16




             The Chairman.     Your report found that the Trump campaign planned, quote, a

     press strategy, communications campaign, and messaging, unquote, based on that

     Russian assistance?

             Mr. Mueller.    I am not familiar with that.

             The Chairman.     That language comes from Volume I, page 54.

             Apart from the Russians wanting to help Trump win, several individuals associated

     with the Trump campaign were also trying to make money during the campaign and

     transition.   Is that correct?

             Mr. Mueller.    That is true.

             The Chairman.     Paul Manafort was trying to make money or achieve debit

     forgiveness from a Russian oligarch?

             Mr. Mueller.    Generally, that is accurate.

             The Chairman.     Michael Flynn was trying to make money from Turkey?

             Mr. Mueller.    True.

             The Chairman.     Donald Trump was trying to make millions from a real estate deal

     in Moscow?

             Mr. Mueller.    To the extent you're talking about the hotel in Moscow?

             The Chairman.     Yes.

             Mr. Mueller.    Yes.

             The Chairman.     When your investigation looked into these matters, numerous

     Trump associates lied to your team, the grand jury, and Congress?

             Mr. Mueller.    A number of persons that we interviewed in our investigation it

     turns out did lie.

             The Chairman.     Mike Flynn lied?

             Mr. Mueller.    He was convicted of lying, yes.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 217 of 589
                                                                                                  17




               The Chairman.     George Papadopoulos was convicted of lying?

               Mr. Mueller.    True.

               The Chairman.     Paul Manafort was convicted of lying?

               Mr. Mueller.    True.

               The Chairman.     Paul Manafort, in fact, went so far as to encourage other people

     to lie?

               Mr. Mueller.    That is accurate.

               The Chairman.     Manafort's deputy, Rick Gates, lied?

               Mr. Mueller.    That is accurate.

               The Chairman.     Michael Cohen, the President's lawyer, was indicted for lying?

               Mr. Mueller.    True.

               The Chairman.     He lied to stay on message with the President?

               Mr. Mueller.    Allegedly by him.

               The Chairman.     And when Donald Trump called your investigation a witch hunt,

     that was also false, was it not?

               Mr. Mueller.    I like to think so, yes.

               The Chairman.     Well, your investigation is not a witch hunt, is it?

               Mr. Mueller.    It is not a witch hunt.

               The Chairman.     When the President said the Russian interference was a hoax,

     that was false, wasn't it?

               Mr. Mueller.    True.

               The Chairman.     When he said it publicly, it was false?

               Mr. Mueller.    He did say publicly that it was false.   Yes.

               The Chairman.     And when he told it to Putin, that was false, too, wasn't it?

               Mr. Mueller.    That I'm not familiar with.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 218 of 589
                                                                                                18




            The Chairman.     When the President said he had no business dealings with Russia.

     That was false, wasn't it?

            Mr. Mueller.    I'm not going to go into the details of the report along those lines.

            The Chairman.     When the President said he had no business dealings with Russia,

     in fact, he was seeking to build a Trump Tower in Moscow, was he not?

            Mr. Mueller.    I think there's some question about when this was accomplished.

            The Chairman.     Well, you would consider a billion dollar deal to build a tower in

     Moscow to be business dealings, wouldn't you, Director Mueller?

            Mr. Mueller.    Absolutely.

            The Chairman.     In short, your investigation found evidence that Russia wanted to

     help Trump win the election, right?

            Mr. Mueller.    I think, generally, that would be accurate.

            The Chairman.     Russia informed campaign officials of that?

            Mr. Mueller.    I'm not certain to what conversation you're referring to.

            The Chairman.     Well, through an intermediary, they informed Papadopoulos that

     they could help with the anonymous release of stolen emails.

            Mr. Mueller.    Accurate.

            The Chairman.     Russia committed Federal crimes in order to help Donald Trump?

            Mr. Mueller.    When you're talking about the computer crimes charged in our

     case, absolutely.

            The Chairman.     The Trump campaign officials built their strategy, their messaging

     strategy, around those stolen documents?

            Mr. Mueller.    Generally, that's true.

            The Chairman.     And then they lied to cover it up?

            Mr. Mueller.    Generally, that's true.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 219 of 589
                                                                                                19




            The Chairman.      Thank you.

            Mr. Nunes.

            Mr. Nunes.     Thank you.

            Welcome, Director.      As a former FBI Director, you'd agree that the FBI is the

     world's most capable law enforcement agency?

            Mr. Mueller.     I would say we're -- yes.

            Mr. Nunes.     The FBI claims the counterintelligence investigation of the Trump

     campaign began on July 31, 2016, but in fact, it began before that.    In June 2016, before

     the investigation officially opened, Trump campaign associates Carter Page and Stephen

     Miller, a current Trump advisor, were invited to attend a symposium at Cambridge

     University in July of 2016.   Your office, however, did not investigate who was

     responsible for inviting these Trump Associates to this symposium.

            Your investigators also failed to interview Steven Schrage, an American citizen

     who helped organize the event and invited Carter Page to it.     Is that correct?

            Mr. Mueller.     Can you repeat the question?

            Mr. Nunes.     Whether or not you interviewed Steven Schrage, who organized --

            Mr. Mueller.     Those areas I'm going to stay away from.

            Mr. Nunes.     The first Trump associate to be investigated was General Flynn.

     Many of the allegations against him stem from false media reports that he had an affair

     with a Cambridge academic, Svetlana Lokhova, and that Lokhova was a Russian spy.

     Some of these allegations were made public in a 2017 article written by British

     intelligence historian Christopher Andrew.     Your report fails to reveal how or why

     Andrew and his collaborator, Richard Dearlove, former head of Britain's MI6, spread

     these allegations.    And you failed to interview Svetlana Lokhova about these matters.

     Is that correct?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 220 of 589
                                                                                                   20




            Mr. Mueller.     I'm not going to get into those matters to which you refer.

            Mr. Nunes.     You had a team of 19 lawyers, 40 agents, and an unlimited budget,

     correct, Mr. Mueller?

            Mr. Mueller.     I would not say we had an unlimited budget.

            Mr. Nunes.     Let's continue with the ongoing or the opening of the investigation

     supposedly on July 31, 2016.       The investigation was not open based on an official

     product from Five Eyes intelligence, but based on a rumor conveyed by Alexander

     Downer.    On Volume I, page 89, your report describes him blandly as a representative of

     a foreign government, but he was actually a long-time Australia politician, not a military

     or intelligence official, who had previously arranged a $25 million donation to the Clinton

     Foundation and has previous ties to Dearlove.

            So Downer conveys a rumor he supposedly heard about a conversation between

     Papadopoulos and Joseph Mifsud.         James Comey has publicly called Mifsud a Russian

     agent, yet your report does not refer to Mifsud as a Russian agent.     Mifsud has extensive

     contacts with Western governments and the FBI.

            For example, there is a recent photo of him standing next to Boris Johnson, the

     new Prime Minister of Great Britain.      What we're trying to figure out here, Mr. Mueller,

     is if our NATO allies or Boris Johnson have been compromised.       So we're trying to figure

     out, Comey says Mifsud is a Russian agent; you do not.      So do you stand by what's in the

     report?

            Mr. Mueller.     I stand by that which is in the report, and not so necessarily with

     that which is not in the report.

            Mr. Nunes.     I want to return to Mr. Downer, he denies that Papadopoulos

     mentioned anything to him about Hillary Clinton's emails.      And, in fact, Mifsud denies

     mentioning that to Papadopoulos.        He denies that Papadopoulos mentioned anything to
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 221 of 589
                                                                                                        21




     him about Hillary Clinton's emails, and in fact, Mifsud denies mentioning them to

     Papadopoulos in the first place.

            So how does the FBI know to continually ask Papadopoulos about Clinton's emails

     for the rest of 2016?     Even more strangely, your sentencing memo on Papadopoulos

     blames him for hindering the FBI's ability to potentially detain or arrest Mifsud.        But the

     truth is Mifsud waltzed in and out of the United States in December 2016.

            The U.S. media could find him.       The Italian press found him.     And he's a

     supposed Russian agent at the epicenter of the purported collusion conspiracy.            He's the

     guy who knows about Hillary Clinton's emails and that the Russians have them.             But the

     FBI failed to question him for a half a year after officially opening the investigation.

            And then, according to Volume I, page 193 of your report, once Mifsud finally was

     questioned, he made false statements to the FBI.         But you declined to charge him.      Is

     that correct?   You did not indict Mr. Mifsud?

            Mr. Mueller.      Well, I'm not going to speak to the series of happenings as you

     articulated them.

            Mr. Nunes.       But you did not indict Mr. Mifsud?

            The Chairman.       The time of the gentleman has expired.

            Mr. Mueller.      Pardon?

            Mr. Nunes.       You did not indict Mr. Mifsud?

            Mr. Mueller.      True.

            The Chairman.       Mr. Himes.

            Mr. Himes.       Director Mueller, thank you for your lifetime of service to this

     country, and thank you for your perseverance and patience today.           Director, your report

     opens with two statements of remarkable clarity and power.

            The first statement is one that is, as of today, not acknowledged by the President
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 222 of 589
                                                                                                   22




     of the United States, and that is, quote:     The Russian Government interfered in the 2016

     Presidential election in sweeping and systematic fashion.

            The second statement remains controversial amongst Members of this body,

     same page on your report, and I quote:       The Russian Government perceived it would

     benefit from a Trump Presidency and worked to secure that outcome.           Do I have that

     statement right?

            Mr. Mueller.     I believe so.

            Mr. Himes.     Director Mueller, this attack on our democracy involved, as you said,

     two operations.     First, a social media disinformation campaign, this was a targeted

     campaign to spread false information on places like Twitter and Facebook.        Is that

     correct?

            Mr. Mueller.     That's correct.

            Mr. Himes.     Facebook estimated, as per your report, that the Russian fake

     images reached 126 million people.        Is that correct?

            Mr. Mueller.     I believe that's the sum that we record.

            Mr. Himes.     Director, who did the Russian social media campaign ultimately

     intend benefit, Hillary Clinton or Donald Trump?

            Mr. Mueller.     Donald Trump.

            Mr. Himes.     The second operation, Director --

            Mr. Mueller.     Let me just say Donald Trump, but there were instances where

     Hillary Clinton was subject to much the same behavior.

            Mr. Himes.     The second operation in the Russian attack was a scheme, what we

     call the hack and dump, to steal and release hundreds of thousands of emails from the

     Democratic Party and the Clinton campaign.         Is that a fair summary?

            Mr. Mueller.     That is.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 223 of 589
                                                                                                  23




              Mr. Himes.     Did your investigation find that the releases of the hacked emails

     were strategically timed to maximize impact on the election?

              Mr. Mueller.    I'd have to refer you to our report on that question.

              Mr. Himes.     Page 36, I quote:   The release of the documents were designed and

     timed to interfere with the 2016 U.S. Presidential election.     Mr. Mueller, which

     Presidential candidate was Russia's hacking and dumping operation designed to benefit,

     Hillary Clinton or Donald Trump?

              Mr. Mueller.    Mr. Trump.

              Mr. Himes.     Mr. Mueller, is it possible that this sweeping and systematic effort by

     Russia actually had an effect on the outcome of the Presidential election?

              Mr. Mueller.    Those issues are being or have been investigated by other entities.

              Mr. Himes.     126 million Facebook impressions, fake rallies, attacks on Hillary

     Clinton's health, would you rule out that it might have had some effect on the election?

              Mr. Mueller.    I'm not going to speculate.

              Mr. Himes.     Mr. Mueller, your report describes a third avenue of attempted

     Russian interference.     That is the numerous links and contacts between the Trump

     campaign and individuals tied to the Russian Government.         Is that correct?

              Mr. Mueller.    Could you repeat that question?

              Mr. Himes.     Your report describes what is called a third avenue of Russian

     interference, and that's the links and contacts between the Trump campaign and

     individuals tied to the Russian Government?

              Mr. Mueller.    Yes.

              Mr. Himes.     Let's bring up slide one, which is about George Papadopoulos, and it

     reads:    On May 6, 2016, 10 days after that meeting with Mifsud, much discussed today,

     Papadopoulos suggested to a representative of a foreign government that the Trump
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 224 of 589
                                                                                                    24




     campaign had received indications from the Russian Government that it could assist the

     campaign through the anonymous release of information that would be damaging to

     Hillary Clinton.

             And, Director, that's exactly what happened 2 months later, is it not?

             Mr. Mueller.    Well, I can speak to the excerpt that you have on the screen as

     being accurate from the report, but not the second half of your question.

             Mr. Himes.     Well, the second half, just to refer to Page 6 of the report, is that, on

     July 22, through WikiLeaks, thousands of these emails that were stolen by the Russian

     Government appeared, correct?          That is on page 6 of the report.   This is the WikiLeaks

     posting of those emails.

             Mr. Mueller.    I can't find it quickly, but I'm -- please continue.

             Mr. Himes.     Okay.   So, just to be clear, before the public or the FBI ever knew,

     the Russians previewed for a Trump campaign official, George Papadopoulos, that they

     had stolen emails that they could release anonymously to help Donald Trump and hurt

     Hillary Clinton.   Is that correct?

             Mr. Mueller.    I'm not going to speak to that.

             Mr. Himes.     Director, rather than report this contact with Joseph Mifsud and the

     notion that there was dirt that the campaign could use, rather than report that to the FBI,

     that I think most of my constituents would expect an individual to do, Papadopoulos in

     fact lied about his Russian contact to you.     Is that not correct?

             Mr. Mueller.    That's true.

             Mr. Himes.     We have an election coming up in 2020, Director, if a campaign

     receives an offer of dirt from a foreign individual or a government, generally speaking,

     should that campaign report those contacts?

             Mr. Mueller.    Should be -- can be, depending on the circumstances, a crime.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 225 of 589
                                                                                                  25




            Mr. Himes.       I will yield back the balance of my time.

            The Chairman.       Mr. Conaway.

            Mr. Conaway.       Thank you.

            Mr. Mueller, did anyone ask you to exclude anything from your report that you

     felt should have been in the report?

            Mr. Mueller.      I don't think so, but it's not a small report.

            Mr. Conaway.       But no one asked you specifically to exclude something that you

     believe should have been in there?

            Mr. Mueller.      Not that I can recall.   No.

            Mr. Conaway.       I yield the balance of my time to Mr. Ratcliffe.   Thank you.

            Mr. Ratcliffe.     I thank the gentleman for yielding.

            Good afternoon, Director Mueller.          In your May 29 press conference, and again

     in your opening remarks this morning, you made it pretty clear you wanted the special

     counsel report to speak for itself.    You said at your press conference that that was the

     office's final position, and we will not comment on any other conclusions or hypotheticals

     about the President.

            Now, you spent the last few hours of your life from Democrats trying to get you to

     answer all kinds of hypotehticals about the President, and I expect that it may continue

     for the next few hours of your life.    I think you've stayed pretty much true to what your

     intent and desire was, but I guess, regardless of that, the Special Counsel's Office is

     closed, and it has no continuing jurisdiction or authority.     So what would be your

     authority or jurisdiction for adding new conclusions or determinations to the special

     counsel's written report?

            Mr. Mueller.      As to the latter, I don't know or expect a change in the conclusions

     that we included in our report.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 226 of 589
                                                                                                          26




                Mr. Ratcliffe.    So, to that point, you addressed one of the issues that I needed to,

     which was from your testimony this morning, which some construed as a change to the

     written report.      You talked about the exchange that you had with Congressman Lieu.               I

     wrote it down a little bit different.         I want to ask you about it so that the record is

     perfectly clear.

                I recorded that he asked you, quote, "The reason you did not indict Donald Trump

     is because of the OLC opinion stating you cannot indict a sitting President," to which you

     responded, "That is correct."            That response is inconsistent, I think you'll agree, with

     your written report.        I want to be clear that it is not your intent to change your written

     report.      It is your intent to clarify the record today.

                Mr. Mueller.     As I started today, this afternoon, and added either a footnote or

     an end note, what I wanted to clarify is the fact that we did not make any determination

     with regard to culpability, in any way.           We did not start that process down the road.

                Mr. Ratcliffe.    Terrific.    Thank you for clarifying the record.

                A stated purpose of your appointment as special counsel was to ensure a full and

     thorough investigation of the Russian Government efforts to interfere in the 2016

     Presidential election.        As part of that full and thorough investigation, what

     determination did the Special Counsel Office make about whether the Steele dossier was

     part of the Russian Government efforts to interfere in the 2016 Presidential election?

                Mr. Mueller.     Again, when it comes to Mr. Steele, I defer to the Department of

     Justice.

                Mr. Ratcliffe.    Well, first of all, Director, I very much agree with your

     determination that Russia's efforts were sweeping and systematic.                I think it should

     concern every American.           That's why I want to know just how sweeping and systematic

     those efforts were.         I want to find out if Russia interfered with our election by providing
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 227 of 589
                                                                                                      27




     false information through sources to Christopher Steele about a Trump conspiracy that

     you determined didn't exist.

               Mr. Mueller.     Well, again, I'm not going to discuss the issues with regard to Mr.

     Steele.     In terms of a portrayal of the conspiracies, we returned two indictments in the

     computer crimes arena, one GRU, and another, active measures, in which we lay out in

     excruciating detail what occurred in those two --

               Mr. Ratcliffe.   And I --

               Mr. Mueller.     -- large conspiracies.

               Mr. Ratcliffe.   I agree with respect to that, but why this is important is an

     application and three renewal applications were submitted by the United States

     Government to spy or surveil on Trump campaign Carter Page, and on all four occasions,

     the United States Government submitted the Steele dossier as a central piece of evidence

     with expect to that.

               Now, the basic premise of the dossier, as you know, was that there was a

     well-developed conspiracy of cooperation between the Trump campaign and the Russian

     Government.        But the special counsel investigation didn't establish any conspiracy,

     correct?

               Mr. Mueller.     Well, what I can tell you is that the events that you are

     characterizing here now is part of another matter that is being handled by the

     Department of Justice.

               Mr. Ratcliffe.   But you did not establish any conspiracy, much less a

     well-developed one?

               Mr. Mueller.     Again, I pass on answering that.

               Mr. Ratcliffe.   The special counsel did not charge Carter Page with anything?

               Mr. Mueller.     Special counsel did not.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 228 of 589
                                                                                                         28




              Mr. Ratcliffe.    All right.   My time is expired.   I yield back.

              The Chairman.       Ms. Sewell.

              Ms. Sewell.      Director Mueller, I'd like to turn your attention to the June 9, 2016,

     Trump Tower meeting.          Slide two, which should be on the screen now, is part of an

     email campaign between Don Jr. -- Donald Trump, Jr., and a publicist representing the son

     of a Russian oligarch.      The email exchange ultimately led to the now infamous June 9,

     2016, meeting.      The email from the publicist to Donald Trump, Jr., reads in part:       The

     crown prosecutor of Russia offered to provide the Trump campaign with some official

     documents and information that would incriminate Hillary and her dealings with Russia,

     and is a part of Russia and its government's support of Mr. Trump.

              In this email Donald Trump, Jr., is being told that the Russian Government wants

     to pass along information which would hurt Hillary Clinton and help Donald Trump.              Is

     that correct?

              Mr. Mueller.      That's correct.

              Ms. Sewell.      Now, Trump, Jr.'s, response to that is slide three.    He said, and I

     quote:    If it is what you say, I love it, especially later in the summer.

              Then Donald Jr. invited senior campaign officials Paul Manafort and Jared Kushner

     to the meeting, did he not?

              Mr. Mueller.      He did.

              Ms. Sewell.      This email exchange is evidence of an offer of illegal assistance, is it

     not?

              Mr. Mueller.      I cannot adopt that characterization.

              Ms. Sewell.      But isn't it against the law for a Presidential campaign to accept

     anything of value from a foreign government?

              Mr. Mueller.      Generally speaking, yes, but -- generally the cases are unique.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 229 of 589
                                                                                                       29




              Ms. Sewell.     You say, on page 184 in Volume II, that the Federal

     campaign-finance law broadly prohibits foreign nationals from making contributions, et

     cetera, and then you say that foreign nationals may not make a contribution or donation

     of money or anything of value, it said clearly in the report itself.

              Mr. Mueller.     Yeah.   Thank you.

              Ms. Sewell.     Now, let's turn to what actually happened at the meeting.         When

     Donald Trump, Jr., and other got to the June 9th meeting, they realized that the Russian

     delegation didn't have the promised, quote/unquote, dirt.          In fact, they got upset about

     that, did they not?

              Mr. Mueller.     Generally, yes.

              Ms. Sewell.     You say in Volume II, page 118, that Trump, Jr., asked:       What are

     we doing here?      What do they have on Clinton?        And during the meeting, Kushner

     actually texted Manafort saying it was, quote, a waste of time, end quote.            Is that

     correct?

              Mr. Mueller.     I believe it's in the report along the lines you specify.

              Ms. Sewell.     So, to be clear, top Trump campaign officials learned that Russia

     wanted to help Donald Trump's campaign by giving him dirt on his opponent.               Trump,

     Jr., said:   Loved it.   And then he and senior officials held a meeting with the Russians to

     try to get that Russian help, but they were disappointed because the dirt wasn't as good

     as they had hoped.

              So, to the next step, did anyone to your knowledge in the Trump campaign ever

     tell the FBI of this offer?

              Mr. Mueller.     I don't believe so.

              Ms. Sewell.     Did Donald Trump, Jr., tell the FBI that they received an offer of help

     from the Russians?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 230 of 589
                                                                                                        30




            Mr. Mueller.      I'm going to -- that's about all I'll say on this aspect of it.

            Ms. Sewell.     Wouldn't it be true, sir, that if they had reported it to the FBI or

     anyone in that campaign during the course of your 2-year investigation, you would have

     uncovered such a --

            Mr. Mueller.      I would hope, yes.

            Ms. Sewell.     Yes.     Sir, is it not the responsibility of political campaigns to inform

     the FBI if they receive information from a foreign government?

            Mr. Mueller.      I would think that that's something they would and should do.

            Ms. Sewell.     Well, not only did the campaign not tell the FBI, they sought to hide

     the existence of the June 9th meeting for over a year.          Is that not correct?

            Mr. Mueller.      On the general characterization, I would question it.         If you're

     referring to a later initiative that flowed from the media then --

            Ms. Sewell.     No, what I'm suggesting is that you've said in Volume 2, page 5:

     On several occasions, the President directed aides not to publicly disclose the email

     setting up the June 9th meeting.

            Mr. Mueller.      Yes.    That is accurate.

            Ms. Sewell.     Thanks.        Sir, given this illegal assistance by Russians, you chose,

     even given that, you did not charge Donald Trump, Jr., or any of the other senior officials

     with conspiracy.     Is that right?

            Mr. Mueller.      Correct.

            Ms. Sewell.     And while --

            Mr. Mueller.      If you're talking about other individuals, you're talking about the

     attendees of June 9, that's accurate.

            Ms. Sewell.     Yes, that's right.     So, Mr. Mueller, even though you didn't charge

     them with conspiracy, don't you think that the American people would be concerned that
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 231 of 589
                                                                                                   31




     these three senior campaign officials eagerly sought a foreign adversary's help to win

     elections, and don't you think reporting that is important that we don't set a precedent

     for future elections?

            Mr. Mueller.      I can't accept that characterization.

            Ms. Sewell.      Well, listen, I think that it seems like a betrayal of the American

     values to me, sir, that someone with -- if not being criminal, it is definitely unethical and

     wrong, and I would think that we would not want to set a precedent that political

     campaigns should not divulge of information of its foreign government assistance.

     Thank you, sir.

            The Chairman.       Mr. Turner.

            Mr. Turner.      Mr. Mueller, I have your opening statement, and in the beginning of

     your opening statement, you indicate that, pursuant to Justice Department regulations,

     that you submitted a confidential report to the Attorney General at the conclusion of the

     investigation.    What I'd like you to confirm is the report that you did that is the subject

     matter of this hearing was to the Attorney General?

            Mr. Mueller.      Yes.

            Mr. Turner.      You also state in this opening statement that you threw overboard

     the word "collusion" because it's not a legal term.     You would not conclude because

     collusion was not a legal term?

            Mr. Mueller.      Well, it depends on how you want to use the word.        In the

     general parlance, people can think of it that way, but if you're talking about in a criminal

     statute arena, you can't because it's much more accurately described as conspiracy.

            Mr. Turner.      In your words, it's not a legal term so you didn't put it in your

     conclusion, correct?     That's what your opening statement --

            Mr. Mueller.      That's correct.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 232 of 589
                                                                                                        32




               Mr. Turner.    Mr. Mueller, I want to talk about your powers and authorities.

     Now, the Attorney General in the appointment order gave you powers and authorities

     that reside in the Attorney General.       Now, the Attorney General has no ability to give

     you powers and authority greater than the powers and authority of the Attorney General,

     correct?

               Mr. Mueller.    Yeah, I think that is correct.

               Mr. Turner.    Mr. Mueller, I want to focus on one word in your report.       It's the

     second to the last word in the report; it's "exonerate."        The report states:   Accordingly,

     while this report does not conclude that the President committed a crime, it does not

     exonerate him.

               Now, in the Judiciary Hearing, in your prior testimony, you have already agreed

     with Mr. Ratcliffe that "exonerate" is not a legal term, that there is not a legal test for

     this.     So I have a question for you, Mr. Mueller.

               Mr. Mueller, does the Attorney General have the power or authority to

     exonerate?       Now, what I'm putting up here is the United States Code.       This is where

     the Attorney General gets his power and the Constitution and the annotated cases of

     these, which we've searched.        We even went to your law school because I went to Case

     Western, but I thought maybe your law school teaches it differently, and we got the

     criminal law textbook from your law school.

               Mr. Mueller, nowhere in these, because we had them scanned, is there a process

     or description on exonerate.       There's no Office of Exoneration at the Attorney General's

     office.     There's no certificate at the bottom of his desk.    Mr. Mueller, would you agree

     with me that the Attorney General does not have the power to exonerate?

               Mr. Mueller.    I'm going to pass on that.

               Mr. Turner.    Why?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 233 of 589
                                                                                                    33




            Mr. Mueller.      Because it embroils us in a legal discussion, and I'm not prepared

     to do a legal discussion in that arena.

            Mr. Turner.      Well, Mr. Mueller, you would not disagree with me when I say that

     there is no place that the Attorney General has the power to exonerate and he's not been

     given that authority?

            Mr. Mueller.      Again, I'm not going to -- I take your question.

            Mr. Turner.      Well, the one thing that I guess is that the Attorney General

     probably knows that he can't exonerate either, and that's the part that kind of confuses

     me.   Because if the Attorney General doesn't have the power to exonerate, then you

     don't have to power to exonerate, and I believe he knows he doesn't the have power to

     exonerate.

            So this is the part I don't understand.    If your report is to the Attorney General,

     and the Attorney General doesn't have the power to exonerate, and he does not -- and he

     knows that you do not have that power, you don't have to tell him that you're not

     exonerating the President; he knows this already.      So then that kind of changed the

     context of the report.

            Mr. Mueller.      No, we include it in the report for exactly that reason.   He may

     not know it, and he should know it.

            Mr. Turner.      So you believe that Attorney Bill Barr believes that somewhere in

     the hallways of the Department of Justice, there's an Office of Exoneration?

            Mr. Mueller.      No, that's not what I said.

            Mr. Turner.      Well, I believe he knows, and I don't believe you put that in there for

     Mr. Barr.    I think you put that in there for exactly what I'm going to discuss next.   And

     that is, in The Washington Post yesterday, when speaking of your report, the article said:

     Trump could not be exonerated of trying to obstruct the investigation itself.       Trump
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 234 of 589
                                                                                                   34




     could not be exonerated.

            Now, that statement is correct, Mr. Mueller, in that no one can be exonerated.

     The reporter wrote this -- this reporter can't be exonerated.      Mr. Mueller, you can't be

     exonerated.      In fact, in our criminal justice system, there is no power or authority to

     exonerate.     Now, this is my concern, Mr. Mueller.     This is the headline on all of the

     news channels while you were testifying today:       "Mueller:    Trump was not

     exonerated."

            Now, Mr. Mueller, what you know is that this can't say, "Mueller exonerated

     Trump," because you don't have the power or authority to exonerate Trump.            You have

     no power to declare him exonerated than you have the power to declare him Anderson

     Cooper.   So the problem that I have here is that since there's no one in the criminal

     justice system that has that power -- the President pardons; he doesn't exonerate.

     Courts and juries don't declare innocent; they declare not guilty.     They don't even

     declare exoneration.     The statement about exoneration is misleading, and it's

     meaningless, and it colors this investigation.    One word out of the entire portion of your

     report, and it's a meaningless word that has no legal meaning, and it has colored your

     entire report.

            I yield back.

            The Chairman.       The time of the gentleman has expired.      Mr. Carson.

            Mr. Carson.      Thank you, Chairman.

            Thank you, Director Mueller, for your years of service to our country.        I want to

     look more closely, sir, at the Trump campaign chairman, Paul Manafort, an individual who

     I believe betrayed our country, who lied to a grand jury, who tampered with witnesses,

     and who repeatedly tried to use his position with the Trump campaign to make more

     money.    Let's focus on the betrayal and greed.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 235 of 589
                                                                                                        35




             Your investigation, sir, found a number of troubling contacts between Mr.

     Manafort and Russian individuals during and after the campaign.          Is that right, sir?

             Mr. Mueller.     Correct.

             Mr. Carson.     In addition to the June 9th meeting just discussed, Manafort often

     met several times with a man named Konstantin Kilimnik, who the FBI assessed to have

     ties with Russian intel agencies.      Is that right, sir?

             Mr. Mueller.     Correct.

             Mr. Carson.     In fact, Mr. Manafort didn't just meet with him; he shared private

     Trump campaign polling information with this man linked to Russian intelligence.               Is that

     right, sir?

             Mr. Mueller.     That is correct.

             Mr. Carson.     And in turn, the information was shared with a Russian oligarch tied

     to Vladimir Putin.     Is that right, sir?

             Mr. Mueller.     Allegedly.

             Mr. Carson.     Director Mueller, meeting with him wasn't enough.         Sharing

     internal polling information wasn't enough.         Mr. Manafort went so far as to offer this

     Russian oligarch tied to Putin a private briefing on the campaign.       Is that right, sir?

             Mr. Mueller.     Yes, sir.

             Mr. Carson.     And, finally, Mr. Manafort also discussed internal campaign strategy

     on four battleground States -- Michigan, Wisconsin, Pennsylvania, and Minnesota -- with

     the Russian-intelligence-linked individual.       Did he not, sir?

             Mr. Mueller.     That's reflected in the report, as were the items you listed

     previously.

             Mr. Carson.     Director Mueller, based on your decades of years of experience at

     the FBI, would you agree, sir, that it creates a national security risk when a Presidential
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 236 of 589
                                                                                                       36




     campaign chairman shares private polling information on the American people, private

     political strategy related to winning the votes of the American people, and private

     information about American battleground States with a foreign adversary?

             Mr. Mueller.     Is that the question, sir?

             Mr. Carson.     Yes, sir.

             Mr. Mueller.     I'm not going to speculate along those lines.       To the extent that

     it's within the lines of the report, then I'd support it.    Anything beyond that is not part of

     that which I would support.

             Mr. Carson.     Well, I think it does, sir.   I think it shows an infuriating lack of

     patriotism from the very people seeking the highest office in the land.         Director Mueller,

     Manafort didn't share this information exchange for nothing, did he, sir?

             Mr. Mueller.     I can't answer that question without knowing more about the

     question.

             Mr. Carson.     Well, it's clear that he hoped to be paid back money he was owed

     by Russian or Ukrainian oligarchs in return for the passage of private campaign

     information, correct?

             Mr. Mueller.     That is true.

             Mr. Carson.     Director Mueller, as my colleague, Mr. Heck, will discuss later, greed

     corrupts.   Would you agree, sir, that the sharing of private campaign information in

     exchange for money represents a particular kind of corruption, one that presents a

     national security risk to our country, sir?

             Mr. Mueller.     I'm not going to opine on that.      I don't have the expertise in that

     arena to really opine?

             Mr. Carson.     Would you agree, sir, that Manafort's contacts with Russians close

     to Vladimir Putin and his efforts to exchange private information on Americans for money
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 237 of 589
                                                                                                   37




     left him vulnerable to blackmail by the Russians?

            Mr. Mueller.     I think generally so that would be the case.

            Mr. Carson.     Would you agree, sir, that these acts demonstrated a betrayal of the

     democratic values our country rests on?

            Mr. Mueller.     I can't agree with that.

            Mr. Carson.     Director Mueller --

            Mr. Mueller.     Not that it's not true, but I cannot agree with it.

            Mr. Carson.     Yes, sir.   Director Mueller, well, I can tell you that, in my years as a

     law enforcement officer and as a Member of Congress, fortunate to serve on the Intel

     Committee, I know enough to say, yes, trading political secrets for money with a foreign

     adversary can corrupt, and it can leave you open to blackmail.        And it certainly

     represents a betrayal of the values underpinning our democracy.

            I want to thank you for your service again, Director Mueller, we appreciate you for

     coming today.   I yield back, chairman.

            The Chairman.      Dr. Wenstrup.

            Dr. Wenstrup.     Thank you, Mr. Chairman.

            Thank you, Mr. Mueller, for being here today.        Mr. Mueller, is it accurate to say

     your investigation found no evidence of members of the Trump campaign were involved

     in the theft or publication of Clinton campaign-related emails?

            Mr. Mueller.     Can you repeat the question?

            Dr. Wenstrup.     It is accurate to say your investigation found no evidence that

     members of the Trump campaign were involved in the theft or publication of the Clinton

     campaign-related emails?

            Mr. Mueller.     I don't know the -- I don't know.    I -- well --

            Dr. Wenstrup.     Well, Volume II, page 5, the investigation did not establish that
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 238 of 589
                                                                                                       38




     members of the Trump campaign conspired or coordinated with the Russian Government

     in its election interference activities.    So it would, therefore, be inaccurate, based on

     this, to describe that finding as open to doubt, and that finding being that the Trump

     campaign was involved with theft or publication of the Clinton campaign emails.           Are

     you following that, sir?

             Mr. Mueller.    I do believe I'm following it, but it is -- that portion or that matter

     does not fall within our jurisdiction or fall within our investigation.

             Dr. Wenstrup.      Well, basically, what your report says, Volume II, page 5, I just

     want to be clear that open to doubt is how the committee Democrats describe this

     finding in their minority views of our 2018 report, and it kind of flies in the face of what

     you have in your report.      So is it accurate also to say the investigation found no

     documentary evidence that George Papadopoulos told anyone affiliated with the Trump

     campaign about Joseph Mifsud's claims that the Russians had dirt on candidate Clinton?

             Mr. Mueller.    Let me turn that over to Mr. Zebley.

             Dr. Wenstrup.      I'd like to ask you, sir.   This is your report, and that's what I'm

     basing this on.

             Mr. Mueller.    Then could you repeat the question for me again?

             Dr. Wenstrup.      Yeah, is it accurate to say that the investigation found no

     documentary evidence that George Papadopoulos told anyone affiliated with the Trump

     campaign about Joseph Mifsud's claims that the Russians had dirt on candidate Clinton?

             Mr. Mueller.    I believe it appearing in the report, that it is accurate.

             Dr. Wenstrup.      So, in the report, it says, no documentary evidence that

     Papadopoulos shared this information with the campaign.            It's, therefore, inaccurate to

     conclude that by the time of the June 9, 2016, Trump Tower meeting, quote:             The

     campaign was likely already on notice via George Papadopoulos' contact with Russian
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 239 of 589
                                                                                               39




     agents that Russia in fact had damaging information on Trump's opponent.

            Would you say that that is inaccurate to say that it's likely already --

            Mr. Mueller.    I direct you to the report.

            Dr. Wenstrup.       Well, I appreciate that because the Democrats jumped to this

     incorrect conclusion in their minority views, again, which contradicts what you have in

     your report.

            I'm concerned about a number of statements I'd like you to clarify because a

     number of Democrats have made some statements that I have concerns with and maybe

     you can clear them up.      So a member of this committee said President Trump was a

     Russian agent after your report was publicly released.      That statement is not supported

     by your report, correct?

            Mr. Mueller.    That is accurate.    It's not supported.

            Dr. Wenstrup.       Multiple Democrat Members have asserted that Paul Manafort

     met with Julian Assange in 2016 before WikiLeaks released DNC emails, implying

     Manafort colluded with Assange.       Because your report does not mention finding

     evidence that Manafort met with Assange, I would assume that means you found no

     evidence of this meeting.     Is that assumption correct?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 240 of 589
                                                                                                  40




     RPTR ZAMORA

     EDTR HOFSTAD

     [1:52 p.m.]

            Mr. Mueller.     I'm not certain I agree with that assumption.

            Dr. Wenstrup.       But you make no mention of it in your report.        Would you agree

     with that?

            Mr. Mueller.     Yes, I would agree with that.

            Dr. Wenstrup.       Okay.

            Mr. Mueller, does your report contain any evidence that President Trump was

     enrolled in the Russian system of kompromat, as a member of this committee once

     claimed?

            Mr. Mueller.     Well, to -- what I can speak to is information -- evidence that we

     picked up as the special counsel.       And I think that's accurate, as far as it goes.

            Dr. Wenstrup.       Thank you.     I appreciate that.

            So let's go for a second to scope.       Did you ask the Department of Justice to

     expand the scope of the special counsel's mandate related to August 2, 2017, or

     August 20, 2017, scoping memoranda?

            Mr. Mueller.     Well, there -- without looking at the memoranda, I could not

     answer that question.

            Dr. Wenstrup.       Well, let me ask you, did you ever make a request to expand your

     office's mandate at all?

            Mr. Mueller.     Generally, yes.

            Dr. Wenstrup.       And was that ever denied?

            Mr. Mueller.     I'm not going to speak to that.        It goes to --
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 241 of 589
                                                                                                 41




            Dr. Wenstrup.      You're not going to speak to that?

            Mr. Mueller.    -- the internal deliberations.

            Dr. Wenstrup.      Well, I'm just trying to understand process.   Does expanding the

     scope come from the Acting Attorney General or --

            Mr. Mueller.    I'm not --

            Dr. Wenstrup.      -- Rod Rosenstein?   Or does it come from you?      Or can it come

     from either?

            Mr. Mueller.    Yeah, I'm not going to discuss any other alternatives.

            Dr. Wenstrup.      Thank you, Mr. Mueller.

            The Chairman.      Ms. Speier.

            Ms. Speier.    Thank you, Mr. Chairman.

            Mr. Mueller, I think I can say without fear of contradiction that you are the

     greatest patriot in this room today, and I want to thank you for being here.

            Mr. Mueller.    Thank you.

            Ms. Speier.    You said in your report -- and I'm going to quibble with your

     words -- that the Russian intervention was sweeping and systematic.       I would quibble

     with that because I don't think it was just an intervention; I think it was an invasion.   And

     I don't think it was just sweeping and systematic; I think it was sinister and scheming.

            But having said that, one of my colleagues earlier here referred to this Russian

     intervention as a hoax.    And I'd like to get your comment on that.

            On page 26 of your report, you talk about the Internet Research Agency and how

     tens of millions of U.S. persons became engaged with the posts that they made, that

     there were some 80,000 posts on Facebook, that Facebook itself admitted that 126

     million people had probably seen the posts that were put up by the Internet Research

     Agency, that they had 3,800 Twitter accounts and had designed more than 175,000
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 242 of 589
                                                                                                        42




     tweets that probably reached 1.4 million people.

            The Internet Research Agency was spending about $1.25 million a month on all of

     this social media in the United States in what I would call an invasion in our country.

            Would you agree that it was not a hoax that the Russians were engaged in trying

     to impact our election?

            Mr. Mueller.     Absolutely.      That was not a hoax.    The indictments we returned

     against the Russians, two different ones, were substantial in their scope, using the

     "scope" word again.

            And I think one of the -- we have underplayed, to a certain extent, that aspect of

     our investigation that has and would have long-term damage to the United States that we

     need to move quickly to address.

            Ms. Speier.    Thank you for that.      I'd like to drill down on that a little bit more.

            The Internet Research Agency actually started in 2014 by sending over staff as

     tourists, I guess, to start looking at where they wanted to engage.        And there are many

     that suggest, and I'm interested in your opinion, as to whether or not Russia is presently

     in the United States looking for ways to impact the 2020 election.

            Mr. Mueller.     I can't speak to that.   That would be in levels of classification.

            Ms. Speier.    All right.

            Let me ask you this.        Oftentimes when we engage in these hearings, we forget

     the forest for the trees.   You have a very large report here of over 400 pages.         Most

     Americans have not read it.        We have read it.   Actually, the FBI Director yesterday said

     he hadn't read it, which was a little discouraging.

            But, on behalf of the American people, I want to give you a minute and 39 seconds

     to tell the American people what you would like them to glean from this report.

            Mr. Mueller.     Well, we spent substantial time ensuring the integrity of the
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 243 of 589
                                                                                                        43




     report, understanding that it would be our living message to those who come after us.

     But it also is a signal, a flag to those of us who have some responsibility in this area to

     exercise those responsibilities swiftly and don't let this problem continue to linger as it

     has over so many years.

            Ms. Speier.       All right.   You didn't take the total amount of time, so I'm going to

     yield the rest of my time to the chairman.

            The Chairman.         I thank the gentlewoman for yielding.

            Director Mueller, I wanted to ask you about conspiracy.            Generally, a conspiracy

     requires an offer of something illegal, the acceptance of that offer, and an overt act in

     furtherance of it.   Is that correct?

            Mr. Mueller.       Correct.

            The Chairman.         And Don Jr. was made aware that the Russians were offering dirt

     on his opponent, correct?

            Mr. Mueller.       I don't know that for sure, but one would assume, given his

     presence at the meeting.

            The Chairman.         And when you say that you would love to get that help, that

     would constitute an acceptance of the offer?

            Mr. Mueller.       It's a wide-open request.

            The Chairman.         And it would certainly be evidence of an acceptance if you

     say -- when somebody offers you something illegal and you say, "I would love it," that

     would be considered evidence of an acceptance.

            Mr. Mueller.       I'm going to stay away from any -- addressing one particular or two

     particular situations.

            The Chairman.         Well, this particular situation -- well, I'll have to continue in a bit.

            I now yield to Mr. Stewart.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 244 of 589
                                                                                                    44




            Mr. Stewart.    Mr. Mueller, it's been a long day.     Thank you for being here.

            I do have a series of important questions for you, but before I do that, I want to

     take a moment to reemphasize something that my friend Mr. Turner has said.             I've

     heard many people state, "No person is above the law."        And many times recently, they

     add "not even the President," which I think is blazingly obvious to most of us.

            Mr. Mueller.      I'm having a little problem hearing you, sir.

            Mr. Stewart.    Is this better?

            Mr. Mueller.      That is better.   Thank you.

            Mr. Stewart.    I want you to know I agree with the statement that no person is

     above the law.    But there's another principle that we also have to defend, and that is the

     presumption of innocence.       And I'm sure you agree with this principle, though I think the

     way that your office phrased some parts of your report, it does make me wonder, I have

     to be honest with you.

            For going on 3 years, innocent people have been accused of very serious crimes,

     including treason -- accusations made even here today.        They have had their lives

     disrupted and in some cases destroyed by false accusations for which there is absolutely

     no basis other than some people desperately wish that it was so.

            But your report is very clear:      no evidence of conspiracy, no evidence of

     coordination.    And I believe we owe it to these people who have been falsely accused,

     including the President and his family, to make that very clear.

            Mr. Mueller, the credibility of your report is based on the integrity of how it is

     handled.   And there's something that I think bothers me and other Americans.            I'm

     holding here in my hand a binder of 25 examples of leaks that occurred from the Special

     Counsel's Office from those who associated with your work dating back to as early as a

     few weeks after your inception and the beginning of your work and continuing up to just
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 245 of 589
                                                                                                     45




     a few months ago.

             All of these -- all of them have one thing in common:     They were designed to

     weaken or to embarrass the President.      Every single one.    Never was it leaked that

     you'd found no evidence of collusion.     Never was it leaked that the Steele dossier was a

     complete fantasy, nor that it was funded by the Hillary Clinton.       I could go on and on.

             Mr. Mueller, are you aware of anyone from your team having given advance

     knowledge of the raid on Roger Stone's home to any person or the press, including CNN?

             Mr. Mueller.    Well, I'm not going to talk about specifics.    I will mention -- but

     talk for a moment about persons who become involved in an investigation and the

     understanding that, in a lengthy, thorough investigation, some persons will be under a

     cloud that should not be under a cloud.

             And one of the reasons for emphasizing, as I have, the speed of an election -- or,

     not election -- the speed of an investigation is that so those persons who are disrupted as

     a result of their --

             Mr. Stewart.    I appreciate that, but I do have a series of questions.

             Mr. Mueller.    May -- with the result of that investigation.

             Mr. Stewart.    Thank you.    And you're right, it is a cloud, and it's an unfair cloud

     for dozens of people.

             But, to my point, are you aware of anyone providing information to the media

     regarding the raid on Roger Stone's home, including CNN?

             Mr. Mueller.    I'm not going to speak to that.

             Mr. Stewart.    Okay.

             Mr. Mueller, you sent a letter dated March 27 to Attorney General Barr in which

     you claimed the Attorney General's memo to Congress did not fully capture the context

     of your report.    You stated earlier today that response was not authorized.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 246 of 589
                                                                                                   46




             Did you make any effort to determine who leaked this confidential letter?

             Mr. Mueller.    No, and I'm not certain -- this is the letter of March 27?

             Mr. Stewart.    Yes, sir.

             Mr. Mueller.    Okay.       I'm not certain when it was publicized.   I did know it was

     publicized, but I do not believe we would be responsible for the leak.

             Mr. Stewart.    Well --

             Mr. Mueller.    I do believe that we have done a good job in assuring that no leaks

     occur --

             Mr. Stewart.    We have 25 examples here of where you did not do a good

     job -- not you, sir; I'm not accusing you at all -- but where your office did not do a good

     job in protecting this information.

             One more example.         Do you know anyone who anonymously made claims to the

     press that Attorney General Barr's March 24 letter to Congress had been misrepresented

     or misrepresented the basis of your report?

             Mr. Mueller.    What was the question?

             Mr. Stewart.    Do you know who anonymously made claims to the press that

     Attorney General Barr's March 24 letter to Congress had misrepresented the findings of

     your report?

             Mr. Mueller.    No.

             Mr. Stewart.    Sir, given these examples as well as others, you must have realized

     that leaks were coming from someone associated with the Special Counsel's Office.

     What I'd like to ask is, did you --

             Mr. Mueller.    I do not believe that.

             Mr. Stewart.    Well, sir, this was your work.     You're the only one -- your office is

     the only one who had information regarding this.         It had to come from your office.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 247 of 589
                                                                                                       47




            Putting that aside -- which leads me to my final question:           Did you do anything

     about it?

            Mr. Mueller.     From the outset, we've undertaken to make certain that we

     minimize the possibility of leaks.     And I think we were successful over the 2 years that

     we were in operation.

            Mr. Stewart.     Well, I wish you'd been more successful, sir.        I think it was

     disruptive to the American people.

            My time has expired.        I yield back.

            The Chairman.      Mr. Quigley.

            Mr. Quigley.     Thank you, Mr. Chairman.

            Director, thank you for being here.         This, too, shall pass.

            Earlier today and throughout the day, you have stated the policy that a seated

     President cannot be indicted, correct?

            Mr. Mueller.     Correct.

            Mr. Quigley.     And upon questioning this morning, you were asked, could a

     President be indicted after their service, correct?

            Mr. Mueller.     Yes.

            Mr. Quigley.     And your answer was that they could.

            Mr. Mueller.     They could.

            The Chairman.      Director, please speak into the microphone.

            Mr. Mueller.     I'm sorry.    Thank you.      They could.

            Mr. Quigley.     So the followup question that should be concerning is:          What if a

     President serves beyond the statute of limitations?

            Mr. Mueller.     I don't know the answer to that one.

            Mr. Quigley.     Would it not indicate that if the statute of limitations on Federal
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 248 of 589
                                                                                                     48




     crimes such as this are 5 years that a President who serves a second term is therefore,

     under the policy, above the law?

               Mr. Mueller.   I'm not certain I would agree with the conclusion.    I'm not certain

     that I can see the possibility that you suggest.

               Mr. Quigley.   But the statute doesn't toll.   Is that correct?

               Mr. Mueller.   I don't know specifically.

               Mr. Quigley.   It clearly doesn't.

               And I just want -- as the American public is watching this and perhaps learning

     about many of these for the first time, we need to consider that and that the other

     alternatives are perhaps all that we have.

               But I appreciate your response.

               Earlier in questioning, someone mentioned that -- it was a question involving

     whether anyone in the Trump political world publicized the emails, whether or not that

     was the case.

               I just want to refer to Volume I, page 60, where we learn that Trump Jr. publicly

     tweeted a link to the leak of stolen Podesta emails in October of 2016.       You're familiar

     with that?

               Mr. Mueller.   I am.

               Mr. Quigley.   So that would at least be a republishing of this information, would

     it not?

               Mr. Mueller.   I'm not certain I would agree with that.

               Mr. Quigley.   Director Pompeo assessed WikiLeaks, at one point, as a hostile

     intelligence service.

               Given your law enforcement experience and your knowledge of what WikiLeaks

     did here and what they do generally, would you assess that to be accurate or something
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 249 of 589
                                                                                                  49




     similar?   How would you assess what WikiLeaks does?

             Mr. Mueller.     Absolutely.   And they are currently under indictment; Julian

     Assange is.

             Mr. Quigley.     But would it be fair to describe them as -- you would agree with

     Director Pompeo -- that's what he was when he made that remark -- that it's a hostile

     intelligence service, correct?

             Mr. Mueller.     Yes.

             Mr. Quigley.     If we could put up slide 6.

             "This just came out.     WikiLeaks!   I love WikiLeaks!"   Donald Trump,

     October 10, 2016.

             "This WikiLeaks stuff is unbelievable.    It tells you the inner heart, you gotta read

     it."   Donald Trump, October 12, 2016.

             "This WikiLeaks is like a treasure trove."     Donald Trump, October 31, 2016.

             "Boy, I love reading those WikiLeaks."       Donald Trump, November 4, 2016.

             Would any of those quotes disturb you, Mr. Director?

             Mr. Mueller.     I'm not certain I would say --

             Mr. Quigley.     How do you react to them?

             Mr. Mueller.     Well, it's -- "problematic" is an understatement in terms of what it

     displays in terms of giving some -- I don't know -- hope or some boost to what is and

     should be illegal activity.

             Mr. Quigley.     Volume I, page 59:    "Donald Trump, Jr., had direct electronic

     communications with WikiLeaks during the campaign period."

             "On October 3, 2016, WikiLeaks sent another direct message to Trump Jr., asking

     'you guys' to help disseminate a link alleging candidate Clinton had advocated a drone to

     target Julian Assange.     Trump Jr. responded that, quote, he already 'had done so.'"
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 250 of 589
                                                                                                  50




             Same question.     This behavior, at the very least, disturbing?

             Mr. Mueller.    Disturbing and also subject to investigation.

             Mr. Quigley.    Could it be described as aid and comfort to a hostile intelligence

     service, sir?

             Mr. Mueller.    I wouldn't categorize it with any specificity.

             Mr. Quigley.    I yield the balance to the chairman, please.

             The Chairman.     I'm not sure I can make good use of 27 seconds, but, Director, I

     think you made it clear that you think it unethical, to put it politely, to tout a foreign

     service, like WikiLeaks, publishing stolen political documents in a Presidential campaign?

             Mr. Mueller.    Certainly calls for investigation.

             The Chairman.     Thank you, Director.

             We're going to go now to Mr. Crawford.        And then after Mr. Crawford's

     5 minutes, we'll take a 5- or 10-minute break.

             Mr. Crawford.    Thank you, Mr. Chairman.

             Thank you, Mr. Mueller, for being here.

             Days after your appointment, Peter Strzok texted about his concern that there's,

     quote, "no big there there" in the Trump campaign investigation.

             Did Strzok or anyone else who worked on the FBI's investigation tell you that

     around 10 months into the investigation the FBI still had no case for collusion?

             Mr. Mueller.    Who?     Can you repeat that?

             Mr. Crawford.    Peter Strzok.

             Mr. Mueller.    And could you -- I'm sorry.    Can you move the microphone up a

     little closer?

             Mr. Crawford.    Sure.

             Mr. Mueller.    Thank you.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 251 of 589
                                                                                                   51




            Mr. Crawford.     There's a quote attributed to Peter Strzok.    He texted about his

     concern that there is, quote, "no big there there" in the Trump campaign investigation.

            Did he or anyone else who worked on the FBI's investigation tell you that around

     10 months into the investigation the FBI still had no case for collusion?

            Mr. Mueller.    No.

            Mr. Crawford.     Is the inspector general report correct that the text messages

     from Peter Strzok and Lisa Page's phones from your office were not retained after they

     left the Special Counsel's Office?

            Mr. Mueller.    Well, I don't -- it depends on what you're talking about.    The

     investigation into those -- Peter Strzok went on for a period of time, and I am not certain

     what it encompasses.     It may well have encompassed what you're adverting to.

            Mr. Crawford.     Okay.

            Let me move on just real quickly.     Did you ask the Department to authorize your

     office to investigate the origin of the Trump/Russia investigation?

            Mr. Mueller.    I'm not going to get into that.   It goes to internal deliberations.

            Mr. Crawford.     So the circumstances surrounding the origin of the investigation

     have yet to be fully vetted then.    I am certainly glad that Attorney General Barr and

     U.S. Attorney Durham are looking into this matter.

            And, with that, I'd like to yield the balance of my time to Ranking Member Nunes.

            Mr. Nunes.     I thank the gentleman for yielding.

            Mr. Mueller, I want to make sure you're aware of who Fusion GPS is.         Fusion GPS

     is a political operations firm that was working directly for the Hillary Clinton campaign

     and the Democrat National Committee.        They produced the dossier.      So they paid

     Steele, who then went out and got the dossier.

            And I know you don't want to answer any dossier questions, so I'm not going
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 252 of 589
                                                                                                      52




     there.    But your report mentions Natalia Veselnitskaya 65 times.         She meets in the

     Trump Tower -- it's this infamous Trump Tower meeting.           It's in your report.   You've

     heard many of the Democrats refer to it today.

              The meeting was shorter than 20 minutes, I believe.        Is that correct?

              Mr. Mueller.    I think what we have in our report reflects it was about that length.

              Mr. Nunes.     So do you know -- so Fusion GPS, the main actor at Fusion GPS, the

     president of the company, or the owner of the company, is a guy named Glenn Simpson,

     who's working for Hillary Clinton.      Glenn Simpson -- do you know how many times Glenn

     Simpson met with Natalia Veselnitskaya?

              Mr. Mueller.    Myself?    No.

              Mr. Nunes.     Would it surprise you that the Clinton campaign dirty-ops arm met

     with Natalia Veselnitskaya more times than the Trump campaign did?

              Mr. Mueller.    Well, this is an area that I'm not going to get into, as I indicated at

     the outset.

              Mr. Nunes.     Did you ever interview Glenn Simpson?

              Mr. Mueller.    I'm, again, going to pass on that.

              Mr. Nunes.     According to -- I'm going to change topics here.      According to notes

     from the State Department official Kathleen Kavalec, Christopher Steele told her that

     former Russian intelligence head Trubnikov and Putin advisor Surkov were sources for the

     Steele dossier.

              Now, knowing that these are -- not getting into whether these sources were real

     or not real, was there any concern that there could've been disinformation that was going

     from the Kremlin into the Clinton campaign and then being fed into the FBI?

              Mr. Mueller.    Well, as I said before, this is an area that I cannot speak to.

              Mr. Nunes.     Is that because you're -- it's not in the report or you're just -- or
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 253 of 589
                                                                                                53




     because of an ongoing deliberations?

             Mr. Mueller.     Internal deliberations, other proceedings, and the like.

             Mr. Nunes.      Okay.

             When Andrew Weissmann and Zainab Ahmad joined your team, were you aware

     that Bruce Ohr, a Department of Justice top official, directly briefed the dossier

     allegations to them in the summer of 2016?

             Mr. Mueller.     Again, I'm not going to speak to that issue.

             Mr. Nunes.      Okay.

             Before you arrested George Papadopoulos in July of 2017, he was given $10,000 in

     cash in Israel.   Do you know who gave him that cash?

             Mr. Mueller.     Again, that's outside our ambit, and questions such as that should

     go to the FBI or the Department.

             Mr. Nunes.      But it involved your investigation.

             Mr. Mueller.     It involved persons involved in my investigation.

             Mr. Nunes.      Thank you, Mr. Chairman.

             The Chairman.      The committee will stand in recess for 5 or 10 minutes.    Please,

     folks, remain in your seats, allow the Director and Mr. Zebley to exit the chamber.

             [Recess.]

             The Chairman.      The committee will come to order.

             Mr. Mueller.     Thank you, sir.

             The Chairman.      Thank you, Director.

             Mr. Swalwell, you're recognized.

             Mr. Swalwell.     Thank you.

             Director Mueller, as a prosecutor, you would agree that if a witness or suspect lies

     or obstructs or tampers with witnesses or destroys evidence during an investigation that
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 254 of 589
                                                                                                  54




     generally that conduct can be used to show a consciousness of guilt.      Would you agree

     with that?

             Mr. Mueller.    Yes.

             Mr. Swalwell.    Let's go through the different people associated with the Trump

     campaign and this investigation who lied to you and other investigators to cover up their

     disloyal and unpatriotic conduct.

             If we could put exhibit 8 up.

             Director Mueller, I'm showing you campaign chairman Paul Manafort; political

     advisor Roger Stone; deputy campaign manager Rick Gates; National Security Advisor

     Michael Flynn; Donald Trump's personal attorney, Michael Cohen; and foreign policy

     advisor George Papadopoulos.

             These six individuals have each been charged, convicted, or lied to your office or

     other investigators.    Is that right?

             Mr. Mueller.    Yes, although I look askance at Mr. Stone, because he is -- he is in a

     different case here in D.C.

             Mr. Swalwell.    So National Security Advisor Flynn lied about discussions with the

     Russian Ambassador related to sanctions.      Is that right?

             Mr. Mueller.    That's correct.

             Mr. Swalwell.    Michael Cohen lied to this committee about Trump Tower

     Moscow.      Is that correct?

             Mr. Mueller.    Yes.

             Mr. Swalwell.    George Papadopoulos, the President's senior foreign policy

     advisor, lied to the FBI about his communications about Russia's possession of dirt on

     Hillary Clinton.   Is that right?

             Mr. Mueller.    Yes.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 255 of 589
                                                                                                       55




            Mr. Swalwell.     The President's campaign chairman, Paul Manafort, lied about

     meetings that he had with someone with ties to Russian intelligence.          Is that correct?

            Mr. Mueller.     That's true.

            Mr. Swalwell.     And your investigation was hampered by Trump campaign

     officials' use of encryption communications.       Is that right?

            Mr. Mueller.     We believe that to be the case.

            Mr. Swalwell.     You also believe to be the case that your investigation was

     hampered by the deletion of electronic messages.         Is that correct?

            Mr. Mueller.     It would be, yes.   And, generally, any case would be if those kinds

     of communications are used.

            Mr. Swalwell.     For example, you noted that deputy campaign manager Rick

     Gates, who shared internal campaign polling data with a person with ties to Russian

     intelligence at the direction of Manafort, that Mr. Gates deleted those communications

     on a daily basis.   Is that right?

            Mr. Mueller.     I take your word -- I'd say I don't know specifically, but if it's in the

     report, then I support it.

            Mr. Swalwell.     That's right, Director.   It's Volume I, page 136.

            Mr. Mueller.     Thank you.

            Mr. Swalwell.     In addition to that, other information was inaccessible because

     your office determined it was protected by attorney-client privilege.        Is that correct?

            Mr. Mueller.     That is true.

            Mr. Swalwell.     That would include that you do not know whether

     communications between Donald Trump and his personal attorneys Jay Sekulow, Rudy

     Giuliani, and others discouraged witnesses from cooperating with the government.             Is

     that right?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 256 of 589
                                                                                                56




            Mr. Mueller.    I'm not going to talk to that.

            Mr. Swalwell.    That would also mean that you can't talk to whether or not

     pardons were dangled through the President's attorneys because -- the shield of

     attorney-client privilege.

            Mr. Mueller.    I'm not going to discuss that.

            Mr. Swalwell.    Did you want to interview Donald Trump, Jr.?

            Mr. Mueller.    I'm not going to discuss that.

            Mr. Swalwell.    Did you subpoena Donald Trump, Jr.?

            Mr. Mueller.    And I'm not going to discuss that.

            Mr. Swalwell.    Did you want to interview the President?

            Mr. Mueller.    Yes.

            Mr. Swalwell.    Director Mueller, on January 1, 2017, through March 2019,

     Donald Trump met with Vladimir Putin in person 6 times, called him 10 times, and

     exchanged 4 letters with him.    Between that time period, how many times did you meet

     with Donald Trump?

            Mr. Mueller.    I'm not going to get into that.

            Mr. Swalwell.    He did not meet with you in person.     Is that correct?

            Mr. Mueller.    He did not.

            Mr. Swalwell.    As a result of lies, deletion of text messages, obstruction, and

     witness tampering, is it fair to say that you were unable to fully assess the scope and scale

     of Russia's interference in the 2016 election and Trump's role in that interference?

            Mr. Mueller.    I'm not certain I would adopt that characterization in total.   There

     may be pieces of it that are accurate, but not in total.

            Mr. Swalwell.    But you did state in Volume I, page 10, that "while this report

     embodies factual and legal determinations that the Office believes to be accurate and
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 257 of 589
                                                                                                57




     complete to the greatest extent possible, given these identified gaps, the Office cannot

     rule out the possibility that the unavailable information would shed additional light."    Is

     that correct?

             Mr. Mueller.    That is correct.   We don't know what we don't know.

             Mr. Swalwell.    Why is it so important that witnesses cooperate and tell the truth

     in an investigation like this?

             Mr. Mueller.    Because the testimony of the witnesses goes to the heart of just

     about any criminal case you have.

             Mr. Swalwell.    Thank you.

             And, Mr. Chairman, I'd yield back.

             And thank you, Director Mueller.

             The Chairman.     Ms. Stefanik.

             Ms. Stefanik.   Thank you, Mr. Chairman.

             Mr. Mueller, as special counsel, did you review documents related to the origin of

     the counterintelligence investigation into the Trump campaign?

             Mr. Mueller.    On occasion.

             Ms. Stefanik.   Was the Steele dossier one of those documents that was

     reviewed?

             Mr. Mueller.    And I can't discuss that case.

             Ms. Stefanik.   I'm just asking a process question.   Have you read the Steele

     dossier?

             Mr. Mueller.    And, again, I'm not going to respond to that.

             Ms. Stefanik.   You were tasked, as special counsel, to investigate whether there

     was collusion between Russia and the Trump campaign associates to interfere with the

     2016 election.    And the FBI, we know, has relevant documents and information related
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 258 of 589
                                                                                                   58




     to the opening of the CI investigation.   Were you and your team permitted to access all

     of those documents?

            Mr. Mueller.    And, again, I can't get into that investigative -- what we collected

     and what we're doing with investigation materials.

            Ms. Stefanik.   Let me ask it this way.   Was there any limitation in your access to

     documents related to the counterintelligence investigation?

            Mr. Mueller.    That's such a broad question.    I have real trouble answering it.

            Ms. Stefanik.   Did the Special Counsel's Office undertake any effort to investigate

     and verify or disprove allegations contained in the Steele dossier?

            Mr. Mueller.    Again, I can't respond.

            Ms. Stefanik.   The reason I'm asking, for the American public that is watching, it's

     apparent that the Steele dossier formed part of the basis to justify the FBI's

     counterintelligence investigation into Russian interference in the 2016 election.    As we

     know, it was used to obtain a FISA warrant on Carter Page.     This is why I'm asking these

     questions.

            Did your office undertake any efforts to identify Steele's sources or sub-sources?

            Mr. Mueller.    Again, the same answer.

            Ms. Stefanik.   Were these tasks referred to any other agencies?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 259 of 589
                                                                                                   59




     [2:35 p.m.]

            Mr. Mueller.     Again, I can't speak to it.

            Ms. Stefanik.    Did your office consider whether the Russian Government used

     Steele's sources to provide Steele with disinformation?

            Mr. Mueller.     Again, I can't speak to that.

            Ms. Stefanik.    I understand.    I'm asking these questions just for the record, so

     thanks for your patience.

            Shifting gears here, did any member of the Special Counsel's Office staff travel

     overseas as part of the investigation?

            Mr. Mueller.     Yes, but I can't go further than that.

            Ms. Stefanik.    I'm going to ask, to which countries?

            Mr. Mueller.     And I can't answer that.

            Ms. Stefanik.    Did they meet with foreign government officials?

            Mr. Mueller.     Again, it's out of our bailiwick.

            Ms. Stefanik.    Did they meet with foreign private citizens?

            Mr. Mueller.     Again, same response.

            Ms. Stefanik.    Did they seek information about a U.S. citizen or any U.S. citizens?

            Mr. Mueller.     Again, territory that I cannot go to.

            Ms. Stefanik.    Thank you for answering on the record.     These are important

     questions for the American public, and we're hopeful that the IG is able to answer these

     questions.

            I will yield the balance of my time to the ranking member.

            Mr. Nunes.      I thank the gentlelady for yielding.

            Mr. Mueller, I want to go back to -- we started off with Joseph Mifsud, who is at
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 260 of 589
                                                                                                      60




     the center of this investigation.     He appears in your report a dozen times or more.         He

     really is the epicenter.     He's at the origin of this.   He's the man who supposedly knows

     about Clinton's emails.

             You've seen on the screen, the Democrats have continually put up all the

     prosecutions that you made against Trump campaign officials and others, but I'm

     struggling to understand why you didn't indict Joseph Mifsud, who seems to be the man

     in the middle of all of this.

             Mr. Mueller.       Well, I think you understand that you cannot get into either

     classified or law enforcement information without a rationale for doing it.        And I have

     said all I'm going to be able to say with regard to Mr. Mifsud.

             Mr. Nunes.     Were you aware of Kathleen Kavalec's involvement, that she had

     met with Mr. Steele?        The State Department official.

             Mr. Mueller.       And, again, I can't respond to that question.   It's outside my

     jurisdiction.

             Mr. Nunes.     Okay.

             The Carter Page FISA warrant was re-upped three times.          The last time it was

     re-upped was under your watch.          So were you in the approval process of that last time

     that the Carter Page warrant was --

             Mr. Mueller.       Well, I can't speak specifically about that warrant, but if you ask

     was I in the approval chain, the answer is no.

             Mr. Nunes.     Okay.      That's very helpful.

             Thank you, Mr. Chairman.           I yield back.

             The Chairman.        Mr. Castro.

             Mr. Castro.    Thank you, Chairman.

             Thank you, Special Counsel Mueller, for your testimony and for your service to our
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 261 of 589
                                                                                                        61




     country.

               Donald Trump, over the years, has surrounded himself with some very shady

     people, people that lied for him, people that covered up for him, people that helped him

     enrich himself.    I want to talk specifically about one of those instances that's in your

     report.

               Specifically, let's turn to the Trump Tower Moscow project, which you described in

     your report as a, quote, "highly lucrative deal" for The Trump Organization.             Is that

     right?

               Mr. Mueller.    I would have to look at the quote from the report, if you have it.

               Mr. Castro.    Sure.    It's on Volume II, page 135.       It's described as highly

     lucrative.

               Mr. Mueller.    Okay.    I have it.   Thank you, sir.

               Mr. Castro.    Yeah.    No problem.

               Your office prosecuted Michael Cohen -- and Michael Cohen was Donald Trump's

     lawyer -- for lying to this committee about several aspects of The Trump Organization's

     pursuit of the Trump Tower Moscow deal.             Is that right?

               Mr. Mueller.    That's correct.

               Mr. Castro.    According to your report, Cohen lied to, quote, "minimize links

     between the project and Trump," unquote, and to, quote, "stick to the party line,"

     unquote, in order not to contradict Trump's public message that no connection existed

     between Trump and Russia.          Is that right?

               Mr. Mueller.    That's -- yes.    That's correct.

               Mr. Castro.    Now, when you're talking about the party line here, the party line in

     this case --

               Mr. Mueller.    If I could interject, the one thing I should've said at the outset:      If
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 262 of 589
                                                                                                        62




     it was in the report, then, consequently, I do believe it to be true.

            Mr. Castro.      Thank you.

            The party line, in this case, was that the deal ended in January 2016.          In other

     words, they were saying that the deal ended in January 2016, before the Republican

     primaries.     In truth, though, the deal extended to June 2016, when Donald Trump was

     already the presumptive Republican nominee.           Is that correct?

            Mr. Mueller.       That's correct.

            Mr. Castro.      The party line was also that Cohen discussed the deal with Trump

     only three times, when, in truth, they discussed it multiple times.        Is that right?

            Mr. Mueller.       Also true, and the basis for -- and part of the basis for that plea

     that he entered for lying to this entity.

            Mr. Castro.      Thank you.     And thank you for prosecuting that.

            The party line was also that Cohen and Trump never discussed traveling to Russia

     during the campaign, when, in truth, they did discuss it.        Is that right?

            Mr. Mueller.       That's accurate.

            Mr. Castro.      And the party line was that Cohen never received a response from

     the Kremlin to his inquiries about the Trump Tower Moscow deal.             In fact, Cohen not

     only received a response from the Kremlin to his email but also had a lengthy

     conversation with a Kremlin representative who had a detailed understanding of the

     project.     Is that right?

            Mr. Mueller.       If it's in the report, that is an accurate recitation of that piece of

     the report.

            Mr. Castro.      So you have the candidate Trump at the time saying he had no

     business dealings with Russia, his lawyer who was lying about it, and then the Kremlin

     who during that time was talking to President Trump's lawyer about the deal.             Is that
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 263 of 589
                                                                                                    63




     right?

              Mr. Mueller.    I can't adopt your characterization.

              Mr. Castro.    Not only was Cohen lying on Trump's behalf, but so was the Kremlin.

     On August 30, 2017, 2 days after Cohen submitted his false statement to this committee

     claiming that he never received a response to his email to the Kremlin, Vladimir Putin's

     press secretary told reporters that the Kremlin left the email unanswered.

              That statement by Putin's press secretary was false, wasn't it?

              Mr. Mueller.    I can't speak to that.

              Mr. Castro.    Although it was widely reported in the press.

              Mr. Mueller.    Again, I can't speak to that, particularly if it was dependent upon

     media sources.

              Mr. Castro.    But it was consistent with the lie that Cohen had made to the

     committee.     Is that right?

              Mr. Mueller.    I'm not certain I could go that far.

              Mr. Castro.    So Cohen, President Trump, and the Kremlin were all telling the

     same lie.

              Mr. Mueller.    I defer to you on that.   That's -- I can't get into the details.

              Mr. Castro.    Special Counsel Mueller, I want to ask you something that's very

     important to the Nation.        Did your investigation evaluate whether President Trump

     could be vulnerable to blackmail by the Russians because the Kremlin knew that Trump

     and his associates lied about connections to Russia related to the Trump Tower deal?

              Mr. Mueller.    I can't speak to that.

              Mr. Castro.    I yield back, Chairman.

              The Chairman.     Mr. Hurd.

              Mr. Hurd.     Thank you, Mr. Chairman.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 264 of 589
                                                                                                       64




            Director Mueller, you've been asked many times this afternoon about collusion,

     obstruction of justice, and impeachment, and the Steele dossier.            And I don't think your

     answers are going to change if I ask you about those questions.

            So I'm going to ask about a couple of press stories, because a lot of what the

     American people have received about this have been on press stories, and some of that

     has been wrong, and some of those press stories have been accurate.

            On April 13, 2018, McClatchy reported that you had evidence Michael Cohen

     made a secret trip to Prague during the 2016 Presidential election.           I think he told one of

     the committees here in Congress that that was incorrect.            Is that story true?

            Mr. Mueller.    I can't -- well, I can't go into it.

            Mr. Hurd.    Gotcha.

            On October 31, 2016, Slate published a report suggesting that a server at Trump

     Tower was secretly communicating with Russia's Alfa Bank, and then I quote, "akin to

     what criminal syndicates do."

            Do you know if that story is true?

            Mr. Mueller.    Do not.    Do not --

            Mr. Hurd.    You do not?

            Mr. Mueller.    -- know whether it's true.

            Mr. Hurd.    So did you not investigate these allegations which are suggestive of a

     potential Trump-Russia --

            Mr. Mueller.    Because I believe it not true doesn't mean it would not be

     investigated.   It may well have been investigated.           Although my belief at this point, it's

     not true.

            Mr. Hurd.    Good copy.      Thank you.

            As a former CIA officer, I want to focus on something I think both sides of the
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 265 of 589
                                                                                                 65




     political aisle can agree on -- that is, how do we prevent Russian intelligence and other

     adversaries from doing this again.

            And after overseeing counterintelligence operations for 12 years as FBI Director

     and then investigating what the Russians have done in the 2016 election, you've seen

     tactics, techniques, and results of Russian intelligence operations.

            Our committee made a recommendation that the FBI should improve its victim

     notification process when a person, entity, or campaign has fallen victim to an

     active-measures attack.    Would you agree with this?

            Mr. Mueller.    It sounds like a worthwhile endeavor.     I will tell you, though, that

     the ability of our intelligence agencies to work together in this arena is perhaps more

     important than that.    And adopting whatever -- and I'm not that familiar with the

     legislation -- but whatever legislation will encourage us working together -- by "us," I

     mean the FBI, CIA, NSA, and the rest -- it should be pursued aggressively, early.

            Mr. Hurd.    Who do you think should be responsible within the Federal

     Government to counter disinformation?

            Mr. Mueller.    I'm no longer in the Federal Government, so I --

            Mr. Hurd.    But you've had a long, storied career, and I don't think there's

     anybody who better understands the threat that we are facing than you.        Do you have

     an opinion as a former FBI officer?

            Mr. Mueller.    As to?

            Mr. Hurd.    As to who should be the coordinating point within the Federal

     Government on how to deal with disinformation.

            Mr. Mueller.    I don't want to wade in those waters.

            Mr. Hurd.    Good copy.

            One of the most striking things in your report is that the Internet Research Agency
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 266 of 589
                                                                                                    66




     not only undertook a social media campaign in the U.S. but they were able to organize

     political rallies after the election.

             Our committee issued a report and insight on saying that Russian active measures

     are growing with frequency and intensity and including their expanded use of groups such

     as the IRA, and these groups pose a significant threat to the United States and our allies in

     upcoming elections.      Would you agree with that?

             Mr. Mueller.     Yes.   In fact, one of the other areas that we have to look at are

     many more companies -- not companies -- many more countries are developing capability

     to replicate what the Russians have done.

             Mr. Hurd.     You alluded to making sure all the elements of the Federal

     Government should be working together.         Do you have a suggestion on a strategy to do

     that, to counter this disinformation?

             Mr. Mueller.     Not overarching.

             Mr. Hurd.     In your investigation, did you think that this was a single attempt by

     the Russians to get involved in our election, or did you find evidence to suggest they will

     try to do this again?

             Mr. Mueller.     Oh, it wasn't a single attempt.   They're doing it as we sit here.

     And they expect to do it during the next campaign.

             Mr. Hurd.     Director Mueller, I appreciate your time and indulging us here in

     multiple committees.

             And I yield back to the ranking member if he has -- I yield back to the chairman.

             The Chairman.      Mr. Heck.

             Mr. Heck.     Director Mueller, I'd like to go to the motives behind the Trump

     campaign encouragement and acceptance of help during the election.           Obviously, a

     clear motivation was to help them in what would turn out to be a very close election.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 267 of 589
                                                                                                    67




     But there was another key motivation, and that was, frankly, the desire to make money.

             I always try to remember what my dad, who never had the opportunity to go

     beyond the 8th grade, taught me, which is that I should never, ever underestimate the

     capacity of some people to cut corners and even more in order to worship and chase the

     almighty buck.

             And this is important, because I think it, in fact, does go to the heart of why the

     Trump campaign was so unrelentingly intent on developing relationships with the

     Kremlin.

             So let's quickly revisit one financial scheme we just discussed, which was the

     Trump Tower in Moscow.         We indicated earlier that it was a lucrative deal.   Trump, in

     fact, stood, he and his company, to earn many millions of dollars on that deal, did they

     not, sir?

             Mr. Mueller.   True.

             Mr. Heck.   And Cohen, Mr. Cohen, his attorney, testified before this committee

     that President Trump believed the deal required Kremlin approval.        Is that consistent

     with what he told you?

             Mr. Mueller.   I'm not certain whether it's Mr. Trump himself or others associated

     with that enterprise that had discussed the necessity of having the input from the state,

     meaning the Russian Government, in order for it to go forward successfully.

             Mr. Heck.   Isn't it also true that Donald Trump viewed his Presidential campaign,

     as he told top campaign aides, that the campaign was an infomercial for The Trump

     Organization and his properties?

             Mr. Mueller.   I'm not familiar with that.

             Mr. Heck.   Then let's turn to Trump campaign chair Paul Manafort.          Did, in fact,

     your investigation find any evidence that Manafort intended to use his position as
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 268 of 589
                                                                                                   68




     Trump's campaign chair for his own personal financial benefit?

            Mr. Mueller.     I would say there was some indication of that, but I won't go

     further.

            Mr. Heck.     I think you'll find it on page 135 of Volume I.

            During the transition, Trump's son-in-law, Jared Kushner, met with Sergey Gorkov,

     the head of a Russian-owned bank that was under -- is under U.S. sanctions.             And

     according to the head of the bank, he met with Kushner in his capacity as CEO of Kushner

     Companies to discuss business opportunities.

            Is that correct, sir?

            Mr. Mueller.     I'm not certain --

            Mr. Heck.     It was --

            Mr. Mueller.     I'm not certain about that.      Let me just put it that way.

            Mr. Heck.     It was asserted thusly in your report, Volume I, on pages 161 and 162.

     Your report notes that, at the time, Kushner Companies were trying to renegotiate a

     billion-, with a "B," a billion-dollar lease of their flagship building at 666 5th Avenue,

     correct?

            Mr. Mueller.     I am not familiar with those financial arrangements.

            Mr. Heck.     Also on page 162 where Kushner Companies, it was asserted, had

     debt obligations coming due on the company.

            Erik Prince, a supporter close to Trump --

            Mr. Mueller.     A supporter -- I'm sorry.

            Mr. Heck.     -- campaign and administrative --

            Mr. Mueller.     I just -- a supporter.    I was --

            Mr. Heck.     Yes.      He met in the Seychelles during the transition with Kirill

     Dmitriev, who was the head of a sanctioned Russian Government investment arm which
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 269 of 589
                                                                                                        69




     had close ties to Vladimir Putin, correct, sir?

             Mr. Mueller.      Yes.

             Mr. Heck.     Your investigation determined that Mr. Prince had not known nor

     conducted business with Dmitriev before Trump won the election, correct?

             Mr. Mueller.      Well, I defer to the report on that.

             Mr. Heck.     Yet -- it does.     And yet Prince, who had connections to top Trump

     administration officials, met with Dmitriev during the transition period to discuss business

     opportunities, among other things.

             But it wasn't just Trump and his associates who were trying to make money off

     this deal, nor hide it, nor lie about it.     Russia was too.    That was the whole point, to

     gain relief from sanctions which would hugely benefit their incredibly wealthy oligarchs.

             For example, sanctions relief was discussed at that June 9 meeting in the Trump

     Tower, was it not, sir?

             Mr. Mueller.      Yes.     But it was not a main subject for discussion.

             Mr. Heck.     Trump administration National Security Advisor-designate Michael

     Flynn also discussed sanctions in a secret conversation with the Russian Ambassador, did

     he not?

             Mr. Mueller.      Correct.

             Mr. Heck.     So, to summarize, Donald Trump, Michael Cohen, Paul Manafort,

     Jared Kushner, Erik Prince, and others in the Trump orbit all tried to use their connections

     with The Trump Organization to profit from Russia, which was openly seeking relief from

     sanctions.    Is that true, sir?

             Mr. Mueller.      I'm not -- I'm not certain I can adopt what you articulate.

             Mr. Heck.     Well, I will.     And I'd further assert that was not only dangerous, it

     was un-American.       Greed corrupts.       Greed corrupts, and it is a terrible foundation for
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 270 of 589
                                                                                                      70




     developing American foreign policy.

            The Chairman.       Mr. Ratcliffe.

            Mr. Ratcliffe.    Director Mueller, given your constraints on what you're able or

     allowed to answer with respect to counterintelligence matters or other matters that are

     currently open and under investigation, you're not going to be able to answer my

     remaining questions.

            So I thank you for your courtesies in the answers that you have given to my prior

     questions, and I do thank you for your extraordinary career and record of service, and

     yield back the balance of my time to the ranking member.

            Mr. Mueller.      Thank you.

            Mr. Nunes.       Thank you, Mr. Ratcliffe.

            And, Mr. Mueller, let me associate my words with Mr. Ratcliffe.

            I've got a few more questions.       I want to clean up a little bit about the Erik Prince

     Seychelles meeting.

            So Erik Prince testified before this committee that he was surveilled by the U.S.

     Government and that information from this surveillance was leaked to the press.            Did

     you investigate whether Prince was surveilled and whether classified information on him

     was illegally leaked to the media?

            Mr. Mueller.      Did you say "did you" or "will you"?

            Mr. Nunes.       Well, I know you can't.     I know you're not going to join --

            Mr. Mueller.      So I can't discuss it either way.

            Mr. Nunes.       -- back up in the ranks.    But did you refer -- were you aware

     that -- you know, Prince has made these allegations that he was surveilled.         He's

     concerned that there were leaks about the surveillance.         Did you make any referrals

     about these leaks?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 271 of 589
                                                                                                 71




            Mr. Mueller.    No, and I can't get into discussion on it.

            Mr. Nunes.     Okay.

            I also want to -- General Flynn.    I know you came after the leak of his phone call

     with the Russian Ambassador.      Your time at FBI, it would be a major scandal, wouldn't it,

     for the leak of the National Security Advisor and anyone in any government --

            Mr. Mueller.    I can't -- I can't adopt that hypothesis.

            Mr. Nunes.     Did your report name any people who were acting as U.S.

     Government informants or sources without disclosing that fact?

            Mr. Mueller.    I can't answer that.

            Mr. Nunes.     Okay.

            On Volume I, page 133 of your report, you state that Konstantin Kilimnik has ties

     to Russian intelligence.   His name came up quite often today.      But your report omits to

     mention that Kilimnik has long-term relationships with U.S. Government officials,

     including our own State Department.

            Mr. Mueller.    I can't be -- I can't get into that.

            Mr. Nunes.     I know it's not in the report, but, you know, if Kilimnik is being used

     in the report to say that he was possibly some type of Russian agent, then I think it is

     important for this committee to know if Kilimnik has ties to our own State Department,

     which it appears that he does.

            Mr. Mueller.    Again, it's the same territory that I'm loathe to get into.

            Mr. Nunes.     Okay.

            You were asked this earlier about Trump attorney John Dowd, that pieces of his

     phone call were omitted from the report.       It was what Mr. Dowd calls exculpatory

     evidence.

            Are you concerned about --
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 272 of 589
                                                                                                 72




            Mr. Mueller.    I'm not certain I would agree with that characterization.

            Mr. Nunes.     Okay.

            Mr. Mueller.    I think I said that before.

            Mr. Nunes.     Yes.

            An American citizen from the Republic of Georgia, who your report misidentifies

     as a Russian, claims that your report omitted parts of a text message he had with Michael

     Cohen about stopping the flow of compromising tapes of Donald Trump.           In the omitted

     portions, he says he did not know what the tapes actually showed.

            Was that portion of the exchange left out of the report for a reason?

            Mr. Mueller.    No.    We got an awful lot into the report, but we did not get every

     intersection or conversation and the like.    So I am not familiar with that particular

     episode you're talking about.

            Mr. Nunes.     Thank you, Mr. Mueller.

            And thank you, Mr. Chairman.

            The Chairman.       Mr. Welch.

            Mr. Welch.     Director Mueller, did you find there was no collusion between the

     Trump campaign and Russia?

            Mr. Mueller.    Well, we don't use the word "collusion."       I think the word we

     usually use is the -- well, not "collusion" but one of the other terms that fills in when

     "collusion" is not used.

            In any event, we decided not to use the word "collusion" inasmuch as it has no

     relevance to the criminal law arena.

            Mr. Welch.     The term is "conspiracy" that you prefer to use?

            Mr. Mueller.    That's it, "conspiracy."      Exactly right.

            Mr. Welch.     You help me, I'll help you.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 273 of 589
                                                                                                   73




            Mr. Mueller.    Thank you.

            Mr. Welch.     It's an agreement.     Thank you.

            And, in fact, you had to then make a charging decision after your investigation

     where, unless there was enough evidence to prove beyond a reasonable doubt, you

     wouldn't make a charge, correct?

            Mr. Mueller.    Generally, that's the case.

            Mr. Welch.     But making that decision does not mean your investigation failed to

     turn up evidence of conspiracy.

            Mr. Mueller.    Absolutely correct.

            Mr. Welch.     And, in fact, I will go through some of the significant findings that

     your exhaustive investigation made.

            You found, as I understand it, that from May 2016 until the end of the campaign,

     campaign chairman Mr. Manafort gave private polling information to Russian agents,

     correct?

            Mr. Mueller.    Correct.

            The Chairman.     Could you speak into the microphone?

            Mr. Mueller.    Yep, I will.   My apologies.

            Mr. Welch.     Thank you.

            And your investigation found that, in June 2016, Donald Trump, Jr., made an

     arrangement to meet at Trump Tower, along with Jared Kushner and others, expecting to

     receive dirt on the Hillary Clinton campaign, correct?

            Mr. Mueller.    Correct.

            Mr. Welch.     And you found in your investigation that, on July 27, candidate

     Trump called on Russia to hack Hillary Clinton's emails, something that for the first time

     they did about 5 hours later, correct?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 274 of 589
                                                                                                  74




            Mr. Mueller.    That's correct.

            Mr. Welch.     And you also found that, on August 2, Mr. Manafort met with a

     person tied to Russian intelligence, Mr. Kilimnik, and gave him internal campaign strategy,

     aware that Russia was intending to do a misinformation social media campaign, correct?

            Mr. Mueller.    I'm not certain of the tie there.

            Mr. Welch.     But the fact of that meeting you agree with?

            Mr. Mueller.    The fact that the meeting took place is accurate.

            Mr. Welch.     And your investigation, as I understand it, also found that, in late

     summer of 2016, the Trump campaign in fact devised its strategy and messaging around

     WikiLeaks releases of materials that were stolen from the Democratic National

     Committee, correct?

            Mr. Mueller.    Is that from the report?

            Mr. Welch.     Yes.

            Mr. Mueller.    Yes.

            Mr. Welch.     It's according to Mr. Gates.

            Mr. Mueller.    Yes.

            Mr. Welch.     Yes.    Thank you.

            And you also talked earlier about the finding in your investigation that, in

     September and October of 2016, Donald Trump, Jr., had email communications with

     WikiLeaks, now indicted, about releasing information damaging to the Clinton campaign,

     correct?

            Mr. Mueller.    True.

            Mr. Welch.     All right.

            So I understand you made the decision, a prosecutorial decision, that this would

     not rise to proof beyond a reasonable doubt.      But I ask if you share my concern.   And
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 275 of 589
                                                                                                         75




     my concern is:    Have we established a new normal from this past campaign that is going

     to apply to future campaigns so that if any one of us running for the U.S. House, any

     candidate for the U.S. Senate, any candidate for the Presidency of the United States,

     aware that a hostile foreign power is trying to influence an election, has no duty to report

     that to the FBI or other authorities --

            Mr. Mueller.     Well, I hope --

            Mr. Welch.      -- that -- go ahead.

            Mr. Mueller.     Well, I hope this is not the new normal, but I fear it is.

            Mr. Welch.      -- and would, in fact, have the ability without fear of legal

     repercussion to meet with agents of that foreign entity hostile to the American election?

            Mr. Mueller.     I'm sorry.   What is the question?

            Mr. Welch.      Is that an apprehension that you share with me?

            Mr. Mueller.     Yes.

            Mr. Welch.      And that there would be no repercussions whatsoever to Russia if

     they did this again.   And as you stated earlier, as we sit here, they're doing it now.        Is

     that correct?

            Mr. Mueller.     You're absolutely right.

            Mr. Welch.      Do you have any advice to this Congress as to, together, what we

     should do to protect our electoral system and accept responsibility on our part to report

     to you or your successor when we're aware of hostile foreign engagement in our

     elections?

            Mr. Mueller.     I would say, a basis -- first line of defense, really, is the ability of the

     various agencies who have some piece of this to not only share information but share

     expertise, share targets, and use the full resources that we have to address this problem.

            Mr. Welch.      Thank you, Director Mueller.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 276 of 589
                                                                                                       76




            I yield back.

            The Chairman.     Mr. Maloney.

            Mr. Maloney.     Mr. Mueller, thank you.      I know it's been a long day.       And I

     want to make clear how much respect I have for your service and for your extraordinary

     career, and I want you to understand my questions in that context, sir.

            I'm going to be asking you about Appendix C to your report and, in particular, the

     decision not to do a sworn interview with the President.         It's really the only subject I

     want to talk to you about, sir.

            Why didn't you subpoena the President?

            Mr. Mueller.     Well, at the outset, after we took over and initiated the

     investigation --

            Mr. Maloney.     If I could ask you to speak into the mike.

            Mr. Mueller.     Yeah.     Of course.

            At the outset, after we took over the investigation and began it and pursued it,

     quite obviously, one of the things we anticipated wanting to accomplish in that is having

     the interview of the President.     We negotiated with him for a little over a year, and I

     think what you adverted to in the appendix lays out our expectations as a result of those

     negotiations.

            But, finally, when we were almost towards the end of our investigation and we'd

     had little success in pushing to get the interview of the President, we decided that we did

     not want to exercise the subpoena powers because of the necessity of expediting the end

     of the investigation.

            Mr. Maloney.     Was that -- excuse me.      Did you --

            Mr. Mueller.     I was going to say, the expectation was, if we did subpoena the

     President, he would fight the subpoena and we would be in the midst of the investigation
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 277 of 589
                                                                                                  77




     for a substantial period of time.

              Mr. Maloney.      Right.

              But as we sit here, you've never had an opportunity to ask the President in-person

     questions under oath.       And so, obviously, that must have been a difficult decision.   And

     you're right; Appendix C lays that out.     And, indeed, I believe you describe the in-person

     interview as vital.     That's your word.

              And, of course, you make clear you had the authority and the legal justification to

     do it.   As you point out, you waited a year, you put up with a lot of negotiations, you

     made numerous accommodations, which you lay out, so that he could prepare and not be

     surprised.    I take it you were trying to be fair to the President.

              And, by the way, you were going to limit the questions, when you got to written

     questions, to Russia only.     And, in fact, you did go with written questions after about

     9 months, sir, right?     And the President responded to those.

              And you have some hard language for what you thought of those responses.

     What did you think of the President's written responses, Mr. Mueller?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 278 of 589
                                                                                                     78




     RPTR FORADORI

     EDTR HOFSTAD

     [3:05 p.m.]

               Mr. Mueller.   Certainly not as useful as the interview would be.

               Mr. Maloney.    In fact, you pointed out, and by my count, there were more than

     30 times when the President said he didn't recall, he didn't remember, no independent

     recollection, no current recollection.

               And I take it by your answer that it wasn't as helpful.   That's why you used words

     like "incomplete," "imprecise," "inadequate," "insufficient."       Is that a fair summary of

     what thought of those written answers?

               Mr. Mueller.   That is a fair summary.    And I presume that comes from the

     report.

               Mr. Maloney.    And yet, sir -- and I ask this respectfully -- by the way, the

     President didn't ever claim the Fifth Amendment, did he?

               Mr. Mueller.   I'm not going to talk to that.

               Mr. Maloney.    Well, from what I can tell, sir, at one point it was vital and then at

     another point it wasn't vital.     And my question to you is, why did it stop being vital?

               And I can only think of three explanations.     One is that somebody told you you

     couldn't do it.    But nobody told you you couldn't subpoena the President.         Is that right?

               Mr. Mueller.   No.     We understood we could subpoena the President.

               Mr. Maloney.    Rosenstein didn't tell you, Whitaker didn't tell you, Barr didn't tell

     you you couldn't --

               Mr. Mueller.   We could serve a subpoena.

               Mr. Maloney.    So the only other explanation -- well, there's two others, I guess:
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 279 of 589
                                                                                                   79




     one, that you just flinched, that you had the opportunity to do it and you didn't do it.

     But, sir, you don't strike me as the kind of guy who flinches.

            Mr. Mueller.    I'd hope not.

            Mr. Maloney.     Well, then the third explanation -- I hope not, too, sir.   And the

     third explanation I can think of is that you didn't think you needed it.

            And, in fact, what caught my eye was page 13 of Volume II, where you said, in fact,

     you had a substantial body of evidence.     And you cite a bunch of cases there, don't you,

     about how you often have to prove intent to obstruct justice without an in-person

     interview.   That's the kind of nature of it.   And you used terms like "a substantial body

     of evidence," "significant evidence" of the President's intent.

            So my question, sir, is did you have sufficient evidence of the President's intent to

     obstruct justice, and is that why you didn't do the interview?

            Mr. Mueller.    Well, there's a balance -- in other words, how much evidence you

     have that satisfy the last element against how much time are you willing to spend in the

     courts litigating the interview of the President.

            Mr. Maloney.     And, in this case, you felt that you had enough evidence of the

     President's intent.

            Mr. Mueller.    We had to make a balanced decision in terms of how much

     evidence we had compared to the length of time it would take to do the --

            Mr. Maloney.     And, sir, because I have limited time, you thought that if you gave

     it to the Attorney General or to this Congress that there was sufficient evidence, that it

     was better than that delay.

            Mr. Mueller.    Can you state that again?

            Mr. Maloney.     Well, that it was better than the delay to present the sufficient

     evidence -- your term -- of the President's intent to obstruct justice to the Attorney
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 280 of 589
                                                                                                  80




     General and to this committee.        Isn't that why you didn't do the interview?

             Mr. Mueller.    No.    The reason we didn't do the interview is because of the

     length of time that it would take to resolve the issues attendant to that.

             Mr. Maloney.    Thank you, sir.

             The Chairman.    Mrs. Demings.

             Mrs. Demings.    Thank you so much, Mr. Chairman.

             And, Director Mueller, thank you so much for being a person of honor and

     integrity.   Thank you for your service to the Nation.     We are certainly better for it.

             Director Mueller, I, too, want to focus on the written responses that the President

     did provide and the continued efforts to lie and cover up what happened during the 2016

     election.

             Were the President's answers submitted under oath?

             Mr. Mueller.    Yes.   Yes.

             Mrs. Demings.    Thank you.       They were.

             Were these all the answers your office wanted to ask the President about Russian

     interference in the 2016 election?

             Mr. Mueller.    No, not necessarily.

             Mrs. Demings.    So there were other --

             Mr. Mueller.    Yes.

             Mrs. Demings.    -- questions that you wanted to answer.

             Did you analyze his written answers on Russian interference to draw conclusions

     about the President's credibility?

             Mr. Mueller.    No.    It was perhaps one of the factors, but nothing more than

     that.

             Mrs. Demings.    It was one of the factors.     So what did you determine about the
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 281 of 589
                                                                                                      81




     President's credibility?

            Mr. Mueller.    And that I can't get into.

            Mrs. Demings.        Director Mueller, I know based on your decades of experience

     you've probably had an opportunity to analyze the credibility of countless witnesses, but

     you weren't able to do so with this witness?

            Mr. Mueller.    Well, with every witness, particularly a leading witness, one

     assesses the credibility day by day, witness by witness, document by document.           And

     that's what happened in this case.         So we started with very little, and, by the end, we

     ended up with a fair amount.         My -- yeah, a fair amount.

            Mrs. Demings.        Thank you.      Well, let's go through some of the answers to take a

     closer look at his credibility, because it seems to me, Director Mueller, that his answers

     were not credible at all.

            Did some of President Trump's incomplete answers relate to Trump Tower

     Moscow?

            Mr. Mueller.    Yes.

            Mrs. Demings.        For example, did you ask the President whether he had at any

     time directed or suggested that discussions about Trump Moscow project should cease?

            Mr. Mueller.    Should what?

            Mrs. Demings.        Cease.

            Mr. Mueller.    Do you have a citation?

            Mrs. Demings.        Yes.     We're still in Appendix C, section 1-7.

            Mr. Mueller.    The first page?

            Mrs. Demings.        Uh-huh.      It says:   "The President 'did not answer whether he

     had at any time directed or suggested that discussions about the Trump Moscow project

     should cease...but he has since made public comments about that topic.'"
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 282 of 589
                                                                                                    82




               Mr. Mueller.    Okay.    And the question was?

               Mrs. Demings.    Did the President -- let me go on to the next.   Did the President

     fully answer that question in his written statement to you about the Trump Moscow

     project ceasing?     Again, in Appendix C.

               Mr. Mueller.    And can you direct me to the particular paragraph you're adverting

     to?

               Mrs. Demings.    It would be Appendix C, C-1.    But let me move forward.

               Nine days after he submitted his written answers, didn't the President say publicly

     that he, quote, "decided not to do the project," unquote?        And that is in your report.

               Mr. Mueller.    I'd ask you, if you would, to point out the particular paragraph that

     you're focused on.

               Mrs. Demings.    Okay.    We can move on.

               Did the President answer your followup questions?      According to the report,

     there were followup questions because of the President's incomplete answers about the

     Moscow project.       Did the President answer your followup questions, either in writing or

     orally?

               And we're now in --

               Mr. Mueller.    No.

               Mrs. Demings.    -- Volume II, page 150 through 151.

               Mr. Mueller.    No.

               Mrs. Demings.    He did not.

               In fact, there were many questions that you asked the President that he simply

     didn't answer.     Isn't that correct?

               Mr. Mueller.    True.

               Mrs. Demings.    And there were many answers that contradicted other evidence
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 283 of 589
                                                                                                   83




     you had gathered during the investigation.     Isn't that correct --

            Mr. Mueller.    Yes.

            Mrs. Demings.    -- Director Mueller?

            Director Mueller, for example, the President, in his written answers, stated he did

     not recall having advance knowledge of WikiLeaks releases.       Is that correct?

            Mr. Mueller.    I think that's what he said.

            Mrs. Demings.    But didn't your investigation uncover evidence that the President

     did, in fact, have advance knowledge of WikiLeaks public releases of emails damaging to

     his opponent?

            Mr. Mueller.    And I can't get into that area.

            Mrs. Demings.    Did your investigation determine after very careful vetting of Rick

     Gates and Michael Cohen that you found them to be credible?

            Mr. Mueller.    That we found the President to be credible?

            Mrs. Demings.    That you found Gates and Cohen to be credible in their

     statements about WikiLeaks?

            Mr. Mueller.    Those areas I'm not going to discuss.

            Mrs. Demings.    Okay.

            Could you say, Director Mueller, that the President was credible?

            Mr. Mueller.    I can't answer that question.

            Mrs. Demings.    Director Mueller, isn't it fair to say that the President's written

     answers were not only inadequate and incomplete, because he didn't answer many of

     your questions, but where he did, his answers showed that he wasn't always being

     truthful?

            Mr. Mueller.    There I would say generally.

            Mrs. Demings.    Generally.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 284 of 589
                                                                                                 84




            Director Mueller, it's one thing for the President to lie to the American people

     about your investigation, falsely claiming that you found no collusion or no obstruction.

     But it's something else altogether for him to get away with not answering your questions

     and lying about them.     And as a former law enforcement officer of almost 30 years, I

     find that a disgrace to our criminal justice system.

            Thank you so --

            Mr. Mueller.     Thank you, ma'am.

            Mrs. Demings.     -- much.

            I yield back to the chairman.

            The Chairman.      Mr. Krishnamoorthi.

            Mr. Krishnamoorthi.       Director Mueller, thank you for your devoted service to

     your country.

            Earlier today, you described your report as detailing a criminal investigation,

     correct?

            Mr. Mueller.     Yes.

            Mr. Krishnamoorthi.       Director, since it was outside the purview of your

     investigation, your report did not reach counterintelligence conclusions regarding the

     subject matter of your report.

            Mr. Mueller.     That's true.

            Mr. Krishnamoorthi.       For instance, since it was outside your purview, your report

     did not reach counterintelligence conclusions regarding any Trump administration

     officials who might potentially be vulnerable to compromise or blackmail by Russia,

     correct?

            Mr. Mueller.     Those decisions probably were made in a counter -- in the FBI.

            Mr. Krishnamoorthi.       But not in your report, correct?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 285 of 589
                                                                                                 85




            Mr. Mueller.    Not in our report.   We advert to the counterintelligence goals of

     our investigation, which were secondary to any criminal wrongdoing that we could find.

            Mr. Krishnamoorthi.     Let's talk about one administration official in

     particular -- namely, President Donald Trump.      Other than Trump Tower Moscow, your

     report does not address or detail the President's financial ties or dealings with Russia,

     correct?

            Mr. Mueller.    Correct.

            Mr. Krishnamoorthi.     Similarly, since it was outside your purview, your report

     does not address the question of whether Russian oligarchs engaged in money laundering

     through any of the President's businesses, correct?

            Mr. Mueller.    Correct.

            Mr. Krishnamoorthi.     And, of course, your office did not obtain the President's

     tax returns, which could otherwise show foreign financial sources, correct?

            Mr. Mueller.    I'm not going to speak to that.   I'm not going to speak to that.

            Mr. Krishnamoorthi.     In July 2017, the President said his personal finances were

     off limits or outside the purview of your investigation, and he drew a, quote/unquote,

     "red line" around his personal finances.

            Were the President's personal finances outside the purview of your investigation?

            Mr. Mueller.    I'm not going to get into that.

            Mr. Krishnamoorthi.     Were you instructed by anyone not to investigate the

     President's personal finances?

            Mr. Mueller.    No.

            Mr. Krishnamoorthi.     Mr. Mueller, I'd like to turn your attention to

     counterintelligence risks associated with lying.

            Individuals can be subject to blackmail if they lie about their interactions with
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 286 of 589
                                                                                               86




     foreign countries, correct?

            Mr. Mueller.     True.

            Mr. Krishnamoorthi.      For example, you successfully charged former National

     Security Advisor Michael Flynn of lying to Federal agents about his conversations with

     Russian officials, correct?

            Mr. Mueller.     Correct.

            Mr. Krishnamoorthi.      Since it was outside the purview of your investigation, your

     report did not address how Flynn's false statements could pose a national security risk

     because the Russians knew the falsity of those statements, right?

            Mr. Mueller.     I cannot get into that mainly because there are many elements of

     the FBI that are looking at different aspects of that issue.

            Mr. Krishnamoorthi.      Currently?

            Mr. Mueller.     Currently.

            Mr. Krishnamoorthi.      Thank you.

            As you noted in Volume II of your report, Donald Trump repeated five times in one

     press conference, Mr. Mueller, in 2016, quote, "I have nothing to do with Russia."

            Of course, Michael Cohen said Donald Trump was not being truthful because, at

     this time, Trump was attempting to build Trump Tower Moscow.

            Your report does not address whether Donald Trump was compromised in any

     way because of any potential false statements that he made about Trump Tower

     Moscow, correct?

            Mr. Mueller.     I think that's right.   I think that's right.

            Mr. Krishnamoorthi.      Director Mueller, I want to turn your attention to a couple

     other issues.

            You've served as FBI Director during three Presidential elections, correct?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 287 of 589
                                                                                                      87




             Mr. Mueller.     Yes.

             Mr. Krishnamoorthi.          And during those three Presidential elections, you have

     never initiated an investigation at the FBI looking into whether a foreign government

     interfered in our elections the same way you did in this particular instance, correct?

             Mr. Mueller.     I would say I, personally, no.     But the FBI, quite obviously, has

     the -- how you defense an attack such as the Russians undertook in 2016.

             Mr. Krishnamoorthi.          Now, Director Mueller, is there any information you'd like

     to share with this committee that you have not so far today?

             Mr. Mueller.     Boy, that's a broad question.      And it'd take me a while to get an

     answer to it, but I'll say:    No.

             Mr. Krishnamoorthi.          Mr. Mueller, you said that every American should pay very

     close attention to the systematic and sweeping fashion in which the Russians interfered in

     our democracy.

             Are you concerned that we are not doing enough currently to prevent this from

     happening again?

             Mr. Mueller.     Well, I'll speak generally and what I said in my opening statement

     this morning and here, that, no, much more needs to be done in order to protect against

     this intrusion, not just by the Russians but others as well.

             Mr. Krishnamoorthi.          Thank you, Director.

             The Chairman.         We have two 5-minute periods remaining, Mr. Nunes and myself.

             Mr. Nunes, you are recognized.

             Mr. Nunes.     Mr. Mueller, it's been a long day for you.      And you've had a long,

     great career.    I want to thank you for your longtime service, starting in Vietnam,

     obviously in the U.S. Attorney's Office, Department of Justice, and the FBI.       And I want

     to thank you for doing something you didn't have to do; you came here upon your own
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 288 of 589
                                                                                                  88




     free will.   And we appreciate your time today.

             With that, I yield back.

             Mr. Mueller.    Thank you, sir.

             The Chairman.     Director Mueller, I want to, to close out my questions, turn to

     some of the exchange you had with Mr. Welch a bit earlier.       I'd like to see if we can

     broaden the aperture at the end of the hearing.

             From your testimony today, I gather that you believe that knowingly accepting

     foreign assistance during a Presidential campaign is an unethical thing to do.

             Mr. Mueller.    And a crime --

             The Chairman.     And a crime.

             Mr. Mueller.    -- in certain circumstances.     Yes.

             The Chairman.     And to the degree it undermines our democracy and our

     institutions, we can agree that it's also unpatriotic.

             Mr. Mueller.    True.

             The Chairman.     And wrong.

             Mr. Mueller.    True.

             The Chairman.     The standard of behavior for a Presidential candidate or any

     candidate, for that matter, shouldn't be merely whether something is criminal; they

     should be held to a higher standard.      You would agree?

             Mr. Mueller.    I will not get into that because it goes to the standards to be

     applied by other institutions besides ours.

             The Chairman.     Well, I'm just referring to ethical standards.   We should hold

     our elected officials to a standard higher than mere avoidance of criminality, shouldn't

     we?

             Mr. Mueller.    Absolutely.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 289 of 589
                                                                                                   89




            The Chairman.       You have served this country for decades.      You've taken an oath

     to defend the Constitution.     You hold yourself to a standard of doing what's right.

            Mr. Mueller.    I would hope.

            The Chairman.       You have.   I think we can all see that.    And befitting the times,

     I'm sure your reward will be unending criticism.     But we are grateful.

            The need to act in an ethical manner is not just a moral one but, when people act

     unethically, it also exposes them to compromise, particularly in dealing with foreign

     powers.    Is that true?

            Mr. Mueller.    True.

            The Chairman.       Because when someone acts unethically in connection with a

     foreign partner, that foreign partner can later expose their wrongdoing and extort them?

            Mr. Mueller.    True.

            The Chairman.       And that conduct, that unethical conduct, could be of a financial

     nature if you have a financial motive or an elicit business dealing.     Am I right?

            Mr. Mueller.    Yes.

            The Chairman.       But it can also just involve deception.    If you're lying about

     something that can be exposed, then you can be blackmailed.

            Mr. Mueller.    Also true.

            The Chairman.       In the case of Michael Flynn, he was secretly doing business with

     Turkey, correct?

            Mr. Mueller.    Yes.

            The Chairman.       And that could open him up to compromise, that financial

     relationship?

            Mr. Mueller.    I presume.

            The Chairman.       He also lied about his discussions with the Russian Ambassador.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 290 of 589
                                                                                                   90




     And since the Russians were on the other side of that conversation, they could've

     exposed that, could they not?

            Mr. Mueller.    Yes.

            The Chairman.     If a Presidential candidate was doing business in Russia and

     saying he wasn't, Russians could expose that too, could they not?

            Mr. Mueller.    I leave that to you.

            The Chairman.     Well, let's look at Dmitry Peskov, the spokesperson for the

     Kremlin, someone that the The Trump Organization was in contact with to make that deal

     happen.

            Your report indicates that Michael Cohen had a long conversation on the phone

     with someone from Dmitry Peskov's office.        Presumably the Russians could record that

     conversation, could they not?

            Mr. Mueller.    Yes.

            The Chairman.     And so, if Candidate Trump was saying "I have no dealings with

     the Russians" but the Russians had a tape recording, they could expose that, could they

     not?

            Mr. Mueller.    Yes.

            The Chairman.     That's the stuff of counterintelligence nightmares, is it not?

            Mr. Mueller.    Well, it has to do with counterintelligence and the need for a

     strong counterintelligence entity.

            The Chairman.     It does indeed.

            And when this was revealed, that there were these communications

     notwithstanding the President's denials, the President was confronted about this, and he

     said two things:   first of all, "That's not a crime."   But I think you and I have already

     agreed that that shouldn't be the standard, right, Mr. Mueller?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 291 of 589
                                                                                                   91




            Mr. Mueller.     True.

            The Chairman.      And the second thing he said was, "Why should I miss out on all

     those opportunities?"    I mean, why indeed, merely running a Presidential campaign,

     why should you miss out on making all that money, was the import of his statement.

            Were you ever able to ascertain whether Donald Trump still intends to build that

     tower when he leaves office?

            Mr. Mueller.     Was that a question, sir?

            The Chairman.      Yes.     Were you able to ascertain -- because he wouldn't answer

     your questions completely -- whether or if he ever ended that desire to build that tower?

            Mr. Mueller.     I'm not going to speculate on that.

            The Chairman.      If the President was concerned that if he lost his election, he

     didn't want to miss out on that money, might he have the same concern about losing his

     reelection and --

            Mr. Mueller.     Again --

            The Chairman.      -- missing out on that money?

            Mr. Mueller.     -- speculation.

            The Chairman.      The difficulty with this, of course, is we are all left to wonder

     whether the President is representing us or his financial interests.

            That concludes my questions.

            Mr. Nunes, do you have any concluding remarks?

            Mr. Nunes.     I don't.

            The Chairman.      Director Mueller, let me close by returning to where I began.

     Thank you for your service, and thank you for leading this investigation.

            The facts you set out in your report and have elucidated here today tell a

     disturbing tale of a massive Russian intervention in our election, of a campaign so eager
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 292 of 589
                                                                                                 92




     to win, so driven by greed that it was willing to accept the help of a hostile foreign power

     in a Presidential election decided by a handful of votes in a few key States.

            Your work tells of a campaign so determined to conceal their corrupt use of

     foreign help that they risked going to jail by lying to you, to the FBI, and to Congress

     about it.   And, indeed, some have gone to jail over such lies.

            And your works speaks of a President who committed countless acts of

     obstruction of justice that, in my opinion and that of many other prosecutors, had it been

     anyone else in the country, they would've been indicted.

            Notwithstanding the many things you have addressed today and in your report,

     there were questions you could not answer given the constraints you're operating under.

            You would not tell us whether you would've indicted the President but for the OLC

     opinion that you could not.    And so the Justice Department will have to make that

     decision when the President leaves office, both as to the crime of obstruction of justice

     and as to the campaign finance fraud scheme that Individual 1 directed and coordinated

     and for which Michael Cohen went to jail.

            You would not tell us whether the President should be impeached, nor did we ask

     you, since it is our responsibility to determine the proper remedy for the conduct outlined

     in your report.   Whether we decide to impeach the President in the House or we do not,

     we must take any action necessary to protect the country while he is in office.

            You would not tell us the results or whether other bodies looked into Russian

     compromise in the form of money laundering, so we must do so.

            You would not tell us whether the counterintelligence investigation revealed

     whether people still serving within the administration pose a risk of compromise and

     should never have been given a security clearance, so we must find out.

            We did not bother to ask whether financial inducements from any Gulf nations
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 293 of 589
                                                                                                    93




     were influencing U.S. policy since it is outside the four corners of your report, and so we

     must find out.

            But one thing is clear from your report, your testimony, from Director Wray's

     statements yesterday:     The Russians massively intervened in 2016, and they are

     prepared to do so again in voting that is set to begin a mere 8 months from now.        The

     President seems to welcome the help again, and so we must make all efforts to harden

     our elections infrastructure, to ensure there is a paper trail for all voting, to deter the

     Russians from meddling, to discover it when they do, to disrupt it, and to make them pay.

            Protecting the sanctity of our elections begins, however, with the recognition that

     accepting foreign help is disloyal to our country, unethical, and wrong.     We cannot

     control what the Russians do, not completely, but we can decide what we do and that

     this centuries-old experiment we call American democracy is worth cherishing.

            Director Mueller, thank you again for being here today.       And before I adjourn, I

     would like to excuse you and Mr. Zebley.

            Everyone else, please remain seated.

            This hearing is adjourned.

            [Whereupon, at 3:30 p.m., the committee was adjourned.]
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 294 of 589
8/5/2019               Department
                    Case          of Justice Issues Statement
                         1:19-cv-02379-KBJ                    on Testimony
                                                         Document          of Former
                                                                        22-3         FBI Director
                                                                                 Filed   08/26/19 James Comey
                                                                                                        Page| OPA
                                                                                                              295| Department
                                                                                                                   of 589 of Justice



        JUSTICE NEWS

                                                               Department of Justice

                                                                Office of Public Affairs


      FOR IMMEDIATE RELEASE                                                                                    Thursday, June 8, 2017


       Department of Justice Issues Statement on Testimony of Former FBI Director James
                                           Comey

      In response to testimony given today by former FBI Director James Comey, Department of Justice Spokesman Ian Prior
      issued the following statement:

                      Shortly after being sworn in, Attorney General Sessions began consulting with career Department of
                      Justice ethics officials to determine whether he should recuse himself from any existing or future
                      inve tigation of any matter related in any way to the campaign for Pre ident of the United State

              Those discussions were centered upon 28 CFR 45.2, which provides that a Department of Justice attorney
              should not participate in investigations that may involve entities or individuals with whom the attorney has a
              political or personal relationship. That regulation goes on to define “political relationship” as:

              “[A] close identification with an elected official, a candidate (whether or not successful) for elective, public office,
              a political party, or a campaign organization, ari ing from ervice a a principal advi er thereto or a principal
              official thereof ***”

              Given Attorney General Sessions’ participation in President Trump’s campaign, it was for that reason, and that
              reason alone, the Attorney General made the decision on March 2, 2017 to recuse himself from any existing or
              future investigations of any matters related in any way to the campaigns for President of the United States.

                      In hi te timony, Mr Comey tated that he wa “not *** aware of” “any kind of memorandum i ued from
                      the Attorney General or the Department of Justice to the FBI outlining the parameters of [the Attorney
                      General’ ] recu al ” However, on March 2, 2017, the Attorney General’ Chief of Staff ent the attached
                      email specifically informing Mr. Comey and other relevant Department officials of the recusal and its
                      parameters, and advising that each of them instruct their staff “not to brief the Attorney General *** about,
                      or otherwise involve the Attorney General *** in, any such matters described.”



                      During hi te timony, Mr Comey confirmed that he did not inform the Attorney General of hi concern
                      about the substance of any one-on-one conversation he had with the President. Mr. Comey said,
                      following a morning threat briefing, that he wanted to en ure he and hi FBI taff were following proper
                      communications protocol with the White House. The Attorney General was not silent; he responded to
                      thi comment by aying that the FBI and Department of Ju tice needed to be careful about following
                      appropriate policies regarding contacts with the White House.



                      De pite previou inaccurate media report , Mr Comey did not ay that he ever a ked anyone at the
                      Department of Justice for more resources related to this investigation.




https://www.justice.gov/opa/pr/department-justice-issues-statement-testimony-former-fbi-director-james-comey                             1/2
8/5/2019               Department
                    Case          of Justice Issues Statement
                         1:19-cv-02379-KBJ                    on Testimony
                                                         Document          of Former
                                                                        22-3         FBI Director
                                                                                 Filed   08/26/19 James Comey
                                                                                                        Page| OPA
                                                                                                              296| Department
                                                                                                                   of 589 of Justice
                      In conclusion, it is important to note that after his initial meeting with career ethics officials regarding
                      recusal (and including the period prior to his formal recusal on March 2, 2017), the Attorney General has
                      not been briefed on or participated in any investigation within the scope of his recusal.


      Component(s):
      Office of the Attorney General

      Press Release Number:
      17-631

                                                                                                                Updated June 8, 2017




https://www.justice.gov/opa/pr/department-justice-issues-statement-testimony-former-fbi-director-james-comey                           2/2
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 297 of 589
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 298 of 589
                                                        UNOFFICIAL COPY    1




           RPTR JOHNSON

     EDTR ZAMORA




     LESSONS FROM THE MUELLER REPORT, PART III:

     "CONSTITUTIONAL PROCESSES FOR ADDRESSING

     PRESIDENTIAL MISCONDUCT"

     Friday, July 12, 2019

     House of Representatives,

     Committee on the Judiciary,

     Washington, D.C.




           The committee met, pursuant to call, at 9:10 a.m., in Room 2141,

     Rayburn House Office Building, Hon. Jerrold Nadler [chairman of the

     committee] presiding.

           Present:   Representatives Nadler, Lofgren, Jackson Lee, Cohen,

     Johnson of Georgia, Deutch, Bass, Cicilline, Swalwell, Lieu, Raskin,

     Jayapal, Demings, Scanlon, Garcia, Neguse, Stanton, Dean,

     Mucarsel-Powell, Escobar, Collins, Gohmert, Jordan, Gaetz, Johnson of

     Louisiana, Biggs, McClintock, Lesko, Cline, Armstrong, and Steube.

           Staff Present:    Arya Hariharan, Deputy Chief Oversight Counsel;

     David Greengrass, Senior Counsel; Lisette Morton, Director Policy,
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 299 of 589
                                                        UNOFFICIAL COPY   2




     Planning and Member Services; Madeline Strasser, Chief Clerk; Moh

     Sharma, Member Services and Outreach Advisor; Susan Jensen,

     Parliamentarian/Senior Counsel; Sophie Brill, Counsel; Matt Morgan,

     Counsel; Brendan Belair, Minority Staff Director; Bobby Parmiter,

     Minority Deputy Staff Director/Chief Counsel; Jon Ferro, Minority

     Parliamentarian/General Counsel; Paul Taylor, Minority Chief Counsel,

     Constitution Subcommittee; and Andrea Woodard, Minority Professional

     Staff Member.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 300 of 589
                                                        UNOFFICIAL COPY     3




           Chairman Nadler.    The Judiciary Committee will please come to

     order.   Without objection, the chair is authorized to declare recesses

     of the committee at any time.

           We welcome everyone to today's hearing on Lessons from the Mueller

     Report, Part III:    Constitutional Processes for Addressing

     Presidential Misconduct.

           I will now recognize myself for an opening statement.

           The title of today's hearing is Lessons from the Mueller Report,

     Part III:   Constitutional Processes for Addressing Presidential

     Misconduct.   As many of you may already know, the subtitle is a quote

     taken directly from Volume II of the Mueller report where the special

     counsel describes why he did not reach a, quote, prosecutorial

     judgment, close quote, regarding President Trump's conduct.

           There the special counsel explained that as an attorney operating

     within the Department of Justice, he is bound by Department policy,

     including an Office of Legal Counsel opinion that asserts that a

     President is immune from prosecution while in office.

           The special counsel, quote, recognized that a Federal criminal

     accusation against a sitting President would place burdens on

     the -- undue burdens on the -- or burdens on the President's capacity

     to govern, close quote.   Yet the Mueller report also acknowledged that

     such an accusation could, quote, potentially preempt constitutional

     processes for addressing Presidential misconduct, close quote.

           The special counsel's mention of these constitutional processes
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 301 of 589
                                                        UNOFFICIAL COPY     4




     should not be taken lightly.    It goes to the heart of Congress' role

     in our constitutional system of checks and balances, and that is the

     subject of today's hearing.

           As the Mueller report's frequent references to Congress make

     clear, Congress has a role in investigating the potential Presidential

     misconduct he uncovered so that it may determine how best to exercise

     its Article I authorities to act as check on the abuse or misuse of

     executive branch power.

           In light of its jurisdiction and past precedent, this committee

     in particular has a constitutional duty to investigate allegations of

     misconduct by executive branch officials, including the President of

     the United States, and is currently investigating allegations of abuse

     of power, public corruption, and obstruction of justice within the

     Trump administration.

           The purpose of this hearing is to examine the range of

     constitutional remedies available for addressing Presidential

     misconduct under its authority Article I authorities.       Today's

     discussion will aid the committee in determining the remedies available

     to it as the investigation unfolds.

           Under its Article I authorities, Congress has a number of

     responses to Presidential misconduct available to it.     With regard to

     the committee's responsibility to determine whether to recommend

     Articles of Impeachment against the President, Articles of Impeachment

     are already -- I'm sorry -- Articles of Impeachment are under

     consideration as part of the committee's investigation, although no
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 302 of 589
                                                        UNOFFICIAL COPY     5




     final determination has made.

           In addition, the committee has the authority to recommend its own

     Articles of Impeachment for consideration by the full House of

     Representatives.

           The committee seeks documentary evidence and intends to conduct

     hearings with Mr. McGahn and other critical witnesses testifying

     before us.   That is necessary to determine whether the committee should

     recommend Articles of Impeachment or any other Article I remedies, and,

     if so, in what form.

           The committee is also considering other responses to the conduct

     under investigation.    While censure of the President is rare, Congress

     has previously passed measures expressing disagreement with specific

     Presidential conduct.    The committee is considering several pieces of

     legislation that would address the allegations of misconduct uncovered

     by the special counsel's investigation and other serious policy

     concerns raised by the Mueller report.

           Legislative proposals to determine misconduct described in the

     Mueller report include measures that would increase transparency with

     regard to White House communications concerning law enforcement

     investigations.    Those proposals also include measures to impose

     additional safeguards to protect the integrity and independence of

     future special counsel investigations.

           The committee also has been referred proposals to amend the

     Constitution to limit the scope of executive clemency and legislation

     to increase transparency regarding Presidential pardons, which
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 303 of 589
                                                        UNOFFICIAL COPY     6




     responds to additional fact patterns described in the report.

           Volume I of the Mueller report also documented numerous troubling

     contacts between the Trump campaign and individuals associated with

     the Russian Government.    As a result, several Members have introduced

     legislation that would impose a duty on campaigns to report their

     contacts with foreign governments.

           With regard to possible criminal, civil, or administrative

     referrals, the Justice Department has discretion as to whether to act

     upon a referral by Congress for prosecution or civil enforcement.    As

     even DOJ policy acknowledges, a President is not immune from criminal

     prosecution after leaving office, and I have introduced legislation

     that would toll the statute of limitations on Federal offenses during

     a President's term in office.

           State authorities may also enforce State laws against the

     President.   The congressional referral process serves the important

     purpose of creating a record and preserving evidence for such time as

     prosecution, civil enforcement, or other administrative response is

     feasible.

           The committee cannot, however, determine which Article I remedies

     are appropriate without first ascertaining all of the relevant facts,

     and it cannot do so when the administration refuses to cooperate with

     legitimate congressional oversight.     That is why today's hearing will

     also give the committee the opportunity to consider the lawfulness of

     the administration's efforts to limit congressional oversight

     requests.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 304 of 589
                                                        UNOFFICIAL COPY   7




           The Trump administration has asserted that several current and

     former government officials are, quote, absolutely immune, unquote,

     from having to comply with congressional subpoenas for testimony.

     However, the only court to ever consider such claims rejected them in

     a case involving this very committee's past effort to seek information

     about inappropriate White House involvement in the firing of several

     U.S. attorneys.

           In addition to asserting claims of absolute immunity, in quotes,

     the White House has instructed several witnesses not to comply with

     the committee's duly issued subpoenas for documents or to answer

     questions on the basis that the documents and answers are subject to

     executive privilege or would otherwise, quote, implicate

     constitutionally based executive branch confidentiality interests,

     close quote.   Needless to say, these assertions raise a host of

     problematic legal and constitutional issues.

           We have a distinguished panel of witnesses who can help us sort

     through the various constitutional processes implicated by the Mueller

     report, and I look forward to hearing their testimony.

           It is now my pleasure to recognize the ranking member of the

     Judiciary Committee, the gentleman from Georgia, Mr. Collins, for his

     opening statement.

           [The statement of Chairman Nadler follows:]



     ******** COMMITTEE INSERT ********
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 305 of 589
                                                           UNOFFICIAL COPY      8




           Mr. Collins.   Thank you, Mr. Chairman.

           I was sorry I was -- for a moment, I was -- you ever have one of

     those dreams, and there have been movies about this.      You have a dream

     that you wake up and you're back in school, you're back in high school.

     For me, it was back in Ms. McCall's class in North Hall High School

     government, American Government class.     And it's the proper role of

     government and the different checks and balances and, you know, what

     is Congress' role and what's the President's role and what's the

     judiciary's role.

           We can stop this hearing right now, because the chairman just laid

     out all of the congressional routes and avenues that Congress has to

     it.   And we're going to have a time -- and I'm glad the panel's here.

     Y'all are great folks.   You've got scholarly work.    We're going to hear

     some, you know, wonderful things.    But we've stopped right here.      The

     problem is we're just dragging this on.

           It's not that you want to come to impeachment.        The chairman

     talked about impeachment.    If that's what you want to do, then that's

     the part -- we don't need to discuss is this a constitutional right

     of Congress to do impeachment.    That is exactly what Congress' right

     to do.   The constitutional processes are very well addressed in the

     Constitution and in our processes.

           But instead, we come here today to have another almost impeachment

     hearing but not an impeachment hearing.    We want to get facts; we want

     to do this.   No, we're just waiting on and on.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 306 of 589
                                                          UNOFFICIAL COPY       9




           I'm trapped back in 9th grade.       Ms. McCall was a wonderful

     teacher, but I don't want to go back through it again.       This is black

     and white.    We know this problem here.

           So what are we not doing?      Instead of this morning at 9 o'clock

     on a Friday, on a fly-out day, when we are actually -- the chairman

     and I have a bill on the floor here in just a little bit that actually

     touches real people's lives in New York from the 9/11 fund, which is

     a very valid thing that we need to be doing.

           Yesterday, we spent this entire committee time arguing over

     subpoenas and the discussion on the border, but yet why wouldn't we

     use this 9 o'clock time to actually have a markup of actual immigration

     bills such as mine that addresses border issues?     Now, you may discuss

     agree with what I propose, but that's what markups are for.         That's

     what actually is taking this time.    And you have a bill.   Put your bills

     up.   Let's actually get to actually solving real issues instead of

     having theoretical college discussions on what is Congress' power.       If

     we don't know what Congress' power is now, this hearing is not going

     to help us.   In fact, it's ridiculous.

           Legislation.   I agree with the chairman.      The chairman talked

     about election -- which actually the Mueller report actually found

     election interference.    Why aren't we putting those bills forward

     instead of having our authority taken over by the House Admin Committee

     on election bills because they don't want to run it through here?      Let's

     solve problems.

           Process.    Here's our biggest thing from yesterday.       And maybe
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 307 of 589
                                                          UNOFFICIAL COPY    10




     this is it, is what the process is.    We know what the process is.    The

     majority just can't find their way to figure out what they want to do

     with that process.

           And so next week, we have Robert Mueller coming in here, and the

     whole bottom row is disenfranchised, for the most part.     I guess there

     is some more negotiations going on.       I've read that in the media.

     Maybe I need to call Chairman Schiff and make sure that that was okay,

     because they were undoubtedly driving this ship, because they all get

     to talk next week.     My side doesn't and neither does the Democratic

     side get to talk.     It disenfranchises Florida, it disenfranchises

     North Dakota, it disenfranchises everyone.

           But instead of that, we're doing this.    It just, frankly, boggles

     the mind.     But I will say this:    If there's anybody on this

     committee -- and there are very wonderful people on both sides of this

     committee who are very, very intelligent.       And you can ask your

     questions today, and we can talk about the constitutional process, and

     you have got some great folks here to talk to you about it.

           But in all due respect, we know what the constitutional process

     is here.    We just want to dance around it so we can keep another round

     of stories going that the Judiciary Committee is pursuing harassment

     and doing what it needs to do to make sure this administration is held

     accountable because we don't like him.

           The economy is good, life is going better, and we don't like it

     because we don't like the November 2016 election.      That's all this is

     about.     We found that out again yesterday.   We're going to find it out
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 308 of 589
                                                         UNOFFICIAL COPY    11




     again this morning.

             So for everybody who didn't get to the wonderful ability to be

     in Ms. McCall's 9th grade American Government class at North Hall High

     School, this may be your opportunity.    Get your hornbooks out, get your

     study books out.    This is going to be a constitutional process of what

     we already know is our processes, but we're going to have some experts

     tell us what those processes are.

             Mr. Chairman, there's a lot of things you could be calling today.

     This isn't one of them.    Why don't we actually take up real legislation

     to fix the border crisis, to fix the issues that we all talk up about

     here?    Instead, we have hearings.

             Our body is to actually legislate.    You and I have legislated

     before.    Let's start legislating and stop the show.     But it is

     again -- the popcorn is cooking.      It's time, as I've always said, let

     the show begin.

             I yield back.

             [The statement of Mr. Collins follows:]



     ******** COMMITTEE INSERT ********
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 309 of 589
                                                         UNOFFICIAL COPY   12




           Chairman Nadler.    Thank you, Mr. Collins.

           And I will now introduce today's witnesses.

           Caroline Fredrickson is president of the American Constitutional

     Society for Law and Policy.    Previously, she was the director of the

     American Civil Liberty Union's Washington legislative office, held

     various positions in the Senate and served in the Clinton

     administration.

           Ms. Fredrickson received her JD from Columbia Law School, in my

     district, and her BA from Yale University.

           John Eastman is the Henry Salvatori Professor of Law and Community

     Service and the former dean at Chapman University's Dale Fowler School

     of Law.   He also serves as director of the Center for Constitutional

     Jurisprudence at the Claremont Institute.      Previously, Dr. Eastman

     served as a law clerk to Justice Clarence Thomas and to Judge J. Michael

     Luttig.

           Dr. Eastman received his Ph.D. from Claremont Graduate School,

     his JD from the University of Chicago Law School, and his BA from the

     University of Dallas.

           Michael Gerhardt is the Samuel Ashe Distinguished Professor in

     Constitutional Law at the University of North Carolina School of Law

     in Chapel Hill.    Professor Gerhardt served on then President-elect

     Bill Clinton's Justice Department transition team and drafted the

     administration's judicial selection policy.      He later served as

     special counsel to the Clinton administration and the Senate Judiciary
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 310 of 589
                                                        UNOFFICIAL COPY    13




     Committee.

           Professor Gerhardt received his JD from the University of Chicago

     Law School, his MS from the London School of Economics, and his BA from

     Yale University.

           We welcome our distinguished witnesses, and we thank you for

     participating in today's hearing.

           Now if you would please rise, I'll begin by swearing you in.

           Would you raise your right hands.

           Do you swear or affirm under penalty of perjury the testimony

     you're about to give is true and correct, to the best of your knowledge,

     information, and belief, so help you God?

           Thank you.

           Let the record show the witnesses answered in the affirmative.

     And thank you and please be seated.

           Please note that your written statements will be entered into the

     record in its entirety.    Accordingly, I ask that you summarize your

     testimony in 5 minutes.    To help you stay within that time, there's

     a timing light on your table.    When the light switches from green to

     yellow, you have 1 minute to conclude your testimony.     When the light

     turns red, it signals your 5 minutes have expired.

           Mr. Fredrickson, you may begin -- Ms. Fredrickson -- I'm

     sorry -- you may begin.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 311 of 589
                                                        UNOFFICIAL COPY      14




     TESTIMONY OF CAROLINE FREDRICKSON, PRESIDENT, AMERICAN CONSTITUTION

     SOCIETY; JOHN EASTMAN, HENRY SALVATORI PROFESSOR OF LAW AND COMMUNITY

     SERVICE AND DIRECTOR, CENTER FOR CONSTITUTIONAL JURISPRUDENCE, CHAPMAN

     UNIVERSITY, FOWLER SCHOOL OF LAW; AND MICHAEL GERHARDT, SAMUEL ASHE

     DISTINGUISHED PROFESSOR IN CONSTITUTIONAL LAW, THE UNIVERSITY OF NORTH

     CAROLINA SCHOOL OF LAW



     TESTIMONY OF CAROLINE FREDRICKSON



           Ms. Fredrickson.    Good morning.   Thank you, Mr. Chairman.

           My name is Caroline Fredrickson.     I'm the president of the

     American Constitution Society.

           ACS has worked to promote informed public evaluation of the

     investigations into Russian interference in the 2016 election.       It is

     with this background that I'm pleased to testify on the constitutional

     processes for addressing Presidential misconduct.

           The final report issued by Special Counsel Robert Mueller on

     Russian interference in the 2016 election reached several chilling

     conclusions.   Russia conducted wide-ranging attacks on our Nation's

     election system.    The Trump campaign had multiple contacts with

     Russian nationals and did not report these interactions to U.S.

     authorities.   And there's substantial evidence that President Trump

     repeatedly attempted to thwart the investigation, including through

     his unheeded requests to the White House Counsel to fire the special
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 312 of 589
                                                        UNOFFICIAL COPY      15




     counsel, create a false paper trail, and make public misrepresentations

     regarding this incident.

           To say these findings are troubling is an understatement.      It is

     Congress' constitutional duty to respond.     Close examination of how

     Russia executed these interference strategies is necessary to inform

     this committee and other committees of jurisdiction how to best tailor

     a wide range of legislative initiatives on subjects from electronic

     data protections to the provision of additional funding or resources

     for U.S. agencies responsible for monitoring and investigating foreign

     interference, to the integrity of special counsel inquiries, to

     ensuring limits on political interference with Department of Justice

     decisionmaking.

           Although congressional oversight might eventually lead to

     impeachment, it does not have to do so.     The Supreme Court has long

     held that Congress' oversight authorities are inherent in the Article

     I legislative powers.    These authorities are broad and encompass

     matters including, quote, the administration of existing laws,

     proposed or possibly needed statutes, and probes to expose corruption,

     inefficiency, and waste.    Indeed, the Court has emphasized that

     oversight is essential to the conduct of government.

           This committee has additional constitutional authorities to

     conduct oversight, under Article I, Section 2, stating that the House

     of Representatives has the sole power of impeachment.

           Congressional investigations often lead to new laws, but some

     investigations have led Congress to conclude that enacting new laws
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 313 of 589
                                                        UNOFFICIAL COPY    16




     is not necessary to address issues identified in the inquiry.

     Sometimes congressional oversight has led to executive branch reforms.

     Other times, inquiries into alleged administration corruption have

     resulted in resignations, referrals, House or Senate resolutions

     memorializing disapproval of Presidential or other administration

     misconduct, or impeachment proceedings.

           Congressional oversight history is replete with investigations

     into alleged White House misconduct that did not involve impeachment.

     Many involved testimony from top White House aides, including White

     House counsels, chiefs of staff to the President, National Security

     Advisors, and top advisors to the Vice President and First Lady.

     Impeachment proceedings have begun without any formal vote of the

     House.

           In addition, for Presidential impeachments, the Judiciary

     Committee has conducted hearings to determine whether or not to

     recommend articles to the full House.   In the impeachment of President

     Nixon, the House Judiciary Committee had been considering Articles of

     Impeachment for close to a year before there was a full House vote in

     February 1974.

           With respect to the Mueller report and related information,

     several key unanswered questions demand rigorous congressional review.

     For example, how can Congress best protect our elections from future

     attacks by Russia or other hostile nations?      Why did Trump campaign

     officials, associates, and then-candidate Trump continue to have

     contact with Russians after becoming aware of the hacking?       Why did
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 314 of 589
                                                        UNOFFICIAL COPY     17




     some lie to investigators about these contacts, and why did they suggest

     publicly that Trump, quote, had nothing to do with Russia?       Does the

     substantial evidence of obstruction of justice and other misconduct

     merit further congressional action, including legislation, censure,

     impeachment, or referrals?    And finally, does the content behind the

     Mueller report redactions and gaps in evidence suggest any additional

     wrongdoing by the President or others?

           Congress' job has been made substantially harder by the

     administration's intransigence in resisting congressional oversight

     at every turn, instructing officials to disobey congressional

     subpoenas, and invoking broad claims of executive privilege.       And it

     has gone so far as to claim that this committee even lacks authority

     to investigate these matters in the first instance.

           Given the gravity of the Mueller report conclusions and the

     related information that has emerged publicly to date, a failure by

     Congress to examine these issues would constitute an abdication of

     Congress' fundamental constitutional oversight responsibilities.

           Thank you.

           [The statement of Ms. Fredrickson follows:]



     ******** INSERT 1-1 ********
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 315 of 589
                                                        UNOFFICIAL COPY   18




           Chairman Nadler.    Thank you.

           Dr. Eastman.



     TESTIMONY OF JOHN EASTMAN



           Mr. Eastman.   Thank you, Chairman Nadler and members of the

     committee.    I'm delighted to be here to participate in this hearing.

           But before turning to the substance of my remarks and addressing

     the precise question you've posed, I think it's important to take issue

     with the underlying assumption of the hearing contained in the full

     title of this hearing.

           By tying the question of Presidential misconduct to the Mueller

     report, you imply that the Mueller report identified Presidential

     misconduct that should trigger whatever constitutional processes might

     be available.   As a factual matter, I could not disagree more, for I

     do not find anything in that report even remotely rising to the level

     that would trigger the one constitutional path designed to address

     Presidential misconduct, and that's impeachment.

           I should also note that this is not the first time the

     judiciary -- a congressional judiciary committee has considered this

     question.    In 1998, the Senate Judiciary Committee, Subcommittee on

     the Constitution, held a hearing on impeachment or indictment.       I

     commend the proceedings of that hearing to your attention, particularly

     the extremely persuasive testimony and submitted scholarly work of Yale
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 316 of 589
                                                        UNOFFICIAL COPY    19




     law professor, Akhil Amar.   The conclusion he reached then is the same

     one I reach now, and it is the same one that has been reached by the

     Office of Legal Counsel in both Democrat and Republican administrations

     spanning nearly a half a century.

           Because of the unique role the Constitution assigns to the Office

     of President, a sitting President cannot be indicted.     That does not

     place the President above the law, as some have claimed, but it does

     recognize that the sole remedy envisioned by the Constitution for

     illegal conduct by a President, while he is President, is the

     impeachment process outlined in Article I, Section 3.

           As Professor Amar so aptly put it, the grand jury in such a case

     is the House, the indictment is the Articles of Impeachment, and the

     Senate is the petit jury.

           I won't go through the -- the conclusions of those two OLC

     reports, other than to very quickly summarize them.     The notion that

     the President can be himself a criminal defendant in a Federal

     prosecution would put him on both sides of the criminal prosecution.

     He is, after all, the Chief Executive of the Nation, responsible for

     the prosecutorial function of the Federal Government.

           It's also true that he has unique official duties that no one else

     in the government has, most of which, as the OLC report in 2000 under

     the Clinton administration acknowledged, most of which cannot be

     exercised by anybody else.    That strongly counseled them, both OLCs,

     to conclude that the President could not -- not only not be tried or

     incarcerated if convicted, but not even indicted, because it would
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 317 of 589
                                                        UNOFFICIAL COPY     20




     amount to such a fundamental intrusion on his executive duties, and

     therefore, impact greatly the entire Nation.

           But there's a third thing that the OLC report in 2000 offered that

     I think is even more dispositive:     The President's role as guardian

     and executor of the 4-year popular mandate expressed in the most recent

     balloting for the Presidency.   To allow a single prosecutor or a single

     grand jury regionally drawn in someplace in the country the ability

     to incapacitate a President who had been chosen through a national

     election by the people -- by the whole people of the United States is

     really contrary to our basic system of government.    That's why the OLC

     concluded the decision to terminate the mandate is more fittingly

     handled by the Congress than by a jury.

           And I think I want to close by looking at those OLC reports.   They

     focus on the fact that the impeachment process is done by elected

     Members of Congress who are politically accountable.      And it's that

     piece that I want to focus on.     Because if there is indeed anything

     in the Mueller report that rises to the level of treason, bribery, or

     other high crimes and misdemeanors, then the Members of this body will

     likely be held accountable politically if the House does not initiate

     impeachment proceedings.

           But the flip side of that coin is also true.     If, as I believe

     is clearly the case, nothing identified in the Mueller report remotely

     rises to that level, then the Members of this body who continue to pursue

     impeachment investigations and even formal impeachment proceedings

     that manifestly appear to the public to be an attempt to distract the
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 318 of 589
                                                        UNOFFICIAL COPY     21




     President from the performance of his constitutional duties, or worse,

     to negate the results of the 2000 election, then they too should be

     and likely will be held politically accountable.      That's why the

     Constitution assigns this awesome oversight authority to this body,

     but it comes with a political accountability that flows from that.

           We can get into the question and answer about the specific

     instances, but I think that the various instances that are alleged for

     obstruction of justice or Russia collusion pale in comparison to some

     of the things we know occurred by the prior administration.      And it's

     that level of comparison that I think the American people will

     ultimately choose to make as the political accountability for this

     committee and every Member of the House of Representative if they

     continue to pursue these things.

           Thank you for your attention.

           [The statement of Mr. Eastman follows:]



     ******** INSERT 1-2 ********
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 319 of 589
                                                        UNOFFICIAL COPY      22




           Chairman Nadler.    Thank you.

           Professor Gerhardt.



     TESTIMONY OF MICHAEL GERHARDT



           Mr. Gerhardt.   Thank you, Mr. Chairman.

           It's an honor to be here today and an honor to participate in

     today's hearings and to be a part of an important discussion about

     constitutional processes for Presidential misconduct.

           A good place to begin our discussion, I believe, is with the

     Supreme Court's decision in Nixon v. Fitzgerald, a 1982 decision by

     the Supreme Court that held that the President is immune to civil

     lawsuits seeking damages based on his official conduct.

           Near the end of its opinion, the Supreme Court talks

     about -- recognizes a number of other ways in which the Constitution

     allows for the President to be held accountable for his misconduct.

           There are formal mechanisms, for example, such as impeachment,

     such as congressional oversight, such as popular elections, that allows

     for considerable opportunity and, in fact, legitimacy for this

     committee and Congress to consider which, if any, possible ways it wants

     to consider for holding a President accountable for his misconduct.

           There's long history here, but let me cut to the chase.    The first

     mechanism, congressional oversight, is, of course, a longstanding

     legitimacy.   The Constitution does not require that this house follow
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 320 of 589
                                                         UNOFFICIAL COPY     23




     any particular procedures in trying to determine whether or not and

     how it may hold a President accountable for his misconduct.      In fact,

     just the opposite.

           Article I, Section 5 of the Constitution vests each body of

     Congress -- the House, the Senate -- with the authority to determine

     its own internal rules of governance.     The committee today is doing

     nothing more than following through in -- following through in

     accordance with the House rules.    That's all that's happening.      It's

     as simple as that.

           Besides congressional oversight, there are, as we recognize,

     other mechanisms.    One of them, of course, is impeachment.     I won't

     dally on that right now, but one thing to recognize about the

     possibility of impeachment is that the House, and particularly this

     committee, is fully entitled to consider what evidence there may be

     on whether a President committed misconduct, but also, what other

     evidence needs to be determined in order to reach a decision about

     whether or not to proceed further on any particular process relating

     to Presidential misconduct.     It's that simple.

           The Constitution does not require a series of hoops that this

     committee has to go through in order to make its determinations about

     what, if anything, to do with Presidential misconduct.       Just the

     opposite, as I said.    The Constitution vests considerable authority

     in each Chamber to determine its rules of governance, and here the

     committee's following through on that.

           Another mechanism we haven't discussed but could is censure.       I
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 321 of 589
                                                        UNOFFICIAL COPY      24




     have longed believed that censure is a legitimate option for this

     committee to consider, if and when it encounters or finds that a

     President or any other official has engaged in misconduct.       The

     authority isn't just derived from the fact the Constitution doesn't

     disallow censure; the authority is established by longstanding

     traditions and exercise of power within this body.

           For example, when Abraham Lincoln was a Member of the House of

     Representatives, he introduced a resolution criticizing President

     Polk's initiating, in his opinion, the illegal Mexican War.       His

     resolution didn't pass, but he did vote for a resolution that did pass

     82-81 holding President Polk accountable for unnecessarily initiating

     an unlawful war.

           That's good enough for me.   If President Lincoln thinks it's good

     enough for the House, I think it's longstanding authority we can follow.

           Other mechanisms, of course, involve possible lawsuits.        Civil

     lawsuits based on unofficial misconduct have been recognized, in

     Clinton v. Jones, as legitimate and they may proceed.      In addition,

     of course, there may be the possibility of criminal trials.

           One thing to understand about the possibility of criminal trials

     is, as Dr. Eastman just suggested, that there's a longstanding debate

     of whether or not a sitting President may be subject to criminal

     process.   I believe so.   I've set forth my arguments in my written

     statement.   I won't expound on them here, but I'm happy to answer

     questions about it.

           And, of course, the -- a final thing I hope you'll allow me to
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 322 of 589
                                                        UNOFFICIAL COPY    25




     just finish with is something that Raoul Berger, long recognized as

     one of the great authorities on impeachment, said 30 years ago in The

     New York Times.   He said by refusing to comply with the subpoenas of

     the House Judiciary Committee, President Clinton is setting himself

     above the Constitution.    No President is above the law.   No President

     can use his authority or any of his powers to thwart the powers of this

     body and therefore to be above and beyond any accountability to the

     law.

            Thank you very much for the opportunity to be here today.

            [The statement of Mr. Gerhardt follows:]



     ******** INSERT 1-3 ********
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 323 of 589
                                                          UNOFFICIAL COPY      26




           Chairman Nadler.     The committee will now stand in recess for

     5 minutes, and Democratic members will meet over here and the

     Republican members on their side.

           This will be a 5-minute recess.

           [Recess.]

           Ms. Scanlon.     [Presiding.]   The committee will now resume.

           And we'll now proceed under the 5-minute rule with questions, and

     I'll begin by recognizing Mr. Collins.

           Mr. Collins.     And I thank the chairwoman for doing that.      We've

     got to go to the floor and take up the 9/11 bill, so I appreciate that.

     And I won't be long.

           But, Mr. Eastman, let's talk just for a moment.       Do you think

     there's any possibility that this group of attorneys and nonattorneys

     on this Judiciary Committee have any -- or their staffs have any problem

     understanding the constitutional role of Congress and oversight of the

     administration, on any administration?

           Mr. Eastman.     I don't know the background of every member, but

     I think the usual member ought to know the answer to that.

           Mr. Collins.   And that would come from just, if nothing else, life

     growing up and taking, you know, government classes growing up,

     correct?

           One of the things I want to be interested in -- and there's a lot

     of things that people will talk about today, and we'll get into a lot

     of different things.     But one of the problems that I've had here -- and
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 324 of 589
                                                         UNOFFICIAL COPY    27




     we talk about constitutional process.    We also talk and the professor

     here talked about our internal processes and going on.    And one of the

     things that I've just been very disappointed in our committee for the

     last 6 months is our way we handle subpoenas and the way that we have

     went through contempt and how we have rushed through this process and

     how we've instead of -- you're familiar with subpoenas, correct?

           Mr. Eastman.   Yes.

           Mr. Collins.   And how they should operate.    Has a subpoena ever

     been -- and from a perception that you ever had, could a -- would a

     Black's Law Dictionary of a subpoena say that it is an opening to a

     dialogue?

           Mr. Eastman.   No.

           Mr. Collins.   Would it ever be said that a subpoena should be to

     enhance your standing in court?

           Mr. Eastman.   No.

           Mr. Collins.   Okay.   If that be true, then my question is, do you

     believe that it hurts us as an institution when we rush through these

     issues of contempt and subpoena?   And I would love for you to talk about

     that for a minute.

           Mr. Eastman.   Well, look, you know, I want to take up -- I agree

     with most of what Professor Gerhardt said.      The one point of

     disagreement I have is I don't think he gave enough credit to the notion

     that these fights over congressional subpoenas and congressional

     testimonies by the executive are ones that arise out of a deliberate

     design function of the Constitution, which is a separation and a
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 325 of 589
                                                         UNOFFICIAL COPY     28




     counterbalance of powers.

           Yes, the Congress has oversight authority, but there are limits

     to that authority, and those limits we typically classify generally

     as executive privilege.    And so most of the fights in our Nation's

     history over the issuance of subpoenas and the testimony of

     high-ranking executive officials deal with that counterbalancing

     authority that the executive has.     Congress cannot, in its oversight

     capacity, intrude on the executive functions, including the

     confidentiality of Presidential communications.      And I think that's

     well established as well.

           And the fight, then, is over whether these current round of

     subpoenas and demands for testimony are really designed to intrude on

     the executive in an unconstitutional way.      And I think that's where

     the conversation has to focus.

           Mr. Collins.   You talk about conversation and dialogue.        And

     this is one of the things that I've been in Congress, not my life, but

     the last 6-1/2 years, and I've noticed the battles that go between both

     Democrat and Republican administrations in the Hill.       This has been

     going on forever.

           Do you believe it's good -- and I've got several questions.       Do

     you believe it's good for a committee just to lead, with no conversation

     with an individual, to lead with a subpoena?

           Mr. Eastman.   I don't.   I think there's a lot of negotiation that

     has historically gone on on those issues.

           Mr. Collins.   And we went to the floor for contempt on very
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 326 of 589
                                                           UNOFFICIAL COPY      29




     limited terms, especially with the Attorney General in a shortened time

     here.

             The question that I would have here is -- if you look at this from

     a judge's perspective, when they say -- and we talk about -- and by

     the way, this committee seems to be unique in this, because other

     committees, such as the Intel Committee, actually negotiated and began

     to get stuff in the proper way of back and forth and back and forth.

     When we go to -- if we were to try and enforce one of these contempts

     that we have done with lack of foundation, lack of background, do you

     believe it hurts this committee and this institution as a whole?

             Mr. Eastman.   I think it would certainly undermine the claims in

     the court that the subpoenas or the efforts were made in good faith,

     and that would certainly undermine any -- any court's plan on giving

     enforcement effort to those things.

             Mr. Collins.   I appreciate it.   I know in my home county    of Hall

     County, my judges would look at me and say go back and do your job before

     you bring it to me.

             So with that, I do appreciate the chair's indulgence.        And with

     that, I'll yield back.

             Ms. Scanlon.   Okay.   Thank you.

             The chair recognizes Representative Lofgren for 5 minutes.

             Ms. Lofgren.   Thanks very much.

             I think this is an important hearing.      I noted the ranking

     member's comment that we should be taking up other subjects instead

     of this one.    And I can't help but recall that the Democrats, in terms
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 327 of 589
                                                        UNOFFICIAL COPY    30




     of election security, as a first order of business, introduced H.R.

     1 about election security and got no help from the minority party.   And

     my own bill, the SAFE Act, that we just passed 2 weeks ago to harden

     election systems got only one Republican vote.      So I think that's a

     bit disingenuous.

           Let me talk about the OLC opinion.   I've been interested in that

     for some time, and I'm wondering whether, Ms. Fredrickson or

     Mr. Gerhardt, you believe that the OLC opinion would cover

     activities -- criminal activities for any President that occurred

     prior to that President assuming office.

           For example, Spiro Agnew was -- left his position for bribery that

     was engaged in while he was in Maryland, before he was Vice President.

           What is your view on that?

           Ms. Fredrickson.   Well, I think -- just say two quick things, and

     then I think Professor Gerhardt probably has a more thorough answer.

           It's a -- one thing is that I think the Vice President is not

     covered.

           Ms. Lofgren.   No, I understand that.    I just meant that as an

     example.

           Ms. Fredrickson.   But I think that's just one of the weaknesses

     of the OLC opinion, is it does seem to indicate that -- insulate a

     President from judicial process in a way that I think is not consistent

     with the rule of law as understood by the Founders.

           Ms. Lofgren.   One of the questions I've had, if I can throw at

     you, in addition, Professor Gerhardt, is, is there any limit to this?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 328 of 589
                                                            UNOFFICIAL COPY    31




     Let's say some day in the future, President A is annoyed with the Vice

     President, pulls out a gun, shoots the Vice President in the head in

     the Oval Office.     That would be a Federal crime.    Would that President

     A in the future be immune from prosecution?

           Mr. Gerhardt.    I hope -- I hope not.    And I respectfully disagree

     with the OLC opinion.     Obviously, OLC does fantastic work.       They're

     not right about everything.      Everybody is subject to scrutiny.       And

     in this case, I think they got it wrong.

           I've long thought that the President is not special.        Everybody

     in government is subject to criminal process.         And should anybody in

     government commit a crime, they're not entitled to any immunity.          I

     think that's the Constitution we have.

           In fact, to go back to your earlier question about whether or not

     a President -- we can just -- let's keep it hypothetical -- commits

     a crime before he is elected and nobody knows about it.          If we find

     out about it later, it's -- it becomes almost absurd to imagine that

     the country has to somehow sit tight for 4 or 8 years until he leaves

     office before he is subject to a criminal trial.         If that crime has

     any relationship to his election, and it almost certainly does because

     it would have affected people's votes to know about it, then I think

     the Constitution gets turned on its head.

           Ms. Lofgren.     Let me ask you this.    In terms of the OLC opinion,

     obviously they're just looking at Federal prosecutions.          We have 50

     States.   If the President A shoots somebody who is not a Federal

     official, in a State, that would be a violation of State law.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 329 of 589
                                                           UNOFFICIAL COPY     32




     Would -- do you believe that the Constitution prohibits a State

     prosecution of a President for a State law violation?

             Mr. Gerhardt.    I don't believe it does, but I also should just

     point out, for the record, that this committee and this House of

     Representatives has confronted this issue already, to some extent, in

     the case of Thomas Porteous.

             Ms. Lofgren.    Right.

             Mr. Gerhardt.   Thomas Porteous was a Federal district judge who

     nobody knew --

             Ms. Lofgren.    We were on the committee during the impeachment,

     so --

             Mr. Gerhardt.    I won't go into details, if you don't want, but

     I think they're quite pertinent.        The point is he committed criminal

     misconduct before he entered his office as a Federal district judge.

     He didn't tell the Senate about it, and that turned out basically to

     be fraud against the Senate and was the basis for his impeachment.

             Ms. Lofgren.    Let me just ask a final question.    If the DOJ

     opinion is correct, it seems a logical extension is that the Federal

     prosecutors could not be expected to actually investigate a President.

             When you think back to the Nixon impeachment, Jaworski was -- you

     know, provided information to the Congress.         Certainly, Ken Starr

     provided us information.         I was on the committee at that time.

     Presumably, that would not be permitted if you could not prosecute a

     sitting President.

             Is that -- what do you think of that?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 330 of 589
                                                         UNOFFICIAL COPY    33




           Ms. Scanlon.    Time has expired, but you can answer.

           Mr. Gerhardt.    Well, I think if a prosecutor finds evidence of

     obstruction, for example, then that may be an appropriate time to

     consider the propriety and legitimacy of criminal process.

           I think that no one -- the very principle of no one being above

     the law means just what it says.   Nobody's above the law.   A President

     can't obstruct an impeachment, you know, a House committee looking into

     the possibility of whatever misconduct he has committed, because if

     he could do that, then he really is above the law.

           Ms. Lofgren.    Thank you.   My time has expired.

           Ms. Scanlon.    Thank you.

           The chair recognizes the gentleman from Florida for 5 minutes.

           Mr. Gaetz.     Thank you, Madam Chair.

           Mr. Eastman, you've commented on the potential harms that can

     come with a special counsel that's unbridled.     Is there anything you'd

     like to add to that?

           Mr. Eastman.    Well, I mean, you know, I want to pick up on

     something that Professor Gerhardt said, the notion that the President

     would be above the law.    One of the things that has troubled me about

     the OLC opinions, which I think are correct, is that potential criminal

     liability may not exist at all for a sitting President for conduct

     either -- criminal conduct either while in office or before, given the

     statute of limitations problems.

           Both OLC memos recommended to Congress that they could address

     that issue, and I would encourage you to do so.    That would ensure that
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 331 of 589
                                                        UNOFFICIAL COPY      34




     no President is above the law at the end of the day.   But it would also

     ensure -- and I think this is what the OLC memos are both based on,

     and they would apply whether the criminal conduct occurred while in

     office or before -- the unique responsibilities of the President in

     our system of government and the ability of a single prosecutor or a

     single grand jury to interfere with that.    And I think that's why the

     OLC memos are correct.

           But to remedy the one shortcoming from that, you could address

     the statute of limitations thing.    And I think Chairman Nadler in his

     opening statement mentioned that that was one of the things that might

     be worth considering.    And I would endorse that.

           I do think, though, that the reasoning of the OLC memos,

     implicitly in the first one and explicitly in the second, also extends,

     although for different -- not separation of powers reasons, but for

     federalism reasons, to State authorities being able to indict the

     President.   And I think they're right about that as well.       That door

     is closed as well for the same reasons that a Federal indictment against

     the President, while he is sitting, is closed.

           And I think that's right.     It's a balancing act.   But the

     balance, given the unique nature of the President's role and the unique

     nature of his election, the only one, save for the Vice President, who

     is elected nationally, those two things have contributed to this

     immunity that OLCs of both sides of the political aisle have recognized,

     like I said earlier, over a span of 50 years.

           That doesn't keep the President off the hook, but it does shift
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 332 of 589
                                                          UNOFFICIAL COPY    35




     the discussion to a politically accountable body where people can be

     held to account if they abuse the investigative process.

           Mr. Gaetz.     You made mention of the President's unique powers and

     how they interface with an analysis of proper versus improper conduct,

     and you also make reference to the dealing with Director Comey.        Is

     there anything you'd like to add on that front?

           Mr. Eastman.     Well, you know, something that Chairman Nadler said

     in his opening that I disagree with, and I think is important to get

     out here, one of the pieces of legislation that is being considered

     is to expose White House communications with the Department of Justice

     to identify whether the President is having any role in prosecutorial

     decisions.   I think that idea fundamentally misunderstands the nature

     of Article II of the Constitution, which says the executive power, all

     of it, is vested in the President of the United States.

           The Attorney General, in its prosecutorial functions at the

     Department of Justice, holds that power derivatively from the

     President.   The FBI, in its investigative power, holds that power

     derivatively from the President.      The notion that the President can't

     be the one to make the prosecutorial or the investigative decisions

     is to completely undermine that core aspect of Article II.       And so I

     think that idea is just simply misguided.

           Now, if the President decided that Director Comey -- and I outline

     in my testimony why I think both sides of the political aisle in Congress

     were upset enough with Mr. Comey to have warranted removing him long

     before the President did, but the President had that authority himself.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 333 of 589
                                                         UNOFFICIAL COPY    36




     And, you know, I don't think that -- exercising an authority that he

     constitutionally has rises to the level of obstruction of justice.

           Mr. Gaetz.     Thank you, Madam Chair.   I yield back.

           Ms. Scanlon.    The chair recognizes the gentlewoman from Texas for

     5 minutes.

           Ms. Jackson Lee.    I thank the chair very much.

           I'm going to read partly a statement by the former -- by former

     Federal prosecutors.     And I would also like to add, having been here

     in 1998 and also for a number of impeachment proceedings regarding

     Federal judges, when Mr. Starr handed our friends on the other side

     of the aisle the Starr report, they immediately began impeachment

     proceedings.   That was the historical record that was created.       I

     don't know if they were concerned about any factual basis other than

     the Starr report.

           In this instance, we are meticulously listening to scholars and

     interviewing individuals by way of subpoena and building -- the

     building blocks of the constitutional process and as well the building

     blocks of the understanding of the American people.

           Each of us believes that the conduct of President Trump described

     in Special Counsel Robert Mueller's report would, in the case of any

     other person not covered by the Office of Legal Counsel policy against

     indicting a sitting President, result in multiple felony charges for

     obstruction of justice.    They recount the President's efforts to fire

     Mueller and to falsify evidence about that report, about that effort,

     the President's efforts to limit the scope of Mueller's investigation
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 334 of 589
                                                        UNOFFICIAL COPY    37




     to exclude his conduct, and the President's effort to prevent witnesses

     from cooperating with investigators probing him and his campaign.

           Professor Fredrickson, do you find agreement with 1,025

     prosecutors, the possibility of such?

           Ms. Fredrickson.    Well, I have to say I've never been a

     prosecutor, but I think it's a very impressive list of some of our

     Nation's most illustrative prosecutors who have engaged in lengthy

     careers.   And I think -- I take what they say very seriously.   I think

     it is very important for this committee to go further and examine the

     allegations that were laid out in the Mueller report.

           Ms. Jackson Lee.    Thank you.

           And I ask the chairwoman to ask unanimous consent to place the

     statement by former Federal prosecutors, part of what I just read, 1,025

     indicate that the President would be subject to felony charges if he

     was not the President of the United States.

           Let me also make mention --

           Ms. Scanlon.   Without objection.

           [The information follows:]



     ******** COMMITTEE INSERT ********
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 335 of 589
                                                         UNOFFICIAL COPY    38




           Ms. Jackson Lee.    Thank you very much -- of H. Res. 396,

     Resolution of Investigation, Professor Gerhardt -- and welcome to all

     of you, by the way, thank you so very much for your presence.         It

     recounts -- it's under our rules 6 and 7 of House practices -- it is

     an instruction for the Judiciary Committee to investigate.       But

     included in the resolution, it indicates various elements of

     investigation, violation of the Foreign Emoluments Clause of the United

     States Constitution, violation of the Domestic Emoluments Clause of

     the United States Constitution, obstruction of justice, abuse of power,

     misfeasance in public office, malfeasance in public office, failure

     to protect the confidentiality of national secrets from enemies,

     foreign and domestic -- just a litany similar almost to one -- Articles

     of Impeachment.

           But let me ask you this.   In your written testimony, you note that

     the theme that clearly emerges from early discussions of the scope of

     impeachable offenses are that they are not neatly delineated but depend

     on context and gravity, of which the responsibility of this is housed

     in the Judiciary Committee, and not all crimes are impeachable and not

     all impeachable offenses are crimes.

           But I would ask you, is impeachment limited to criminal acts?

           Mr. Gerhardt.   Not at all, Congresswoman.     In fact, it's

     important to understand that one of the most -- that a significant theme

     in the Constitutional Convention was that when the delegates thought

     of possible impeachable offenses, they were trying to figure out the
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 336 of 589
                                                         UNOFFICIAL COPY    39




     scope of them.    They never listed something that wasn't actually a

     crime; they listed things that were not crimes.      And, in fact, many

     impeachments have been based on things that are not crimes.

           Ms. Jackson Lee.   I'm going to go on to another -- can a President

     be impeached for conduct related to improper exercise of his Article

     II powers, such as removing a subordinate Federal officer?       And let

     me add, would all communications between the President and, say, the

     Department of Justice always be protected, always be not subject to

     review or suggesting that they were inappropriate?

           Mr. Gerhardt.   I think it's an overreach to suggest the President

     somehow can insulate all his communications with anybody from

     congressional inquiry.    That essentially makes the Presidency

     unaccountable.

           Ms. Jackson Lee.    And so can he be impeached for the improper

     exercise of Article II?

           Mr. Gerhardt.   Absolutely.

           Ms. Jackson Lee.    And can the President be impeached at least

     partly on his conduct or her conduct before assuming office?

           Mr. Gerhardt.   I believe if -- I've suggested both through my

     statement and other writings that I think a Presidency could be subject

     to impeachment for that.

           Ms. Jackson Lee.   And, clearly, the Mueller report, in Volume I,

     has talked about a number of incidences dealing with the Russian

     intrusion into our elections that seemingly this administration and

     the Office of the President was involved in.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 337 of 589
                                                         UNOFFICIAL COPY   40




           Mr. Gerhardt.    At the very least, this committee is entitled to

     look into things.     So you have got the Mueller report.   The Mueller

     report obviously contains a lot of different things, such as possible

     acts of obstruction of justice.    It's quite reasonable and legitimate

     for a committee -- for this particular committee to look at that and

     to ask whether or not more investigation is needed.

           There is nothing in the Constitution that precludes the

     committee.   In fact, there's a lot in the Constitution that supports

     this committee looking at that material and deciding whether or not

     it does provide evidence of misconduct or whether or not it needs more

     evidence.

           Ms. Jackson Lee.    I thank the chairwoman.    I yield back.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 338 of 589
                                                         UNOFFICIAL COPY    41




     RPTR WARREN

     EDTR ZAMORA

     [10:16 a.m.]

           Ms. Scanlon.   Okay.   Thank you.

           The chair recognizes the gentleman from California.

           Mr. McClintock.    I thank you, Madam Chairman.

           Dr. Eastman, the more that comes out on the Mueller report, the

     more I become concerned that it appears to me that they couldn't make

     a legal case against the President.       So they decided instead to try

     to make a political case, and they did so by seriously misrepresenting

     the evidence that they had.     Give you a few examples.

           The John Dowd conversation, the President's lawyer, calls

     Robert Kelner, Michael Flynn's lawyer.     The Mueller report quotes only

     a small portion of the conversation that leaves the impression that

     Dowd's trying to influence testimony.      It deliberately omitted a very

     large part of the conversation where Dowd made it absolutely crystal

     clear that it was not what he was suggesting.

           Another example.   Konstantin Kilimnik is repeatedly referenced

     as a Russian Government operative in his interactions with

     Paul Manafort.    What Mueller knew but failed to mention in his report

     was that Kilimnik was, in fact, a U.S. intelligence asset.

           There was an article just published in The Federalist.     It notes

     the recent developments in the Concord case that involves the Internet

     Research Agency, the internet troll farm at the center of the Russian
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 339 of 589
                                                        UNOFFICIAL COPY    42




     Government interference narrative.     The judge in that case asked

     prosecutors to address also the specific tie to the Russian Government,

     and the DOJ responded the report doesn't say that.     It was that next

     day that Mueller held his press conference where he walked back the

     linkage that he had made between the Russian Government and the internet

     troll farms.

           So I have to tell you, having reviewed some of the material behind

     the report, I'm concerned this report seriously misrepresents the

     supporting evidence that it's supposed to be based upon.     So I'd like

     to hear your opinion of the nature of the report itself and what does

     it say of the integrity of the report if exculpatory evidence was

     deliberately omitted from that report.

           Mr. Eastman.   Congressman McClintock, we've seen a number of

     stories about the political biases of the members of Mr. Mueller's team

     that have, you know, occupied our Nation's attention for some time now,

     and I think one of the allegations that the President attempted to

     obstruct judges was his alleged direction to White House Counsel Don

     McGahn to notify Deputy Attorney General Rod Rosenstein to fire Mueller

     because of his alleged conflict of interest.      And I think this is

     critical and I think it may well full explain why we don't have in that

     report some of the triggering events that led to the report that any

     competent investigation would have explored.

           And Department of Justice guidelines specifically say that people

     ought not to be leading an investigation when they have

     personal -- close, personal relationships with targets or key
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 340 of 589
                                                        UNOFFICIAL COPY    43




     witnesses of the investigation or with an organization of the

     investigation, and Mr. Mueller had both.    He had very close, personal

     relationships with FBI Director Comey who, of course, whose own leak

     of information to The New York Times is what triggered the appointment

     of Mr. Mueller in the first place and who was a key witness in one of

     the allegations against the President about, you know, can you see your

     way to letting the case drop against Mr. Flynn?     He suffered enough.

     He had a close relationship with Mr. Rosenstein who was a signer on

     one of the FISA warrants that triggered the whole Russia collusion story

     in the first place.

           Those things alone ought to have forced Mr. Mueller to recuse

     himself because they are conflicts of interest that would have not led

     to his appointment under Department of Justice guidelines in the first

     place.   For the President as the top national executive to raise the

     question about those conflicts is not obstruction of justice; it's

     doing his job.   If he had said, because of that conflict, we're going

     to shut down the whole investigation because I don't like it going after

     me, then you might have had obstruction of justice, but that's not what

     we have here.

           And the perpetuation of this myth is rising to the level of farce,

     and it is distracting, not only the President and the country

     domestically, but on the world stage.   In fact, we are perilously close

     to the ongoing proceedings here rising to this very same level that

     is why the Department of Justice has over a half a century twice

     concluded the President ought not to be indicted while he's in office.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 341 of 589
                                                         UNOFFICIAL COPY     44




     They recognize that the impeachment proceeding is a necessary evil that

     would suffer those consequences but on things that are much more grave

     than we have at issue here.

           Mr. McClintock.    Is it fair to say that this report was corrupted

     both by personal relationships and by political biases?

           Mr. Eastman.    When you see the things that are omitted from it,

     that's the conclusion that one has to go.

           Mr. McClintock.    And this is, so far, just the tip of the iceberg.

     They're dribbling out all the time and of grave concern.

           Mr. Eastman.    And I think when Mr. Horowitz' full IG report comes

     out on the origins of this thing, I think we're going to be shocked

     to learn how much more there is.

           Mr. McClintock.    Thank you.

           Ms. Scanlon.    The chair recognizes the gentleman from Tennessee

     for 5 minutes.

           Mr. Cohen.     Thank you, Madam Chair.

           Firstly, I'd just like to comment the question about exculpatory

     evidence being put in and questioning Mr. Mueller's compliance.

     Mr. Mueller made clear that he did not suggest the President should

     be indicted or was indicted because of the OLC's opinion that he

     couldn't be indicted.     That's pretty much dealing -- taking

     exculpatory evidence when you put that in.      We're not indicting him

     because we can't do it, not because we didn't find evidence of criminal

     activity; and if we did, we would have said so.       So that's firstly.

           And, secondly, the question about his closeness to Mr. Rosenstein
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 342 of 589
                                                        UNOFFICIAL COPY   45




     and Mr. Comey.    He was also close to Mr. Barr.    So maybe Mr. Barr

     shouldn't have taken the job.

           Although existing regulations governing the appointment and

     removal of a special counsel already provides some limitations on the

     removal of the Attorney General, those can be rescinded or modified

     because they're the Attorney General's regulations.     They can modify

     those protections against unwarranted removal.

           The chair has introduced a bill, H.R. 197, that's called the

     Special Counsel Independence and Integrity Act, which would codify

     those protections and would permit the special counsel who believes

     his or her removal was unlawful to contest that removal in court.

           Ms. Fredrickson, what are the benefits of enacting the current

     protections that the Department has for unwarranted removal of a

     special counsel and make them statutory law?

           Ms. Fredrickson.    Thank you so much for the question.    So, I

     mean, I think there are a number of benefits, and one is it's clear

     that the Attorney General could repeal the existing regulations, and

     there was quite a bit of worry that that might happen.      I know -- I

     believe Senator Graham on the Senate side has introduced a partner to

     this legislation for the very same reasons, that the regulations lay

     out some important protections for the independence of the special

     counsel but they're not enough because they're not actually insulated

     from action by an Attorney General who might himself want to see, or

     herself, want to see an investigation curtailed.     So I think it's an

     important piece of legislation to consider.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 343 of 589
                                                         UNOFFICIAL COPY     46




           I did also just want to go back to the prior question regarding

     the factual disputes and the accusation that Special Counsel Mueller

     was biased and omitted important information.     You know, I don't want

     to speak to that, but I do want to say it seems to me that that's actually

     an extremely strong reason, if people believe that, to want to get as

     much of this information into the public hands as possible but certainly

     into for this committee to review.

           Mr. Cohen.   I'm sure we'll do that.

           How would providing a special counsel a private right of action

     to contest his or her unlawful removal deter some of the conduct

     described in the Mueller report?

           Ms. Fredrickson.   Well, I mean, I think that, you know, to have

     some kind of a legal recourse to ensure that a special counsel isn't

     removed for less than good cause, I think, is an important mechanism

     to protect that authority and to protect the integrity of an

     investigation that might be necessary.

           Mr. Cohen.   And then maybe some of the instances that were cited

     in the report that might amount to obstruction of justice wouldn't have

     occurred because they would have known that they could -- Mr. Mueller

     could have gone to court to contest those in an open hearing.

           Ms. Fredrickson.   Absolutely.    And I think Mr. Mueller laid out

     numerous examples of where he was thwarted along the way and was

     threatened that if he had had some additional legal recourse --

           Mr. Cohen.   And let me ask.     We're going to run out of time.

     You've read the Mueller report, have you not?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 344 of 589
                                                          UNOFFICIAL COPY    47




           Ms. Fredrickson.    Yes.

           Mr. Cohen.   All right.     How many instances of obstruction of

     justice do you believe were shown where all three elements of

     obstruction of justice were met?

           Ms. Fredrickson.    Well, I think the report itself describes it

     in extremely good detail, but there are certainly several examples

     dealing with the efforts to get the White House Counsel to fire

     Mr. Mueller.

           Mr. Cohen.   That's one.    And then telling Mr. McGahn to lie about

     it?

           Ms. Fredrickson.   Telling him to lie about it and to tell him to

     create a fake paper trail.       I think all of those are --

           Mr. Cohen.   What are some others?

           Ms. Fredrickson.   The effort -- the removal of the FBI Director.

     There are --

           Mr. Cohen.   Asking Mr. Sessions to unrecuse himself?

           Ms. Fredrickson.   Exactly.     Or asking Corey Lewandowski to go to

     the Attorney General to tell him to resign, holding the resignation

     letter for future use.

           Mr. Cohen.   So you don't have a specific number.   That's at least

     four or five.   Do you think there are seven or eight or four or five

     or 10, or how many do you think there are?

           Ms. Fredrickson.   Well, you know, I think that is something for

     this committee to consider is --

           Mr. Cohen.   Thank you.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 345 of 589
                                                        UNOFFICIAL COPY      48




           Professor Gerhardt, do you have an opinion on how many there are?

           Mr. Gerhardt.    I'm sorry.   I missed part of the --

           Mr. Cohen.   How many cases of obstruction of justice were in the

     Mueller report that you think all elements were met?

           Mr. Gerhardt.    While I've read it, I can't say off the top of my

     head how many instances there are, but I do think it's important to

     recognize that there is certainly evidence of possible obstruction in

     there.   There's no question about that.

           The report doesn't exonerate the President.      Instead, it

     actually suggests at several moments that one of the processes that's

     important to consider, given the limitations the prosecutor felt that

     were imposed on him, was for Congress or this committee to look into

     possible evidence of misconduct.      That's perfectly within the power

     and legitimacy of this committee.

           Mr. Cohen.     Thank you.

           And I yield back the time I do not have.

           Ms. Scanlon.    Thank you.

           The chair recognizes the gentleman from Texas for 5 minutes.

           Mr. Gohmert.    Thank you.    I appreciate y'all being here.

           Dr. Eastman, in looking at page 2 -- well, it's page 2 because

     you had a cover sheet, but talks about you're not -- you

     implied -- you're talking about the title of this hearing, that the

     Mueller report identified Presidential misconduct that would trigger

     whatever constitutional process might have been available.       As a

     factual matter, I could not disagree more.      I don't find anything
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 346 of 589
                                                        UNOFFICIAL COPY     49




     remotely rising to the level that would trigger the one constitutional

     path designed to address Presidential misconduct, namely impeachment.

           But I want to take you back to the prior administration, something

     that was called Fast and Furious.    We know crimes were committed.   We

     had people within our Justice Department who forced people to sell guns

     that we knew the sales constituted a crime because we knew they were

     going to end up in criminal hands, and they were required to do it and

     we know at least one Federal agent was killed as a result.       Somebody

     somewhere in the Justice Department had to say, we're not going

     to -- we're not going to prosecute that.      We're not going to

     investigate it.    We know what happened.   And, of course, some of us

     here that reviewed e-mails that were disclosed, made public thanks to

     Judicial Watch, there were crimes being committed and nobody

     prosecuted.

           During the Clinton administration, my U.S. Attorney friends back

     in Texas were telling me they'd been given -- and I couldn't tell you,

     some of them -- I couldn't tell you whether they vote Democrat or

     Republican, but I know they cared about justice.    But they were saying

     they'd been directed, let's back off of the pursuit of drug crimes.

     Let's start pursuing white-collar crime.      They got that directive.

           Somebody within the Department of Justice who knew there were

     crimes, drug crimes being committed with regard to Fast and Furious,

     knew crimes were committed and at least one Federal agent died, had

     directed, we're not going to pursue those.      Just leave them alone.

     This is where we want to concentrate, because obviously, no Department
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 347 of 589
                                                         UNOFFICIAL COPY    50




     of Justice can pursue every single crime.

            In your opinion, just knowing what we know from the public

     information, would you say Eric Holder or President Obama, his boss,

     obstructed justice?

            Mr. Eastman.   Congressman, I think there's an important

     distinction to be made here --

            Mr. Gohmert.   Exactly.

            Mr. Eastman.   -- between prosecutorial discretion and shielding

     high-ranking officials.    I've outlined in my testimony several other

     examples --

            Mr. Gohmert.   But the drug -- shifting from drug prosecution to

     white-collar crime, that's prosecutorial discretion.

            Mr. Eastman.   That's right.   But preventing an investigation in

     order to shield the person that committed the crime because he was a

     high-ranking official or to alter the FBI investigative report on the

     advent of the email personal server and Hillary Clinton's conduct, to

     remove the language of one of the elements of the crime, I think that

     rises to obstruction of justice rather than prosecutorial discretion.

            Mr. Gohmert.   So you're talking about when James Comey

     eliminated the mental state necessary --

            Mr. Eastman.   The -- he said mental state was an element; it was

     not.   The FBI original draft of the report called it gross negligence,

     which is an element of the crime.     He changed that language in order

     to avoid the element of the crime.      That's not prosecutorial

     discretion.   I think those things do rise and have an intent to obstruct
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 348 of 589
                                                         UNOFFICIAL COPY      51




     or interfere with the investigation.

            Mr. Gohmert.   Well, that brings up another issue.     You know,

     Mueller was required to -- or we know -- I'm not supposed to really

     get into the scopes memos I've reviewed, but -- well, at least some

     of them.    But we know publicly he was allowed to pursue things

     that -- crimes that came to his attention during the investigation.

            Hillary Clinton's emails, private server, disclosure of

     classified information, those surely came to his attention.      He would

     have been authorized, just from what you know publicly, to pursue and

     investigate Hillary Clinton, would he not?

            Mr. Eastman.   Well, he would.   And even more directly, the use

     of campaign funds funneled through a law firm illegally, not reported

     to the Federal Election Commission, to pay for the Steele dossier, which

     we now know had as his sources high Russian-level officials that

     triggered the entire narrative, that certainly was within his

     jurisdiction, and that's not investigated at all.

            Mr. Gohmert.   Yes.   Well, I appreciate the effort that you took.

            I know all three of you got paid well for being here today.

            Mr. Eastman.   I missed that.

            Mr. Gohmert.   And for those that don't know that, didn't get paid

     at all.    But thank you all for the time you took to prepare.        Thank

     you.

            Ms. Scanlon.   The chair recognizes Mr. Johnson from Georgia --

            Mr. Johnson of Georgia.    I thank the chairwoman.

            Ms. Scanlon.   -- for 5 minutes.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 349 of 589
                                                          UNOFFICIAL COPY    52




           Mr. Johnson of Georgia.   And I've heard more and more Republicans

     starting to pronounce Director Mueller's name as Mueller.        I've been

     hearing that over the past few weeks.   Is that some kind of Republican

     attempt to somehow besmirch Director Mueller?        Dr. Eastman?

           Mr. Eastman.    No.   Maybe it's bit of my German heritage.      My

     mother's maiden name was Stein, and the Mueller is the German

     pronunciation.

           Mr. Johnson of Georgia.     It's Mueller, and I've heard so many

     people saying Mueller on the other side.     It just seems like there's

     something that -- there's some kind of secret memo flowing out there.

           But, listen, you are a -- an officer.       You are the chairman of

     The Federalist Society's Federalism & Separation of Powers Practice

     Group, are you not?

           Mr. Eastman.    I am, Congressman.

           Mr. Johnson of Georgia.    And so there's no doubt that you are a

     Republican or perhaps a Libertarian, but I suspect more Republican.

           Mr. Eastman.    The Federalist Society is a nonpartisan

     organization.

           Mr. Johnson of Georgia.    And it raises about $20 million a year

     for its various purposes, correct?

           Mr. Eastman.    I've not looked into the budget of the Federal

     Society.   I'm a chairman of one of its practice groups.

           Mr. Johnson of Georgia.     I understand.

           Mr. Eastman.    And I should say that I'm not here speaking on

     behalf of The Federalist Society.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 350 of 589
                                                         UNOFFICIAL COPY    53




            Mr. Johnson of Georgia.   Certainly.    Certainly.

            And you're familiar with Director Mueller and his reputation.

     You know that he is a former Marine officer, that he has practiced law

     both in government, outside of government, former U.S. attorney,

     United States Assistant Attorney General for the Criminal Division,

     a homicide prosecutor in Washington, D.C.     He's been the Acting United

     States Deputy Attorney General and he's been appointed to

     Senate-confirmed positions by Presidents George Herbert Walker Bush,

     Bill Clinton, George W. Bush, and Barack Obama.     And he's a Republican

     too.

            You're familiar with that, right?

            Mr. Eastman.   I know he's got a long resume.    I didn't know he

     was a Republican.

            Mr. Johnson of Georgia.   You didn't know he was a registered

     Republican?

            Mr. Eastman.   It doesn't matter on my criticism of the report.

            Mr. Johnson of Georgia.   Well, I mean, a man of that kind of

     distinction, you do -- you may disagree with some of the conclusions

     that he reached, but you have no -- you have no problem with his

     truthfulness and veracity, do you?

            Mr. Eastman.   Congressman, I have a real problem with his

     flipping the burden of proof in Part II of the volume.

            Mr. Johnson of Georgia.   That's not my question.    My question,

     you believe him to be a man of good character?

            Mr. Eastman.   I don't know his character.    I've never met the
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 351 of 589
                                                           UNOFFICIAL COPY    54




     man.   I will say this --

            Mr. Johnson of Georgia.     Let me ask --

            Mr. Eastman.   -- he staffed his office with people --

            Mr. Johnson of Georgia.     Let me ask this.

            Mr. Eastman.   -- who had an obvious political bias, and that's

     troubling to me.

            Mr. Johnson of Georgia.     Let me ask you this.    You're at a

     congressional hearing, the title of the hearing being about the various

     constitutional processes for addressing Presidential misconduct.

            Now, certainly this hearing that we're having today, you don't

     think we're overstepping our bounds by having this hearing, do you?

            Mr. Eastman.   I do.   I have never said that Congress doesn't have

     oversight authority.

            Mr. Johnson of Georgia.     But, I mean --

            Mr. Eastman.   But it can be abused, and I think --

            Mr. Johnson of Georgia.    For this hearing, you think that we're

     overstepping?

            Mr. Eastman.   I do.   This matter has become a farce.

            Mr. Johnson of Georgia.     Well, question --

            Mr. Eastman.   It has become a farce.

            Mr. Johnson of Georgia.     Question asked and answered.     Okay.

     Thank you.

            Let me ask Professor Gerhardt.    Sir, in your written testimony,

     you note that the theme that clearly emerges from early discussions

     of the scope of impeachable offenses are that they are not neatly
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 352 of 589
                                                         UNOFFICIAL COPY    55




     delineated but depend on context and gravity, and that you say also

     that not all crimes are impeachable and not all impeachable offenses

     are crimes.

           I want to ask you this question:    Is impeachment limited only to

     criminal acts?

           Mr. Gerhardt.    Not at all.    If you'll allow me, I just want to

     make sort of two points to clarify a couple of things.      The first is

     I've not been paid at all.      I've got three kids, one in college.   It

     would be great, you know, but --

           Mr. Johnson of Georgia.    You're not being paid either to be here,

     right?

           Mr. Gerhardt.    I'm not being paid to come here.    I'm not being

     paid to be here.     It's an honor.

           The second point I just want to make is that kind of follows a

     little bit from what you've just suggested is a concern I have, and

     that is if the President -- and I think that concern has been sort of

     overshadowed by the efforts to deflect the attention away from the

     purpose of this hearing.

           But if the President of the United States can remove the special

     prosecutor, not comply with lawful subpoenas, and is immune to criminal

     prosecution while he's in office, that's the definition of being above

     the law.

           Mr. Johnson of Georgia.      Thank you.

           And I yield back.

           Ms. Scanlon.    And the chair recognizes the gentleman from
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 353 of 589
                                                          UNOFFICIAL COPY    56




     Virginia for 5 minutes.

             Mr. Cline.   Thank you, Madam Chair.

             And I want to thank our witnesses for taking the time out of their

     schedules, without pay, to be here today to participate in this

     exercise.    I want to also apologize to them because this is little more

     than an attempt, a blatant attempt to keep on life support this ongoing

     impeachment by any other name.     And as you can see from the audience,

     which is half full and the committee which is half full, I'm -- there

     are other things going on on the Hill today that are of importance as

     well.    There's a hearing about the border that is down the hall.      I

     think that is a critical issue about the humanitarian crisis going on

     at the border.    I would like to see this committee use its jurisdiction

     to look into the humanitarian crisis that's going on at the border.

             I see the TV cameras here, and I want to apologize to people at

     home who've tuned in and think they're looking at a repeat of a past

     hearing because, no, it's not a repeat.      It's just the same pundits,

     journalists, and academics here opining about Volume I or Volume II

     of the Mueller report, not moving the ball forward at all, just really

     spinning the wheels of this committee, using up time and using up

     resources to come to no conclusion, other than the fact that the

     Democrats want to impeach this President but they don't have really

     enough to go on in the Mueller report.    And there are other issues that

     are of primary importance facing this country that are being addressed

     by other committees around this Congress.

             And as a member of this committee, I worked hard to get on this
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 354 of 589
                                                        UNOFFICIAL COPY     57




     committee.   It is very disappointing to me that we continue just to

     spin the wheels of this committee.

           So, Professor Eastman, I will ask you, as a former prosecutor,

     I was very confused by Volume II and the Mueller report, 400 pages of

     no charges, no recommendations for charges.      Robert Mueller

     determined he could not exonerate President Trump of the allegations

     that he obstructed justice.

           I've never seen this as a prosecutor.     Have you ever seen a

     prosecutor use that line of logic?

           Mr. Eastman.   No, I haven't.    And that's my fundamental

     disagreement with Part II.    It reassigns the burden of proof to the

     object of the investigation having to prove his innocence, rather than

     the prosecutor having to demonstrate guilt beyond a reasonable doubt.

     And that violates one of our most fundamental precepts of fairness and

     justice in the criminal justice system, the presumption of innocence.

           For him to have said that the President couldn't convince me he

     didn't do any of this, when his job was to determine whether he had

     enough information to bring an indictment or to present to this body

     things that would lead to either an impeachment or a post

     President-in-office indictment, that's what his job was.     And I think

     that is the greatest flaw in Volume II of the Mueller report.

           Mr. Cline.   So in our systems, prosecutors either indict or not

     indict, and leave it at that.

           So Mueller here is putting the burden on the President to prove

     his innocence instead of the burden being on Mueller to prove his guilt.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 355 of 589
                                                          UNOFFICIAL COPY     58




           Professor Eastman, can a President obstruct justice by simply

     exercising his Article II powers?

           Mr. Eastman.    That's a close question.   The reason it's close and

     the reason I'm hesitating and not giving you an unqualified no is if

     the President exercised his powers with a deliberate intent to

     prevent -- but we have no evidence of his intent here at all.          What

     we do have is documented in the report itself, things like, can you

     clear the way to let Flynn go because he suffered enough.        That's

     perfectly within the President's authority, and there's no even hint

     of bad intent there.     Can you get rid of Mueller because of his

     conflicts of interest?     No bad intent; that's clearly within the

     President's authority.

           Mr. Cline.     When Bill Clinton tried to alter witness testimony

     before a grand jury, that --

           Mr. Eastman.     That had the necessary intent and was rightly

     troubling.   Deliberately changing an FBI report to remove an element

     of a crime of trafficking into classified information in order to shield

     the Presidential candidate I prefer, that's an obstruction of justice

     with the requisite intent.

           Mr. Cline.     Section 4 of Article II says the President, Vice

     President, and all civil officers of the United States shall be removed

     from office on impeachment for and conviction of treason, bribery, or

     other high crimes and misdemeanors.

           Do you see anything in Volume II that rises to that level?

           Mr. Eastman.    I do not, because I don't see anything in there that
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 356 of 589
                                                          UNOFFICIAL COPY    59




     demonstrates a requisite intent that would otherwise alter the

     President's perfect authority to control the executive branch.

           Mr. Cline.     Thank you.

           I yield back.

           Ms. Scanlon.    The chair recognizes the gentleman from Florida for

     5 minutes.

           Mr. Deutch.     Thank you, Madam Chairman.

           Thanks to all the witnesses for being here.

           Mr. Gerhardt, your testimony describes several categories of

     formal remedies for Presidential misconduct:      congressional oversight

     activities, impeachment, censure, election, civil suits, criminal

     trials.

           Was Special Counsel Mueller able to pursue any of these remedies

     for potential misconduct by President Trump?

           Mr. Gerhardt.     No, he was not.   He was not in the sense of being

     able to do anything more than issue his report.

           Mr. Deutch.     His investigation, just to be clear, was a criminal

     investigation, right?

           Mr. Gerhardt.     Right.    It certainly was, yes.

           Mr. Deutch.     And if he found criminal wrongdoing by the

     President, could he pursue a trial?

           Mr. Gerhardt.    He could, or he might have thought he might be able

     to, but he was also -- he also plainly felt, as he said, that he was

     restricted by Department of Justice policy on this.

           Mr. Deutch.     Well, he said he was restricted by the OLC policy,
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 357 of 589
                                                            UNOFFICIAL COPY    60




     didn't he?

           Mr. Gerhardt.     Right.    That's what I'm saying, yeah.

           Mr. Deutch.     Right.    So Presidential misconduct uncovered by

     Mueller didn't come with an inherent remedy, did it?

           Mr. Gerhardt.     No, it did not come with an inherent remedy.

           Mr. Deutch.     So the Mueller report itself, the Mueller report

     itself was never going to hold the President of the United States

     accountable?

           Mr. Gerhardt.    That is absolutely true.       And, in fact, a couple

     of times, a couple of key times when discussing obstruction of justice,

     he mentions Congress.

           Mr. Deutch.   Right.      So if -- exactly.   So, Mr. Gerhardt, if the

     special counsel cannot hold the President accountable, who can?

           Mr. Gerhardt.     The answer is nobody.

           Mr. Deutch.     Nobody can hold the President accountable?

           Mr. Gerhardt.    Well, that is to say if the President -- I may have

     misunderstood.

           Mr. Deutch.     Mr. Gerhardt, Congress can hold the President

     accountable, can't it?

           Mr. Gerhardt.     Of course.    And I just --

           Mr. Deutch.     Right.     I just wanted to clarify that.

           Mr. Gerhardt.     Yeah.

           Mr. Deutch.     Ms. Fredrickson, in your testimony, you note that

     special counsel couldn't exonerate President Trump, but he also

     couldn't proceed with a criminal remedy because he accepted the OLC
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 358 of 589
                                                        UNOFFICIAL COPY    61




     policy that a sitting President cannot be indicted.

           Without those options, what did Mr. Mueller do in his report?

           Ms. Fredrickson.    Well, I think he did the appropriate thing,

     which was to refer to Congress to pursue its constitutional processes,

     which is, in fact, what this committee is doing now.

           Mr. Deutch.   Right.   So you -- he conducted the investigation.

     He preserved evidence.    He provided analysis of that.    And then, as

     you quote from the report and as you've just said now, the separation

     of powers doctrine authorizes Congress to protect official proceedings

     including, those of courts and grand juries, from corrupt, obstructive

     acts, regardless of their source.     Further, Special Counsel Mueller

     closes Volume II by stating, and I quote, the protection of the criminal

     justice system from corrupt acts by any person, including the

     President, accords with the fundamental principle of our government

     that no person in this country is so high that he is above the law.

           Ms. Fredrickson, do you read these sections of the report as a

     referral to Congress to pick up where Mr. Mueller left off?

           Ms. Fredrickson.   Well, I certainly read it as a -- as saying to

     Congress that there is important -- this was -- these allegations are

     incredibly disturbing, indicate actions by the President and his

     associates that are very destructive to rule of law and that Congress

     needs to examine.    I think it has a congressional duty to --

           Mr. Deutch.   Thank you very much.

           Mr. Gerhardt, on May 30, President Trump said he can't be

     impeached because there was no crime.     It appeared he was suggesting
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 359 of 589
                                                            UNOFFICIAL COPY    62




     that he would need to be found guilty in a criminal trial in order to

     be impeached.

             Is that how impeachment works?       Is that what impeachment

     requires?

             Mr. Gerhardt.    Impeachment --

             Mr. Deutch.     Yes or no.

             Mr. Gerhardt.    Impeachment does not require what the President

     said.

             Mr. Deutch.   Right.     And you described, in fact, how the Framers

     thought of high crimes as violations of public trust and violations

     of a duty to our society.        Some have argued the President can't commit

     the crime of obstruction of justice when he's exercising his Article II

     powers.    We've heard that here today.

             Regardless of the merits of that argument in a criminal trial,

     isn't the corrupt use of power exactly the sort of abuse that the Framers

     and historical Presidents show qualified as a high crime?

             Mr. Gerhardt.    Absolutely.     That's why we have it.

             Mr. Deutch.     Right.    So let me finish with this.

             Professor Gerhardt, we heard that impeachment proceedings have

     begun without any formal vote for impeachment.         Who has the power to

     set the proceedings for this body, for Congress to implement a

     constitutional power such as impeachment?

             Mr. Gerhardt.    Congress.

             Mr. Deutch.     Right.    And do the House rules require a formal

     authorization of an impeachment inquiry?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 360 of 589
                                                         UNOFFICIAL COPY     63




           Mr. Gerhardt.    Absolutely not.   It doesn't say that in any place.

           Mr. Deutch.     Professor Gerhardt, does the United States

     Constitution require a formal authorization of an impeachment inquiry?

           Mr. Gerhardt.    Absolutely not.   The words "impeachment inquiry"

     are not in the Constitution.

           Mr. Deutch.     Thank you.

           I yield back.

           Ms. Scanlon.    Thank you.

           The chair recognizes the gentleman from Louisiana for 5 minutes.

           Mr. Johnson of Louisiana.     Thank you, Madam Chair.

           Thank you to the witnesses for being here.

           Mr. Gerhardt, over here on your right.     Yeah, sorry.    We've got

     a big committee.

           You said in a recent interview with The New Yorker magazine that,

     quote, if the President has misled people, unquote, then it could be

     the basis for impeachment.

           President Obama made a statement that became rather famous

     regarding ObamaCare, and he said, quote, if you like your healthcare

     plan, you can keep it, unquote.    It was famously called the lie of the

     year by PolitiFact.

           So I don't mean this to be flippant.   I want to ask you a question

     about your intellectual consistency.     Is that an impeachable offense?

           Mr. Gerhardt.    I would not say so, and it's partly because I think

     the President made a mistake.      Acting in good faith is pertinent to

     any impeachment inquiry.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 361 of 589
                                                            UNOFFICIAL COPY   64




           Mr. Johnson of Louisiana.      Well, but didn't you just explain in

     your last set of answers here that a violation of the public trust is

     an impeachable offense?       I just heard you say that a few minutes ago.

           Mr. Gerhardt.    That's true.     Absolutely true.

           Mr. Johnson of Louisiana.       So is that not a violation of the

     public trust when half of America relied upon that great promise?

           Mr. Gerhardt.   I don't think I would say it violated public trust.

     I think you need two things at least.         One is you need to have -- be

     doing a bad act.    That's one of the things required.       But the other

     is you need to have bad intent.     I think there are times when Presidents

     obviously are mistaken.    I don't think that was a deliberate falsehood

     at all.    I think that an inquiry would be justified any time that this

     committee or the House has concern about whether or not the President

     had said or done something with bad faith and that was a bad act.

           Mr. Johnson of Louisiana.       Okay.    In a 1999 article that was

     entitled, The Lessons of Impeachment History, you quoted Alexander

     Hamilton in Federalist 65, and you wrote, quote, in the Federalist No.

     65, Alexander Hamilton warned that impeachments often would begin in

     a partisan atmosphere.    Consequently, Hamilton counseled the further

     along an impeachment proceeded, the more that Members of Congress

     needed to find a nonpartisan basis on which to resolve the proceedings,

     unquote.    That's what you wrote.

           Mr. Gerhardt.    Yes.

           Mr. Johnson of Louisiana.       The Mueller report, of course, has

     been out for almost 3 months.       As of June 30, there were 79 elected
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 362 of 589
                                                           UNOFFICIAL COPY    65




     Democrats calling for impeachment and zero Republicans.         Our friend,

     Representative Amash, is now a registered Independent.

             So the question is, if this body were to take Alexander Hamilton's

     advice, shouldn't impeachment be off the table at this point because

     there's no way that we find a nonpartisan basis to proceed?

             Mr. Gerhardt.   The answer is no.   And part of the reason for that

     is because if one party decides to obstruct something, that is to say,

     doesn't agree, can't find common ground, that can't hamstring the

     institution.

             Mr. Johnson of Louisiana.    Wait a minute.   So are you suggesting

     the Republicans are obstructing this now?

             Mr. Gerhardt.   I'm sorry if that's overstated, but the point

     is --

             Mr. Johnson of Louisiana.    It's greatly overstated.     Thank you

     for acknowledging, yes.

             Mr. Gerhardt.   But the point is that if -- it may or may not begin

     in a partisan atmosphere.      You need fact-finding.     You need

     investigation to determine the evidence and the gravity.

             Mr. Johnson of Louisiana.    That's what we had with the Mueller

     report, right?     Two years and $30 million and endless resources to do

     this.    Didn't we have that?

             Mr. Gerhardt.   Congressman, the Mueller report does not bind this

     committee.     It does not bind --

             Mr. Johnson of Louisiana.   No, but that was begun in a nonpartisan

     manner.    He was famously the objective arbiter of all this.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 363 of 589
                                                           UNOFFICIAL COPY    66




            Let me move on.

            Mr. Gerhardt.   I don't think he was the supreme arbiter of this.

            Mr. Johnson of Louisiana.   All right.    Well, I mean, we've known

     your true colors now when you say we're obstructing, so I guess --

            Mr. Gerhardt.   I'm sorry for that phraseology.     But the point is

     that it can become a strategy, let's say, to be able to prevent

     bipartisanship by simply choosing not to go along if there are other

     political motivations for that.

            Mr. Johnson of Louisiana.   I got it.    I'm just saying, based upon

     your earlier scholarship, Alexander Hamilton would want this farce to

     end.   Okay.

            Ms. Fredrickson, on March 22, 2019, your group, the American

     Constitution Center, issued a press release entitled, quote, Mueller

     Report, How far up the chain did the Trump campaign's efforts to

     conspire with Russia go?     It quoted you.     And you said, quote, the

     question isn't whether members of the Trump campaign conspired with

     Russia to sway the 2016 elections.    We already know they did, unquote.

            As you may know, conspiracy to commit an offense or to defraud

     the U.S. is a Federal crime under 18 U.S. Code, Section 371.        I just

     want to know if you can remind this committee which members of the Trump

     campaign were charged and prosecuted for conspiring with Russia.

            Ms. Fredrickson.   Well, and first, I'd like to say that I think

     it's unfortunate that so many on your side of the aisle don't seem to

     want to get to the bottom of what happened in terms of the Russian

     interference in our election.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 364 of 589
                                                         UNOFFICIAL COPY    67




           Mr. Johnson of Louisiana.     To the contrary.   To the contrary.

     Just answer the question.

           Ms. Fredrickson.   And that all of our intelligence agencies have

     indicated that there was sweeping attacks on our elections, that they

     were renewed in 2018 with some impact, and that there are anticipated

     attacks in 2020.

           Mr. Johnson of Louisiana.     So you disagree with the Mueller

     report's findings, Volume I?

           Ms. Fredrickson.    I think there is much more work for this

     Congress to do to understand what Russia has attempted, what they were

     successful at, and what they're planning.

           Mr. Johnson of Louisiana.     I got it, but I'm out of time.    But

     just to follow up on that.     So with all the vast resources, the

     $30 million, the endless supply of investigators, the 500 witnesses,

     everything that the Mueller report had, did, and was involved in for

     2 years, you think there's yet more for the people on this --

           Ms. Fredrickson.    I do.

           Mr. Johnson of Louisiana.     -- dais to dig into, right?

           Ms. Fredrickson.   I do.    I think there were many people who had

     destroyed evidence.    There were people who Mueller was not allowed to

     interview.   And so I do think there's -- I mean, look, I'm deeply

     worried about the integrity of our elections, and I hope Congress is

     as well.

           Mr. Johnson of Louisiana.     Well, I'm deeply worried about the

     integrity of your organization.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 365 of 589
                                                        UNOFFICIAL COPY      68




           Ms. Scanlon.    The gentleman's time has expired.

           Mr. Johnson of Louisiana.     I'm out of time.   I yield back.

           Ms. Scanlon.    The chair recognizes the gentleman from Rhode

     Island for 5 minutes.

           Mr. Cicilline.    Thank you, Ms. Fredrickson, for your last

     comment.   I know there are many on this committee who share your concern

     and frustration with the obstruction from our colleagues on the other

     side of the aisle.     And I think if Alexander Hamilton, great Founder

     who my friend mentioned, were alive, they would be appalled, frankly,

     at the conduct of this committee and their unwillingness to take on

     these very serious issues.

           So I thank the chairman for convening this hearing on this very

     important question.

           The hearing is entitled, Lessons from the Mueller Report:

     "Constitutional Processes for Addressing Presidential Misconduct."

           Ms. Fredrickson, could you tell me what is the principle

     constitutional process available for addressing Presidential

     misconduct?

           Mr. Eastman.    I'm sorry.   Was that addressed to me?

           Mr. Cicilline.    No, it was addressed to Ms. Fredrickson.

           Ms. Fredrickson.    Well, I mean, there -- Article I lays out

     Congress' authorities.     And they're multiple, but certainly the

     legislative power includes oversight as an essential part of it.       But

     also in Article I is the power to impeach.      Those tools are not

     alternative.   They're --
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 366 of 589
                                                           UNOFFICIAL COPY    69




           Mr. Cicilline.   And is it fair to say impeachment is the principal

     process to address Presidential misconduct?

           Ms. Fredrickson.     I think it's one of the processes.      I don't

     think that -- I think there's more of a continuum.        As I mention in

     my testimony, during the Nixon -- during the Watergate hearings, there

     was actually -- almost a year went by before there was a referral to

     the full House for a vote on the articles.        So I think it's hard to

     separate, I would say.

           Mr. Cicilline.     Okay.    Professor.

           Mr. Gerhardt.    I agree.    I think that I agree with everything she

     just said.   I believe that it is completely within the discretion of

     this committee and the power of this committee to be able to, not just

     read the Mueller report, but to ask the very reasonable question whether

     we need to know anything else in order to undertake the constitutional

     responsibilities we have.

           Mr. Cicilline.     And related to that, many of our -- many of

     our -- Congress' ability to hold the President accountable rely on the

     executive branch providing Congress with information that it needs to

     legislate, to conduct oversight, or to consider remedies like

     impeachment or censure.

           Could you begin, Ms. Fredrickson, to describe generally what the

     Supreme Court has said about Congress' power to conduct investigations

     and to collect documents and testimony, including by use of subpoena,

     how the Court has described our power in that context?

           Ms. Fredrickson.    The Court has been -- has used very sweeping
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 367 of 589
                                                         UNOFFICIAL COPY     70




     language to describe Congress' power.      Again, it's inherent and the

     legislative power is the power to conduct oversight and investigations.

           Mr. Cicilline.    And the Court has, in fact, said the power to

     secure needed information is an attribute of the power to legislate,

     which is a core function of Congress.

           Ms. Fredrickson.    Well, exactly.   I mean, Congress would not

     know how to respond to statutory gaps if it can't examine what the

     statutory gaps are.

           Mr. Cicilline.    And the perils of Congress being unable to do its

     constitutionally required work if an executive branch decides to

     prevent witnesses from coming forward or to instruct witnesses not to

     cooperate or to not make the documents available is significant.

           Professor, would you speak a little bit about, Professor

     Gerhardt, what the consequences of that would be for Congress?    I mean,

     we have a President, for example, who's told -- said publicly that he

     is going to fight all efforts by Congress to get information, that he's

     going to tell witnesses not to come and defy subpoenas.     What are the

     implications of that?

           Mr. Gerhardt.    Well, they're not good.   I mean, the implications

     of that is, at the very least, Congress should be concerned.

     Obviously, this committee should be concerned.     And this committee is

     acting perfectly reasonably to consider what evidence -- I don't know

     if this has been put forward in the report or anywhere else.     If I may,

     can I read one sentence from the report from Mr. Mueller that just goes

     along these lines?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 368 of 589
                                                         UNOFFICIAL COPY   71




           He says, with respect to the President -- with respect to whether

     the President can be found to have obstructed justice by exercising

     his powers under Article II of the Constitution, we concluded that

     Congress has authority to prohibit a President's corrupt use of his

     authority in order to protect the integrity of the administration of

     justice.

           Congress has that authority.   This committee has that authority.

           Mr. Cicilline.   So we have had a number of examples, both with

     respect to the White House Counsel Don McGahn and the former White House

     Communications Director Hope Hicks, where the White House asserted

     something called -- that they claim is absolute immunity, which is

     basically our right to prevent you from hearing anything relevant from

     these witnesses.

           Would that sort of obstruction that we're seeing in an effort to

     prevent witnesses from appearing before the committee or producing

     documents in and of itself be an appropriate basis for an article of

     impeachment against a President, if proved?

           Yes, Ms. Fredrickson.

           Ms. Fredrickson.    Well, I think if you look again at the Nixon

     impeachment, you'll see that that exact kind of obstruction formed one

     of the articles in that.

           Mr. Cicilline.     And, Professor Gerhardt.

           Mr. Gerhardt.    Clearly, the Constitution allows this body and

     this committee to consider whether or not obstruction's happened.

     It's just important to really emphasize that it doesn't have to be a
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 369 of 589
                                                         UNOFFICIAL COPY     72




     technical violation of a statute.     It still may be a problem if the

     President obstructs justice in any way.

           Mr. Cicilline.   Thank you.

           I yield back, Madam Chair.

           Ms. Scanlon.   The chair recognizes the gentleman from California

     for 5 minutes.

           Mr. Lieu.   Thank you, Madam Chair.

           Ms. Fredrickson, you were asked earlier a question about Russia.

     So for Special Counsel Mueller's investigation, 34 individuals were

     indicted.    Isn't that correct?

           Ms. Fredrickson.    Yes, that's correct.

           Mr. Lieu.   And at least eight have either pled guilty or been

     convicted.   Isn't that correct?

           Ms. Fredrickson.    That's correct.

           Mr. Lieu.   And the Mueller report identifies that Paul Manafort

     gave internal polling date to the Russians.       Isn't that correct?

           Ms. Fredrickson.    That's correct.

           Mr. Lieu.   And the Mueller report also shows numerous contacts

     between Russians and Trump campaign officials.      Isn't that correct?

           Ms. Fredrickson.    That's correct.

           Mr. Lieu.   And a fair reading of Volume I of the report would be

     that the Trump campaign knew about the Russian interference, welcomed

     it, embraced it, gave them internal information, and knew it was going

     to help Donald Trump win the election.       Isn't that correct?

           Ms. Fredrickson.    That is correct.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 370 of 589
                                                          UNOFFICIAL COPY     73




           Mr. Lieu.   Okay.    Let's move to Volume II now which focuses on

     obstruction of justice.      In the Nixon impeachment hearings, the first

     article of impeachment, what was that on?        It was obstruction of

     justice, wasn't it?

           Ms. Fredrickson.      It was obstruction, yes.

           Mr. Lieu.   All right.     Obstruction of justice, certainly under

     the Nixon hearings, was important enough to be the very first article

     of impeachment.    So if there was obstruction of justice related to

     Donald Trump, that would also certainly qualify as important enough

     to be an article of impeachment if it was established, correct?

           Ms. Fredrickson.      It certainly could be.

           Mr. Lieu.   Okay.     Let me talk to you now, Professor Gerhardt,

     about the obstruction we're seeing from the Trump administration to

     congressional oversight investigations.        And it's not just on the

     Mueller report; it's on everything.      So we want to know, for example,

     why is the Trump administration supporting the lawsuit to eliminate

     healthcare coverage for Americans with preexisting conditions?          We

     can't get that information.     We wanted to know why did Trump officials

     lie about the census?     We couldn't get that information.   We can't even

     get witnesses simply to show up here even under subpoena.

           And the Trump administration is asserting something called

     absolute immunity.      No court has ever found that, correct?

           Mr. Gerhardt.     No court has ever found that the President has kind

     of absolute immunity you're talking about, no.

           Mr. Lieu.   Okay.    So given the assertions of this sort of fake
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 371 of 589
                                                         UNOFFICIAL COPY    74




     immunity, do you agree that if these witnesses don't show up, they would

     be subject, not just to the lawful subpoena, but also to any potential

     other consequences, and that they themselves would be liable for not

     showing up?

           Mr. Gerhardt.   Absolutely.    And the committee and the chair have

     the power to issue subpoenas.     Subpoenas are lawful orders.   And it's

     a question of whether or not they're complying with the law when they're

     considering whether or not to comply with the subpoena.

           Mr. Lieu.   Okay.   And then let's talk specifically again about

     obstruction of justice.      The Mueller report lays out multiple

     instances of obstruction of justice.      And then the special counsel

     goes, all right, here's three elements to establish obstruction of

     justice.   And in multiple cases, he shows that there's significant

     evidence of all three elements.      Isn't that correct?

           Mr. Gerhardt.   Right.

           Mr. Lieu.   And on the issue of intent, you can certainly infer

     intent from the very words of Donald Trump.       Isn't that right?

           Mr. Gerhardt.   Well, you can infer intent from words, from

     circumstances, from context.

           Mr. Lieu.   And when Trump fired Comey, he stated that he was

     receiving great pressure from the Russia investigation and that that

     pressure's been taken off.     That's certainly evidence of intent, isn't

     it?

           Mr. Gerhardt.   It's perfectly reasonable to wonder about what's

     going on when he says something like that, yes.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 372 of 589
                                                         UNOFFICIAL COPY     75




           Mr. Lieu.   When the President goes on national TV and says he

     fired Comey because of the Russia thing, that's certainly evidence of

     intent, isn't it?

           Mr. Gerhardt.   It could be evidence of intent, absolutely.     It's

     certainly the statement of something that sounds like obstruction.

           Mr. Lieu.   When the President orders one of their senior

     officials to create a fake document, that's certainly evidence of

     intent?

           Mr. Gerhardt.   I'm sorry.   I missed that.

           Mr. Lieu.   When the President orders one of his officials to

     create a fake document, that's certainly evidence of intent, isn't it?

           Mr. Gerhardt.   Yeah, that's -- that's hugely problematic.      And,

     one, it's obstruction.    And I might also go further to say that one

     of the consequences of vesting the President with so many entitlements,

     such as absolute executive privilege, absolute immunity, means that

     if there's any delay that relates to something criminal 4 years or

     longer, what happens to the evidence?       That's a tremendous concern.

     And so that's why I have argued that I don't think the President's immune

     to the criminal process or other processes.

           Mr. Lieu.   And in the Mueller report, Special Counsel Mueller

     doesn't even put out any burden of proof.    He doesn't shift the burden.

     He simply says, because I could not indict under the DOJ policy, I'm

     not going to make that prosecutorial judgment.       Isn't that right?

           Mr. Gerhardt.   That's correct.

           Mr. Lieu.   I yield back.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 373 of 589
                                                          UNOFFICIAL COPY   76




           Ms. Scanlon.     The chair recognizes Mr. Raskin for 5 minutes.

           Mr. Raskin.     Madam Chair, thank you very much.

           Professor Gerhardt, let me start with you.    Why does the Congress

     have the power to impeach the President but the President doesn't have

     the power to dissolve the Congress or to impeach individual Members?

     Why does the Congress have the power to impeach justice in the Supreme

     Court but they don't have the power to remove Members of Congress?

           Mr. Gerhardt.     Well, that's all part of checks and balances.

     And, of course, Congress has the power, in part, because Congress is

     accountable politically.

           Mr. Raskin.     Yeah.

           Mr. Gerhardt.     And the idea is clearly behind those restrictions

     and is, as you well know, the effort to actually prevent the President

     or prevent the COURT from becoming all-powerful.

           Mr. Raskin.     Do you agree with the rhetoric of coequal branches?

     Every time the President tramples another constitutional right or value

     or principle of separation of powers, one of my colleagues would get

     up and say, we're coequal branches, Mr. President.        Please pay

     attention to us.

           Do you agree with that?

           Mr. Gerhardt.     I do agree.

           Mr. Raskin.     Before you go on, let me just say I disagree with

     it, and I want to tell you why.       And I don't think it's just because

     I'm a Member of Congress now.    When I was a professor of constitutional

     law, I disagreed with it.     That's not the way I see the Constitution.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 374 of 589
                                                           UNOFFICIAL COPY   77




     The Preamble starts with, We, the people, in order to form a more perfect

     union, and so on, established the Constitution.     The very next sentence

     says, All legislative powers are vested in the Congress of the United

     States.

           Then you get pages of description of what the powers of Congress

     are, and they are comprehensive.       We have the power to declare war,

     to regulate domestic commerce --

           Mr. Gerhard.     Right.

           Mr. Raskin.     -- international commerce.     We have the power to

     impeach.   We have the power to control the seat of government, post

     office, copyright, you name it.        All of it's in there.

           Then for the President, the President is the Commander in Chief

     in times of actual conflict, and his job is to take care that the laws

     are faithfully executed.

           So the reason I ask the question about impeachment is, don't we

     have the power to impeach the President because this is a representative

     democracy and Article I puts Congress first and the President works

     to implement the laws that we've adopted?

           Mr. Gerhardt.     I think what you've said makes imminent sense.

     And I don't want us to be talking past each other.

           Mr. Raskin.     Yeah.

           Mr. Gerhardt.    I think that each branch, of course, is vested with

     certain powers, and no other branch can interfere or undermine those

     powers.

           Mr. Raskin.     Right.    But I think at least it's constitutionally
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 375 of 589
                                                          UNOFFICIAL COPY    78




     important to note that it's Congress that has the power to impeach

     everybody else and they don't have the power to impeach the Congress --

           Mr. Gerhardt.    Absolutely right.

           Mr. Raskin.     -- because we are elected by the people.

           Mr. Gerhardt.    That's correct.

           Mr. Raskin.   I want to ask you, Ms. Fredrickson, a question about

     impeachment, about law and politics.     There's been a lot of confusion

     in the country about this.    Some people say, well, look, it's very clear

     that there were 9 or 10 episodes of Presidential obstruction of justice.

     It's very clear from everything that the special counsel wrote and from

     what he did in sending two letters of protest to the Attorney General

     for misstating and distorting the contents of the report and for -- from

     his having a press conference to come out and say the reason that we

     didn't indict the President was because of the DOJ policy that we can't

     indict the President.

           So some people are saying it's very clear there's Presidential

     obstruction of justice.      Why doesn't Congress just go ahead and

     impeach?    And then others say, well, you know, it's not just a legal

     question.    It's a political question because it's invested with

     Article I, with Congress.     It's not in the courts.    The courts don't

     have the power to do it.      Congress has to do it.

           And so Members of Congress have to take into account, with

     everything else we're doing, with the border crisis, with trying to

     lower prescription drug prices.      We've got to think about public

     opinion.    We've got to think about our districts.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 376 of 589
                                                          UNOFFICIAL COPY     79




           Are those political considerations really proper and appropriate

     in terms of what Congress should think about?      Should we be trying to

     think about this just as judges or should we think about it in the

     context of everything else we're trying to do?

           Ms. Fredrickson.    I think Professor Gerhardt did an excellent job

     of explaining the language in the Constitution, what are high crimes

     and misdemeanors.    And they're not necessarily crimes.    They could be

     crimes, but they could be other types of activity that might be fully

     lawful but might have really harmed the fabric of the Nation.       And so

     it's a judgment call, and it's one that Congress has to make, among

     all of its other responsibilities.

           Mr. Raskin.    Okay.    Very good.

           Professor Gerhardt, let me come back to you.    What about the role

     of public opinion here?      Some people have said, well, only 19 percent

     of the people supported impeaching Richard Nixon before the

     impeachment hearings got started.       Forty-six percent of the people

     support impeachment today, which is extraordinary given that we haven't

     formally launched impeachment inquiry.      He's never reached 50 percent

     in the polls.     He's the only President since World War II who never

     has gotten up to 50 percent in his approval ratings.

           Some people say, take that into account.       The President has

     committed high crimes and misdemeanors.      He's a sitting duck, and we

     should take that into account.       Others say public opinion is

     irrelevant.     And lots of Republicans, the majority of the Republicans

     still oppose it.     We should take that into account instead.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 377 of 589
                                                             UNOFFICIAL COPY     80




            What is the role of public opinion in this decision?

            Mr. Gerhardt.     Well, it's a great question.    I think the role of

     public opinion is something, of course, that you should take -- you're

     fully entitled to take into account.      It makes imminent sense for that

     to happen.   At the same time, there are fiduciary duties within each

     Chamber of Congress to consider how to exercise their respective

     powers, and public opinion, hopefully, will support that.          That's what

     Congress, of course, hopes for.

            But as in the Watergate situation, as you just mentioned, it took

     a year at least to be able to figure out through an investigation, with

     no help from the President, on whether or not he had committed any kind

     of misconduct.    And it's entirely possible that public opinion

     wouldn't necessarily support Congress or the House or any

     particular -- as it moves along, but the evidence might inform public

     opinion and it might turn around, just like it did with President Nixon.

            Mr. Raskin.     Finally, I have a yes-or-no question.     Does anyone

     here think that the -- that President Clinton should have been

     impeached for what I consider a low crime and misdemeanor, lying about

     sex?   Does anybody think that he -- that the House was correct in

     impeaching him?

            Mr. Eastman.    I think he was.   It was not a low crime.     It was --

            Mr. Raskin.     So yes, you believe that.

            Mr. Eastman.     It was obstruction of justice.

            Mr. Raskin.     Let me follow up with you then, Mr. Eastman.

            Ms. Scanlon.     Time's up.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 378 of 589
                                                        UNOFFICIAL COPY    81




           The chair recognizes Mr. Armstrong for 5 minutes.

           Mr. Armstrong.    Thank you.

           And I think that line of questioning is interesting in a lot of

     different reasons.     One, I think that's where you get the distinction

     between political and legal, because I think lying under oath is lying

     under oath, and it's a political distinction as to whether or not it's

     a minor crime or a major crime, so -- and I think Mr. Raskin and I could

     have long esoteric debates about this issue in a different format.

           But, Professor Eastman, just I want to go to the obstruction stuff

     because we were just talking about it a little bit.     Do you think any

     of the 10 potential episodes of obstruction outlined in the Mueller

     report constitute obstruction of justice?

           Mr. Eastman.     I do not, because I don't think any of them

     demonstrate the necessary intent to obstruct.      I think they are all

     well within the President's Article II authorities.

           Mr. Armstrong.    Well, and I have two different questions about

     that, and one starts with the Article II authority.     And, I mean, so

     when you're -- I mean, the answer is any President can't be guilty of

     obstruction just for exercising their Article II authority.      I mean,

     otherwise, we'd get into this whole separation of powers, and

     there's -- I mean, we all want the President treated like everybody

     else because that makes everybody sound, I mean, like it is, but there's

     actually real sound separation of powers and policy reasons why that's

     not the case.

           So can you elaborate on that just a little bit?
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 379 of 589
                                                          UNOFFICIAL COPY     82




           Mr. Eastman.    I agree.   And I think the two OLC memos that I focus

     on extensively in my written testimony outline why that's the case.

     The President -- and I'll go back to something Mr. Raskin said.        The

     powers given to the Congress are enumerated.       The power given to the

     President is unenumerated.       It is the executive power, the entirety

     of it.   And the Framers of the Constitution did that deliberately

     because the system they had before that under the articles of

     confession -- confederation was not working because we did not have

     an energetic executive who could execute the law both domestically and

     deal with anything that arose on the international scene.        That's not

     a part of a legislative power; that is a core executive power.

           Mr. Armstrong.    Well, and then that goes to why that memo exists.

     I mean, without that memo in place and the President getting indicted,

     can you explain, I mean, where we end up on separation of powers and

     how that would affect, I mean, essentially governing structure of the

     United States?

           Mr. Eastman.   It would be fundamentally altered.     Any individual

     prosecutor in any State or in any Federal U.S.    Attorney's Office could

     effectively unravel the results of an election.        And to think that

     those processes themselves won't become politicized is, I think, naive

     in the extreme.    And I think that's why the OLC memos, both under the

     Nixon administration and under the Clinton administration -- I want

     to point out.     This is a bipartisan conclusion by different

     administrations by the Office of Legal Counsel.

           Mr. Armstrong.    Now, and I want to go back to now let's assume
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 380 of 589
                                                          UNOFFICIAL COPY    83




     the OLC memo doesn't exist.      Does your answer change on obstruction

     of justice?

           Mr. Eastman.   No.   No.   And this goes back to the earlier comment

     I made about I think the fundamental flaw in the analysis in Part II

     of the report is that it put the burden on the target of the

     investigation to prove his innocence, rather than the normal

     prosecutorial function which is to lay out a case to a grand jury -- in

     this case, the grand jury would be the House -- to lay out a case of

     why I have probable cause to bring an indictment that would lead me

     to think I could get, you know, proof beyond a reasonable doubt.

           The standard is not criminal, I agree with Professor Gerhardt on

     that, but it also rises to the level of impeachment.    And I don't think

     anything here, particularly in comparison to things we've witnessed

     recently in recent administrations, I don't think anything gets close

     to that standard.

           Mr. Armstrong.    Well, and so there's been a lot made -- and I

     practiced law in Federal court and done criminal law in my life, and

     one of the things is we all understand you can have obstruction even

     if the underlying crime doesn't exist.       There is a legal way that

     occurs, and that is actually true.     But intent becomes a huge part of

     this conversation.     It's also true that it's very rarely charged when

     you find out there's not an underlying offense, and one of the reasons

     is is illegitimate purpose and legitimate purpose.

           And under the best or worst reading of any of these 10 obstruction

     charges, can you -- I mean, can you find any one of those that doesn't
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 381 of 589
                                                         UNOFFICIAL COPY   84




     have a legitimate purpose?

           Mr. Eastman.   You know, I don't find any of them that don't have

     a perfectly legitimate purpose, and it's a much more plausible purpose

     than any of the other stories that are being spun out to try and prove

     that there was an illegitimate purpose.

           Mr. Armstrong.   Thank you.

           With that, I yield back.

           Ms. Scanlon.   The chair recognizes the gentlewoman from

     Washington for 5 minutes.

           Ms. Jayapal.   Thank you, Madam Chair.

           Ms. Fredrickson, let me start with you.     In his written

     testimony, Dr. Eastman argues that a sitting President is immune from

     prosecution and that, therefore, impeachment is the only

     constitutional remedy for Presidential misconduct.

           Do you agree that a President is immune from prosecution?

           Ms. Fredrickson.    No, I don't believe so.    I think, you know,

     again, just Professor Gerhardt laid out, I think rather extensively,

     the arguments with the OLC memo.    But, you know, I would say, however,

     that there is something interesting about this idea of sort of the

     structural arguments that make the President immune.    That is it's too

     cumbersome on his or her, hopefully someday, responsibilities and that,

     therefore, we just have to then find not in the text and not in the

     historical information an immunity for the President.

           If that were the case, we should be able to find inherent in that

     text as well an automatic tolling of statute of limitations for criminal
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 382 of 589
                                                           UNOFFICIAL COPY   85




     prosecutions.    You should really need to pass -- have to pass

     legislation to do that.    So I think there's -- it's certainly very

     disputed that the President is immune.     I think there have been many

     scholars who have contested that, and certainly those who would also

     indicate that perhaps there can't be a prosecution but there could be

     an indictment.    Would an indictment actually be that cumbersome for

     a President?

           So I think they are very important questions.    Again, I think it's

     indicative of how important it is for Congress to continue to examine

     the evidence underlying the Mueller report.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 383 of 589
                                                         UNOFFICIAL COPY    86




     RPTR JOHNSON

     EDTR ZAMORA

           Ms. Jayapal.    I mean, you've sort of answered this, but let me

     ask the question anyway for anyone who might be listening that hasn't

     been following.

           Can a President violate Federal criminal law through his exercise

     of Article II powers?

           Ms. Fredrickson.    Oh, absolutely.

           Ms. Jayapal.    Okay.   So, for example, could -- could a President

     violate Federal bribery statutes if he or she were to offer a pardon

     to a witness in exchange for refusing to cooperate with a Federal

     investigator?

           Ms. Fredrickson.    Yes.

           Ms. Jayapal.    Okay.   And, Professor Gerhardt, do you agree with

     Dr. Eastman that the only constitutional remedy for Presidential

     misconduct is impeachment?       Just briefly.

           Mr. Gerhardt.    Not at all.    No, he and I respectfully disagree

     on that.   I tried to lay out in my written statement a variety of other

     processes for handling or addressing Presidential misconduct.

     Impeachment obviously is one, but there may be others, depending upon

     the severity and gravity of the offense and what else this committee

     determines through legitimate investigation.

           Ms. Jayapal.    So let me turn to another subject, and I'll stay

     with you, Professor Gerhardt.      In Nixon v. Fitzgerald, the Supreme
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 384 of 589
                                                        UNOFFICIAL COPY    87




     Court held that the President is entitled to absolute immunity from

     damages liability based on his official acts.     Anticipating concerns

     that that finding would leave Nixon -- it would leave the Nation without

     sufficient -- and these are quoted words -- without sufficient

     protection against misconduct by the Chief Executive, and quote, the

     Court articulated several formal and informal checks on Presidential

     misconduct in addition to the constitutional remedy of impeachment.

           And the Court described those checks as constant press scrutiny,

     vigilant oversight by Congress --

           Mr. Gerhardt.    Yes.

           Ms. Jayapal.    -- the desire to earn reelection, and the need to

     maintain prestige as an element of Presidential influence, and a

     President's traditional concern for his historical stature.

           So can you elaborate on this -- this concept of informal checks?

           Mr. Gerhardt.   I'll try to as briefly as possible.   So there are

     things that are spelled out in the Constitution that clearly are formal

     mechanisms for addressing Presidential misconduct.      The quote

     obviously sort of mentioned those.    Among them are the things you just

     mentioned as well, impeachment, public opinion among them.

     Congressional oversight's a key element of that.

           But the informal checks are things that are not done by government

     or -- or done in any kind of official way, but they nevertheless might

     constrain a President.    So they would include some of the things that

     you just mentioned.

           For example, concern about maintaining influence; you know,
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 385 of 589
                                                           UNOFFICIAL COPY     88




     popularity is important for a President to succeed in office.       At the

     same time, Presidents are in that unique position of thinking about

     what kind of influence or impact they'll have on the office itself or

     the Constitution over time.      And those things might constrain them as

     well.

             Ms. Jayapal.    And let's talk about press for a second.   Because

     President Trump has repeatedly referred to the press as the enemy of

     the people, but the Court in Fitzgerald named the press as a really

     important check on the Presidency.

             Mr. Gerhardt.    Yes.

             Ms. Jayapal.    So when you have a President who openly encourages

     violence against the press, praised Representative Gianforte for

     assaulting a reporter, regularly attacks judges who rule against his

     policies, and refuses to release his tax returns, what effect does that

     have?

             Mr. Gerhardt.    A terrible effect.    And that's something, of

     course, to take into account as well.         But the point you're making,

     I think, is a very sound one, that the press serves a very important

     function in this country of trying to put a spotlight on government

     and trying to actually allow for transparency in government.            And

     efforts to obstruct that -- I hope I'm using the word correctly in that

     context -- I think would be matters of great concern.

             Ms. Jayapal.    Thank you, Professor.

             I yield back.

             Ms. Scanlon.    Okay.   The chair recognizes Mrs. Lesko for
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 386 of 589
                                                            UNOFFICIAL COPY    89




     5 minutes.

             Mrs. Lesko.    Thank you, Madam Chairman.

             I have a question for Professor Eastman.      And it is basically,

     Professor Eastman, did the Office of Legal Counsel memo that holds a

     sitting President cannot be indicted stop Mueller from ending his

     report with a suggestion that President Trump should be indicted for

     obstruction of justice?      Was there anything preventing him from doing

     that?

             Mr. Eastman.    No, there was not.

             Mrs. Lesko.    And I think this has been asked before maybe, because

     I was in the other room in the other committee actually being a witness.

     But, you know, when I went -- have read through the Mueller report

     several times now, and what popped out to me was the thing about corrupt

     intent, that there was no underlying crime, no corrupt intent.      I don't

     know if you have anything to add on that, how it would be difficult,

     is what Mr. Mueller said, my reading, to prove corrupt intent when

     there's no underlying crime.

             Mr. Eastman.    Well, it's difficult.    I agree with Professor

     Gerhardt that it's not impossible.       But we normally look at when there

     are two explanations for inaction, one's perfectly legitimate and the

     other a stretch to get to corrupt intent.        We tend to Occam's razor,

     take the short path to say the legitimate one is probably the right

     one.

             Mrs. Lesko.    Well, good.   And, Mr. Eastman, since I wasn't here

     the whole time, is there anything that hasn't been said that you would
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 387 of 589
                                                         UNOFFICIAL COPY     90




     like to add for our record?

             Mr. Eastman.   I think the bottom line conclusion of both OLC

     memos that I think is absolutely correct is precisely why they came

     to the conclusion that a sitting President, while he remains President,

     cannot be indicted, that the constitutional remedy is impeachment,

     because it puts the issue into a body that is itself politically

     accountable.    And I think that is the most important piece to take away

     this.

             If the members of this committee and of this House truly believe

     that the things that Mr. Mueller has identified rise to the level of

     high crimes and misdemeanors, you would be being derelict in your duty

     not to bring impeachment charges.      So bring it on.

             I don't think there's anything in here -- and I don't think the

     American people will agree that there's anything here that rises to

     that level.

             The political accountability on that works both ways.      If you

     don't bring actions against a President who has committed high crimes

     and misdemeanors, you will be held to political account.         If you do

     pursue investigations on things that do not remotely rise to that level,

     you will also be held to political account.    That's the beauty of our

     system, and I think that's why the OLC memos reach the conclusion that

     they do.

             Mrs. Lesko.    Thank you, Mr. Eastman and the other witnesses.

             And I yield back my time.

             Ms. Scanlon.   Thank you.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 388 of 589
                                                        UNOFFICIAL COPY       91




           I recognize myself for 5 minutes.

           Professor Gerhardt, you know, the purpose of these hearings are

     not just to educate Members of Congress but also the general public

     on topics they may not have had the opportunity to look at.   So I wanted

     to take a couple minutes to tap your expertise as a constitutional

     scholar and talk about what the authors of the Constitution considered

     to be impeachable offenses.

           We had a little bit of quotation of Alexander Hamilton in the

     Federalist papers earlier, but I wanted to focus on his declaration

     that impeachable offenses are, and I quote, those offenses which

     proceed from the misconduct of public men, or in other words, the abuse

     or violation of the public trust.

           Could you comment on what the Founders of our country meant to

     be impeachable offenses and any examples they discuss that might be

     relevant to our inquiry today?

           Mr. Gerhardt.   Well, I'll try, certainly.     Alexander Hamilton

     obviously gets it right; that is to say his formulation or his

     understanding of the scope of impeachable offenses is very consistent

     with what we learn from the Constitutional Convention and what we can

     infer from the structure of our Constitution.

           So the core elements or core, I guess, paradigms of impeachable

     offenses become things like abuse of power, things like a breach of

     public trust, things that seriously injure the republic.

           So those won't be limited just to technical crimes.        They'll be

     limited to the kinds of unique things that a President is able to do.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 389 of 589
                                                         UNOFFICIAL COPY      92




     He has the pardon power.      But in the Constitutional Convention, it's

     mentioned that if the pardon power is used to shield somebody with whom

     the President is in criminal conspiracy with -- I'm

     paraphrasing -- that's an impeachable offense.       And I think almost

     everybody would agree that that would be an abuse of power.

           And so the terms that Mr. Hamilton used and the terms that others

     such as Justice James Wilson used in describing the scope of impeachable

     offense set up categories, if you will, set up the kinds of things that

     would have to be proved in order to constitute an impeachable offense.

           Ms. Scanlon.    Thank you.

           Turning to the history of impeachment proceedings in this

     country, and you may have touched on this a little bit already.       Given

     what you know of the facts laid out in the Mueller report, would it

     be appropriate for us to draw any parallels between the current moment

     and previous impeachment inquiries?

           Mr. Gerhardt.   Absolutely.     The most obvious is obstruction of

     justice.   There was an obstruction of justice article approved by the

     House Judiciary Committee against President Nixon.

           I will hope that that's not serious.

           Ms. Scanlon.    Happens all the time.

           Mr. Gerhardt.   Okay.    There was an impeachment article approved

     by the House against President Clinton.

           It's well settled that obstruction of justice may provide a basis

     for Presidential impeachment.      It's Presidential misconduct of the

     worst kind, invading, undermining the other branches as they try to
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 390 of 589
                                                        UNOFFICIAL COPY    93




     exercise their legitimate powers to try and make -- try and determine

     the President's accountability.

           Ms. Scanlon.    And we've heard a little bit of discussion about

     whether or not this particular President intended to obstruct justice.

     You have reviewed the Mueller report, right?

           Mr. Gerhardt.    I've read it, yes.

           Ms. Scanlon.    And you know that the President refused to answer

     any questions regarding the allegations of obstruction of justice,

     right?

           Mr. Gerhardt.    Right.

           Ms. Scanlon.    So we wouldn't have those words from his mouth

     unless he tweeted them.

           Mr. Gerhardt.   That's correct.   And it's important to remember,

     the Mueller report doesn't just not bind this committee or the House,

     it doesn't displace this committee or the House.      So the committee

     certainly has the authority to inquire into these things.

           Ms. Scanlon.    So I come to this proceeding with really profound

     concerns that misconduct by this President isn't limited to some

     ill-advised tweets but that his defiance of congressional subpoenas

     and the Constitution and the rule of law places our country in jeopardy.

     Call me old-fashioned, but I strongly have the opinion that the highest

     duty of the President is to serve the public and not to serve himself

     or to see how much he can get away with.

           Can you speak to, you know, what our oversight or impeachment or

     other powers have to do with, you know, reigning in an administration
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 391 of 589
                                                         UNOFFICIAL COPY     94




     that might be defying the rule of law?

           Mr. Gerhardt.    They have everything to do with trying to make sure

     that a President is accountable under law and pursuant to the

     Constitution.    And so I think that there -- I won't go into a long line

     of hypotheticals, but the important thing to understand is that it's

     perfectly reasonable for the committee to be able to inquire into the

     gravity of things, to look at evidence.      And if that evidence takes

     them to -- if that evidence supports approval of Articles of

     Impeachment, that's your job to consider.

           There may be a variety of different processes, and we talked about

     them, that may be appropriate for holding a President accountable for

     misconduct, and we shouldn't lose sight of all of those different

     things.   I think all those different things empower the committee to

     do what it's doing.

           Ms. Scanlon.    Thank you.

           With that, I would recognize the gentlewoman from Texas, for

     5 minutes.

           Ms. Garcia.     Thank you, Madam Chair.   And thank you to the

     witnesses for being here this morning.

           And let me just say that, for me, it's refreshing to hear some

     good dialogue about the important role of Congress and the role that

     we have in this process, not only in oversight, as has been laid out

     by Professor Gerhardt, but in continuing to look at this, and Ms.

     Fredrickson, for you to also outline that these things do take time.

           I know that the ranking member made a show of talking about the
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 392 of 589
                                                         UNOFFICIAL COPY    95




     show that he thinks this is and bringing out the popcorn, and if we're

     going to do an impeachment, we ought to just say it, and this is an

     impeachment want-to-be -- inquiry want-to-be.      But we've done the

     opposite and met the first day -- or the second time we met and

     immediately gone and said it's time for impeachment, here's what we're

     going to do.   Everybody would have said we rushed to judgment one day.

     So it's about striking a balance and making sure that we're thorough

     and that we look at everything.

           And one thing that has really concerned me as a lawyer and as a

     former judge -- and, Professor Gerhardt, I'll ask you the question,

     is this whole notion of the absolute immunity.     And it struck me that

     you said that no court has ever opined on that.

           Mr. Gerhardt.    Right.

           Ms. Garcia.   Is that because no President has ever exerted this

     complete absolute immunity?

           Mr. Gerhardt.    Immunity to criminal process?

           Ms. Garcia.     Yes, sir.

           Mr. Gerhardt.    Not yet.

           Ms. Garcia.   Or even from testifying.   If you recall, I was -- I,

     for one, was totally frustrated when Hope Hicks a couple of weeks ago

     came to -- to testify, and she walks in with, I forget, four or five

     lawyers, they objected to just about every question we asked.    I think

     they objected like about 155 times.    And it was anything having to do

     from the beginning of her -- the minute she walks in the White House,

     that she has absolute immunity and she can't testify about it.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 393 of 589
                                                           UNOFFICIAL COPY     96




           Mr. Gerhardt.     No --

           Ms. Garcia.     And it just seemed to me to be one of the most

     ridiculous assertions of any kind of privilege.

           Mr. Gerhardt.     That would be an abuse of privilege, in my opinion.

     So privilege, executive privilege, attorney-client privilege, neither

     of these protects anyone, including the President or anybody that works

     for the President, to engage in criminal activity.

           You wouldn't have the privilege to maintain the confidentiality

     of that.    In fact, the privilege is maybe not just waived but doesn't

     apply to conversations that -- or actions that may relate to criminal

     activity.

           Ms. Garcia.     But in her case, it was more than just

     criminal -- potential criminal activity.

           Have you read the transcript?      I mean, it was even talking about

     her job.

           Mr. Gerhardt.     Right.

           Ms. Garcia.     I mean, do you think that she's at a level of position

     that is so sensitive that she couldn't just say what she did at the

     White House?

           Mr. Gerhardt.     And nobody is in that position, not even the

     President.    Executive privilege may well apply to certain

     conversations that happened, but they're fairly narrowly defined.        It

     certainly does not apply to everything the President does or the

     executive branch does.      If it did, then that -- then in the executive

     branch, the President would be immune from any kind of check and balance
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 394 of 589
                                                        UNOFFICIAL COPY     97




     that can be imposed by either of the other branches.

           Ms. Garcia.   And it certainly -- you know, we've also seen many

     other Trump administration officials either be ordered not to come or

     they come and they don't really respond to many of our questions.     You

     know, what does that do to this check and balance that you're referring

     to?   I mean --

           Mr. Gerhardt.    It impedes the authority.

           Ms. Garcia.     Can you explain so that the average American

     understands just why really it's important for us to have Mr. Mueller

     come here next week, for Hope Hicks to come, for Jared Kushner, and

     all of the subpoenas?     I mean, this isn't about harassment; this is

     about getting to the truth.     Because if we don't do that, what might

     happen?

           Mr. Gerhardt.    Yes.   I think it is immensely important.     As a

     constitutional law professor, my client's the Constitution.        I care

     about the Constitution.    I care about it being appropriately read and

     appropriately applied and understood.     And among the things that we

     would -- should understand about the Constitution is the fact that

     impeachment is something that happens at the end of a process.       It's

     not required at the beginning of a process.

           You need to be able to have a process, of which this committee

     clearly, legitimately has the authority to conduct, to determine what

     happened, the gravity of what happened, and whether or not Articles

     of Impeachment are appropriate or some other mechanism is appropriate

     for addressing them.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 395 of 589
                                                           UNOFFICIAL COPY     98




           Ms. Garcia.     And as you said, impeachment inquiry is not in the

     Constitution, the words?

           Mr. Gerhardt.    No.     But impeachment, of course, is.   But Article

     I, Section 5, vests this committee with the -- vests this Congress the

     authority to -- to adopt rules for its internal governance.

     That's -- it's the rules that govern the process that each committee

     conducts.

           Ms. Garcia.     All right.    One final question.    If you were here

     next week with us, what question would you ask Mr. Mueller?

           Ms. Scanlon.     I'm sorry, it's time.

           Mr. Gerhardt.     Thank you.

           Ms. Scanlon.     You may finish -- did you have a quick answer?

           Ms. Garcia.     Do you have a quick answer?     She's --

           Mr. Gerhardt.     Oh, well, I can think of a lot of questions.      I

     do think it's important to clarify and make sure you probably understand

     the moments in his report when he defers to Congress and is passing

     the ball to Congress.

           Ms. Garcia.     All right.     Thank you.

           Thank you, Madam Chair.       I yield back.

           Ms. Scanlon.     Okay.    I recognize the gentlewoman from Florida

     for 5 minutes.

           Ms. Mucarsel-Powell.       Thank you, Madam Chair.

           I wanted to ask -- start by asking Mr. Gerhardt a question.

     According to the Mueller report, and among other things, President

     Trump requested then-Attorney General Jeff Sessions to reverse his
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 396 of 589
                                                        UNOFFICIAL COPY     99




     recusal from the special counsel investigation with an eye toward

     curtailing its scope.    Once President Trump learned that he was under

     investigation for potential obstruction of justice, President Trump

     then ordered White House Counsel Don McGahn to have Special Counsel

     Mueller removed altogether.

           So President Trump finds out of Jeff Sessions' recusal, he's

     extremely upset about this, then he asks Don McGahn to remove the

     special counsel.    Would this be considered, in your opinion,

     impeachable conduct?

           Mr. Gerhardt.    Well, it certainly raises serious concerns.    And

     I would -- I would suggest that those actions do raise legitimate

     suspicions about, not just the motivation, but about the effort to

     obstruct the investigations into obstructing inquiries that

     Mr. Mueller was authorized to conduct.

           Ms. Mucarsel-Powell.    And can you elaborate on your opinion on

     whether obstruction has also occurred after this President took office

     as we in this committee have requested for several fact witnesses to

     appear before us but they have been ordered by the President to not

     appear before us?     How would you constitute that?

           Mr. Gerhardt.     Well, that's an exercise of power that he's

     attempting.   The question is whether or not that's an abuse of power.

     To be able to direct people, not just who are currently in government,

     but who used to be in government, from speaking at all to the committee

     strikes me as a matter of great concern.     That could be an abuse of

     power, because it stymies the committee's ability to gather evidence
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 397 of 589
                                                           UNOFFICIAL COPY   100




     and to make determinations based on that evidence.

           Ms. Mucarsel-Powell.     And do you have a view on the Miers holding

     that there's no absolute immunity for a Presidential aide?         What is

     your view on that?

           Mr. Gerhardt.   Now, immunity from what?      I just want to clarify.

           Ms. Mucarsel-Powell.     From testifying.

           Mr. Gerhardt.   Oh, from testifying.    I think that -- this is one

     of those areas where it has to be kind of carefully circumscribed.      So

     a President obviously has some ability to protect certain things, such

     as legitimate material protected by executive privilege.       But he -- it

     doesn't extend to preventing people from doing their constitutional

     duty, I would say, to be able to comply with a subpoena and come before

     the committee and talk about things that might have crossed the line

     and might have been illegal or unconstitutional.

           Ms. Mucarsel-Powell.     Okay.   Thank you.

           A couple of more questions.      If the executive branch has taken

     this position that a sitting President can't be indicted as a matter

     of constitutional law, then Congress probably can't change it through

     a statute.

           Mr. Gerhardt.   Right.

           Ms. Mucarsel-Powell.     But we can at least ensure that the statute

     of limitations for any offense doesn't run out before the President

     leaves office.

           So this is for Ms. Fredrickson.    If the President is immune from

     prosecution while in office, do you agree that it would make sense for
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 398 of 589
                                                         UNOFFICIAL COPY   101




     us to pass a law tolling the statute of limitations for any offenses,

     to ensure that there will ultimately be a mode of accountability?

           Ms. Fredrickson.    Well, it certainly seems like something

     Congress should examine.      And I think Professor Eastman actually had

     said that he supports that legislation, so maybe it's a place where

     you can get strong bipartisan support.

           But I would hate to think that our Constitution insulates the

     President from -- from any kind of accountability while he's President.

     And so I think it's very important for Congress to consider how to ensure

     that the President is not above the law.

           Ms. Mucarsel-Powell.     Thank you.

           And, Mr. Gerhardt, are there any other types of legislation that

     Congress could enact that would help ensure some measure of

     accountability in situations where the Justice Department is refusing

     to bring charges against a sitting President?

           Mr. Gerhardt.   I said quite possibly.   For example, I understand

     there may be legislation under consideration about protecting special

     prosecutors, special counsels from being easily terminated.        That

     would be one obvious thing to try to do to try and protect the person

     whose job it is to consider whether or not there's any misconduct

     undertaken by the President or anybody at his direction that -- that

     is criminal or possibly impeachable.

           Ms. Mucarsel-Powell.     Thank you.

           I yield back my time.

           Ms. Scanlon.    Okay.   I just want to remind our committee members
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 399 of 589
                                                        UNOFFICIAL COPY   102




     that House rules and precedents require us to refrain from making

     inappropriate personal references to protected parties, including the

     President, and this includes accusations of dishonesty, criminality,

     treason, or other unethical or improper motive.

           And with that, I would recognize Mr. Jordan for 5 minutes.

           Mr. Jordan.   Thank you, Madam Chair.

           Ms. Fredrickson, what's the name of the organization that

     you -- you head up?

           Ms. Fredrickson.    The American Constitution Society.

           Mr. Jordan.   American Constitution Society.

           Before the Mueller report was made public, and actually 2 days

     before Attorney General Barr did his first letter to tell us anything

     about the report, which was March 24 of this year, 2 days prior to that,

     on March 22, 2019, you said this.   You said, the question isn't whether

     members of the Trump campaign conspired with Russia to sway the 2016

     elections.   We already know they did.

           How did you know that before the report even came out?

           Ms. Fredrickson.    We had seen multiple indictments as well as

     prosecutions and convictions of people associated with Russia.

           Mr. Jordan.   But shouldn't normally someone who's heading up the

     Constitution Society, don't you normally wait until an investigation

     is over?   Isn't -- in this great Nation, people are presumed to be

     innocent until -- till proven otherwise, and you are already making

     a finding, stating a finding as the head of the American Constitution

     Society before we even had the report by the special counsel's office.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 400 of 589
                                                         UNOFFICIAL COPY    103




           Ms. Fredrickson.     There was quite a lot of evidence already in

     the record.   And I think the Mueller report then goes further to lay

     out multiple instances of contacts between Trump administration --

           Mr. Jordan.    What's interesting -- you just mentioned the

     Mueller report.     What's interesting is that same day that you said the

     question isn't whether members of the Trump campaign conspired with

     Russia to sway the elections, we already know they did -- even though

     we didn't know that because the report wasn't done -- that same day

     you wrote an op-ed -- you just mentioned the Mueller report, but you

     wrote an op-ed that same day, March 22, 2019, where you said we don't

     need to read the Mueller report.       And now you're telling us we do.

           So before the report came out, before Bill Barr said anything,

     you said we already know he's guilty and, oh, by the way, don't read

     the report.

           Ms. Fredrickson.     Sir, I --

           Mr. Jordan.    Now you're telling us we should read the report?

           Ms. Fredrickson.     The point was a rhetorical one, that there is

     already so much evidence out there that Congress needs to examine.

           Mr. Jordan.    That's not what -- I've got the headline right

     there.   We don't need to read the Mueller report.      You wrote that,

     right?

           Ms. Fredrickson.    I didn't write the title actually.   If you read

     the body of the opinion piece, you will see that it says Congress needs

     to get this report.      So --

           Mr. Jordan.    Here's what you wrote -- just -- second paragraph.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 401 of 589
                                                           UNOFFICIAL COPY    104




     Mr. Mueller's report may never go public, but we don't need to peek

     at the recommendations anyway.

             So did you write that?

             Ms. Fredrickson.   I did.

             Mr. Jordan.   Okay.   So you did.    But now you're telling us we

     should read the report?

             Ms. Fredrickson.   I do, yes.     There is much more in there.

             Mr. Jordan.   Let's read the report --

             Ms. Fredrickson.   We knew a fair amount already, but now we know

     more.    And I think Congress needs to actually see the full report and

     the evidence underlying it.      And --

             Mr. Jordan.   Let's read the report.     Let's read the report.

             Ms. Fredrickson.   -- understand how Russia interfered in our

     elections.    Which, again, I will state, I think it's troubling that

     your side of the aisle doesn't seem to want to examine --

             Mr. Jordan.   I think it's troubling that the head of the American

     Constitution Society said we already know that he did something before

     the report was final.      Now you're telling us to read the report.

             I'm going to read it on page 2.     Page 2, the investigation did

     not establish that members of the Trump campaign conspired or

     coordinated with the Russian Government in its election interference

     activity.

             So now that you -- first, you said don't read the report.        Now

     you're saying read the report.      I'm reading the report, and it directly

     contradicts what you said as the head of the American Constitution
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 402 of 589
                                                          UNOFFICIAL COPY   105




     Society.

             And, of course, the Democrats think it's fine and appropriate to

     have the head of the American Constitution Society come in here and

     lecture us today and tell us today how we need to move towards

     impeachment.     I mean, I just -- I fail to get it.    I fail to get it.

             So what do you say about that sentence right there on page 2, that

     now that you've changed your mind and say we should read the report,

     where Bob Mueller says -- the special counsel's office says the

     investigation did not establish that members of the Trump campaign

     conspired or coordinated with the Russian Government in its election

     interference activities?

             Ms. Fredrickson.   Well, I think it's unfortunate that you

     actually haven't read the opinion piece, which does say that Congress

     needs to see the full Mueller report.     That is what the opinion piece

     says.

             Mr. Jordan.   We're talking about what you wrote, what you said,

     and what Bob Mueller said.      You said that --

             Ms. Fredrickson.   Exactly what the opinion piece says, that

     Congress needs to get the full Mueller report.

             Mr. Jordan.   I think -- Mr. Chairman, here's what's interesting.

     Here's what's interesting.      We have a witness today, who before the

     Mueller report was out, said we already know the President's guilty.

     Before Bill Barr issued his first statement on the report, says we

     already know he's guilty.     That same day that she said those things,

     she writes an op-ed piece saying don't read the Mueller report, because
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 403 of 589
                                                          UNOFFICIAL COPY   106




     if you do, you'll find out what she claimed is absolutely not true.

           Ms. Fredrickson.    I would actually --

           Mr. Jordan.     And she's an expert witness today.

           Ms. Fredrickson.    -- once again, would recommend that you

     actually read the piece so that you can see what it says.

           Mr. Jordan.     I read your piece.   I read the whole --

           Ms. Fredrickson.    Apparently not, because it does say that

     Congress --

           Mr. Jordan.    I did just a few minutes ago.    Because I remember

     the exchange we had a few months ago right after -- right after Bill

     Barr had sent his March 24 letter we had a little discussion about this

     same type -- I can't believe the Democrats invited you back.

           I yield back.

           Ms. Fredrickson.    As I said, it's really unfortunate you don't

     actually bother to read beyond the title.

           Mr. Jordan.     Mr. Chairman, I've got 20 seconds -- I've got 4

     seconds.   I did read -- and you know what?   I did not follow her advice.

     I read the Mueller report.      She's telling people not to.

           Ms. Scanlon.    Okay.   And I know that the Mueller report then goes

     on to say that his conclusions would change if he were given access

     to additional evidence.

           I now recognize Mr. Swalwell for 5 minutes.

           Mr. Swalwell.    Thank you, Madam Chair.

           Professor Fredrickson, is there a difference between criminal

     conspiracy, something that could be proved beyond a reasonable doubt,
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 404 of 589
                                                          UNOFFICIAL COPY   107




     and conspiracy?

             Ms. Fredrickson.    Well, there's certainly a distinction in how

     the public talks about it and our understanding.     And one of the things

     I had, you know, was hoping to engage in with your colleague here from

     the other side of the aisle, is an understanding that all of our

     intelligence agencies have indicated that the Russians had made

     sweeping attacks on our election systems.       There were multiple

     contacts with Trump campaign officials that there were indictments,

     there were prosecutions.       There's an enormous need for Congress to

     actually probe more deeply into how this happened and how to prevent

     it from happening again.

             Mr. Swalwell.    And when you read the 200 pages of Volume I that

     lay out the multiplicity of contacts between the Trump campaign and

     the Russians, do you see a failure of imagination by prior Congresses

     to write laws that would protect us from this type of conduct and to

     have a criminal remedy?       Do you see gaps that occurred, like being

     approached and not telling the FBI that foreign adversaries are trying

     to --

             Ms. Fredrickson.    I know that Members of Congress are proposing

     such legislation.       I think it's important to, again, I think as part

     of your authorities, to examine what happened, to see if in fact the

     laws were too weak and that allowed hostile foreign powers to have undue

     influence on campaign officials and to understand how influence might

     have been reached.

             And so, yes, I think it's a very important part of your duties
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 405 of 589
                                                         UNOFFICIAL COPY   108




     to protect the integrity of our elections.

           Mr. Swalwell.    Thank you, Professor.

           And, Professor Gerhardt, recognizing that the Mueller report says

     criminally the laws that we have now, no proof beyond a reasonable doubt

     that there was conspiracy in Volume I.     However, functionally, as a

     Congress and constitutionally, because of the conduct that's laid out,

     is there recourse through impeachment -- just in what you have seen

     in how the Founders have described impeachment and how prior Congresses

     have engaged on impeachment, do you see a recourse for impeachment based

     on the 200 pages of just Volume I conduct?

           Mr. Gerhardt.    I think it's reasonable -- quite reasonable to

     consider the propriety of it.   I think that it is reasonable to inquire,

     to investigate, to determine evidence and, again, to be able to hear

     witnesses and put together a record that is helpful to Congress to

     understand the gravity of whatever's happened, and as well as just

     whatever did happen.

           One other thing I would just sort of emphasize in this context

     is something we've repeated a few times today, but it's really important

     to remember, and that is impeachable offenses don't have to be actual

     crimes.   And so this committee, this House, or another committee or

     another House another time, may decide that there is something that's

     really serious, and they may want to call it conspiracy or they might

     want to call it something else, and they're entitled to do that.      And

     they can take -- they have the authority to conduct proceedings to

     figure out what's happened.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 406 of 589
                                                         UNOFFICIAL COPY   109




           Mr. Swalwell.   And in your reading of the report, would you agree,

     Professor Gerhardt, that the Mueller team did not look at financial

     compromise of the President or anyone on his team?

           Mr. Gerhardt.    That's correct.     And, again --

           Mr. Swalwell.   And I'll just let you -- let me add on to that.

     And would you agree that an impeachment inquiry would not prohibit the

     inquiring body from looking at financial compromise?

           Mr. Gerhardt.    That's correct.

           Mr. Swalwell.    Great.   Thank you.

           And I would yield back.    Thank you.

           Ms. Scanlon.    Okay.   Thank you.

           Okay.   This will conclude today's hearing.     I want to thank all

     the witnesses for attending.     We really appreciate your insights.

           And without objection, all members will have 5 legislative days

     to submit additional written questions for the witnesses or additional

     materials for the record.

           Without objection, the hearing's adjourned.

           [Whereupon, at 11:47 a.m., the committee was adjourned.]
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 407 of 589
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 408 of 589
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 409 of 589
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 410 of 589
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 411 of 589
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 412 of 589
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 413 of 589
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 414 of 589
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 415 of 589
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 416 of 589
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 417 of 589
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 418 of 589
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 419 of 589
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 420 of 589
                     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 421 of 589
JERROLD NADLER, New York
  CHAIRMAN                                                                                              DOUG COLLINS, Georgia
                                                                                                          RANKING MINORITY MEMBER




                                   m.�. ;!Jou.ue of l\epresentatibes
                                            <!Committee on tbe J/ubtctarp
                                               wmta{)btngton, iJB<IC 20515-6216
                                                ®ne ,t.Junbreb �ixteentb C!tongress




                                                        March 4, 2019

             Donald McGahn, Esq.
             c/o William A. Burck, Esq.
             Quinn Emanuel Urquhart & Sullivan
             1300 I Street NW
             Suite 900
             Washington, D.C. 20005

             Dear Mr. McGahn,

                     The House Judiciary Committee is investigating a number ofactions that thr.eaten our
            nation's longstanding commitment to the rule oflaw, including allegations ofobstruction of
            justice, public corruption, and other abuses ofpower. As part ofthat work, I write to request that
            you provide the documents set forth in the attached Document Requests no later than March 18,
            2019.

                     This is a critical time for our nation. President Trump and his administration face wide­
             ranging allegations ofmisconduct that strike at the heart ofour constitutional order. Congress
             has a constitutional duty to serve as a check and balance against any such excesses. We have an
             obligation to investigate evidence ofabuses ofexecutive power, public corruption, and acts of
             obstruction designed to undermine both our laws and the credibility ofthe agencies that enforce
             those laws. We are also responsible for passing laws to address, and prevent the recurrence, of
             any such misconduct.

                     Under the Rules ofthe House ofRepresentatives, the Committee's jurisdiction includes
             the judiciary and judicial proceedings, civil liberties, criminal law enforcement, and questions of
             constitutional law. The Committee is the main oversight authority for the Department ofJustice,
             including its component agencies, its personnel, and its law enforcement activities. The
             Committee has also played a historic role as the primary forum for hearings on the abuse of
             executive power.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 422 of 589
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 423 of 589
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 424 of 589



      HJU093000                                   PAGE      1


 1    ALDERSON COURT REPORTING

 2    SHAYLAH LYNN BURRILL

 3    HJU093000




 4    MARKUP OF RESOLUTION AUTHORIZING ISSUANCE OF SUBPOENAS.

 5    Wednesday, April 3, 2019

 6    House of Representatives

 7    Committee on the Judiciary

 8    Washington, D.C.




 9        The committee met, pursuant to call, at 9:01 a.m., in

10    Room 2141, Rayburn Office Building, Honorable Jerrold Nadler

11    [chairman of the committee] presiding.

12        Present:   Representatives Nadler, Lofgren, Jackson Lee,

13    Cohen, Johnson of Georgia, Deutch, Bass, Richmond, Jeffries,

14    Cicilline, Swalwell, Lieu, Raskin, Jayapal, Demings, Correa,

15    Scanlon, Garcia, Neguse, McBath, Stanton, Dean, Murcarsel-

16    Powell, Escobar, Collins, Sensenbrenner, Chabot, Gohmert,

17    Jordan, Buck, Ratcliffe, Roby, Gaetz, Johnson of Louisiana,

18    Biggs, McClintock, Lesko, Reschenthaler, Cline, Armstrong,

19    and Steube.

20        Staff present:     Aaron Hiller, Deputy Chief Counsel; Arya
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 425 of 589



      HJU093000                                 PAGE       2


21    Hariharan, Oversight Counsel; David Greengrass, Senior

22    Counsel; John Doty, Senior Advisor; Lisette Morton, Director

23    of Policy, Planning, and Member Services; Madeline Strasser,

24    Chief Clerk; Moh Sharma, Member Services and Outreach

25    Advisor; Susan Jensen, Parliamentarian/Senior Counsel; Sophie

26    Brill, Counsel, Constitution Subcommittee; Will Emmons,

27    Professional Staff Member, Constitution Subcommittee; Brendan

28    Belair, Minority Chief of Staff; Robert Parmiter, Minority

29    Deputy Chief of Staff; Jon Ferro, Minority Parliamentarian;

30    Andrea Woodard, Minority Professional Staff Member; Carlton

31    Davis, Minority Oversight Counsel; Jake Greenberg, Minority

32    Professional Staff Member; Ashley Callen, Minority

33    Professional Staff Member; and Danny Johnson, Minority

34    Professional Staff Member.

35
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 426 of 589



      HJU093000                                   PAGE      3


36        Chairman Nadler.     The Judiciary Committee will please

37    come to order, a quorum being present.    Without objection,

38    the chair is authorized to declare a recess at any time.

39        Pursuant to Committee Rule 2 and House Rule XI, Clause

40    2, the chair may postpone further proceedings today on the

41    question of approving any measure or matter or adopting an

42    amendment for which a recorded vote for the yeas and nays are

43    ordered.

44        Pursuant to notice, I now call up the chair's resolution

45    authorizing the issuance of certain subpoenas for documents

46    and testimony for purposes of markup and move that the

47    committee agree to the resolution.

48        The clerk will report the resolution.

49        Ms. Strasser.   Resolution offered by Chairman Jerrold

50    Nadler, "Resolved, that upon the adoption of this resolution,

51    the chairman of the Committee on the Judiciary is authorized

52    to issue subpoenas" --

53        Chairman Nadler.     Without objection, the resolution is

54    considered as read and open for amendment at any point.

55        [The resolution follows:]

56
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 427 of 589



      HJU093000                                    PAGE         4


57          Chairman Nadler.   I will begin by recognizing myself for

58    an opening statement.

59          In late 1973, the Nixon Administration had an idea.

60    When special counsel, Archibald Cox, asked the White House to

61    turn over recordings of conversations held in the Oval

62    Office, President Nixon offered instead to provide the tapes

63    to Senator John Stennis of Mississippi.     Nixon proposed that

64    Stennis, who was famously hard of hearing, would listen to

65    the recordings himself, then provide summaries of the tapes

66    to the special prosecutor.     The Nixon Administration

67    justified the proposal as a means to protect sensitive

68    information that would not ordinarily be made part of the

69    record.     In hindsight, of course, we know that President

70    Nixon had ulterior motives.     In any event, Cox had a job to

71    do.   That job required him to evaluate the full record for

72    himself, and he refused the President's offer.      President

73    Nixon ordered him fired the next day.

74          The dynamics of the Stennis compromise, as it became

75    known, should sound familiar to us.     The Trump Administration

76    has an idea.    They want to redact the Mueller report before

77    they provide it to Congress.     The Department of Justice says

78    the proposal is a means to protect sensitive information that

79    would not ordinarily be made part of the record, but we have

80    reason to suspect this Administration's motives.     The Mueller

81    report probably isn't the "total exoneration" the President
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 428 of 589



       HJU093000                                  PAGE           5


 82    claims it to be.   And in any event, the committee has a job

 83    to do.   The Constitution charges Congress with holding the

 84    President accountable for alleged official misconduct.             That

 85    job requires us to evaluate the evidence for ourselves, not

 86    the Attorney General's summary, not a substantially redacted

 87    synopsis, but the full report and the underlying evidence.

 88        The Attorney General proposes to redact four categories

 89    of information from the Mueller report:   grand jury

 90    information, classified information, information related to

 91    ongoing prosecutions, and "information that may unduly

 92    infringe on the personal privacy and reputational interests

 93    of peripheral third parties."   The Department is wrong to try

 94    to withhold that information from this committee.      Congress

 95    is entitled to all of the evidence.

 96        This isn't just my opinion.   It is also a matter of law.

 97    For precedent on 3 of the 4 categories, we need look no

 98    further than the summer of 2016 when pursuant to

 99    congressional subpoena, the Department and the FBI began to

100    transfer more than 880,000 documents related to the Clinton

101    investigation to the House of Representatives.     That

102    production included classified information which we held in

103    our secure facility and which we handled every day.           It

104    included information related to ongoing investigations, and

105    it included information related to numerous third parties,

106    many of whom this committee later interviewed as part of the
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 429 of 589



       HJU093000                                   PAGE       6


107    Republican investigation into the investigation.

108        The other category of information the Attorney General

109    proposes to redact is grand jury information, normally

110    protected under Rule 6(e) of the Federal Rules of Criminal

111    Procedure.    Many who seem eager to keep this information from

112    Congress argue that the law does not allow grand jury

113    information to be shared outside the Justice Department.

114    That analysis is incomplete if not outright incorrect.      It is

115    true that Rule 6(e) ordinarily prohibits the Department from

116    sharing grand jury information with the public.     It is also

117    true that with proper authorization and under court order the

118    Department must share grand jury information with this

119    committee.

120        That was the case in 1974 when Judge Sirica authorized

121    the release of the Watergate road map to this committee at

122    the request of special counsel, Leon Jaworski.     It was the

123    case in 1998 when a Federal court permitted Ken Starr to

124    release grand jury information along with his report to

125    Congress.    It was the case in 2008 and 2009 when this

126    committee went directly to the grand jury twice to get

127    information relevant to our investigation of Judge Thomas

128    Porteous.

129        On multiple occasions, I have asked Attorney General

130    Barr to work with us, to go to the Court and obtain access to

131    materials the Department deems covered by Rule 6(e).       He has
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 430 of 589



       HJU093000                                   PAGE       7


132    so far refused.    I will give him time to change his mind, but

133    if we cannot reach an accommodation, then we will have no

134    choice but to issue subpoenas for these materials.    And if

135    the Department still refuses, then it should be up to a

136    judge, not the President and not his political appointee, to

137    decide whether or not it is appropriate or the committee to

138    review the complete record.

139        The resolution before us today authorizes subpoenas for

140    two categories of information.    First, the resolution

141    authorizes subpoenas for documents and testimony related to

142    the full and unredacted report of Special Counsel Mueller.        I

143    believe the committee must have access to this information in

144    order to perform its constitutionally-mandated

145    responsibility.    The House of Representatives agreed with

146    this proposition when last month it voted 420-0 in support of

147    a resolution that demanded the release of the full report.

148        Second, the resolution authorizes subpoenas for

149    documents and testimony of former White House employees.

150    Each of these individuals has had more than a month to

151    produce documents to this committee voluntarily.     We believe

152    that these individuals may have received documents from the

153    White House in preparation for their interviews with the

154    special counsel.    We also believe that these individuals may

155    have turned this information over to their private attorneys.

156    Under applicable Federal law, President Trump waived his
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 431 of 589



       HJU093000                                    PAGE       8


157    claims to executive privilege once this information was

158    transmitted to outside counsel.     Because we may have to go to

159    court to obtain the complete text of the special counsel's

160    report, and because the President may attempt to invoke

161    executive privilege to withhold that evidence from us, it is

162    imperative that the committee take possession of these

163    documents and others without delay.

164        Yesterday the President presented me with the high honor

165    of not one, but three separate mentions on Twitter.         He also

166    talked about our relationship, which goes back several years,

167    in a press conference yesterday afternoon.     President Trump

168    seems to think in 1998 I was opposed to public release of the

169    Starr report and that he has caught me changing my mind on

170    the subject.   Let met set the record straight.     In 1998, the

171    debate was not about Congress receiving evidence.      Congress

172    had already received the full 445-page report and 17 boxes of

173    additional documents, including grand jury material.         We are

174    owed that same opportunity today.

175        In 1998, the central debate was about the public release

176    of some of the materials accompanying the Starr report,

177    materials that Congress already had and that described

178    private sexual acts in lurid detail.     Congress has no

179    business broadcasting accounts of the President's sex life.

180    It was inappropriate in 1998.     It would be inappropriate

181    today.   Our focus should be on the law.    That is where our
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 432 of 589



       HJU093000                                     PAGE       9


182    focus will remain so long as I am chairman.

183           We are dealing now not with the President's private

184    affairs, but with a sustained attack on the integrity of the

185    republic by the President and his closest advisers.      This

186    committee requires the full report and the underlying

187    materials because it is our job, not the Attorney General's,

188    to determine whether or not President Trump has abused his

189    office.     And we require the report because one day, one way

190    or another, the country will move on from President Trump.

191    We must make it harder for future presidents to behave this

192    way.    We need a full accounting of the President's actions to

193    do that work.     Accordingly, I urge my colleagues to support

194    the resolution.

195           I now recognize the ranking member of the Judiciary

196    Committee, the gentleman from Georgia, Mr. Collins, for his

197    opening statement.

198           Mr. Collins.   Thank you, Mr. Chairman.   Before we begin

199    today, I want to point out something that I never thought

200    would actually happen.      Jeh Johnson and I actually agree

201    about something.      The former Secretary and I actually agree

202    that there is a crisis on our southern border.       And by doing

203    so, we actually agree that we need to do something about it.

204    Unfortunately, as we saw in the first quarter of this month,

205    and we are starting the second quarter of this committee off

206    in the same vein, and that is desperately searching for
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 433 of 589



       HJU093000                                     PAGE      10


207    something on the President.     When we understand this, then we

208    begin to look because instead of today, instead of dealing

209    with issues that this committee is authorized and should be

210    dealing with, we are moving on to subpoenas, and that for

211    several reasons I cannot support.

212        The first, the subpoena for the Mueller report and its

213    underlying evidence commands the Attorney General to do

214    really what the unthinkable is.     Remember, this is something

215    to remind folks.     The Starr report and the Mueller

216    investigation were not under the same authorization.        We keep

217    conflating that around here.     They were not, and this is why

218    we need to understand that.     Basically what we are now saying

219    is we are going to ask the Attorney General to break his

220    regulation, to break the law.

221        The Attorney General's entire mandate is to enforce the

222    law, and he is expressly forbidden from providing grand jury

223    outside the Department in very limited and narrow exceptions.

224    Congress is not one of the exceptions, and the chairman knows

225    it, and I would disagree with his characterization.     I

226    respect my chairman, but I disagree with his characterization

227    of the Starr report because they are under different

228    regulations.     They were put out and sent out, but when it

229    came to grand material, it was material that by law must be

230    secret.     It is grand jury material.   It represents statements

231    which may or may not be true by various witnesses -- I wish
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 434 of 589



       HJU093000                                    PAGE       11


232    many would understand that -- salacious material, all kinds

233    of material that would be unfair to release.

234        Those are not Doug Collins' words.     Those are my

235    chairman's words.     This is a time in which this is not a new

236    idea.   Right now the only thing is, is there is a hope

237    against hope that we are going to find something.      It was

238    just actually said.    We need to start now so we can begin to

239    down to the courtroom because we know we are not going to

240    find anything.    And even if we did, and I love the comment

241    just a moment ago, that there may be -- and I love how we do

242    this -- may be things in there that is not up to the Attorney

243    General to decide right or wrong.     It was not.   It was

244    Mueller's investigation that the Attorney General passed on.

245    Here is what we found.

246        This is the problem we are seeing right now.       But you

247    know something?     A different political landscape compels the

248    chairman to adopt new standards of fairness, ignoring

249    existing law and demanding material he once considered unfair

250    to release to be released.     As much as the chairman and I may

251    want to view this material as the fundamental underpinning of

252    our justice system, we cannot.     In the face of laws and rules

253    he finds inconvenient, the chairman demands our Nation's top

254    law enforcement officer to break the rules and the

255    regulations and the law.     This is reckless, it is

256    irresponsible, and it is disingenuous.
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 435 of 589



       HJU093000                                     PAGE        12


257        It is also confusing since the Attorney General is doing

258    exactly what he said he would be doing, making as much of the

259    report public as possible under Federal law and departmental

260    policy, under regulations -- understand this for the media

261    here -- under regulations written by Janet Reno and other

262    Democrats don't require to do this, but in the name of

263    transparency he is.     He may even furnish the report as early

264    as next week, yet the chairman plows ahead.

265        What is the rush?     Spring break probably.     We don't want

266    to wait until May.     We don't want to wait until the report

267    comes out.     The Attorney General has never said he is not

268    going to provide exactly the regulations say he is to

269    provide.     Why are we doing this again?   Because I guess we

270    are going to out of town and we don't want anybody to forget

271    we are doing something.     We need a press release.     We need to

272    name people.

273        The interesting thing here is, second, the subpoenas in

274    this wonderfully vague deal that we are voting on today aimed

275    at five individuals are completely misguided.        Quite simply,

276    they are to the wrong people.     Understand what I am getting

277    ready to tell you.     Two of the individuals are cooperating

278    with an ill-advised investigation -- remember the 81 letters

279    -- have provided over 3,000 pages of documents.        The chairman

280    is rewarding their cooperation by announcing their subpoenas

281    before even notifying their lawyers.
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 436 of 589



       HJU093000                                    PAGE        13


282        The other three individuals responded to Chairman

283    Nadler's initial inquiry and have indicated willingness to

284    cooperate.     Democrats never followed up with their lawyers

285    either.     In fact, my investigators have had more contact with

286    some of the individuals on the 81 initial letters than the

287    majority has.     These three individuals could not have any

288    documents responsive to the original request because those

289    responsive documents all came during their time at the White

290    House, making them presidential records.     None of these three

291    have custody of responsive documents.     The chairman knows

292    this as well because they have received letters on this.

293        Why would we ignore such obvious facts?     Because

294    Judiciary Democrats conduct oversight via press release.

295    Their investigation into 81 Trump associates has yielded not

296    the dividends they were looking for.     After 1 month, the only

297    revelation is something we knew already.     They have

298    embarrassed themselves by prejudging conclusions that the

299    President obstructed justice.     Now we have acknowledged the

300    next stop in the grinding political axes in the government.

301        What is amazing here is the fact nearly 30 others who

302    have received the Chairman's letter have not responded at all

303    and despite everything going on.     So the message is clear.

304    Here is what is happening.     If you cooperate with this

305    committee, you will get a subpoena.     If you ignore it,

306    Democrats will return the favor.     This seems like a
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 437 of 589



       HJU093000                                    PAGE         14


307    counterintuitive way to conduct oversight, but it does sound

308    familiar.     Remember the acting attorney general, Mr.

309    Whitaker, who agreed to come, who agreed to sit here, and was

310    yet rewarded with a subpoena.     And, oh, by the way, before he

311    ever got here, we caved.     We just did away with the subpoena.

312        I am not sure the purpose of the subpoena with this

313    majority.     It seems to be we want to use it because it sounds

314    good, but yet when it comes down we don't want to use it, and

315    now we are back at it again because this is all preemptive.

316    Five of the people who have been actually listed in the list

317    of subpoenas today have been cooperating or have given advice

318    to this committee, but have never really been followed up.

319    And what they have said is we are helping, but you are now

320    giving us a subpoena.

321        And as far as the Attorney General has gone, he said I

322    am giving you the Mueller report.     I am giving it to you as I

323    should under regulations, but undoubtedly that is not enough.

324    Undoubtedly that doesn't make enough press releases.       So I

325    guess what we do is put people's names on a press release.

326    We tell them that we are going to subpoena them now, although

327    they have actually already cooperated.     You know, it reminds

328    me of what I am having here, and I have made this comment

329    many times.

330        I respect my chairman, but we just disagree on this, and

331    that is the way that it will be, and that is the way we are
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 438 of 589



       HJU093000                                    PAGE         15


332    going to have it.     But it reminds me of the old guys back in

333    my hometown when they wanted to go fishing and nothing was

334    biting.     They would take a big fishing trip and go out.

335    Nothing was biting, and one day this old guy just got tired

336    of it.    Instead of catching anything the way he should, he

337    just reaches in his back pocket and pulls out a piece of

338    dynamite and throws it in the pond.     I can't find anything,

339    so I am just going to blow up everything and maybe something

340    will come to the top.

341        This committee is better than this.     This committee can

342    do this better.     Why are we here today doing preemptive

343    subpoenas?     Because we are going to be out for a while.     We

344    are not going to be here for a while, and we need to keep the

345    story rolling.     The story rolling is there is some innuendo.

346    There are some possibilities that may be in this report, but

347    we can't wait to see it.     Unfortunately what will happen, my

348    friends is this:     Christmas will come again.     They opened the

349    present that they bought early.     Nothing was there.     Now they

350    are dying to open another present.

351        At the end of the day, this President and what the

352    report of the Mueller investigation said was no collusion.

353    No obstruction.     And when we understand that, when we move

354    forward with that, if we can't get what we want, we will try

355    and try again.     Maybe that is the new thing of this

356    committee, the little train that kept looking for something
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 439 of 589



       HJU093000                                      PAGE       16


357    that says I will try and I will try and I will try.

358        But at the end of the day, the President is still

359    president.    The economy is still moving forward.      The

360    regulations that we put in place are there.        And at this

361    point in time, the Attorney General, although he is being

362    smeared repeatedly, is doing exactly what the regulation

363    says.   And for that, congratulations, Mr. Attorney General,

364    you get a subpoena.     With that, I yield back.

365        Chairman Nadler.      Thank you, Mr. Collins.     Without

366    objection, all other opening statements will be included in

367    the record.

368        I now recognize myself for purposes of offering an

369    amendment in the nature of a substitute.       The clerk will

370    report the amendment.

371        Ms. Strasser.     Amendment in the nature of a substitute

372    to a resolution offered by Mr. Nadler.     Strike all after the

373    resolving clause and insert the following.

374        Chairman Nadler.      Without objection, the amendment in

375    the nature of a substitute will be considered as read and

376    shall be considered as --

377        Mr. Buck.    Mr. Chairman, I object.

378        Chairman Nadler.      -- as base text --

379        Mr. Buck.    Mr. Chairman, I object.    I would like to --

380        Chairman Nadler.      -- as base text for purposes of

381    amendment.    I will --
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 440 of 589



       HJU093000                                  PAGE      17


382        Mr. Collins.   Mr. Chairman, there is an objection to

383    the --

384        Chairman Nadler.   I will finish the sentence, and then I

385    will recognize the objection.

386        Mr. Collins.   Thanks.   Well, go right ahead.

387        [Laughter.]

388        Chairman Nadler.   Without objection, the amendment in

389    the nature of a substitute will be considered as read and

390    shall be considered as base text for purposes of amendment.

391        [The amendment of Chairman Nadler follows:]

392
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 441 of 589



       HJU093000                                     PAGE      18


393        Chairman Nadler.   Will the gentleman explain his

394    objection?

395        Mr. Buck.   Yeah, I want it read.    I object.

396        Chairman Nadler.   You want the resolution read?     Very

397    well.   The clerk will read the resolution.

398        Mr. Buck.   Thank you.

399        Chairman Nadler.   The clerk will read the amendment in

400    the nature of a substitute.

401        Ms. Strasser.   Amendment in the nature of a substitute

402    to a resolution offered by Mr. Nadler.     Strike all after the

403    resolving clause and insert the following:     "That upon the

404    adoption of this resolution, the chairman of the Committee of

405    the Judiciary is authorized to issue subpoenas for documents

406    and testimony relating to the following:      final report

407    authored by the Office of the Special Counsel, Robert S.

408    Mueller, III, pursuant to Order Number 3915-2017, and any

409    accompanying exhibits, annexes, tables, appendices, other

410    attachments, and all evidence referred to in the report; and

411    underlying evidence collected, materials prepared, or

412    documents used by the Office of the Special Counsel, Robert

413    S. Mueller, III, in the investigation conducted pursuant to

414    Order Number 3915, 2017.

415        In addition, the chairman at his discretion and as he

416    determines necessary, is authorized to issue subpoenas for

417    documents and testimony to the following individuals or to
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 442 of 589



       HJU093000                                   PAGE      19


418    agents who may have received documents from White House

419    relevant to the investigation on Special Counsel Robert S.

420    Mueller, III, conducted pursuant to Order Number 3915-2017,

421    thereby effecting a waiver of potential applicable

422    privileges:   Donald F. McGahn, II; Steven Bannon; Hope Hicks;

423    Reince Priebus;, Ann Donaldson.

424        This resolution is adopted pursuant to Rule 3 of the

425    Committee on the Judiciary and Clause 2(m) of Rule XI of the

426    U.S. House of Representatives."

427        Chairman Nadler.     I will recognize myself to explain the

428    amendment.

429        This amendment makes only technical changes to the

430    underlying resolution.    I would like to use my time to

431    elaborate on the point made in my opening statement, that

432    there is ample precedent from other investigations involving

433    allegations of wrongdoing by the President for the Judiciary

434    Committee to receive not just the full report, but all of the

435    underlying evidence, including grand jury material.

436        In the investigation of Bill Clinton, the independent

437    counsel, Ken Starr, produced to Congress a 445-page report,

438    several thousand pages of appendices, and 17 boxes of

439    underlying evidence and other materials.    These boxes

440    included all of the grand jury information protected by Rule

441    6(e) of the Federal Rules of Criminal Procedure.

442        The Starr report and the underlying evidence and
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 443 of 589



       HJU093000                                    PAGE      20


443    materials produced to this committee fill up volume after

444    volume of the record in the Clinton impeachment proceedings.

445    I am holding up only two of these many volumes that contain

446    some of the evidence and materials underlying the Starr

447    report that he produced to Congress.     Here is Volume 4, Part

448    2 and 3 that contain supplemental materials from the Starr

449    report.     All of these materials were delivered to the House

450    immediately Ken Starr completed the report.

451        Looking at Volume 4, Part 3, it is filled with the grand

452    jury testimony and other evidence from the Starr

453    investigation that was produced to the House Judiciary

454    Committee.    For example, on page 3341, there is grand jury

455    testimony of Stacy Desmond Porter.     Here is a copy of it.

456    There were boxes and boxes of such information produced by

457    Ken Starr.    Starr sought and obtained authorization from the

458    court overseeing the grand jury to share the grand jury

459    materials with Congress.    A similar order permitting Congress

460    to receive the grand jury materials in the Mueller

461    investigation can and should be obtained here.

462        The materials produced to Congress by Starr also

463    included the interview memoranda of the witnesses who agreed

464    to be voluntarily interviewed by Starr's office during his

465    investigation, all of which were produced to the House

466    Judiciary Committee.    For example, on page 3523, there is one

467    of the many memorandum investigation interviews of witnesses
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 444 of 589



       HJU093000                                    PAGE      21


468    by Starr and his staff.     This one is of Deborah Ann Schiff.

469    Here is a copy of it.     There were boxes of such information

470    produced by Ken Starr.     The same type of information has to

471    be produced here, especially when there were approximately

472    500 witnesses interviewed in the Mueller investigation as the

473    Attorney General stated in his March 24th letter to the House

474    and Senate Judiciary Committees.

475        In the Watergate investigation, the Justice Department

476    did exactly the same thing after the grand jury considered

477    evidence and issued a report describing potentially criminal

478    acts by President Nixon.     The Justice Department filed briefs

479    fully supporting disclosure of the report to the House

480    Judiciary Committee, and made the point that, "The need for

481    the House to be able to make its profoundly important

482    judgment on the basis of all available information is as

483    compelling as any that could be conceived."     And here are

484    just two of the volumes from the Nixon impeachment

485    proceedings that include some of the grand jury material,

486    just some of the grand material that was produced to

487    Congress, Volumes 7 and 8 from the hearings before the House

488    Judiciary Committee.

489        Looking at Volume 7, it is filled with grand jury

490    testimony and other evidence from the investigation that was

491    produced to the House Judiciary Committee.     For example, on

492    page 688 of Volume 8, there is the grand jury testimony of
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 445 of 589



       HJU093000                                     PAGE      22


493    Rosemary Woods.     Here is a copy of it.   There were volumes

494    and volumes of such information produced in the Watergate

495    investigation to the House Judiciary Committee.

496        These examples of Congress receiving all of the relevant

497    evidence in other analogous investigations helps show how

498    unprecedented it would be for Attorney General Barr to

499    withhold from Congress potentially significant portions of

500    Special Counsel Mueller's report and the underlying evidence

501    and materials.    The same type of information can and should

502    be produced here.

503        I ask unanimous consent to include these materials in

504    the record.

505        [The information follows:]

506
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 446 of 589



       HJU093000                                    PAGE       23


507        Chairman Nadler.     This subpoena authorization gives this

508    committee the ability to compel production of the full report

509    and related documents if the Attorney General departs from

510    these and other precedents and refuses to produce to Congress

511    the complete record of Special Counsel Mueller's

512    investigation.   I yield back the balance of my time.

513        I now recognize the ranking member of the Judiciary

514    Committee, the gentleman from Georgia, Mr. Collins, for any

515    comments he may have on the amendment in the nature of a

516    substitute.

517        Mr. Collins.   Thank you, Mr. Chairman.    As far as the

518    substitute, that is fine, but I am glad we are using props

519    today because this is what happening here.     The chairman

520    wants you to look at one thing when the reality is another

521    thing.   He is wanting you to look at this bottle of water and

522    say this is full, and then he is wanting you to look at this

523    bottle of water and say it is full, too.     It doesn't work.

524    You can't say the Starr report, or even going back to

525    impeachment which we will get to in a minute, and then come

526    along and say Mueller is full, too.    You see, it is the same.

527    They are not the same.

528        And as long as we perpetrate this fraud of saying that

529    they are the same, then we are going to continue this process

530    of saying that we have got a problem here because the Starr

531    report, which actually came out, let's actually speak to what
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 447 of 589



       HJU093000                                       PAGE        24


532    it said.     Starr had a requirement under the Independent

533    Counsel Act, 28 U.S.C. 595, to advise the House of

534    Representatives of any substantial credible information which

535    may constitute grounds for an impeachment.

536        Remember, it was the Janet Reno Justice Department after

537    the Starr report that rewrote the regulations that we are

538    under today.     Starr, Mueller, two different things.       And if

539    we understand this, then we can understand the problem we

540    have here.     I feel for the chairman.    He is trying to make an

541    analogy that just won't work.     He is doing as good a job as

542    he possibly can.     It just doesn't work.

543        The other interesting thing in here is he has used two

544    precedents for getting this information, both of which are

545    impeachment.     If the chairman truly wanted to get at this

546    information, then he can go to what I believe many in their

547    heart desire is open the impeachment inquiry.          Maybe that is

548    what we are going to get to today.        But if you use the

549    precedent of impeachment, not the precedent of subpoenas,

550    then there is a problem.

551        And we have got to understand this is nothing.          If this

552    was simply about the Mueller report today and we had waited

553    until after we got the Mueller report and we said there is

554    still stuff we don't like, then I could see this happening.

555    I could see why would we would come together and ask for

556    subpoenas.     Any attorney, that is what you do.       When you
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 448 of 589



       HJU093000                                      PAGE        25


557    don't get what you want, you ask for the subpoenas, not

558    beforehand when the Attorney General has already said I am

559    going to do this.

560        So the problem is, look, it is a tough problem.          I feel

561    for him.     But as long as you are trying to compare the full

562    and the empty and say they are both full, that is going to be

563    a problem.     The problem also I have with this is, is it just

564    isn't about the Attorney General and the Mueller report,

565    because he went ahead and added five other individuals.         Why

566    those five other individuals?     Let's take a look at the

567    names.

568        The five other individuals:        Don McGahn, Steve Bannon,

569    Hope Hicks, Reince Priebus, and Ann Donaldson, all of which

570    either gave information or answered and responded to their

571    initial letters.     Why these five?    They are close to the

572    President.     The closer you get to the President, the press

573    writes about it.     The press writes about associates of the

574    President and they get a subpoena.       Let's take this for what

575    it is.     We don't have our popcorn machine yet.      We are

576    getting it for our side because this is great political

577    theater.     But as long as they are trying to convince you that

578    this one and this one are the same, then we are going to down

579    the same sad road.     With that, Mr. Chairman, I yield back.

580        Chairman Nadler.     I thank the gentleman.       I just want to

581    comment on one thing.     The argument is made that the prior
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 449 of 589



       HJU093000                                   PAGE       26


582    history is irrelevant because Mr. Jaworski and Mr. Starr

583    operated under a different law than Mr. Mueller is operating.

584    That fact is true.    However, we have the same constitutional

585    rights as the committee did in those days, and we have the

586    same constitutional duty as the committee did in those days.

587    And we have the right and the necessity to get all the

588    information to fulfill our constitutional duty.

589        Are there any amendments to the amendment in the nature

590    of a substitute?

591        [No response.]

592        Chairman Nadler.    Hearing none --

593        Mr. Buck.    Mr. Chairman, I have an amendment.

594        Chairman Nadler.    The clerk will report the amendment.

595        Mr. Cicilline.     Mr. Chairman, I reserve a point of

596    order.

597        Chairman Nadler.    The gentlelady --

598        Mr. Collins.     The gentleman.

599        Chairman Nadler.    The gentleman reserves a point of

600    order.

601        Ms. Strasser.     Amendment to the amendment in the nature

602    of a substitute, offered by Representative Ken Buck, of

603    Colorado.    At the end of the resolution, insert the following

604    paragraph:    "This resolution shall not be construed as

605    authorizing the chairman to issue a subpoena for the

606    production of information where such production would violate
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 450 of 589



       HJU093000                                 PAGE      27


607    Rule 6(e) of the Federal Rules of Criminal Procedure."

608        [The information follows:]

609
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 451 of 589



       HJU093000                                      PAGE      28


610        Chairman Nadler.     The gentleman is recognized to explain

611    his amendment.

612        Mr. Buck.     Thank you, Mr. Chairman.    Mr. Chairman, in

613    Greek mythology, Prometheus looked down from the heavens and

614    saw man eating raw meat.     Out of pity, he stole fire from the

615    heavens, came to earth, and gave fire to man so man could

616    cook his food.     This gift had unintended consequences.       Man

617    used fire to forge metal into swords.     With new weapons man

618    went to war.     This is a cautionary tale about unintended

619    consequences, a lesson we should be mindful of today.

620        The current special counsel regulations were adopted in

621    1999 after Congress allowed the old independent counsel law

622    to expire.     These Clinton-era regs authorized the appointment

623    of Robert Mueller as special counsel and guided his

624    investigation.     They also limit what the AG can release.       So

625    they strike a balance between disclosure and protection of

626    classified and grand jury information.       This resolution,

627    however, leads us down the wrong path.       The resolution fails

628    to ensure certain information remains protected.       This will

629    have unintended consequences.

630        First, this resolution risks politicizing future special

631    counsel investigations.     By protecting grand jury information

632    from public release, the regs encourage the special counsel

633    to produce a candid report for the AG.       By compelling release

634    of an unredacted report, however, the committee risks
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 452 of 589



       HJU093000                                    PAGE        29


635    chilling future investigations and jeopardizes the special

636    counsel process.    This will not serve justice.     It will

637    undermine it.

638        Second, the public release of the full report could

639    compromise intelligence sources and methods.       General Barr

640    expressed concern about this issue in a March 29th letter to

641    Chairman Nadler.    As much as Democrats may hate the

642    President, I would hope you love America more.       If love

643    trumps hate, we should afford the AG time to redact

644    classified information before providing us with a report that

645    could be shared with the public.

646        Third, this resolution fails to protect grand jury

647    information from disclosure.    This is information that by law

648    needs to be protected as confidential.     Under the regs, the

649    AG is required to redact this information.     General Barr

650    wrote to the chairman on March 29th that, "We are preparing

651    the report for release, making the redactions that are

652    required.    The special counsel is assisting us in this

653    process.    Specifically, we are well along in the process of

654    identifying and redacting the following:     materials subject

655    to Federal Rule of Criminal Procedure 6(e) that by law cannot

656    be made public."

657        Rule 6(e) is information produced in front of the grand

658    jury.   As a former prosecutor, I hold the grand jury process

659    and the protection against disclosure sacrosanct.       I would
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 453 of 589



       HJU093000                                    PAGE      30


660    urge my colleagues do not undermine the grand jury process

661    for the sake of politics.   This sets a dangerous precedent

662    that is dangerously short-sighted.

663        My amendment is simple.   It modifies the resolution to

664    limit the subpoena to exclude production of any information

665    related to grand jury materials.   This amendment is

666    consistent with the special counsel regs that have been in

667    place for 20 years over which time Democrats and Republicans

668    in Congress during two Democratic administrations and two

669    Republican administrations have respected.

670        This amendment is also completely consistent with H.

671    Con. Res. 24, Chairman Nadler's resolution that the House

672    passed by a vote of 420-0 on March 14th.     If you voted for

673    Chairman Nadler's resolution 3 weeks ago, you essentially

674    voted for the special counsel regulations, and you also voted

675    to protect grand jury information from disclosure, the

676    principle found in my amendment.   For the sake of

677    consistency, you should report my amendment today.     It will

678    help ensure we avoid unintended consequences.

679        I ask unanimous consent that Attorney General Barr's

680    letter of March 29th, 2019 to Chairman Nadler to be included

681    in the record.

682        Chairman Nadler.   Without objection.

683        [The information follows:]

684
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 454 of 589



       HJU093000                                    PAGE        31


685        Mr. Buck.     I urge a yes vote on the amendment.

686        Chairman Nadler.     Does the gentleman from Rhode Island

687    insist on his point of order?

688        Mr. Cicilline.     I do not, Mr. Chairman.

689        Chairman Nadler.     The gentleman from Rhode Island does

690    not insist on his point of order.     I will now recognize

691    myself in opposition to the amendment.

692        The amendment says that "This resolution shall not be

693    construed as authorizing a subpoena for the production of

694    Rule 6(e) information."    This committee's request for grand

695    jury materials, which is to say the 6(e) information, is

696    fully consistent with past instances which I have outlined in

697    my initial comments in which the Justice Department has

698    provided this information to Congress.     The Justice

699    Department can provide these materials to Congress by seeking

700    authorization from the District Court as it has in the past.

701        In response, for example, to Republican-led

702    congressional requests, the Justice Department turned over

703    unprecedented levels of materials in the 114th and 115th

704    Congress, including classified materials, deliberative

705    process documents, and information related to ongoing

706    investigations.    We need these materials to fulfill our

707    constitutional obligations, period.     Our chief constitutional

708    obligation is to hold the President accountable, especially

709    in an instance where the Department of Justice says it cannot
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 455 of 589



       HJU093000                                    PAGE        32


710    hold the President accountable because, as a matter of law,

711    you cannot indict a president and in which the Attorney

712    General tells us that a president cannot commit obstruction

713    of justice.

714        Those judgments must be made by Congress, not by a

715    political appointee, the Attorney General.    We need this

716    information to make those judgments, and the interests can be

717    protected by this Congress deciding which of that information

718    can be released publicly.    But Congress is entitled to all of

719    it, and, therefore, I ask opposition to this amendment.

720        Is there any other discussion on the amendment?

721        Mr. Sensenbrenner.     Mr. Chairman?

722        Chairman Nadler.     The gentleman from Wisconsin.

723        Mr. Sensenbrenner.     Mr. Chairman, I move to strike the

724    last word.

725        Chairman Nadler.     The gentleman is recognized.

726        Mr. Sensenbrenner.     Mr. Chairman, the chair and his

727    supporters are putting the cart before the horse.       And I just

728    draw the attention of the committee to today's Roll Call,

729    hardly a Republican mouthpiece.    And what does it say?

730    "Mueller magic not in subpoenas.    Democrats can send a

731    message, but it is one without teeth."     I will delegate

732    myself to become a dentist for the next 4-and-a-half minutes.

733        The chairman of the committee, the distinguished

734    gentleman from New York, you know, says there was grand jury
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 456 of 589



       HJU093000                                    PAGE        33


735    material that was submitted both in the Nixon and Clinton

736    impeachments.    That is correct, but that grand jury material

737    was submitted only after the court in D.C. allowed it to be

738    shared with Congress and made public.     That has not happened

739    in this case if there is any grand jury material in the

740    Mueller report, and I think we all know that there is grand

741    material in the Mueller report.

742        So the thing to do to put teeth into a subpoena is for

743    Congress and this committee to go to court and to ask for an

744    order allowing for the release of the grand jury material.

745    Otherwise, you are going to see the Justice Department move

746    to quash the subpoena that I am sure will be issued today,

747    and it will be in courts for months and maybe years until the

748    Supreme Court decides this issue because it is a dispute

749    between the legislative and executive branches of government.

750        Chairman Nadler.     Will the gentleman yield?

751        Mr. Sensenbrenner.     Let me finish, please.    And I will

752    be happy to be a co-plaintiff in the motion before the

753    district court as I am sure all of us would be because the

754    resolution that was passed 3 weeks ago was passed

755    unanimously.    I voted for it.   All of my Republican

756    colleagues voted for it.    And the way to get the material

757    that is sought by this subpoena quickly, promptly, and

758    without extended litigation is to go to court and get the

759    same kind of order that Mr. Starr got when he sent his
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 457 of 589



       HJU093000                                   PAGE      34


760    material over as independent counsel and what Mr. Jaworski

761    got when he sent his material over as special prosecutor in

762    the Richard Nixon impeachment.

763        Now, secondly, I think we all want to get to the bottom

764    of this, and it is only full disclosure, in my opinion, that

765    will get to the bottom of this.    The law requires that there

766    be certain conditions precedent to get that full disclosure,

767    one of which, as far as the grand jury material and Rule 6(e)

768    of the Federal Rules of Criminal Procedure, is going to court

769    and getting the order, if the court should so desire and be

770    required to, to allow the Justice Department to release this

771    material.   Otherwise, the Justice Department puts itself in

772    the same position as a grand jury witness who breaks the

773    secrecy rule and releases his or her testimony before the

774    grand jury, and that is a Federal crime.

775        So, you know, it seems to me that if we want to protect

776    witnesses under the same rule that the Justice Department is

777    being protected, we ought to do what we need to do first, and

778    that is go to court and let the judge make the decision.       And

779    now I am happy to yield to the chairman.

780        Chairman Nadler.   I thank the gentleman for yielding.

781    We will, as appropriate, go to court.    We think we need a

782    subpoena first, but we will go to court.    We have asked the

783    Attorney General to go to court.    He has thus far declined

784    our request, but we will do whatever is necessary, be it
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 458 of 589



       HJU093000                                      PAGE       35


785    subpoena or courts, to get this material.

786        Mr. Sensenbrenner.     You know, reclaiming my time, you

787    know, the thing is, is Mr. Starr got the appropriate order

788    without us being on his back.    Jaworski got the appropriate

789    order without the Judiciary Committee being on its back.        And

790    that material was used in both the Nixon and in the Clinton

791    impeachments.

792        Mr. Cicilline.     Will the gentleman yield for a question?

793        Mr. Sensenbrenner.     No, I will not.    And as I recall

794    there were obstruction of justice articles of impeachment

795    voted out by this committee, and, in the case of Clinton,

796    approved by the House of Representatives, and that was an

797    issue in both of those impeachments.     So, you know, again,

798    look at Roll Call, you know.    Again, Roll Call is not printed

799    by the Koch brothers, and it says "Democrats can send a

800    message, but it's one without teeth."     It is about time that

801    when we want to send a message, we send one with teeth, and

802    hopefully the rest of the news media will not be duped as

803    Roll Call was not in getting it right.       Thank you.

804        Chairman Nadler.     The gentleman's time has expired.      The

805    gentlelady from Texas.

806        Ms. Jackson Lee.     I thank the gentleman, and I thank my

807    colleagues, both Republicans and Democrats, who sit on this

808    committee to do justice and to adhere to the rule of law.        As

809    I read the resolution proposed by the chair and the majority,
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 459 of 589



       HJU093000                                    PAGE      36


810    it provides an authorization.   It does not dictate an

811    issuance of a subpoena.   And I refer to my colleagues to

812    really some of the underlying reasons why we need to move

813    forward on a subpoena.    For all we know, the Attorney General

814    may respond and present us with the Mueller report in its

815    totality today at the end of business.

816        But in his letter on March 24th, the Attorney General

817    started out by saying that it was his intent to summarize the

818    principle conclusions reached by the special counsel.       And of

819    course he tried to walk that back, but, in essence, he tried

820    to give us 4 pages as a complete summary of the entire

821    Mueller report.   He goes on to say on the question of

822    obstruction of justice that the DOJ did not make a

823    traditional prosecutorial judgment.     That may be accurate,

824    but the standards that you adhere to by the second

825    constitutional body, the executive in Article II, has larger

826    parameters as to whether or not the Administration followed

827    the rule of law and actually adhered to guidelines or actions

828    appropriate for a president of the United States.

829        Further, the Attorney General attempted to swat away the

830    idea of any Russian coordination.     He did that by suggesting

831    that the attorney, Mueller, did not find an underlying crime,

832    and, therefore, refused to move forward on the obstruction,

833    refused to move forward on the obstruction on the basis of

834    not an indictment or a crime.    And we also know that Attorney
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 460 of 589



       HJU093000                                      PAGE         37


835    General Barr has already made his point very clear about his

836    position on the indictment of a President.       We do not sit

837    here in the role of a grand jury to indict the President, but

838    we sit here as a body that to proceed with its constitutional

839    duties to provide oversight and transparency.

840           Let me share with my colleagues what has happened in the

841    past.    Dan Burton, former chair of the Oversight Committee,

842    issued a thousand unilateral subpoenas in the 1990s regarding

843    the Clinton Administration.       Lamar Smith of the Science

844    Committee issued 25 subpoenas in his first year of

845    chairmanship.    Before 2015, this committee had not issued one

846    subpoenas in 21 years.       Chairman Issa issued 100-plus

847    subpoenas, exceeding by over 20 percent the number of

848    subpoenas from Dems and Republicans, lawmakers of any

849    committee.    And then Chairman Gowdy of the Benghazi

850    Committee, who sent U.S. marshals to 70 witness' homes

851    without asking one of them to come voluntarily.          I, frankly,

852    believe that we are being both fair and balanced in our

853    efforts --

854           Mr. Sensenbrenner.    Would the gentlewoman yield?

855           Ms. Jackson Lee.     I would be happy to yield.

856           Mr. Sensenbrenner.    Just for the record, I was chair of

857    this committee for 6 years, and I didn't sign one subpoena at

858    all.    You know, I got what I needed out of the Administration

859    without having to compel it.       So there is a difference
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 461 of 589



       HJU093000                                    PAGE       38


860    between nice and being less than nice.

861        Ms. Jackson Lee.    Mr. Sensenbrenner, thank you.     I am

862    restoring my time.   I am reclaiming my time.   As you well

863    know, you have not been mentioned.    You have not been

864    mentioned, nor has the Judiciary Committee been mentioned.

865    But the point being made is that there has been a history of

866    subpoenas offered in other areas in other committees.

867        And in this instance, I think the Judiciary Committee is

868    being extremely fair.   So thank you so very much for that

869    clarification that Chairman Sensenbrenner did not, but in

870    this instance, I believe that the committee is being fair.

871    Mr. Nadler is being fair.   This is a resolution to authorize

872    the issuance of a subpoena, and I ask my colleagues to

873    support this resolution.    I yield back.

874        Chairman Nadler.    Thank you.   The gentleman from

875    Arizona, Mr. Biggs, is recognized.

876        Mr. Biggs.   Thank you, Mr. Chairman.    I ask unanimous

877    consent that an article published April 1st, 2019 in the

878    Atlantic written by Ben Wittes and entitled, "Bill Barr Has

879    Promised Transparency," be entered into the record.

880        Chairman Nadler.    Without objection.

881        [The information follows:]

882
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 462 of 589



       HJU093000                                     PAGE      39


883        Mr. Biggs.     Thank you.   Wittes is the editor-in-chief of

884    Lawfare and a senior fellow at the Brookings Institution.

885    That is the same think tank where Norm Eisen, a member of the

886    chairman's staff, is also a senior fellow, and Barry Berke,

887    another member of the chairman's staff, has published

888    extensively.     And with that, I yield to the gentleman from

889    Colorado, Mr. Buck.

890        Mr. Buck.     I thank the gentleman from Arizona.   Mr.

891    Chairman, we are discussing basically what the standard is

892    for the release of grand jury testimony in the context of an

893    independent counsel or special counsel investigation.        And

894    thankfully you announced the standard on September 9th, 1998

895    when you appeared on the Charlie Rose Show.      That is the same

896    day that independent counsel, Ken Starr, and I will repeat

897    that, the same day that independent counsel, Ken Starr,

898    delivered his report into the Clinton investigation to

899    Congress.

900        Here is what you said when explaining why it would be

901    unwise and unfair to release grand jury materials.      "Now, Mr.

902    Starr in his transmittal letter to the Speaker and the

903    Minority Leader made it clear that much of this material is

904    Federal Rule 6(e) material.     That is material that by law,

905    unless contravened by a vote of the House, must be kept

906    secret.     It is grand jury material.   It represents statements

907    which may or may not be true by various witnesses, salacious
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 463 of 589



       HJU093000                                   PAGE      40


908    material, all kinds of material that it would be unfair to

909    release."    Our chairman even went so far as to suggest in

910    that interview that certain material "must not be released at

911    all."

912        I do want to mention that under the independent counsel

913    statute, Congress held a statutory role of oversight so it

914    would have at least been proper for Congress to consider if

915    grand jury materials should be released, but that law has

916    expired.    Under current law, the Attorney General is left

917    with the responsibility of protecting grand jury materials, a

918    different person responsible for deciding, a different

919    responsibility all together.    Despite changes in the law, the

920    chairman's concerns from 1998 about the questionable value in

921    releasing grand jury material and the need to protect those

922    materials are still true today.

923        The chairman's position was also on display 3 weeks ago

924    when the House unanimously approved his resolution, H. Con.

925    Res. 24, calling for the release of the special counsel

926    report while excluding from disclosure any information

927    protected by law which would necessarily protect grand jury

928    material.    Nevertheless, in a New York Times op-ed this week,

929    the chairman wrote, "The Department of Justice has an

930    obligation to provide it," meaning the full Mueller report,

931    "in its entirety without delay."

932        Mr. Chairman, you had it right over 20 years ago.      You
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 464 of 589



       HJU093000                                      PAGE        41


933    supported the protection of grand jury information, and I

934    agree with that.    You had it right 3 weeks ago.       Everyone on

935    this committee voted for your resolution to protect against

936    the release of 6(e) materials.     Mr. Chairman, Attorney

937    General Barr agrees with you.     Last week he wrote to you to

938    tell that he was working with the special counsel to redact

939    grand jury materials.

940        Your historic standard, one you held for 7,492 days,

941    from September 8th, 1998 at least until March 14th, 2019, is

942    the same standard that can be found in my amendment.         The

943    standards says the grand jury materials should not be

944    disclosed.   That is the right standard, and I urge the

945    committee to adopt the standard.       And I yield back to the

946    gentleman from Arizona.

947        Mr. Biggs.     Reclaiming my time.

948        Mr. Cicilline.     Mr. Chairman?

949        Chairman Nadler.     The gentleman from Rhode Island.

950        Mr. Biggs.     Excuse me.   I still have time.     I reclaimed

951    my time.

952        Chairman Nadler.     Oh, I am sorry.

953        Mr. Biggs.     Thank you.

954        Chairman Nadler.     Mr. Biggs, continue.

955        Mr. Biggs.     Thank you, Mr. Chairman.     I support the Ken

956    Buck, Representative Buck's, amendment to the amendment in

957    the nature of a substitute to the resolution.         And one thing
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 465 of 589



       HJU093000                                   PAGE        42


958    I want to point out is that when I hear people intimate that

959    the chairman merely has the authorization to issue a

960    subpoena, I get this feeling that maybe this isn't a done

961    deal.   But it is a done deal because the chairman in his

962    response to the gentleman from Wisconsin said very clearly

963    that before going to court we are going to issue a subpoena.

964        So the normal process would naturally be to go to the

965    court and ask for this information to be made available, but

966    that is not what is going to happen here.    You are going to

967    see subpoenas issued, and they are going to be issued

968    because, as the chairman said in his opening statement, the

969    Attorney General may do this, and I am paraphrasing of

970    course, and President Trump may do that.    In other words, he

971    would suggest that this would be conditional, but he is

972    acting and this resolution is going to go forward regardless

973    of what Mr. Barr provides, even if it is in compliance with

974    Rule 6(e).   My time has expired.

975        Chairman Nadler.     The gentleman from Rhode Island.

976        Mr. Cicilline.     Thank you, Mr. Chairman.    I move to

977    strike the last word.

978        Chairman Nadler.     The gentleman is recognized.

979        Mr. Cicilline.     Mr. Chairman, I just want to make two

980    brief points.   One is the gentleman from Wisconsin referenced

981    the Starr report and the Jaworski report as precedent for not

982    issuing a subpoena and, in fact, going to court.      It should
       Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 466 of 589



        HJU093000                                    PAGE        43


 983    be noted that in both of those cases the special and

 984    independent counsel went to court to seek authorization for

 985    the release of the grand jury testimony before it was

 986    delivered to Congress.    They did that on their own.     It

 987    didn't require Congress to litigate it.

 988          So those individuals recognized that it was important

 989    when they delivered the report to also deliver the underlying

 990    documents, and they sought permission from the court to do

 991    it.   That has not happened in this case.    In fact, Mr. Barr

 992    has done just the opposite.     He has attempted to keep this

 993    information from Congress.     So the notion that we should just

 994    wait and sort of pray and hope that Mr. Barr will suddenly

 995    find his way to the courthouse to seek authorization, I

 996    think, is foolish.    This subpoena will require him to take

 997    that action because as the gentleman from Wisconsin said, he

 998    could move to quash the subpoena.     That is one course of

 999    action.     He could also go to court and move for the

1000    production of 6(e) materials so he can comply with the

1001    subpoena, and that is what we are hoping he will do if, in

1002    fact, they are interested in getting this information for

1003    Congress.

1004          So I urge my colleagues to oppose this amendment, to set

1005    the precedent so that, in fact, this committee can get the

1006    full report and all the supporting materials so we can do our

1007    oversight responsibility.     And as the chairman said, our
       Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 467 of 589



        HJU093000                                   PAGE        44


1008    constitutional responsibilities have not changed even if some

1009    regulation has.    I urge a no vote on the amendment and yield

1010    the balance of my time to the chairman.

1011        Chairman Nadler.    I thank the gentleman.

1012        I just want to point out that I was right 21 years ago,

1013    I am right now, and it is totally consistent, because we are

1014    urging now that the underlying 6(e) material be produced to

1015    the committee.    In 1998, that material had been produced to

1016    the Congress, and what we were discussing was its release to

1017    the public.   And before 6(e) material is released to the

1018    public, it has to be reviewed if some of it should not be

1019    released to the public for privacy and other reasons.        But

1020    that determination was made then by Congress, and it should

1021    be made now by Congress.

1022        We are asking now that the material be given to Congress

1023    so we can fulfill our constitutional responsibilities.        In

1024    1998, the material had been given prior to that debate to

1025    Congress so Congress could fulfill its constitutional

1026    responsibilities, and my comments on the floor then and the

1027    debate then was not about whether the material should go to

1028    Congress; it already had.    It was about whether it should be

1029    released to the public in its entirety, and I said then that

1030    you cannot release 6(e) material entirely to the public

1031    without reviewing it, and that is still true.      But it was

1032    then and should be now released to the Congress, to this
       Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 468 of 589



        HJU093000                                     PAGE      45


1033    committee, in its entirety.

1034        Mr. Sensenbrenner.     Would the gentleman yield?

1035        Chairman Nadler.     Yes, I will yield.

1036        Mr. Sensenbrenner.     Would the gentleman report releasing

1037    to the public the material that we redacted in the Clinton

1038    impeachment?

1039        Mr. Cicilline.     I will reclaim my time.   I would like to

1040    focus on the issue before this committee.     I am reclaiming my

1041    time, Mr. Chairman.

1042        But I again want to suggest that this is an important

1043    responsibility to this committee to ensure that no one is

1044    above the law, that we follow the facts where they lead us,

1045    that this investigation was conducted on behalf of the

1046    American people.   When our democracy was attacked by a

1047    foreign adversary, we fought hard to protect Mr. Mueller so

1048    he could complete his work free from political interference,

1049    and now we have a right, this committee has the right and the

1050    responsibility to see the full contents of this report and

1051    the supporting materials, and I urge a no on this amendment

1052    and yield the balance of my time to the Chairman.

1053        Chairman Nadler.     I thank the gentleman for yielding.

1054        Again, we have the right and the duty to protect certain

1055    material from public disclosure.    If we redacted it from the

1056    public 20 years ago, I assume we had good reason to do that.

1057    But the question before us now is not public release of
       Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 469 of 589



        HJU093000                                   PAGE         46


1058    information.    It is release to Congress to do our

1059    constitutional duties, and it is a very different situation.

1060        I yield back to the gentleman.

1061        Mr. Cicilline.     I yield back, Mr. Chairman.

1062        Chairman Nadler.     The gentleman from Texas, Mr.

1063    Ratcliffe, is recognized.

1064        Mr. Ratcliffe.     Thank you, Mr. Chairman.

1065        I move to strike the last word.

1066        Mr. Chairman, I have been listening to the arguments

1067    this morning.    I have been trying to decide what is worse.

1068    Was it last week when within 24 hours of the Attorney General

1069    issuing his summary of the Mueller findings I listened to the

1070    Chairman of the House Intelligence Committee, Adam Schiff,

1071    demand the immediate full release of the Mueller report

1072    without consideration for classified information?     The

1073    Chairman of the Intelligence Committee telling all 17

1074    intelligence agencies over which he had oversight essentially

1075    I do not give a damn about classified information, I want the

1076    full release of that report.

1077        Or was it this week, when I am sitting here today

1078    listening to the Chairman of the Judiciary Committee say I do

1079    not care what the law says, I do not care what the Special

1080    Counsel regulations say, I do not care that the Attorney

1081    General has complied with both, that the Attorney General has

1082    done everything the law requires, everything the Special
       Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 470 of 589



        HJU093000                                  PAGE        47


1083    Counsel regulations require, and is promising to do more, but

1084    that is not good enough, and now he is going to be subpoenaed

1085    for that.

1086        In that theater of the absurd, I am still trying to

1087    decide which of those is worse.   The Attorney General did not

1088    comply with the Democrats’ arbitrary April 2nd demand

1089    deadline because he cannot comply, because the law precludes

1090    him from complying, because the Attorney General was not

1091    going to commit crimes to comply with that deadline.

1092        Mr. Chairman, today I heard you say over and over again

1093    Congress requires, Congress requires, there are

1094    constitutional rights, or there is a necessity for this

1095    information.   What I did not hear was what law the Special

1096    Counsel -- where in the Special Counsel regulation does it

1097    say that the Attorney General must turn over an un-redacted

1098    full Special Counsel report?   The Special Counsel regulation

1099    does not say that.   No law says that.

1100        The Attorney General has promised to provide as much

1101    transparency as he possibly can, but I am afraid that is

1102    never going to be good enough for some in here, and that is

1103    because we are here having this argument because some, not

1104    all, of my Democratic colleagues promised the American people

1105    evidence that never existed.   Some, not all, Democrats

1106    shouted fire in the theater of the American public, feeding a

1107    false Trump-Russia collusion narrative that never existed and
       Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 471 of 589



        HJU093000                                      PAGE      48


1108    that, in fact, some Democrats created with a fake, phony

1109    dossier.

1110        Now Special Counsel Mueller, who some Democrats demanded

1111    be protected so that he could do his job, did his job, and

1112    the minute that he finished doing that job and said no

1113    collusion, that the Trump-Russia collusion narrative does not

1114    exist, is not real, protect Bob Mueller suddenly has become

1115    to hell with Bob Mueller.

1116        I have always believed that Bob Mueller could write the

1117    definitive narrative on how Russia tried to meddle in our

1118    election.     I have never called what Bob Mueller was doing in

1119    that regard a witch hunt.     But Bob Mueller has provided his

1120    findings to the Attorney General, who has accurately

1121    summarized those.

1122        And with respect to Trump-Russia collusion, Bob Mueller

1123    has said there are no witches.       So these investigations

1124    should end.     We should move on.    We should not be issuing

1125    subpoenas today.

1126        But if we are going to issue subpoenas today, let’s not

1127    issue a subpoena for the Mueller report.       Let’s issue one for

1128    Bob Mueller.

1129        Mr. Cohen.     Would the gentleman yield?

1130        Mr. Raskin.     Would the gentleman yield?

1131        Mr. Ratcliffe.     Let me finish this thought.

1132        Let Bob Mueller come and let’s ask Bob Mueller whether
       Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 472 of 589



        HJU093000                                     PAGE         49


1133    or not he thinks that the report that he created should be

1134    disclosed without considerations of redactions of classified

1135    national security information or without redactions for grand

1136    jury information or other information relating to ongoing

1137    investigations.    I may have questioned Bob Mueller’s actions

1138    in certain regards, but I have never questioned his

1139    integrity, and I would be happy to hear his answer under oath

1140    before this committee with respect to that issue.

1141        So I urge all my colleagues to follow the law and to

1142    therefore support the Buck amendment.

1143        And I yield to the gentleman from Georgia.

1144        Chairman Nadler.     The gentleman’s time has expired.

1145        Mr. Ratcliffe.     I yield back.

1146        Chairman Nadler.     The gentleman from Tennessee.

1147        Mr. Cohen.     Thank you, Mr. Chairman.

1148        I was just going to say that Mr. Ratcliffe, who I

1149    respect greatly, said that Mr. Barr accurately described the

1150    Mueller report.    We do not know that.   That is why we want to

1151    see it, so we can know if he accurately did.         He talked about

1152    he went through fire.    He might be suggesting I am one of

1153    those fire throwers.    I want to find out if I was wrong, and

1154    I want the public to see it too.

1155        I yield back the balance of my time.

1156        Chairman Nadler.     The gentleman from Texas, Mr. Gohmert.

1157        Mr. Gohmert.     Thank you, Mr. Chair.
       Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 473 of 589



        HJU093000                                  PAGE      50


1158        I have to say, I witnessed one of the proof positive of

1159    the brilliant mental acumen of our Chairman as he explained

1160    adroitly how he was right 21 years ago and is right today,

1161    just a work of beauty and argument.

1162        As Chairman said, 21 years ago, we should always

1163    remember this as a prosecutor’s report by its nature.     It is

1164    one-sided.   I also said it was salacious material, all kinds

1165    of material that it would be unfair to release.

1166        I would point out the gentleman did not know exactly

1167    what all the material was at that time, and we do not know at

1168    this time either.   In February 1999, a New York Times

1169    article, our current Chairman called the Starr report and

1170    impeachment efforts a “partisan coup d’état.”

1171        What has gone on in this country did absolutely,

1172    unequivocally, no doubt about it involve collusion of people

1173    at the highest level with a foreign entity to try to bring

1174    down a candidate and then bring down a sitting president.

1175    That was collusion between top FBI officials, Justice

1176    officials, a former MI6 intelligence officer who has been

1177    discredited by those same Justice officials, FBI officials,

1178    but they colluded with him to try to bring down a candidate

1179    and now a sitting president.

1180        Enough is enough.   At some point, we have to say what

1181    will be written in the annals of history of this country as

1182    an outrageous attempt at a real coup d’état was unsuccessful.
       Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 474 of 589



        HJU093000                                    PAGE      51


1183    The truth came out about who really colluded with foreign

1184    agents.

1185          And by the way, they did involve the Democrats’ campaign

1186    and a foreign agent who was colluding with some of Putin’s

1187    agents, in all likelihood, as he was not even in Russia but

1188    was talking by phone to Russian agents in his efforts to help

1189    the Clinton campaign and top Justice officials bring down a

1190    sitting president.   And for us to continue this outrageous

1191    assault on the office of president, even after the truth has

1192    come out that there was no conspiracy by the Trump campaign

1193    or President Trump or anybody in his family with Russia, and

1194    to continue to push, we are still going to make a big deal

1195    out of this, we cannot stand the fact that the facts show it

1196    was the Democrats that colluded with foreign agents to try to

1197    change the outcome of the election.

1198          Enough is enough, for heaven’s sake.   Let’s please move

1199    on.   There was a time when I loved and appreciated the

1200    current Chairman’s desire to protect privacy rights.      I saw

1201    that dramatically eroded during the Obama Administration, but

1202    I am still hoping and praying that our now-Chairman’s once

1203    great desire to protect privacy rights and to try to hold

1204    back the bounds of what Orwell described as happening now --

1205    obviously, the only thing you got wrong was the year, because

1206    we have seen what the Obama Administration did with those

1207    Orwellian abilities to spy on American citizens.
       Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 475 of 589



        HJU093000                                      PAGE     52


1208        It is time to go back and clean up the mess that has

1209    been made over years of abuse.    And this subpoena, the

1210    subpoenas is not what we need to be voting for, and I support

1211    my friend’s amendment.

1212        I yield back.

1213        Chairman Nadler.     The gentleman yields back.

1214        The gentleman from Georgia is recognized.

1215        Mr. Johnson of Georgia.     I move to strike the last word.

1216        Chairman Nadler.     The gentleman is recognized.

1217        Mr. Johnson of Georgia.     I yield to the gentle lady from

1218    Texas.

1219        Ms. Jackson Lee.     Thank you very much.

1220        I wanted to read into the record the information

1221    regarding the Chairman of the Benghazi committee sent U.S.

1222    Marshalls to witness without asking that witness to come in

1223    voluntarily.

1224        And I yield back, Mr. Chairman.

1225        Chairman Nadler.     Does the gentleman from Georgia yield

1226    back?

1227        Mr. Johnson of Georgia.     I yield back.

1228        Chairman Nadler.     The gentle lady from Arizona, Ms.

1229    Lesko.

1230        Mrs. Lesko.     Thank you, Mr. Chairman.

1231        I want to move to strike the last word.

1232        Chairman Nadler.     The gentle lady is recognized.
       Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 476 of 589



        HJU093000                                    PAGE      53


1233           Mrs. Lesko.   Thank you.

1234           Mr. Chairman, I support Representative Buck’s amendment.

1235    What basically we are doing here is, in my opinion, the

1236    Democrats are asking Attorney General Barr to violate the

1237    law.     It is not only against the law, but it would even be

1238    criminal to disclose grand jury material without a court

1239    order.

1240           It is obvious to me that this is just a continuation of

1241    an attempt to undermine the President of the United States.

1242    For the last two years, members on this committee have said

1243    that there has been collusion with the Trump Administration

1244    and President Trump with Russia to undermine the 2016

1245    election, and as revealed in the summary, this is absolutely

1246    not true.

1247           So I really wish that we could work on big issues

1248    instead of continuing this circus on undermining the

1249    President of the United States.     I serve on three committees,

1250    and on every single committee it is obvious from the very

1251    first organizational meeting that there is a coordinated

1252    attempt by the Democrats to undermine the President of the

1253    United States, and this is all about the 2020 presidential

1254    election.

1255           The public really wants us to work on big issues

1256    together, and I ask my Democratic colleagues to do that and

1257    quit this circus.
       Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 477 of 589



        HJU093000                                    PAGE        54


1258        I will yield time to the gentleman, Mr. Jordan, from

1259    Ohio.

1260        Mr. Jordan.     I thank the gentle lady for yielding, and I

1261    too wish to support the Buck amendment.

1262        I would just ask the fundamental question:      Why are we

1263    here?   It seems to me we are here because the Mueller report

1264    was not what the Democrats thought it was going to be.        In

1265    fact -- in fact -- it was just the opposite.

1266        What did the Attorney General tell us that the principal

1267    findings of Mr. Mueller’s report were?     No new indictments,

1268    no sealed indictments, no collusion, no obstruction.

1269        Mr. Cicilline.     Would the gentleman yield?

1270        Mr. Jordan.     I only got a little bit of time because --

1271        Mr. Cicilline.     I only have a short question.     You made

1272    reference to the Mueller report.     Have you seen it?    Because

1273    we have not.

1274        Mr. Jordan.     I have seen the principal findings from the

1275    Attorney General.

1276        Mr. Raskin.     Would the gentleman yield for a quick

1277    question?   I promise it is short.

1278        You reported that the report states that there is no

1279    obstruction.   What is your basis for saying that?

1280        Mr. Jordan.     The sentence where he said they did not

1281    find obstruction.    I understand the sentence you are

1282    referring to where he talks about no exoneration either, but
       Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 478 of 589



        HJU093000                                  PAGE        55


1283    then there are three paragraphs after where he points out

1284    that there was not the elements of obstruction.

1285        In fact, the report -- excuse me -- the letter from the

1286    Attorney General referencing the Special Counsel report said

1287    no new indictments, no sealed indictments, no collusion, and

1288    as I just pointed out, did not find obstruction.

1289        On the question of collusion, it was very clear.        He

1290    said there were multiple opportunities for Trump associates,

1291    people associated with the Trump campaign to collude, and

1292    they did not.   So multiple times where the forbidden fruit

1293    was placed in front of them and they did not bite.

1294        I would also point out this.   There has been reference

1295    from the Democrats relative to Watergate and the Clinton

1296    Special Counsel.   Watergate, there was a break-in.    With

1297    Clinton, there was perjury.   With the chief charge of this

1298    Special Counsel’s investigation, there was no collusion.

1299        But here we are today.    Well, actually three weeks ago,

1300    the Chairman of the committee launched 81 letters to 60-some

1301    different individuals, and now today we are going to subpoena

1302    documents that the AG said he will give us in a matter of

1303    days.

1304        But maybe the most important point, I think, is the one

1305    that my colleague from Texas made, Mr. Ratcliffe.     The idea

1306    that the Chairman of the Intelligence Committee said he wants

1307    everything made public, including classified information, and
       Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 479 of 589



        HJU093000                                     PAGE      56


1308    the idea that the Chair of the Judiciary Committee, the House

1309    Judiciary Committee said last week, or this week, that he

1310    wants everything made public, including grand jury material,

1311    that is maybe the scariest thing of all.

1312        So the Attorney General has said he is going to turn

1313    this over in a matter of days.     Let’s wait.   Let’s get the

1314    information, and then let’s look at it then.

1315        With that, I would yield back the remaining 20 seconds

1316    to the gentle lady from Arizona.

1317        Mrs. Lesko.    I yield back my time.

1318        Chairman Nadler.    The gentleman from Florida, Mr. Gaetz.

1319        Mr. Gaetz.    Move to strike the last word.

1320        Chairman Nadler.    The gentleman is recognized.

1321        Mr. Gaetz.    Thank you.   I support the Buck amendment.

1322        When the human body sees life expire within it, one of

1323    the final sounds that it can make in dramatic and loud

1324    fashion is a death rattle, and I would suggest to the

1325    American people that what they are witnessing is the death

1326    rattle of the Democrats’ Russia collusion lie.

1327        For 22 months my colleagues on the other side, many of

1328    them said there was actual evidence of collusion.      And so

1329    now, clearly seeing that that is not true, we observe our

1330    colleagues moving through the stages of grief.

1331        First we saw shock and surprise.       My colleagues would

1332    huddle together after the findings of the Mueller report
       Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 480 of 589



        HJU093000                                    PAGE      57


1333    release wondering what to do next, what play to run after

1334    losing all credibility with the American people.

1335        And after shock, we now are in the stage of denial,

1336    where the principal findings of the Mueller report, they just

1337    cannot be true, they cannot be accepted, they must be false,

1338    there must be more information we can discover.

1339        I know we are beginning the baseball season, so perhaps

1340    a baseball analogy would be appropriate.     This would be like

1341    saying, well, we have lost the game, but we have to tweeze

1342    through the box score to see if we won the third inning.

1343    That is what is essentially happening with the desire of

1344    Democrats in the production of these subpoenas and voting on

1345    them today.

1346        It also represents a stark departure from the standards

1347    and statements that my own Democratic colleagues have laid

1348    out just last Congress and this Congress.     I am quoting now

1349    from the Speaker of the House, Ms. Pelosi.     In February of

1350    2018 she said, “President Trump has surrendered his

1351    constitutional responsibility as Commander in Chief by

1352    releasing highly classified and distorted intelligence.     By

1353    not protecting intelligence sources and methods, he just sent

1354    his friend Putin a bouquet.”

1355        Well, there was no bouquet, no untoward relationship

1356    with Vladimir Putin, but there was a statement from the

1357    Speaker of the House acknowledging that if you do not review
       Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 481 of 589



        HJU093000                                    PAGE      58


1358    sources and methods, you are derelict in your duty to the

1359    country.    Well, now that they are going through their stages

1360    of grief, perhaps we are approaching bargaining, because now

1361    they are trying to bargain away their own standards.

1362        But it is not just the Speaker of the House.      Let’s look

1363    to statements from the Chairman of the Judiciary Committee,

1364    the gentleman from New York, Mr. Nadler.     He said on June

1365    28th of 2018, “Republicans are requesting documents they know

1366    they cannot have.”    He continued, speaking of the

1367    Republicans, “Right is rightly denied.     They will do their

1368    best to undermine the credibility of the Department of

1369    Justice.”

1370        Well, Mr. Chairman, you are now asking for documents you

1371    know you cannot have, and you are doing so in order to erode

1372    confidence in the Attorney General who leads the Department

1373    of Justice because he has concluded that there was not

1374    collusion and that your principal Russian narrative was not

1375    truthful, was not credible.    We were right, you were wrong,

1376    and the American people know it.

1377        And so as we proceed now on this unfocused, 81-pronged

1378    investigation of the Judiciary Committee has launched, as we

1379    continue to have these mindless votes on unnecessary

1380    subpoenas, I sincerely hope that the American people will

1381    remember what things the Democrats were saying just months

1382    ago, that there was collusion, that there was actual evidence
       Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 482 of 589



        HJU093000                                    PAGE      59


1383    of collusion, and that sources and methods could never be

1384    disclosed as a consequence of our fidelity to our oath and to

1385    the people of this country.

1386        Let’s have some consistency, and let’s at least have

1387    some acknowledgment that you all were not telling the truth

1388    to the American people for an extended period of time.       We

1389    were, and you should not be trusted.

1390        I yield back.

1391        Chairman Nadler.      The question occurs on the amendment.

1392        All those in favor of the Buck amendment will signify by

1393    saying aye.

1394        Those opposed, no.

1395        In the opinion of the Chair, the noes have it.

1396        The noes have it.      The amendment is not agreed to.

1397        Mr. Collins.    Mr. Chairman, I ask for a recorded vote.

1398        Chairman Nadler.      A roll call vote has been requested.

1399        As your name is called, all those in favor will signify

1400    by saying aye; opposed, no.

1401        The Clerk will call the roll.

1402        Ms. Strasser.    Mr. Nadler?

1403        Chairman Nadler.      No.

1404        Ms. Strasser.    Mr. Nadler votes no.

1405        Ms. Lofgren?

1406        Ms. Lofgren.    No.

1407        Ms. Strasser.    Ms. Lofgren votes no.
       Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 483 of 589



        HJU093000                                        PAGE      60


1408        Ms. Jackson Lee?

1409        Ms. Jackson Lee.          No.

1410        Ms. Strasser.       Ms. Jackson Lee votes no.

1411        Mr. Cohen?

1412        Mr. Cohen.    No.

1413        Ms. Strasser.       Mr. Cohen votes no.

1414        Mr. Johnson of Georgia?

1415        Mr. Johnson of Georgia.         No.

1416        Ms. Strasser.       Mr. Johnson of Georgia votes no.

1417        Mr. Deutch?

1418        Mr. Deutch.     No.

1419        Ms. Strasser.       Mr. Deutch votes no.

1420        Ms. Bass?

1421        Mr. Richmond?

1422        Mr. Richmond.       No.

1423        Ms. Strasser.       Mr. Richmond votes no.

1424        Mr. Jeffries?

1425        Mr. Jeffries.       No.

1426        Ms. Strasser.       Mr. Jeffries votes no.

1427        Mr. Cicilline?

1428        Mr. Cicilline.        No.

1429        Ms. Strasser.       Mr. Cicilline votes no.

1430        Mr. Swalwell?

1431        Mr. Swalwell.       No.

1432        Ms. Strasser.       Mr. Swalwell votes no.
       Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 484 of 589



        HJU093000                                         PAGE   61


1433        Mr. Lieu?

1434        Mr. Lieu.     No.

1435        Ms. Strasser.        Mr. Lieu votes no.

1436        Mr. Raskin?

1437        Mr. Raskin.     No.

1438        Ms. Strasser.        Mr. Raskin votes no.

1439        Ms. Jayapal?

1440        Ms. Jayapal.        No.

1441        Ms. Strasser.        Ms. Jayapal votes no.

1442        Mrs. Demings?

1443        Mrs. Demings.        No.

1444        Ms. Strasser.        Mrs. Demings votes no.

1445        Mr. Correa?

1446        Mr. Correa.     No.

1447        Ms. Strasser.        Mr. Correa votes no.

1448        Ms. Scanlon?

1449        Ms. Scanlon.        No.

1450        Ms. Strasser.        Ms. Scanlon votes no.

1451        Ms. Garcia?

1452        Ms. Garcia.     No.

1453        Ms. Strasser.        Ms. Garcia votes no.

1454        Mr. Neguse?

1455        Mr. Neguse.     No.

1456        Ms. Strasser.        Mr. Neguse votes no.

1457        Mrs. McBath?
       Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 485 of 589



        HJU093000                                         PAGE   62


1458        Mrs. McBath.        No.

1459        Ms. Strasser.        Mrs. McBath votes no.

1460        Mr. Stanton?

1461        Mr. Stanton.        No.

1462        Ms. Strasser.        Mr. Stanton votes no.

1463        Ms. Dean?

1464        Ms. Dean.     No.

1465        Ms. Strasser.        Ms. Dean votes no.

1466        Ms. Mucarsel-Powell?

1467        Ms. Mucarsel-Powell.         No.

1468        Ms. Strasser.        Ms. Mucarsel-Powell votes no.

1469        Ms. Escobar?

1470        Ms. Escobar.        No.

1471        Ms. Strasser.        Ms. Escobar votes no.

1472        Mr. Collins?

1473        Mr. Collins.        Yes.

1474        Ms. Strasser.        Mr. Collins votes yes.

1475        Mr. Sensenbrenner?

1476        Mr. Sensenbrenner.         Aye.

1477        Ms. Strasser.        Mr. Sensenbrenner votes aye.

1478        Mr. Chabot?

1479        Mr. Chabot.     Aye.

1480        Ms. Strasser.        Mr. Chabot votes aye.

1481        Mr. Gohmert?

1482        Mr. Gohmert.        Aye.
       Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 486 of 589



        HJU093000                                         PAGE   63


1483        Ms. Strasser.        Mr. Gohmert votes aye.

1484        Mr. Jordan?

1485        Mr. Jordan.     Yes.

1486        Ms. Strasser.        Mr. Jordan votes yes.

1487        Mr. Buck?

1488        Mr. Buck.     Aye.

1489        Ms. Strasser.        Mr. Buck votes aye.

1490        Mr. Ratcliffe?

1491        Mr. Ratcliffe.        Yes.

1492        Ms. Strasser.        Mr. Ratcliffe votes yes.

1493        Mrs. Roby?

1494        Mr. Gaetz?

1495        Mr. Gaetz.     Aye.

1496        Ms. Strasser.        Mr. Gaetz votes aye.

1497        Mr. Johnson of Louisiana?

1498        Mr. Johnson of Louisiana.        Aye.

1499        Ms. Strasser.        Mr. Johnson of Louisiana votes aye.

1500        Mr. Biggs?

1501        Mr. Biggs.     Aye.

1502        Ms. Strasser.        Mr. Biggs votes aye.

1503        Mr. McClintock?

1504        Mr. McClintock.        Aye.

1505        Ms. Strasser.        Mr. McClintock votes aye.

1506        Mrs. Lesko?

1507        Mrs. Lesko.     Aye.
       Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 487 of 589



        HJU093000                                      PAGE      64


1508        Ms. Strasser.     Mrs. Lesko votes aye.

1509        Mr. Reschenthaler?

1510        Mr. Reschenthaler.           Aye.

1511        Ms. Strasser.     Mr. Reschenthaler votes aye.

1512        Mr. Cline?

1513        Mr. Cline.     Aye.

1514        Ms. Strasser.     Mr. Cline votes aye.

1515        Mr. Armstrong?

1516        Mr. Armstrong.        Yes.

1517        Ms. Strasser.     Mr. Armstrong votes yes.

1518        Mr. Steube?

1519        Mr. Steube.     Yes.

1520        Ms. Strasser.     Mr. Steube votes yes.

1521        Chairman Nadler.        The Clerk will report.

1522        One more?     The Clerk will suspend.

1523        Ms. Strasser.     Ms. Bass votes no.

1524        Chairman Nadler.        Has everyone else voted?

1525        The Clerk will report.

1526        Ms. Strasser.     Ms. Jackson Lee is recorded as no.

1527        Mr. Chairman, the vote is 16 ayes and 24 noes.

1528        Chairman Nadler.        A majority having voted against the

1529    amendment, the amendment is not agreed to.

1530        Are there any other amendments?        Is there another

1531    amendment?

1532        The gentleman is recognized.
       Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 488 of 589



        HJU093000                                     PAGE      65


1533        Mr. McClintock.    I move to strike the last word.

1534        Chairman Nadler.    The gentleman is recognized.

1535        Mr. McClintock.    Thank you.     Mr. Chairman, I called for

1536    the --

1537        Chairman Nadler.    Wait a minute.     The Clerk will report

1538    the amendment.

1539        Voice.    There is no amendment.

1540        Chairman Nadler.    I am sorry.

1541        Go ahead.

1542        Mr. McClintock.    Mr. Chairman, I called for the

1543    appointment of a Special Counsel to look into charges of

1544    collusion before Mr. Mueller was appointed because I believed

1545    the President was completely innocent of these outlandish

1546    charges and that a full and independent investigation would

1547    show that.

1548        Now it has, and I too want to see as much of the report

1549    made public as quickly as humanly possible to put the lie to

1550    these politicians who have been telling us for more than two

1551    years that they held in their hands irrefutable evidence of

1552    coordination between the Russian government and the Trump

1553    campaign.    I want to know all aspects of this lie and who was

1554    responsible for using it to tear this country apart and to

1555    interfere with the legitimate election of the President.

1556        What I do not want to do is illegally release material

1557    in that report that is related to ongoing investigations into
       Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 489 of 589



        HJU093000                                   PAGE      66


1558    political corruption at the highest levels of the FBI and the

1559    Justice Department.

1560        It is clear that high-ranking officials entrusted with

1561    the law enforcement powers of our country abused this trust

1562    to influence the 2016 presidential election and ultimately to

1563    undermine its outcome.    It is inconceivable that the Mueller

1564    investigation did not look into the fake Steele dossier that

1565    was the source of these outlandish charges and that was

1566    knowingly invoked by these officials in their attempt to

1567    delegitimize the constitutional right of the American people

1568    to elect their president.

1569        The premature release of such information while the

1570    Inspector General is conducting investigations into this

1571    matter, and while future prosecutions of these officials is

1572    possible, would itself be a deliberate and calculated attempt

1573    to obstruct justice by this committee, and I am opposed to

1574    the motion.

1575        Chairman Nadler.     The question occurs on the amendment

1576    in the nature of a substitute.

1577        All those in favor, respond by saying aye.

1578        Opposed, no?

1579        In the opinion of the Chair, the ayes have it, and the

1580    amendment in the nature of a substitute is agreed to.

1581        A reporting quorum being present, the question is on the

1582    motion to agree to the resolution as amended.
       Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 490 of 589



        HJU093000                                       PAGE    67


1583        Those in favor, respond by saying aye.

1584        Those opposed?

1585        The ayes have it.       The resolution --

1586        Mr. Collins.     Roll call.

1587        Chairman Nadler.       A recorded vote has been requested,

1588    and the Clerk will call the roll.

1589        Ms. Strasser.     Mr. Nadler?

1590        Chairman Nadler.        Aye.

1591        Ms. Strasser.     Mr. Nadler votes aye.

1592        Ms. Lofgren?

1593        Ms. Lofgren.     Aye.

1594        Ms. Strasser.     Ms. Lofgren votes aye.

1595        Ms. Jackson Lee?

1596        Mr. Cohen?

1597        Mr. Cohen.     Aye.

1598        Ms. Strasser.     Mr. Cohen votes aye.

1599        Mr. Johnson of Georgia?

1600        Mr. Johnson of Georgia.        Aye.

1601        Ms. Strasser.     Mr. Johnson of Georgia votes aye.

1602        Mr. Deutch?

1603        Mr. Deutch.     Aye.

1604        Ms. Strasser.     Mr. Deutch votes aye.

1605        Ms. Bass?

1606        Mr. Richmond?

1607        Mr. Richmond.     Aye.
       Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 491 of 589



        HJU093000                                         PAGE   68


1608        Ms. Strasser.        Mr. Richmond votes aye.

1609        Mr. Jeffries?

1610        Mr. Jeffries.        Aye.

1611        Ms. Strasser.        Mr. Jeffries votes aye.

1612        Mr. Cicilline?

1613        Mr. Cicilline.        Aye.

1614        Ms. Strasser.        Mr. Cicilline votes aye.

1615        Mr. Swalwell?

1616        Mr. Swalwell.        Aye.

1617        Ms. Strasser.        Mr. Swalwell votes aye.

1618        Mr. Lieu?

1619        Mr. Lieu.     Aye.

1620        Ms. Strasser.        Mr. Lieu votes aye.

1621        Mr. Raskin?

1622        Mr. Raskin.     Aye.

1623        Ms. Strasser.        Mr. Raskin votes aye.

1624        Ms. Jayapal?

1625        Ms. Jayapal.     Aye.

1626        Ms. Strasser.        Ms. Jayapal votes aye.

1627        Mrs. Demings?

1628        Mrs. Demings.        Aye.

1629        Ms. Strasser.        Mrs. Demings votes aye.

1630        Mr. Correa?

1631        Mr. Correa.     Aye.

1632        Ms. Strasser.        Mr. Correa votes aye.
       Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 492 of 589



        HJU093000                                         PAGE    69


1633        Ms. Scanlon?

1634        Ms. Scanlon.     Aye.

1635        Ms. Strasser.        Ms. Scanlon votes aye.

1636        Ms. Garcia?

1637        Ms. Garcia.     Aye.

1638        Ms. Strasser.        Ms. Garcia votes aye.

1639        Mr. Neguse?

1640        Mr. Neguse.     Aye.

1641        Ms. Strasser.        Mr. Neguse votes aye.

1642        Mrs. McBath?

1643        Mrs. McBath.     Aye.

1644        Ms. Strasser.        Mrs. McBath votes aye.

1645        Mr. Stanton?

1646        Mr. Stanton.     Aye.

1647        Ms. Strasser.        Mr. Stanton votes aye.

1648        Ms. Dean?

1649        Ms. Dean.     Aye.

1650        Ms. Strasser.        Ms. Dean votes aye.

1651        Ms. Mucarsel-Powell?

1652        Ms. Mucarsel-Powell.        Aye.

1653        Ms. Strasser.        Ms. Mucarsel-Powell votes aye.

1654        Ms. Escobar?

1655        Ms. Escobar.     Aye.

1656        Ms. Strasser.        Ms. Escobar votes aye.

1657        Mr. Collins?
       Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 493 of 589



        HJU093000                                        PAGE   70


1658        Ms. Bass?

1659        Ms. Bass.     Aye.

1660        Ms. Strasser.        Ms. Bass votes aye.

1661        Mr. Collins.        No.

1662        Ms. Strasser.        Mr. Collins votes no.

1663        Mr. Sensenbrenner?

1664        Mr. Sensenbrenner.        No.

1665        Ms. Strasser.        Mr. Sensenbrenner votes no.

1666        Mr. Chabot?

1667        Mr. Chabot.     No.

1668        Ms. Strasser.        Mr. Chabot votes no.

1669        Mr. Gohmert?

1670        Mr. Gohmert.        No.

1671        Ms. Strasser.        Mr. Gohmert votes no.

1672        Mr. Jordan?

1673        Mr. Jordan.     No.

1674        Ms. Strasser.        Mr. Jordan votes no.

1675        Mr. Buck?

1676        Mr. Buck.     No.

1677        Ms. Strasser.        Mr. Buck votes no.

1678        Mr. Ratcliffe?

1679        Mrs. Roby?

1680        Mrs. Roby.     No.

1681        Ms. Strasser.        Mrs. Roby votes no.

1682        Mr. Gaetz?
       Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 494 of 589



        HJU093000                                      PAGE     71


1683        Mr. Gaetz.    No.

1684        Ms. Strasser.       Mr. Gaetz votes no.

1685        Mr. Johnson of Louisiana?

1686        Mr. Johnson of Louisiana.          No.

1687        Ms. Strasser.       Mr. Johnson of Louisiana votes no.

1688        Mr. Biggs?

1689        Mr. Biggs.    No.

1690        Ms. Strasser.       Mr. Biggs votes no.

1691        Mr. McClintock?

1692        Mr. McClintock.        No.

1693        Ms. Strasser.       Mr. McClintock votes no.

1694        Mrs. Lesko?

1695        Mrs. Lesko.     No.

1696        Ms. Strasser.       Mrs. Lesko votes no.

1697        Mr. Reschenthaler?

1698        Mr. Reschenthaler.           No.

1699        Ms. Strasser.       Mr. Reschenthaler votes no.

1700        Mr. Cline?

1701        Mr. Cline.    No.

1702        Ms. Strasser.       Mr. Cline votes no.

1703        Mr. Armstrong?

1704        Mr. Armstrong.        No.

1705        Ms. Strasser.       Mr. Armstrong votes no.

1706        Mr. Steube?

1707        Mr. Steube.     No.
       Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 495 of 589



        HJU093000                                   PAGE      72


1708        Ms. Strasser.   Mr. Steube votes no.

1709        Chairman Nadler.    Has every member voted who wishes to

1710    vote?

1711        Ms. Jackson Lee.    Mr. Chairman, how am I recorded?

1712        Ms. Strasser.   Ms. Jackson Lee, you are not recorded.

1713        Ms. Jackson Lee.    Aye.

1714        Ms. Strasser.   Ms. Jackson Lee votes aye.

1715        Chairman Nadler.    The gentleman from Texas?

1716        Ms. Strasser.   Mr. Ratcliffe votes no.

1717        Chairman Nadler.    Does any other member wish to vote who

1718    has not voted?

1719        The Clerk will report.

1720        Ms. Strasser.   Mr. Chairman, the vote is 24 ayes, 17

1721    noes.

1722        Chairman Nadler.    The ayes have it.   The resolution is

1723    amended as agreed to.

1724        This concludes our business for today.    Thanks to all of

1725    our members for attending.

1726        The mark-up is adjourned.

1727        [Whereupon, at 10:25 a.m., the hearing was adjourned.]
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 496 of 589
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 497 of 589
    Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 498 of 589




                                        PROOF OF SERVICE



Subpoena for
               Donald F. McGahn II
Address c/o William A. Bur"ck, Esq., Quinn, Emanuel, Urquhart, & Sullivan, LLP

 1300 I Street NW, Suite 900, Washington, DC, 20005

before the Committee on the Judiciary




U.S. House ofRepresentatives
I I 6th Congress




                        ---------------------------
Served by (print name) Aaron Hiller

Title Deputy Chief Counsel, House Judiciary Committee

Manner of service Electronic



Date Apri I 22, 2019

Signature of Server __    __....(_..A--
                                    :....=�
                                          =---Q);;
                                              __""'· - -----------------­
                                          -=----


Address 213 8 Rayburn House Office Building

 Washington, D.C. 20515
         Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 499 of 589



                                             SCHEDULE

        In accordance with the attached Definitions and Instructions, you are hereby required to produce
all documents and communications in your possession, custody or control referring or relating to:

   1. Statements by Michael Flynn to the Federal Bureau of Investigation regarding contacts with
      Sergey Kislyak.

   2. The Federal Bureau oflnvestigation and Department of JustiGe's investigation of Michael Flynn.

   3. Meetings with Department of Justice officials or employees relating to Michael Flynn and
      underlying evidence relating to Michael Flynn.

   4. The resignation or termination of Michael Flynn.

   5. Sean Spicer's February 14, 2017 public statements about Michael Flynn's resignation.

   6. President Trump's contacts with James Corney on or about January 27, 2017, February 14, 2017,
      March 30, 2017, and April 11, 2017.

   7. The termination of James Corney, including but not limited to any documents or communications
      relating to draft termination letters, White House Counsel memoranda, or the May 9, 2017 Rod
      Rosenstein memorandum to Jeff Sessions entitled "Restoring Public Confidence in the FBI."

   8. Meetings or communications involving Federal Bureau of Investigation or Department of Justice
      officials or employees relating to the resignation or termination of James Corney.

   9. Jeff Sessions's recusal from any matters arising from the campaigns for President of the United
      States.

   10. Reversing or attempting to reverse Jeff Sessions's recusal from any matters.

   11. The resignation or termination, whether contemplated or actual, of Jeff Sessions.

   12. The resignation or termination, whether contemplated or actual, of Rod Rosenstein.

   13. The resignation or termination, whether contemplated or actual, of Special Counsel Robert
       Mueller.

   14. Your resignation or termination, whether contemplated or actual.

   15. The appointment of Special Counsel Robert Mueller.

   16. Alleged conflicts of interest on the part of Special Counsel Robert Mueller or other employees of
       the Special Counsel's Office.

   17. Public statements and/or requests to correct the record or deny reports that President Trump
       asked for Special Counsel Robert Mueller to be removed as Special Counsel.
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 500 of 589



18. Memoranda directing White House officials or employees to avoid direct contact or
    communication with the Department of Justice or Jeff Sessions.

19. Meetings or communications with Dana Boente or other Department of Justice offcials or
    employees relating to whether the President was being investigated by the Department of Justice
    or Federal Bureau of Investigation.

20. Meetings or communications with Department of Justice officials or employees relating to James
    Corney's testimony before Congress.

21. The President maintaining possession of Jeff Sessions's resignation letter.

22. Communications about Special Counsel Mueller's investigation, including but not limited to
    whether any action taken, proposed oi: discussed by President Trump or anyone acting on his
    behalf may constitute obstruction ofjustice or any violation of law.

23. President Trump's exposure in the Special Counsel Investigation relating to "other contacts,"
    "calls," or "ask re Flynn" as mentioned in Volume II, page 82 of the Report.

24. Statements or communications relating to press reports that President Trump was under
    investigation.

25. Paul Manafort's cooperation with the Special Counsel's Office.

26. The June 9, 2016 Trump Tower meeting.

27. The July 8, 2017 statement and related statements released in the name of Donald Trump Jr.
    regarding the Trump Tower meeting.

28. Prosecuting or investigating James Corney or Hillary Clinton.

29. Presidential pardons, whether possible or actual, for Paul Manafort, Michael Flynn, Michael
    Cohen, Rick Gates, Roger Stone, individuals associated with the Trump Campaign, or
    individuals involved in matters before the U.S. Attorney's Office for the Southern District of
    New York.

30. Selecting Jeff Sessions' s replacement through a recess appointment or appointing an Acting
    Attorney General under the Federal Vacancies Reform Act.

31. The SDNY Investigations, the recusal of U.S. Attorney Geoffrey Berman from the SDNY
    Investigations, or the reassignment or potential reassignment of SDNY employees from the
    SDNY Investigations.

32. Statements by Michael Cohen or White House officials to the House Permanent Select
    Committee on Intelligence and the Senate Select Committee on Intelligence regarding the timing
    of the Trump Organization's efforts to develop a property in Moscow, including but not limited
    to drafts of such statements and communications about such drafts or final statements.
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 501 of 589



33. Any payment, or potential payment, to any person or entity by Michael Cohen, Essential
    Consultants LLC, or American Media Inc. ("AMI") for the benefit of Donald Trump or the
    Trump Campaign, including but not limited to any documents relating to the reimbursement of
    Cohen, Essential Consultants LLC, or AMI for any such payments, and any documents relating
    to the omission or inclusion of information about liabilities associated with such payments on
    Donald Trump's Public Financial D.isclosure Reports (OGE Form 278e) filed in 2017 and 2018.
34. Communications relating to United States imposed sanctions or potential sanctions against the
    Russian Federation from June 16, 2015 to October 18, 2018, including but not limited to the
    sanctions imposed pursuant to the Magnitsky Act.

35. Communications with the Executive Office of the President regarding your response to the
    March 4, 2019 document request by the House Committee on the Judiciary.
36. Any documents referenced in the Report.
          Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 502 of 589



                                            DEFINITIONS

        As used in this subpoena, the following terms shall be interpreted in accordance with these
definitions:

    1. "581h Presidential Inaugural Committee" means the entity registered under FEC ID# C00629584
       as well as its parent companies, subsidiary companies, affiliated entities, agents, officials, and
       instrumentalities.
   2. "And," and "or," shall be construed broadly and either conjunctively or disjunctively to bring
      within the scope of this subpoena any information that might otherwise be construed to be
      outside its scope. The singular includes plural number, and vice versa. The masculine includes
      the feminine and neutral genders.

   3. "Any" includes "all," and "all" includes "any."

   4. "Communication(s)" means the transmittal of information by any means, whether oral,
      electronic, by document or otherwise, and whether in a meeting, by telephone, facsimile, mail,
      releases, electronic message including email, text message, instant message, MMS or SMS
      message, encrypted message, message application, social media, or otherwise.

   5. "Employee" means any past or present agent, borrowed employee, casual employee, consultant,
      contractor, de facto employee, detailee, fellow, independent contractor, intern, joint adventurer,
      loaned employee, officer, part-time employee, permanent employee, provisional employee,
      special government employee, subcontractor, or any other type of service provider.

   6. "Document" means any written, recorded, or graphic matter of any nature whatsoever, regardless
      of how recorded, and whether original or copy, including, but not limited to, the following:
      memoranda, reports, expense reports, books, manuals, instructions, financial reports, working
      papers, records, notes, letters, notices, confirmations, telegrams, receipts, appraisals, pamphlets,
      magazines, newspapers, prospectuses, interoffice and intra-office communications, call records,
      electronic mail ("e-mail"), instant messages, calendars, contracts, cables, notations of any type of
      conversation, telephone call, meeting or other communication, bulletins, printed matter,
      computer printouts, invoices, transcripts, diaries, analyses, returns, summaries, minutes, bills,
      accounts, estimates, projections, comparisons, messages, correspondence, press releases,
      circulars, financial statements, reviews, opinions, offers, studies and investigations,
      questionnaires and surveys, power point presentations, spreadsheets, and work sheets. The term
      "document" includes all drafts, preliminary versions, alterations, modifications, revisions,
      changes, and amendments to the foregoing, as well as any attachments or appendices thereto.

   7. "Documents in your possession, custody or control" means (a) documents that are in your
      possession, custody, or control, whether held by you or your past or present agents, employees,
      or representatives acting on your behalf; (b) documents that you have a legal right to obtain, that
      you have a right to copy, or to which you have access; and (c) documents that have been placed
      in the possession, custody, or control of any third party. This includes but is not limited to
      documents that are or were held by your attorneys.

   8. "Each" shall be construed to include "every," and "every" shall be construed to include "each."
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 503 of 589



9. "Government" shall include any government's present and former agencies, branches, units,
   divisions, subdivisions, districts, public corporations, employees, elected and appointed officials,
   ambassadors, diplomats, emissaries, authorities, agents, assignees, and instrumentalities. This
   includes, but is not limited to, any government-controlled business entities, entities in which the
   government has a financial interest, and any person acting or purporting to act on the
   government's behalf.

10. "Including" shall be construed broadly to mean "including, but not limited to."

11. "Person" or "persons" means natural persons, firms, partnerships, associations, corporations,
    subsidiaries, division, departments, joint ventures proprietorships, syndicates, or other legal
    business or government entities, and all subsidiaries, affiliates, divisions, departments, branches,
    or other units, thereof.

12. "Referenced" means cited, quoted, mentioned, described, alluded to, contained, incorporated,
    reproduced, or identified in any manner whatsoever.

13. "Relating to" shall mean discussing, describing, reflecting, containing, analyzing, studying,
    reporting, commenting, evidencing, constituting, comprising, showing, setting forth, considering,
    recommending, concerning, or pertinent to that subject in any manner whatsoever.

14. "The Russian Federation" shall include the Government of the Russian Federation, as the term
    "Government" is defined above.

15. "Special Counsel's Office" means the office created pursuant to Department of Justice Order
    No. 3915-17 issued by the Acting Attorney General on May 17, 2017 appointing Robert S.
    Mueller III as Special Counsel, and its employees.

16. "Special Counsel's Investigation" means the investigation conducted by the Special Counsel's
    Office pursuant to Department of Justice Order No. 3915-17 issued by the Acting Attorney
    General on May 17, 2017.

17. "SDNY Investigations" shall include any investigation or prosecution conducted by the U.S.
    Attorney's Office for the Southern District of New York relating to: (i) Michael Cohen; (ii) the
    Trump Organization; (iii) the Trump Campaign; and (iv) the 581h Presidential Inaugural
    Committee.

18. "The Report" means the complete and unredacted version of the report submitted on or about
    March 22, 2019 by Special Counsel Robert Mueller, pursuant to his authority under 28 C.F.R. §
    600.8(c), entitled, "Report on the Investigation into Russian Interference in the 2016 Presidential
    Election."

19. "Trump Campaign" for purposes of this subpoena shall include Donald J. Trump for President,
    Inc., as well as its parent companies, subsidiary companies, affiliated entities, agents, officials,
    and instrumentalities.
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 504 of 589



20. The "Trump Organization" for purposes of this subpoena shall include the Trump Organization,
    Inc., The Trump Organization LLC, and their parent companies, subsidiary companies, affiliated
    entities, agents, officials, and instrumentalities.
21. The "Trump Tower Meeting" for purposes of this subpoena shall reference the June 9, 2016
    Trump Tower meeting attended by the following Donald Trump Jr., Paul Manafort, Kushner,
    Natalia Veselnitskaya, Rob Goldstone, and Rinat Akhmetshin.
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 505 of 589



                                        INSTRUCTIONS

1. In complying with this subpoena, you should produce all responsive documents in unredacted
   form that are in your possession, custody, or control or otherwise available to you, regardless of
   whether the documents are possessed directly by you. If a document is referenced in the Report
   in part, you should produce it in full in a complete and unredacted form.

2. Documents responsive to the subpoena should not be destroyed, modified, removed, transferred,
   or otherwise made inaccessible to the Committee.

3. In the event that a document is withheld in full or in part on any basis, including a claim of
   privilege, you should provide a log containing the following information concerning every such
   document: (i) the reason the document is not being produced; (ii) the type of document; (iii) the
   general subject matter; (iv) the date, author, addressee, and any other recipient(s); (v) the
   relationship of the author and addressee to each other; and (vi) any other description necessary
   to identify the document and to explain the basis for not producing the document. If a claimed
   privilege applies to only a portion of any document, that portion only should be withheld and the
   remainder of the document should be produced. As used herein, "claim of privilege" includes,
   but is not limited tq, any claim that a document either may or must be withheld from production
   pursuant to any law, statute, rule, policy or regulation.

4. In the event that a document is withheld in full or in part on the basis of a privilege asserted by
   or on behalf of the White House, or at the request of the White House, please also include the
   following information in your privilege log:

       a. The date on which you or any attorney representing you received the document or any
          copy thereof from the White House, received access to that document from the White
          House, or removed that document or any copy thereof from the White House;

       b. The name of the person or persons who provided the document to you or your attorney;

       c. The name of any lawyer or other agent or third party outside the White House who, to
          your knowledge, reviewed the document.

       d. You should log each responsive document as to which you have directed us to the White
           House, and each document that was previously in your attorneys' possession, custody or
          .control.

5, Any objections or claims of privilege are waived if you fail to provide a:n explanation of why
   full compliance is not possible and a log identifying with specificity the ground(s) for
   withholding each withheld document prior to the request compliance date.

6. In complying with the request, be apprised that (unless otherwise determined by the Committee)
   the Committee does not recognize: any purported non-disclosure privileges associated with the
   common law including, but not limited to the deliberative-process privilege, the attorney-client
   privilege, and attorney work product protections; any purported privileges or protections from
   disclosure under the Freedom of Information Act; or any purported contractual privileges, such
   as non-disclosure agreements.
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 506 of 589



7. Any assertion of any such non-constitutional legal bases for withholding documents or other
   materials, shall be of no legal force and effect and shall not provide a justification for such
   withholding or refusal, unless and only to the extent that the Committee has consented to
   recognize the assertion as valid.

8. Pursuant to 5 U.S.C. § 552(d), the Freedom oflnformation Act (FOIA) and any statutory
   exemptions to FOIA shall not be a basis for withholding any information.

9. Pursuant to 5 U. S.C. § 552a(b)(9), the Privacy Act shall not be a basis for withholding
   information.

10. If any document responsive to this subpoena was, but no longer is, in your possession, custody,
    or control, or has been placed into the possession, custody, or control of any third party and
    cannot be provided in response to this subpoena, you should identify the document (stating its
    date, author, subject and recipients) and explain the circumstances under which the document
    ceased to be in your possession, custody, or control, or was placed in the possession, custody, or
    control of a third party, including, but not limited to (a) how the document was disposed of; (b) the
    name, current address, and telephone number of the person who currently has possession,
    custody, or control over the document; (c) the date of disposition; and (d) the name, current
    address, and telephone number of each person who authorized said disposition or who had or
    has knowledge of said disposition.

11. If any document responsive to this subpoena cannot be located, describe with particularity the
    efforts made to locate the document and the specific reason for its disappearance, destruction or
    unavailability.

12. In the event that any entity, organization, or individual named in the subpoena has been, or is
    currently, known by any other name, the subpoena should be read also to include such other
    names under that alternative identification.

13. All documents should be produced with Bates numbers affixed. The Bates numbers must be
    unique, sequential, fixed-length numbers and must begin with a prefix referencing the name of
    the producing party (e.g., ABCD 000001). This format must remain consistent across all
    productions. The number of digits in the numeric portion of the format should not change in
    subsequent productions, nor should spaces, hyphens, or other separators be added or deleted. All
    documents should be Bates-stamped sequentially and produced sequentially.

14. Documents produced pursuant to this subpoena should be produced in the order in which they
    appear in your files and should not be rearranged. Any documents that are stapled, clipped, or
    otherwise fastened together should not be separated. Documents produced in response to this
    subpoena should be produced together with copies of file labels, dividers, or identifying markers
    with which they were associated when this subpoena was issued. Indicate the office or division
    and person from whose files each document was produced.

15. Responsive documents must be produced regardless of whether any other person or entity
    possesses non-identical or identical copies of the same document.
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 507 of 589



16. Produce electronic documents as created or stored electronically in their original electronic
    format. Documents produced in electronic format should be organized, identified, and indexed
    electronically, in a manner comparable to the organization structure called for in Instruction 13
    above.

17. Data may be produced on CD, DVD, memory stick, USB thumb drive, hard drive, or via
    secure file transfer, using the media requiring the least number of deliverables. Label all media
    with the following:

       a. Production date;

       b. Bates range;

       c. Disk number (1 of X), as applicable.

18. If a date or other descriptive detail set forth in this subpoena referring to a document,
    communication, meeting, or other event is inaccurate, but the actual date or other descriptive
    detail is known to you or is otherwise apparent from the context of the subpoena, you should
    produce all documents which would be responsive as if the date or other descriptive detail were
    correct.

19. The subpoena is continuing in nature and applies to any newly discovered document, regardless
    of the date of its creation. Any document not produced because it has not been located or
    discovered by the return date should be produced immediately upon location or discovery
    subsequent thereto.

20. Two sets of each production shall be delivered, one set to the Majority Staff and one set to the
    Minority Staff. Production sets shall be delivered to the Majority Staff in Room 2138 of the
    Rayburn House Office Building and the Minority Staff in Room 2142 of the Rayburn House
    Office Building. You should consult with Committee Majority Staff regarding the method of
    delivery prior to sending any materials.

21. If compliance with the subpoena cannot be made in full by the specified return date, compliance
    shall be made to the extent possible by that date. An explanation of why full compliance is not
    possible shall be provided along with any partial production. In the event that any responsive
    documents or other materials contain classified information, please immediately contact
    Committee staff to discuss how to proceed.

22. Upon completion of the document production, please submit a written certification, signed by
    you or by counsel, stating that: (1) a diligent search has been completed of all documents in
    your possession, custody, or control which reasonably could contain responsive documents; (2)
    documents responsive to the subpoena have not been destroyed, modified, removed, transferred,
    or otherwise made inaccessible to the Committee since the date of receiving the Committee's
    subpoena or in anticipation of receiving the Committee's subpoena, and (3) all documents
    identified during the search that are responsive have been produced to the Committee, identified
    in a log provided to the Committee, or otherwise identified as provided herein.

23. A cover letter should be included with each production including the following information:
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 508 of 589



a. List of each piece of media (hard drive, thumb drive, DVD or CD) included in the
   production by the unique number assigned to it, and readily apparent on the physical
   media;

 b. List of fields in the order in which they are listed in the metadata load file;

 c. The paragraph(s) and/or clause(s) in the Committee's subpoena to which each document
    responds;

 d. Time zone in which emails were standardized during conversion (email collections
    only);

 e. Total page count and bates range for the entire production, including both hard copy and
    electronic documents.
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 509 of 589
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 510 of 589



     quinn emanuel            trial lawyers | washington, dc
     1300 I Street NW, Suite 900, Washington, District of Columbia 20005-3314 | TEL (202) 538-8000 FAX (202) 538-8100




                                                                                                   WRITER'S DIRECT DIAL NO.
                                                                                                             (202) 538-8120

                                                                                                  WRITER'S EMAIL ADDRESS
                                                                                         williamburck@quinnemanuel.com


May 20, 2019


VIA E-MAIL

The Honorable Jerrold Nadler
Chairman
United States House of Representatives
Committee on the Judiciary
Washington, DC 20515-6216
HJUD.Correspondence@mail.house.gov


Dear Chairman Nadler,

I am in receipt today of two documents provided by the White House Counsel’s Office: first, a
letter from the Honorable Pat A. Cipollone, the current Counsel to the President of the United
States, informing me that the President has directed that my client, Donald F. McGahn, not
appear at the Committee’s hearing scheduled for tomorrow, Tuesday, May 21, 2019, at 10:00am
EDT; and second, a memorandum from the Honorable Steven A. Engel, Assistant Attorney
General for the Office of Legal Counsel at the Department of Justice, to Mr. Cipollone advising
him that Mr. McGahn, as a former senior advisor to the President, is immune from compelled
congressional testimony.

As you know, OLC performs the vital role of providing legal advice to the President and
executive branch agencies. Consistent with that advice as reflected in Mr. Engel’s
memorandum, the President has unambiguously directed my client not to comply with the
Committee’s subpoena for testimony. As with the subpoena for documents, Mr. McGahn again
finds himself facing contradictory instructions from two co-equal branches of government. The
direction from the President finds further support in Mr. Engel’s detailed and persuasive
memorandum. Under these circumstances, and also conscious of the duties he, as an attorney,
owes to his former client, Mr. McGahn must decline to appear at the hearing tomorrow.

Mr. McGahn understands from your prior correspondence that the Committee would vote to hold
him in contempt should he not appear tomorrow and the House of Representatives may follow
suit. While we disagree with the Committee’s position and hope it will instead seek an
accommodation with the White House, Mr. McGahn also must honor his ethical and legal

     quinn emanuel urquhart & sullivan, llp
     LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE C ITY
     LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 511 of 589




obligations as a former senior lawyer and senior advisor to the President. In short, it is our view
that the Committee’s dispute is not with Mr. McGahn but with the White House.

Mr. McGahn remains obligated to maintain the status quo and respect the President’s instruction.
In the event an accommodation is agreed between the Committee and the White House, Mr.
McGahn will of course comply with that accommodation.


Sincerely,



William A. Burck


cc: Honorable Doug Collins, Ranking Member

Enclosures




                                                 2
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 512 of 589
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 513 of 589
                                                                 UNOFFICIAL COPY




 1    ALDERSON COURT REPORTING

 2    SHAYLAH LYNN BURRILL

 3    HJU141000




 4    OVERSIGHT OF THE REPORT BY SPECIAL COUNSEL ROBERT S.

 5    MUELLER III:   FORMER WHITE HOUSE COUNSEL DONALD F. MCGAHN II

 6    Tuesday, May 21, 2019

 7    House of Representatives

 8    Committee on the Judiciary

 9    Washington, D.C.




10        The committee met, pursuant to call, at 10:04 a.m., in

11    Room 2141, Rayburn House Office Building, Hon. Jerrold Nadler

12    [chairman of the committee] presiding.

13        Present:   Representatives Nadler, Lofgren, Jackson Lee,

14    Cohen, Johnson of Georgia, Bass, Richmond, Cicilline, Lieu,

15    Raskin, Jayapal, Demings, Correa, Scanlon, Garcia, Neguse,

16    McBath, Stanton, Dean, Mucarsel-Powell, Escobar, Collins,

17    Chabot, Gohmert, Jordan, Buck, Ratcliffe, Gaetz, Johnson of

18    Louisiana, McClintock, Reschenthaler, Cline, Armstrong, and

19    Steube.

20        Staff Present:     Aaron Hiller, Deputy Chief Counsel; Arya
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 514 of 589
                                                                 UNOFFICIAL COPY




21    Harlharan ,Oversight Counsel; David Greengrass, Senior

22    Counsel;   John Doty, Senior Advisor; Lisette Morton, Director

23    of Policy, Planning, and Member Services; Madeline Strasser,

24    Chief Clerk; Moh Sharma, Member Services and Outreach

25    Advisor; Susan Jensen, Parliamentarian/Senior Counsel; Sophie

26    Brill, Counsel; Will Emmons, Professional Staff Member;

27    Brendan Belair, Minority Chief of Staff; Jon Ferro, Minority

28    Parliamentarian; Carlton Davis, Minority Chief Oversight

29    Counsel; Ashley Callen, Minority Senior Adviser and Oversight

30    Counsel; and Erica Barker, Minority Chief Legislative Clerk.

31
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 515 of 589
                                                                    UNOFFICIAL COPY




32        Chairman Nadler.     The Judiciary Committee will come to

33    order.

34        Without objection, the chair is authorized to declare

35    recesses of the committee at any time.

36        We welcome everyone to today's hearing on Oversight of

37    the Report by Special Counsel Robert Mueller III:     Former

38    White House Counsel Donald McGahn II.     I will now recognize

39    myself for an opening statement.

40        More than a year ago, White House counsel Don McGahn sat

41    for the first of several interviews with special counsel

42    Robert Mueller.    Over the course of those interviews, he

43    described how the President directed him to have the special

44    counsel fired.    He described how the President ordered him to

45    lie about it.     He described several other obstructive

46    incidents outlined in the special counsel's report.

47        The President, in contrast, refused to be interviewed by

48    the special counsel or even to answer written questions about

49    his attempts to obstruct the investigation.     Instead, to

50    address the allegations spelled out by Mr. McGahn and

51    outlined in the report, President Trump relied on his

52    preferred mode of communication.    He took to Twitter to call

53    Mr. McGahn a liar.     His lawyers went on cable television to

54    do the same, to call Mr. McGahn a liar.

55        There are reports of the President and his lieutenants

56    exerting other kinds of pressure on Mr. McGahn.     In short,
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 516 of 589
                                                                   UNOFFICIAL COPY




57    the President took it upon himself to intimidate a witness

58    who has a legal obligation to be here today.     This conduct is

59    not remotely acceptable.

60          The White House asserts that Mr. McGahn does not have to

61    appear today because he is entitled to "absolute immunity"

62    from our subpoenas.     We know this argument is wrong, of

63    course, because the executive branch has tried this approach

64    before.     In 2007, President George Bush attempted to invoke a

65    similarly broad and unjustified assertion of executive

66    privilege and asked his former counsel Harriet Miers to

67    ignore a subpoena issued by this committee.     Ms. Miers also

68    did not appear at her scheduled hearing.

69          Judge John Bates, who was appointed by President Bush,

70    slapped down that argument fairly quickly.     "The executive

71    cannot identify a single judicial opinion that recognizes

72    absolute immunity for senior presidential advisers in this or

73    any other context.    That simple, yet critical fact bears

74    repeating.    The asserted absolute immunity claim here is

75    entirely unsupported by the case law," from the judicial

76    decision.

77          In other words, when this committee issues a subpoena,

78    even to a senior presidential adviser, the witness must show

79    up.   Our subpoenas are not optional.    Mr. McGahn has a legal

80    obligation to be here for this scheduled appearance.     If he

81    does not immediately correct his mistake, this committee will
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 517 of 589
                                                                   UNOFFICIAL COPY




 82    have no choice but to enforce the subpoena against him.

 83        Mr. McGahn did not appear today because the President

 84    prevented it, just as the President has said that he would

 85    "fight all subpoenas" issued by Congress as part of his

 86    broader efforts to cover up his misconduct.   This

 87    stonewalling makes it all the more important to highlight

 88    some of the incidents that Mr. McGahn is said to have

 89    witnessed.   Let me recount some of them.

 90        We know that the President directed Mr. McGahn to

 91    prevent then Attorney General Sessions from recusing himself

 92    from overseeing the investigation into Russian election

 93    interference.   On March 3, 2017, shortly after Attorney

 94    General Jeff Sessions did recuse himself from the Russia

 95    investigation, the President summoned Mr. McGahn to the Oval

 96    Office.   According to the Mueller report, "The President

 97    opened the conversation by saying, 'I don't have a lawyer.'"

 98        The President told Mr. McGahn that he wished that Roy

 99    Cohn was his attorney instead.   Roy Cohn, of course, is known

100    principally as the chief architect of the Army-McCarthy

101    hearings that destroyed so many lives back in 1954, an actual

102    political witch hunt, not the imaginary kind that the

103    President decries.

104        Mr. Cohn served as President Trump's lawyer for a long

105    time, defending the President against Federal discrimination

106    suits before he -- that is, Mr. Cohn -- was ultimately
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 518 of 589
                                                                   UNOFFICIAL COPY




107    disbarred for unethical practices in 1986.

108        Mr. McGahn refused to follow blindly into unethical

109    behavior.     Mr. McGahn told the President that the Department

110    of Justice ethics officials had weighed in and that

111    Mr. Sessions would not unrecuse himself, and he advised the

112    President not to have any contact with Mr. Sessions on the

113    matter.     Days later, the President did exactly the opposite.

114        He summoned Mr. McGahn and Mr. Sessions to Mar-a-Lago,

115    where the President again "expressed his anger."     He said he

116    wanted Mr. Sessions to act as his fixer.     He said he wanted

117    Mr. Sessions to undo his recusal and to limit the scope of

118    the investigation.     But Mr. Sessions, too, refused the

119    President's orders.

120        On June 17, 2017, the President took his displeasure a

121    step further.     He called Mr. McGahn at home and directed him

122    to order Rod Rosenstein to fire Robert Mueller.     "Mueller has

123    to go," the President barked, "Call me back when you do it."

124        Once again, Mr. McGahn refused.     This time, Mr. McGahn

125    felt the President's behavior was so inappropriate that he

126    said he would rather resign than trigger a constitutional

127    crisis.

128        In early 2018, after press reports described the

129    President's attempt to force Mr. McGahn to remove the special

130    counsel on his behalf, the President repeated his pattern.

131    He summoned Mr. McGahn to his office, and he got angry.
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 519 of 589
                                                                    UNOFFICIAL COPY




132    "This story doesn't look good.    You need to correct this.

133    You are the White House counsel," President Trump told

134    Mr. McGahn.

135        "What about these notes?     Why do you take notes?" the

136    President said to Mr. McGahn, inquiring why Mr. McGahn had

137    documented their conversation.

138        The President then told Mr. McGahn to tell the American

139    people something that was not true.     He asked him to deny

140    those reports publicly.    Mr. McGahn again refused the

141    President's order.   He refused the President's order to lie

142    to the American people on the President's behalf.     Six months

143    later, the President announced that Mr. McGahn would be

144    leaving the White House.

145        The special counsel found Mr. McGahn to be "a credible

146    witness with no motive to lie or exaggerate, given the

147    position he held in the White House."     That is from the

148    Mueller report.

149        The special counsel also found the following,

150    "Substantial evidence indicates that by June 17, 2017, the

151    President knew his conduct was under investigation by a

152    Federal prosecutor who could present any evidence of Federal

153    crimes to a grand jury.    Substantial evidence indicates that

154    the President's attempts to remove the special counsel were

155    linked to the special counsel's oversight of investigations

156    that involved the President's conduct and, most immediately,
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 520 of 589
                                                                   UNOFFICIAL COPY




157    to reports that the President was being investigated for

158    potential obstruction of justice.

159        "Substantial evidence indicates --" and these are all

160    quotes from the report.   "Substantial evidence indicates that

161    in repeatedly urging McGahn to dispute that he was ordered to

162    have the special counsel terminated, the President acted for

163    the purpose of influencing McGahn's account in order to

164    deflect or prevent further scrutiny of the President's

165    conduct towards the investigation.   Substantial evidence

166    indicates that the President's efforts to have Sessions limit

167    the scope of the special counsel's investigation to future

168    election interference was intended to prevent further

169    investigative scrutiny of the President and his campaign's

170    conduct."   Those are all quotes from the special counsel's

171    report.

172        I believe that each of these incidents, documented in

173    detail in the Mueller report, constitutes a crime.   But for

174    the Department of Justice's policy of refusing to indict any

175    sitting President, I believe the President would have been

176    indicted and charged with these crimes.

177        I am not alone in this belief.   Over 900 former Federal

178    prosecutors from across the political spectrum whose job was

179    to determine when the elements of a crime have been satisfied

180    have stated -- have agreed that the President committed

181    crimes that would have been charged if he were not the
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 521 of 589
                                                                  UNOFFICIAL COPY




182    sitting President.   And I believe that the President's

183    conduct since the report was released, with respect to

184    Mr. McGahn's testimony and other information we have sought,

185    has carried this pattern of obstruction and cover-up well

186    beyond the four corners of the Mueller report.

187        The President has declared out loud his intention to

188    cover up this misconduct.   He told Mr. McGahn to commit

189    crimes on his behalf.   He told Mr. McGahn lie about it.

190    After the report came out, the President claimed that

191    Mr. McGahn lied to the special counsel about what happened.

192    Then he directed Mr. McGahn not to come here today so that

193    the public would not hear his testimony and so that we could

194    not question him.

195        President Trump may think he can hide behind his lawyers

196    as he launches a series of baseless legal arguments designed

197    to obstruct our work.   He cannot think these legal arguments

198    will prevail in court, but he can think he can slow us down

199    and run out the clock on the American people.

200        Let me be clear.    This committee will hear Mr. McGahn's

201    testimony, even if we have to go to court to secure it.     We

202    will not allow the President to prevent the American people

203    from hearing from this witness.

204        We will not allow the President to block congressional

205    subpoenas, putting himself and his allies above the law.     We

206    will not allow the President to stop this investigation.     And
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 522 of 589
                                                                   UNOFFICIAL COPY




207    nothing in these unjustified and unjustifiable legal attacks

208    will stop us from pressing forward with our work on behalf of

209    the American people.    We will hold this President

210    accountable, one way or the other.

211        It is now my pleasure to recognize the ranking member of

212    the Judiciary Committee, the gentleman from Georgia,

213    Mr. Collins, for his opening statement.

214        Mr. Collins.   Thank you, Mr. Chairman, and thank you for

215    all that have gathered here again.

216        Here we go again.    The theater is open, and the

217    summations are coming in.    In fact, right now we are again

218    running over the norms of congressional oversight.      We are

219    dabbing at the edges of running roughshod on the

220    Constitution, asking for things that we don't.

221        But I am glad about one thing.     I am glad that the

222    chairman read into the record today the Mueller report.      I am

223    glad that he quoted, as he said, this is a quote directly

224    from the Mueller report.    I just wish my chairman would

225    actually go read the rest of it that he has been offered to

226    read, which he has chosen not to read.

227        But he did leave out one thing.    He left out something

228    in the Mueller report from just now.     He read McGahn's

229    testimony beautifully, did everything right.     But he left out

230    what he doesn't want to have to come back to and the

231    frustrating thing that has brought us here again and again
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 523 of 589
                                                                      UNOFFICIAL COPY




232    and again, and that is the conclusions.    There was no

233    collusion.    There was no obstruction charge.   There is

234    nothing here.

235        After 2 years of doing this, we can read it in, you can

236    talk about how you don't like it, you can talk about what you

237    would like to have.    But at the end of the day, it is

238    interesting we will read in the quotes that make the

239    headlines, but we are also not going to read in the bottom

240    line of what was actually concluded.

241        So the Democrats are here trying again.      The Mueller

242    report concluded there was no collusion, no obstruction.

243    Because the report failed to provide damning information

244    against the President, the majority claims we need to dig

245    deeper, deeper than the 2 years of investigation conducted by

246    what is considered a prosecutorial dream team because that

247    probe ended without criminal charges against the President or

248    his family.

249        The special counsel closed up shop without giving

250    Democrats anything to deliver to their base.     Now the

251    Democrats are trying desperately to make something out of

252    nothing, which is why the chairman has again haphazardly

253    subpoenaed today's witness.    That move, though, has actually

254    ensured the witness will not testify.

255        You know, this is becoming a pattern.     The chairman knew

256    this, I believe, when he sent the subpoena last month.      But
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 524 of 589
                                                                   UNOFFICIAL COPY




257    instead of inviting the witness to testify voluntarily and

258    working with McGahn's counsel to find mutual agreeable time

259    and scope for the testimony, the chairman rushed to maximize

260    headlines by issuing a subpoena.    That subpoena was the third

261    in just 4 months, more subpoenas than the prior chairman

262    issued in 6 years.

263        The chairman had several ways out here.    He took none of

264    them.   The chairman could have invited the witness to testify

265    voluntarily.   That was the practice in the 1990s when the

266    White House counsel testified before Congress.    But the

267    chairman did not do that.   Instead, he launched a subpoena at

268    the witness without any consultation or follow-up with the

269    witness' lawyer.

270        The chairman could have invited the witness to testify

271    behind closed doors, but that would have been politically

272    expedient, and you would not have been here, and the show

273    would not have been as exciting.    A closed-door conversation

274    would not have generated those headlines and everything that

275    we are looking at today.    Even gaveling in today's hearing

276    without a witness is theatrical.

277        The cameras love a spectacle, and the majority loves the

278    chance to rant against the administration.    I just am glad

279    today to see that we don't have chicken on the dais.

280        The chairman orchestrated today's confrontation when he

281    could have avoided it because he is more interested in the
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 525 of 589
                                                                    UNOFFICIAL COPY




282    fight than the fact finding.     Take the Mueller report, which

283    we have already heard quoted from.     More than 99 percent the

284    Justice Department has offered to the chairman.    For an

285    entire month, the chairman refused to take a look at it.

286        The Attorney General who volunteered to testify before

287    the committee, the chairman changed the rules for the first

288    time in the committee's 200-year history, thus blocking

289    General Barr from testifying.

290        I cannot emphasize this enough.     The track record

291    demonstrates he does not actually want information.     He wants

292    the fight, but not the truth.     The closer he actually comes

293    to obtaining information, the further we run from it.

294        The Democrats claim to need today's witness to

295    investigate obstruction of justice, but that investigation

296    was already done.     Robert Mueller spent 2 years running it

297    and then closed it.    We are not a prosecutorial body, but a

298    legislative body that does have valid congressional

299    oversight.    But let us talk about that Mueller report for

300    just a second.     It is really interesting to me that the

301    Mueller report was actually -- within 24 hours of coming out,

302    the chairman and the majority subpoenaed for all of the

303    documents.

304        In fact, we have a legal subpoena that asked the

305    Attorney General to provide documents he cannot legally

306    provide.     That has been covered in this committee for the
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 526 of 589
                                                                    UNOFFICIAL COPY




307    last 2 weeks exhaustively, and even the panel that was with

308    us last week agreed that the subpoena asked the Attorney

309    General to do something illegal by exposing 6(e) information.

310    That was his own witnesses said that last week.

311           But you know what is interesting to me is that we have

312    subpoenaed the documents.      We have subpoenaed that we want

313    underlying documents.     We have subpoenaed stuff that we can't

314    get.    But you know the one thing we seem to avoid is

315    Mr. Mueller himself, the one who wrote it.

316           We have asked since April about Mr. Mueller coming.      But

317    every time we seem to get close to Mueller, Mueller just gets

318    pushed on a little bit.      Hadn't seen a subpoena here, and

319    this is what is really amazing.     We will get back to

320    subpoenas in a moment.

321           But just think about that.   You wanted the work of the

322    author, but you don't want to talk to the author.      Keep that

323    pinned for just a moment.      When we look at this, 99 percent

324    of the information is at the Democrats' fingertips, and it is

325    the Mueller report the Attorney General offered to Speaker

326    Pelosi, Chairman Nadler, and others to have seen it, but they

327    refuse.

328           So don't be fooled.   The majority wants the fight.   They

329    want the drama.    He does not actually want the information he

330    claims to be seeking.     After the administration made volumes

331    of information available to this committee, the chairman
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 527 of 589
                                                                     UNOFFICIAL COPY




332    issued overbroad subpoenas and now harangues the

333    administration for being unable to comply with those

334    subpoenas.

335        In fact, it is the Democrats who are not engaging in the

336    accommodation process, abruptly cutting off negotiations,

337    rejecting olive branches by the administration.     This is what

338    -- I want to come back to something my chairman just said a

339    moment ago.   His quote was in his opening statements that our

340    subpoenas are not optional.

341        Well, we found out a lot about subpoenas over the last

342    month or so in this committee.    I found out that subpoenas

343    maybe now are not optional.   Let us add to the list.

344    Subpoenas are also a discussion starter.     A subpoena is to

345    give us better standing in court.    Not my quotes, the

346    chairman's quotes.

347        So what is it?    Is a subpoena the legal document that we

348    have talked about all along in here and the forceful document

349    that all attorneys in this country actually use, or is it a

350    discussion starter?   Is it to help our standing in court, or

351    is it we don't want it ignored?

352        At this time, it is amazing to me that the accommodation

353    process -- and we talk about the committee, and the chairman

354    forcefully talked about our oversight.     I agree with the

355    chairman on this point.   This committee and all committees in

356    Congress have oversight responsibility, but it is also the
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 528 of 589
                                                                     UNOFFICIAL COPY




357    sacred responsibility of the chairman and the majority to use

358    it properly and to not headlong rush into subpoenas when you

359    don't get what you want.

360           That is all we have seen in 5 months here.   When we

361    don't get what we want, we subpoena.     The first one was the

362    Acting Attorney General.      We subpoenaed, and then we backed

363    off.    We caved.   Then everything else has become a race to

364    get a headline.     The accommodation process, not happening.

365    The accommodation process, never here.

366           So don't be fooled.   You may have come wanting -- you

367    may have an opinion that says everything is wrong today with

368    the Mueller report and the President is guilty, but don't

369    undercut congressional oversight because you can't wait.

370    That is the problem we have right now.

371           And so the question is, are we tearing at the fabric of

372    congressional oversight?      It was really interesting to hear

373    some of that last week.      When you have a committee that has

374    issued subpoenas that ask the Attorney General to do

375    something illegal, when you have the subpoenas when no

376    accommodation process has been put in place, when you have

377    contempt issues that have been in part with no process and no

378    time going through, I just submit to you this.

379           Whatever your opinion on the Mueller report, great.

380    Glad you have it.     But you didn't get it here today, and you

381    are not getting it from this committee because this committee
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 529 of 589
                                                                        UNOFFICIAL COPY




382    undoubtedly doesn't like the author or want to talk to the

383    author of the report.    They just want to talk about the

384    report and make innuendo and attack the President at the

385    middle of the day when this committee, who has charge of

386    immigration, who has charge of intellectual property, who we

387    have touched none of with a crisis at the border.

388        We have an admission that the economy is good, jobs are

389    happening, unemployment is at its lowest rate.       I guess at

390    the end of the day, we can't find something that the Mueller

391    report lets them hang their I-word, "impeachment," on, which

392    they can't even agree on, because the President is continuing

393    to do his job.    And we are here again with the circus in full

394    force.

395        With that, I yield back.

396        Mr. Cohen.    Mr. Chairman?     Mr. Chairman?

397        Mr. Chabot.     Mr. Chairman?

398        Chairman Nadler.     Thank you, Mr. Collins.     Who seeks

399    recognition?

400        Mr. Cohen.    Move to strike the last word.

401        Chairman Nadler.     The gentleman from Tennessee?

402        Mr. Cohen.    Move to adjourn.

403        Chairman Nadler.     Motion is made to adjourn.

404        Mr. Chabot.     Mr. Chairman?    Mr. Chairman?

405        Chairman Nadler.     Motion to adjourn is not debatable.

406        All in favor?
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 530 of 589
                                                                        UNOFFICIAL COPY




407        Opposed?

408        Mr. Chabot.     Recorded vote.

409        Chairman Nadler.        Do I hear a request for a recorded

410    vote?

411        Mr. Chabot.     Request for recorded vote.

412        Chairman Nadler.        The clerk will call the roll on the

413    motion to adjourn.

414        Ms. Strasser.        Mr. Nadler?

415        Chairman Nadler.        Aye.

416        Ms. Strasser.        Mr. Nadler votes aye.

417        Ms. Lofgren?

418        Ms. Lofgren.     Aye.

419        Ms. Strasser.        Ms. Lofgren votes aye.

420        Ms. Jackson Lee?

421        Ms. Jackson Lee.        Aye.

422        Ms. Strasser.        Ms. Jackson Lee votes aye.

423        Mr. Cohen?

424        Mr. Cohen.     Aye.

425        Ms. Strasser.        Mr. Cohen votes aye.

426        Mr. Johnson of Georgia?

427        Mr. Johnson of Georgia.        Aye.

428        Ms. Strasser.        Mr. Johnson of Georgia votes aye.

429        Mr. Deutch?

430        Ms. Bass?

431        Ms. Bass.     Aye.
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 531 of 589
                                                              UNOFFICIAL COPY




432        Ms. Strasser.        Ms. Bass votes aye.

433        Mr. Richmond?

434        Mr. Richmond.        Aye.

435        Ms. Strasser.        Mr. Richmond votes aye.

436        Mr. Jeffries?

437        Mr. Cicilline?

438        Mr. Cicilline.        Aye.

439        Ms. Strasser.        Mr. Cicilline votes aye.

440        Mr. Swalwell?

441        Mr. Lieu?

442        Mr. Lieu.     Aye.

443        Ms. Strasser.        Mr. Lieu votes aye.

444        Mr. Raskin?

445        Mr. Raskin.     Aye.

446        Ms. Strasser.        Mr. Raskin votes aye.

447        Ms. Jayapal?

448        Ms. Jayapal.     Aye.

449        Ms. Strasser.        Ms. Jayapal votes aye.

450        Mrs. Demings?

451        Mrs. Demings.        Aye.

452        Ms. Strasser.        Mrs. Demings votes aye.

453        Mr. Correa?

454        Mr. Correa.     Aye.

455        Ms. Strasser.        Mr. Correa votes aye.

456        Ms. Scanlon?
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 532 of 589
                                                                 UNOFFICIAL COPY




457        Ms. Scanlon.     Aye.

458        Ms. Strasser.        Ms. Scanlon votes aye.

459        Ms. Garcia?

460        Ms. Garcia.     Aye.

461        Ms. Strasser.        Ms. Garcia votes aye.

462        Mr. Neguse?

463        Mr. Neguse.     Aye.

464        Ms. Strasser.        Mr. Neguse votes aye.

465        Mrs. McBath?

466        Mrs. McBath.     Aye.

467        Ms. Strasser.        Mrs. McBath votes aye.

468        Mr. Stanton?

469        Mr. Stanton.     Aye.

470        Ms. Strasser.        Mr. Stanton votes aye.

471        Ms. Dean?

472        Ms. Dean.     Aye.

473        Ms. Strasser.        Ms. Dean votes aye.

474        Ms. Mucarsel-Powell?

475        Ms. Mucarsel-Powell.        Aye.

476        Ms. Strasser.        Ms. Mucarsel-Powell votes aye.

477        Ms. Escobar?

478        Ms. Escobar.     Aye.

479        Ms. Strasser.        Ms. Escobar votes aye.

480        Mr. Collins?

481        Mr. Collins.     No.
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 533 of 589
                                                                     UNOFFICIAL COPY




482        Ms. Strasser.        Mr. Collins votes no.

483        Mr. Sensenbrenner?

484        Mr. Chabot?

485        Mr. Chabot.     No.       And this is disgraceful.

486        Ms. Strasser.        Mr. Chabot votes no.

487        Mr. Gohmert?

488        Mr. Gohmert.        No.

489        Ms. Strasser.        Mr. Gohmert votes no.

490        Mr. Jordan?

491        Mr. Jordan.     No.

492        Ms. Strasser.        Mr. Jordan votes no.

493        Mr. Buck?

494        Mr. Buck.     No.

495        Ms. Strasser.        Mr. Buck votes no.

496        Mr. Ratcliffe?

497        Mr. Ratcliffe.        No.

498        Ms. Strasser.        Mr. Ratcliffe votes no.

499        Mrs. Roby?

500        Mr. Gaetz?

501        Mr. Gaetz.     No.

502        Ms. Strasser.        Mr. Gaetz votes no.

503        Mr. Johnson of Louisiana?

504        Mr. Johnson of Louisiana.         No.

505        Ms. Strasser.        Mr. Johnson of Louisiana votes no.

506        Mr. Biggs?
      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 534 of 589
                                                                      UNOFFICIAL COPY




507        Mr. McClintock?

508        Mr. McClintock.        No.

509        Ms. Strasser.       Mr. McClintock votes no.

510        Mrs. Lesko?

511        Mr. Reschenthaler?

512        Mr. Reschenthaler.           No.

513        Ms. Strasser.       Mr. Reschenthaler votes no.

514        Mr. Cline?

515        Mr. Cline.    No.

516        Ms. Strasser.       Mr. Cline votes no.

517        Mr. Armstrong?

518        Mr. Armstrong.        No.

519        Ms. Strasser.       Mr. Armstrong votes no.

520        Mr. Steube?

521        Mr. Steube.     No.

522        Ms. Strasser.       Mr. Steube votes no.

523        Chairman Nadler.        Is there anyone who wishes to vote who

524    hasn't voted?

525        [No response.]

526        Chairman Nadler.        The clerk will report.

527        Ms. Strasser.       Mr. Chairman, there are 21 ayes and 13

528    noes.

529        Chairman Nadler.        There are 21 ayes and 13 noes.   The

530    motion to adjourn is adopted, and the hearing is adjourned.

531        [Whereupon, at 10:27 a.m., the committee was adjourned.]
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 535 of 589
                      Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 536 of 589
JERROLD NADLER, New York
                                                                                                        DOUG COLLINS, Georgia
 CHAIRMAN
                                                                                                         RANKING MINORITY MEMBER




                                   mt.�. 1!,ouse of l\epresentatibes
                                            Qtommtttee on tbe Jubtctarp
                                               �asbington, 1D<tC 20515-6216
                                                l!&nc ;i)unbrcb �,xtccntb <!.ongrcn

                                                         May 31, 2019

              Donald F. McGahn II, Esq.
              c/o William A. Burck, Esq.
              Quinn Emanuel Urquhart & Sullivan
              1300 I St. NW
              Suite 9000
              Washington, D.C. 20005

             Mr. Pat Cipollone
             Counsel to the President
             The White House
             1600 Pennsylvania Ave, N.W.
             Washington, D.C. 20002

              Dear Mr. McGahn and Mr. Cipollone:

                    I write to follow up on the Committee's prior correspondence to Donald F. McGahn II
             and/or his counsel dated May 7, 2019, May 17, 2019, and May 20, 2019 (all of which are
             attached), regarding the Judiciary Committee's April 22, 2019 subpoena to Mr. McGahn.

                     First, with respect to the production of documents, counsel for Mr. McGahn informed us
             on May 7, 2019 that he would not produce documents in his possession responsive to the
             Committee's subpoena. The stated reason for the failure to produce responsive documents was
             that the White House directed that such materials be withheld "'because they implicate
             significant Executive Branch confidentiality interests and executive privilege.'" As explained in
             the Committee's May 7 letter to Mr. McGahn's counsel, the Committee does not consider a
             direction by the White House to be a proper or legitimate assertion of any legal privilege.
             Moreover, the Committee disputes that any valid claim of privilege exists as to documents
             provided by the White House to Mr. McGahn and/or his counsel. Finally, as the May 7 letter
             made clear, regardless of the White House's direction, the Committee's subpoena to Mr.
             McGahn obligates him to produce a log as to any documents in his possession, custody, or
             control that are being withheid on the grounds of privilege.

                     We have not yet received such a log, which was due on May 7. To facilitate the
             resolution of this dispute regarding the log, the Committee is prepared to accept a modified log
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 537 of 589
                    Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 538 of 589
 JERROLD NADLER, New York                                                                                  DOUG COLLINS, Georgia
   CHAIRMAN                                                                                                 RANKING MEMBER

  ZOE LOFGREN, California                                                                                  F. JAMES SENSENBRENNER, JR,, Wisconsin
  SHEILA JACKSON LEE, Texes                                                                                STEVE CHABOT, Ohio
  STEVE COHEN, Tennessee                                ONE HUNDRED SIXTEENTH CONGRESS                     LOUIE GOHMERT, Texas



                                           [ongrcss of the �nitrd �tatrs
  HENRY C. "HANK" .JOHNSON, JR., Georgia                                                                   JIM JORDAN, Ohio
  TED DEUTCH, Florida                                                                                      KEN BUCK, Colorodo
  KAREN BASS, California                                                                                   JOHN RATCLIFFE, Texas



                                                iltousc of 1rlrprcscntatioes
  CEDRIC L. RICHMOND, Louisiana                                                                            MARTHA ROBY, Alabama
  HAKEEM S. JEFFRIES, New York                                                                             MATI GAETZ, Florida
  DAVID CICILLINE, Rhode Island                                                                            MIKE JOHNSON, Louisiana
  ERIC SWALWELL, California                                                                                ANDY BIGGS, Arizona
  TED LIEU, California                                                                                     TOM McCLINTOCK, California
  JAMIE RASKIN, Maryland
  PRAMILA JAYAPAL, Washington
                                                       COMMITIEE ON THE JUDICIARY                          DEBBIE LESKO, Ari,ona
                                                                                                           GUY RESCHENTHALER, Pennsylvania
  VAL DEMINGS, Florida                                                                                     BEN CLINE, Virginia
  LOU CORREA, California                               2138 RAYBURN HOUSE OFFICE BUILDING
                                                                                                           KELLY ARMSTRONG, Alabama
  MARY GAY SCANLON, Pennsylvania                                                                           GREG STEUBE, Florida
  SYLVIA GARCIA, Texas                                     WASHINGTON, DC 20515 6216
  JOSEPH NEGUSE, Colorado
  LUCY McBATH, Georgia                                              (202) 225 3951
  GREG STANTON, Arizona                                      http://www.house.gov/judiciary
  MADELEINE DEAN, Pennsylvania
• DEBBIE MUCARSEL-POWELL, Florida
  VERONICA ESCOBAR, Texas

                                                                   May 7, 2019

              William A. Burck, Esq.
              Quinn Emanuel Urquhart & Sullivan
              1300 I St. NW
              Suite 9000
              Washington, D.C. 20005

              Dear Mr. Burck:

                       On Monday, April 22, the House Committee on the Judiciary served a subpoena on your
              client, former White House Counsel Donald F. McGahn II, compelling the production of
              documents in Mr. McGahn's possession or control by May 7, and his testimony on May 21,
              2019. We write in response to your letter received this morning regarding that subpoena.

                      As an initial matter, regarding the subpoenaed documents, the White House Counsel's
             letter did not actually invoke executive privilege, but rather merely suggested at the 11th hour -
             without providing any supporting authority - that all requested documents "implicate significant
             Executive Branch confidential interests and executive privilege."1 This blanket suggestion of
             potential privilege is entirely insufficient. As the district court for the District of Columbia held
             in Committee on the Judiciary v. Miers, a subpoena recipient is "not excused from compliance
             with [a] Committee's subpoena by virtue of a claim of executive privilege that may ultimately be
             made. "2 Nor can a "blanket assertion of privilege over all records generated after a particular
             date, , . pass muster," without a "showing . . . that any of the individual records satisf[y] the
             prerequisites for the application of the privilege. "3

                    Even if the President were to properly invoke privilege, any claim of executive privilege
             has been waived as to documents that the White House voluntarily disclosed to Mr. McGahn and

              1
                  Letter to Chairman Nadler from Pat A. Cipollone (May 7, 2019) (emphasis added),
             2
                  Mem. Op., Comm. on Judiciary v. Miers, No. 08-cv-0409-JDB (D.D.C. Jul. 31, 2008), at 91 (emphasis added).
             3
                  Committee on the Judiciary, U.S. House ofRepresentatives v. Miers, 558 F, Supp. 2d 53 (D.D.C. 2008).
          Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 539 of 589




his counsel . The D.C. Circuit expressly held in In re Sealed Case (Espy) that the White House
"waive [s ] its claims of privilege in r egard to specific documents that it voluntarily reveal [s ] to .
third parties outside the White House."4 In Espy, as is the case here , the disclosure at issue was
to the attorney for a former government official. 5 Thus , given that there has been neither an
actual assertion of executive privile ge, nor an individualized showing that the privilege would
apply to the subpoenaed records, the Committee continues to insist upon compliance with the
subpoena.

         As to Mr. McGahn' s own document production obligations, the subpoena plainly directs
that your client must provide a privilege log containing specific information for any document in
his possession or control that "is withheld in full or in part on any basis," including on "the basis
of a privilege asserted b y or on behalf of the White House, or at the request of the White
House."6 As the instructions also make clear, any "obj ections or claims of privilege are waived
if you fail to provide an explanation of why full compliance is not possible and a log identifying
with specificity the ground(s) for withholding each withheld document prior to the request
compliance date. " 7 In accordance with the requirements laid out in our subpoena, we expect a
full privilege lo g specifyin g each document withheld, the asserted basis for so doing and the
other information demanded, to b e provided forthwith.

        Turning to the other requirement of the subpoena - that Mr . McGahn appear before the
Committee to provide testimony in two weeks - I fully expect that the Committee will hold Mr.
McGahn in contempt if he fails to appear before the Committee, unless the White House secures
a court order directing otherwise. 8 Further, even if Mr. McGahn is authorized by court order to
invoke executive privilege as to certain testimony, he still is required by law to "appear before
the Committee to provide testimony, and invoke executive privilege where appropriate."9

         Consistent with the rules of the House of Representatives, and as the Supreme Court has
admonished, " [a] subpoena has never been treated as an invitation to a game of hare and hounds,
in w hich the witness must testify only if cornered at the end of the chase. If that were the case,
then , indeed , the great power of testimonial compulsion, so necessary to the effective functioning
of courts and legislatures , would be a nuluty.' 10 And the Supreme Court has "often iterated the


4 In re Sealed Case, 1 2 1 F.3d 729, 74 1 -42 (D.C. Cir. 1 997).
5 See id.
6 Subpoena by Authori ty of the House ofRepresentatives of the United States of America to Donald F. McGahn for
documents and testimony, si gned by Representative Jerrold Nadler, April 22, 201 9.
7   Id.
8 See, e.g., United States v. Btyan, 339 U.S. 323, 332 ( l 950) (reasonin g that a party cannot fail to comp ly witli a
subpoena absent a "return of the writ" providin g reasons for non-compliance, because to "deny the Committee the
op p ortunity to consider the obj ection or remedy it is in itself a contempt of its authority and an obstruction of its
processes").
9 Miers, 558 F. Supp. 2d 53, 1 06 (D.D.C. 2008).
10
   Bryan, 339 U.S. at 33 1.

                                                            2
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 540 of 589




importance of this public duty, which every person within the jurisdiction of the Government is
bound to perform when properly summoned." 1 1

        A s I am sure you are aware, the President recently declared that h e is "fighting all the
subpoenas" issued by Congress, evidently without regard to whether he has any legal basis to do
so.12 To be clear, a letter from the White House in service of the President' s apparent goal of
blocking or delaying testimony that the President b elieves would be politically damaging is not a
basis for Mr. McGahn to violate his legal obligation to appear before the Committee. Rather, if
the Presiqent wishes to block Mr. McGahn's appearance in the face of a duly issued subpoena,
the burden rests with the White House to file an action in court to attempt to do so.

        Moreover, with regard to Mr. McGahn's testimonial obligations, there is no valid
executive privilege invocation that could be asserted in good faith regarding the subject of the
Special Counsel ' s investigation and report. President Trump had the opportunity to assert
executive privilege over Mr. McGahn's interviews with the Special Counsel and, for strategic
reasons, "declined to assert any privilege over Mr. McGahn' s testimony," allowing Mr. McGahn
to answer the Special Counsel ' s questions "fulsomely and honestly." 1 3 Thereafter, the White
House made the same strategic decision with regard to publication of the report itself not to
assert executive privilege over any portion of the report, including portions describing Mr.
McGahn's communication s with the President and other senior officials in extensive detail. 14 As
the D .C. Circuit has already recognized, publication of such information "waives [] privileges for
the document or information specifically released." 1 5

        The President and his personal counsel have also routinely commented publicly regarding
the President's communication s with Mr. McGahn, and the content of Mr. McGahn 's testimony
to the Special Counsel. By way of example, on April 25, shortly after the Report was released,
President Trump denied a central event described by Mr. McGahn, tweeting, "I never told the
White House Counsel Don McGahn to fire Robert Mueller." 1 6 As has long been recognized, no
person not even the President can employ privilege as both a sword and a shield, selectively
cherry picking which information to tout pub licly in his defense, and which information to
deliberately withhold from the American people, 1 7


' ' Id.
12   Charlie Savage, Trump Vows Stonewall of 'A ll ' House Subpoenas, N.Y. Times, Apr. 24, 20 1 9 (emphasis added).
13   Michael S. Schmidt & Maggie Habennan, White House Counsel, Don McGahn, Has Cooperated Extensively in
Mueller lnq11ily, N .Y. TLMES, Aug. 1 8, 20 1 8.
 14
     Attorney General Ban- Press Conference on April 1 8, 20 1 9 (the Presioent confirmed that "he would not assert
privilege over the Special Counsel's report . . . [and] no material has been redacted based on executive privilege.").
 1 5 In re Sealed Case, 1 2 1 F.3d. at 74 J .
1 6 Donald J. Trump (@rea!Dona!dTrump), Twitter (Apr. 25, 20 1 9, 4:47 AM).
17
     See, e. g. , Nixon v. Sirica, 487 F.2d 700, 7 1 7-1 8 (D.C. Cir. 1973) (considering public statements by President
Nixon to be a factor undermining the White House claimed need for confidentiality in related conversations).

                                                           3
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 541 of 589
                    Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 542 of 589
JERROLD NADLER, Nl!w York                                                                                                   DOUG COLLINS, GE?orgia
  CHAIRMAN                                                                                                                   RANKING MINORI Y MEM0ER




                                           it.�. J,ouse of l\epresentatibes
                                                     (ttommittee on tbe 3Jubidarp
                                                        Dasbfngton. :mctt 20515-6216
                                                         '1Dnr f.f) unbt·cb �ixteentb (l[ongrcB'!l'
                                                                   May 1 7, 201 9

              Donald F. McGahn II, Esq.
              c/o William A. Burck, Esq.
              Quinn Emanuel Urquhart & Sullivan
              1300 I St. NW
              Suite 9000
              Washington, D.C. 20005

              Dear Mr. McGahn:

                     The Committee on the Judiciary will hold a hearing on "Oversight of the Report by
              Special Counsel Robert S. Mueller, III: Former White House Counsel Donald F. McGahn, II,"
              on May 2 1 , 2019 at 1 0:00 a.m., in Room 2141 of the Rayburn House Office Building. As you
              know, your presence is required pursuant to the subpoena the Committee served on you
              compelling your testimony for that date. 1
                      On May 7, 201 9, I wrote to your counsel and made clear that, absent a court order
              directing otherwise, you must appear or the Committee will proceed to hold you in contempt.2
              We have received no information indicating that any such order has been sought, much less
              obtained. In fact, the Committee has not even been provided a Department of Justice, Office of
              Legal Counsel (OLC) opinion articulating a legitimate legal basis that prevents you from
              providing testimony about the subject matters disclosed in the Special Counsel's report. This is
              not surprising given that you have already discussed these subjects at length as part of an
              investigation for which the President expressly waived privilege, has publicly commented on,
              and even has disputed not only your account of the relevant events but also your good faith.
                      As I have previously stated, the Committee intends to focus on the very topics covered in
              the Special Counsel's Report. For that reason, there can be no valid assertion of executive
              privilege given that President Trump "declined to assert any privilege over Mr. McGahn's
              testimony,"3 or over any portion of the Report itself. 4

              1
                Subpoena by Authority of the House of Representatives of the United States of America to Donald F. McGahn for
              documents and testimony, signed by Representative Jerrold Nadler, April 22, 201 9. Enclosed please find additional
              information related to your testimony.
             2 Letter to    William A. Burck from Chairman Jerrold Nadler (May 7, 201 9).
             3
              Michael S. Schmidt & Maggie Haberman, White House Counsel, Don McGahn, Has Cooperated Extensively in
             Mueller Inquiry, N.Y. TIMES, Aug. 1 8, 201 8.
             4 Jn re Sealed Case,  121 F.3d 729, 741 (D.C. Cir. 1997) (holding that publication of information "waives [J
             privileges for the document or information specifically release[d].").
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 543 of 589
                     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 544 of 589
JEJ:\ROLD NADLER, Now York                                                                                            DOUG COLLINS, Georyla
  CtlAIPIMAN                                                                                                            RANKING MINORITY MEMBER




                                        mt.�. 11,oust of l\eprtsentattbes
                                            <ttommtttee ·on tbe Jubiciarp
                                                     -m!nsbington, tJBQI: 20515-6216
                                                      a&ne ;J!) mtllrell �ixteentb <to11gresll'

                                                               May 20, 20 1 9

              Donald F. McGahn II, Esq.
              c/o William A. Burck, Esq.
              Quinn Emanuel Urquhart & Sullivan
              1300 I St. NW
              Suite 9000
              Washington, D.C. 20005

              Dear Mr. McGahn:

                        As you know, your presence is required tomorrow morning for a hearing before the
              Committee on the Judiciary pursuant to a subpoena compelling your testimony. 1 This afternoon,
              White House Counsel Pat Cipollone informed me that President Trump has ordered you not to
              testify. 2 President Trump's order-which seeks to block a former official from informing a
              coequal branch of goverrunent about his own misconduct-is unprecedented and, contrary to the
              letter received from your counsel this evening, does not excuse your obligation to appear before
              the Committee.

                      First, although the Justice Department's Office of Legal Counsel (OLC) has produced an
              opinion purporting to excuse you from testifying, that opinion has no support in relevant case
              law, and its arguments have been flatly rejected by the courts. As Judge Bates previously
              explained, the notion that a former White House Counsel is "absolutely immune" from a
              congressional subpoena has been "virtually foreclosed by the Supreme Court," which held
              several decades ago that senior White House aides do not enjoy such immunity even from civil
              damages suits.3 OLC' s most recent opinion-which relies almost entirely on its own prior
              opinions--0ffers no persuasive reasoning for distinguishing Judge Bates's ruling or relevant
              Supreme Court case law. 4

              1
               Subpoena by Authority of the House of Representatives of the United States of America to Donald F. McGahn for
              documents and testimony, signed by Representative Jerrold Nadler, April 22, 2019.
              2
               Letter to Hon. Jerrold Nadler, Chairman, H. Comm. on the Judiciary from Pat Cipollone, White House Counsel
              (May 20, 201 9).
              3
               Comm. on the Judiciary, U.S. House ofReps. v. Miers, 558 F. Supp. 2d 53, 100 (D.D.C. 2008) (citing Harlow v.
              Fitzgerald, 457 U.S. 800 (1982)).
              4
               See Steven A. Engel, Assistant Attorney General, Office of Legal Counsel, Testimonial Immunity Before Congress
              of the Former Counsel to the President (May 20, 20 1 9) ("Engel Op.").
       Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 545 of 589




        Second, the Justice Department's own longstanding policy is that "executive privilege . . .
should not be invoked to conceal evidence of wrongdoing or criminality on the part of executive
officers."5 Tellingly, the Department's opinion ignores that policy entirely. Yet as I have
already made clear, the Committee plans to ask you about instances in which the President took
actions or ordered you to take actions that may constitute criminal offenses, including
obstruction ofjustice. Despite the Department's apparent efforts to catalogue every instance in
which a White House aide has refused to testify before Congress, the Department can cite no
example where Congress planned to ask that White House aide about possible crimes committed
by the President. Perhaps that is because until now no President would have engaged in such
a transparent effort to block his own former aides from testifying about the President's
misconduct.

          Third, in addition to the President not asserting executive privilege with respect to your
 account of the relevant events that was published in the Special Counsel's report, the President
 himself has already called your credibility into question. He tweeted less than 1 0 days ago that
 he "was NOT going to fire Bob Mueller," denying a central event that you described to Special
 Counsel Mueller under penalty of felony. At the same time, he has asked you to state publicly
 that he did not engage in obstruction ofjustice. 6 In attacking your credibility and asking you to
 make public comments about these events, the President has not only further waived any
-p ossible privilege with regard to your testimony; he has also created substantial concerns about
 acts of witness intimidation and further obstruction of Congress's ongoing investigations.
 Because these incidents post-date your service as White House Counsel and occurred while you
were a private citizen, the Committee is plainly entitled to ask you about them without raising
 even potential privilege issues.

       Fourth, nowhere in OLC's 1 5-page opinion or in Mr. Cipollone's letter to me is there
mention of President Trump actually invoking executive privilege. OLC's opinion deals
exclusively with your purported "immunity" from testimony and concludes (erroneously) that
you are "not legally required to appear and testify."7 Mr. Cipollone' s letter to me reiterates that
conclusion and states that "the President has directed Mr. McGahn not to appear" at tomorrow's
hearing. 8 But in marked contrast to the letter sent by the White House to former White House
Counsel Harriet Miers (which itself was rejected as improper by the court) Mr. Cipollone's


5Robert B. Shanks, Congressional Subpoenas ofDepartment ofJustice Investigative Files, 8 Op. O.L.C. 252, 267
(1984).
6
  Michael S. Schmidt, White House Asked McGahn to Declare Trump Never Obstructed Justice, N.Y. Times, May
1 0, 2019.
7   Engel Op. at 15.
8
 Letter to Hon. Jerrold Nadler, Chairman, H. Comm. on the Judiciary from Pat Cipollone, White House Counsel
(May 20, 201 9).
Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 546 of 589
  Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 547 of 589



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON THE JUDICIARY,
UNITED STATES HOUSE OF
REPRESENTATIVES,
2138 Rayburn House Office Building
Washington, D.C. 20515,

                              Plaintiff,

                                             Case No. 1:19 cv-2379 (KBJ)
     v.


DONALD F. MCGAHN, II,
51 Louisiana Avenue, N.W.
Washington, D.C. 20001,

                               Defendant.




                              Exhibit MM
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 548 of 589   1
     J5m2tru1

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    -----------------------------------x
     DONALD J. TRUMP, et al.,
3
                      Plaintiffs,                   New York, N.Y.
4
                 v.                                 19 Civ. 3826(ER)
5
     DEUTSCHE BANK, AG, et al.,
6
                      Defendants,
7
     COMMITTEE ON FINANCIAL SERVICES
8    OF THE U.S. HOUSE OF
     REPRESENTATIVES,
9
                      Intervenor Defendant,
10
     PERMAMENT SELECT COMMITTEE ON
11   INTELLIGENCE OF THE U.S. HOUSE OF
     REPRESENTATIVES,
12
                    Intervenor Defendant.
13   -----------------------------------x           Conference

14                                                  May 22, 2019
                                                    2:30 p.m.
15
     Before:
16
                              HON. EDGARDO RAMOS,
17
                                                   District Judge
18

19                                 APPEARANCES

20
     CONSOVOY McCARTHY, PLLC
21        Attorneys for Plaintiffs
     BY: PATRICK STRAWBRIDGE
22        CAMERON T. NORRIS

23
     MUKASEY FRENCHMAN & SKLAROFF, LLP
24        Attorneys for Trump Business Entity Plaintiffs
     BY: MARC L. MUKASEY
25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 549 of 589   2
     J5m2tru1

1                                  APPEARANCES
                                   (continued)
2
     AKIN GUMP STRAUSS HAUER & FELD, LLP
3         Attorneys for Defendant Deutsche Bank, AG
     BY: RAPHAEL A. PROBER
4         STEVEN R. ROSS

5
     MURPHY & McGONIGLE, PC
6         Attorneys for Defendant Capital One Financial Corp.
     BY: JAMES A. MURPHY
7         STEVEN D. FELDMAN

8
     OFFICE OF GENERAL COUNSEL
9    U.S. HOUSE OF REPRESENTATIVES
          Attorneys for Intervenor Defendants
10   BY: DOUGLAS N. LETTER

11

12   ALSO PRESENT:

13   DANIEL S. NOBLE, Senior Counsel for Investigations
                      U.S. House of Representatives
14                    Permanent Select Committee
                      on Intelligence
15

16   JENNIFER L. READ, Senior Counsel
                       U.S. House of Representatives
17                     Committee on Financial Services

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 550 of 589   50
     J5MPTRU2

1    Again, I think his argument is because it's so broad, that

2    shows it's illegitimate.

3              THE COURT:    He said, I think no less than twice, that

4    he was willing to sit down and have a reasonable discussion

5    about limiting the subpoenas.

6              MR. LETTER:    Fine.   If you are going to order that,

7    your Honor, I hope you'll order that that be done extremely

8    fast because I'm fairly sure it will be evident immediately

9    that it is not a serious endeavor.        Thank you.

10             THE COURT:    Thank you.    So we're going to take ten

11   minutes, and then I'll come out and give you my decision.

12             (Recess)

13             THE COURT:    Everyone, please be seated.       Now, I'm

14   going to read this.     It's approximately 25 pages, and if

15   history is any guide, it's going to take me about 40, 45

16   minutes to read or so.      I won't chain you to your chairs, but

17   if any of you wish to leave before I finish reading, I would

18   just ask that you do so as unobtrusively as possible.

19             On April 15, 2019, two subcommittees of the United

20   States House of Representatives issued subpoenas to Deutsche

21   Bank and Capital One Financial Corporation.         The subpoenas seek

22   financial and account information concerning President

23   Donald J. Trump, his children, members of their immediate

24   family, and several entities associated with his family.

25             Two weeks later, plaintiffs filed the above-captioned


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 551 of 589   51
     J5MPTRU2

1    suit, claiming that the subpoenas violate the United States

2    Constitution and the Right to Financial Privacy Act, the

3    “RFPA”.   Plaintiffs also moved for a preliminary injunction

4    that would prohibit the Committees from enforcing the subpoenas

5    and prohibit the banks from complying with the subpoenas until

6    the resolution of this lawsuit. This bench ruling addresses

7    that motion.

8              The question presented in plaintiffs’ motion is

9    straightforward:     Does the Committees’ subpoenas violate the

10   Constitution or the RFPA?      After reviewing the parties’ briefs

11   and hearing from them today, the Court is convinced that the

12   answer is no.    Accordingly, I will not enjoin enforcement of

13   the subpoenas.

14             The Court begins by addressing two preliminary

15   matters: the applicable standard for a preliminary injunction,

16   and the Committees’ request for consolidation.

17             The Court begins with the applicable standard of

18   review. “A plaintiff seeking a preliminary injunction must

19   establish that he is likely to succeed on the merits, that he

20   is likely to suffer irreparable harm in the absence of

21   preliminary relief, that the balance of equities tips in his

22   favor, and that an injunction is in the public interest.”

23   Winter v. National Resources Defense Council, Inc., 555

24   U.S. 7.

25             In this circuit, if a plaintiff does not establish a


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 552 of 589   52
     J5MPTRU2

1    likelihood of success on the merits, a preliminary injunction,

2    nonetheless, may issue if the plaintiff shows that there exists

3    sufficiently serious questions going to the merits to make them

4    a fair ground for litigation and a balance of hardships tipping

5    decidedly toward the plaintiff.       Citing Citigroup Glob. Mkts.,

6    Inc. v. VCG Special Opportunities Master Fund Ltd., 598 F.3d

7    30.    It is not enough that the question be substantial,

8    however.

9               Regardless of whether the plaintiff opts to show

10   likelihood of success on the merits or sufficiently serious

11   question going to the merits, the plaintiff always must

12   demonstrate that irreparable harm is likely, absent the

13   injunction.    At all times, the Court remains mindful that

14   preliminary injunction is an extraordinary and drastic remedy,

15   and it is never awarded as of right.        Munaf v. Geren, 553 U.S.

16   674.

17              Next, the Court denies committees’ request for

18   consolidation. In their opposing papers, the committees asked

19   the Court to consolidate this hearing with a trial on the

20   merits, pursuant to Rule 65(a)(2) of the Federal Rules of Civil

21   Procedure.    Plaintiffs opposed consolidation on the ground that

22   consolidation would violate their rights to due process.

23   Ultimately, the Court concludes that any decision to

24   consolidate is of little consequence here.         The Committees are

25   not prejudiced by the denial of a consolidation, given that the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 553 of 589   53
     J5MPTRU2

1    Court will not enjoin them from enforcing their subpoenas.

2              Conversely, if the Court chooses to consolidate

3    the preliminary injunction hearing with a trial on the merits,

4    there is a slight risk that plaintiffs will be prejudiced,

5    notwithstanding that Plaintiffs have yet to adequately explain

6    what further discovery, briefing, witnesses, and time is needed

7    before they will be ready for a trial on the merits.

8              In any event, to ensure that plaintiffs are not

9    prejudiced, the Court will deny the committees’ application for

10   consolidation.    Should this matter ultimately proceed to the

11   merits, however, the Court appreciates the urgency with which

12   matters concerning two coordinate branches of government should

13   proceed, and the limited universe of facts that may be subject

14   to discovery.

15             Turning to the merits of plaintiffs’ motion.          The

16   Court finds that while plaintiffs have shown that they will

17   suffer irreparable harm, absent a preliminary injunction, they

18   are unlikely to succeed on the merits of their claims, that the

19   questions presented in their motion are not sufficiently

20   serious in light of Supreme Court precedent and the plain text

21   of the Right to Financial Privacy Act, the balance of hardships

22   and equities, in conjunction with consideration of the public

23   interest, do not weigh in their favor.        Consequently, the Court

24   concludes that a preliminary injunction is inappropriate.

25             The Court begins with whether Plaintiffs have


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 554 of 589   54
     J5MPTRU2

1    demonstrated a likelihood of irreparable harm absent an

2    injunction, because if there is not a likelihood of irreparable

3    harm, then the Court need not grapple with the constitutional

4    and statutory issues in this case.

5              Plaintiffs allege that if this Court does not

6    intervene to preserve the status quo, there will

7    be no way to unring the bell once the banks give Congress the

8    requested information.

9              The Court agrees.     In this circuit, it is well settled

10   that individuals whose financial records

11   are subpoenaed possess a privacy interest in their personal

12   financial affairs that gives them standing to move to quash a

13   subpoena served on a non-party financial institution, which is

14   why all parties appear to agree that plaintiffs have standing

15   to challenge subpoenas that were issued to them directly.

16   Citing Arias-Zeballos v. Tan, reported at 2007 WL 210112.

17             In this case, the inevitable impingement of the

18   same privacy interests that suffice to confer standing to

19   plaintiffs also suffice to demonstrate a likelihood of

20   irreparable harm.     Courts in this circuit have recognized that

21   the disclosure of private, confidential information is the

22   quintessential type of irreparable harm that cannot be

23   compensated or undone by money damages.        Citing, Airbnb, Inc.

24   v. City of New York, report at 2019 WL 91990.

25             It is true that some courts outside of this circuit


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 555 of 589   55
     J5MPTRU2

1    have questioned whether the mere disclosure of information,

2    absent evidence of misuse or unauthorized disclosure by the

3    receiving party automatically constitutes irreparable

4    injury.   See, e.g., Baker DC v. National Labor Relations Bd.,

5    102 F. Supp. 3d 194, from the District of D.C.          The Court is of

6    the opinion, however, that plaintiffs possess strong privacy

7    interests in their financial information such that unwanted

8    disclosure may properly constitute irreparable injury, without

9    an additional showing of likelihood of misuse or unauthorized

10   disclosure by the recipient.

11             The committees disagree and proffer two arguments why

12   the Court should find that plaintiffs have failed to show a

13   likelihood of irreparable harm.       Neither argument is

14   persuasive, and in fact, in oral argument, I understood them to

15   concede that the Trump organization and Trump family members

16   would suffer irreparable harm.

17             First, the committees contended that plaintiffs have

18   provided no actual evidence of their potential injury, but the

19   very act of disclosure to Congress is itself the injury that is

20   both inevitable, absent an injunction, and irreparable.

21             The Committees attempt to differentiate between

22   disclosure to Congress and disclosure to the public, arguing

23   that the former is somehow not a cognizable injury.          The Court

24   is unpersuaded.    Here, plaintiffs have an interest in keeping

25   their records private from everyone, including congresspersons,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 556 of 589   56
     J5MPTRU2

1    and that interest necessarily will be impinged by the

2    records’ disclosure to the committees.        In any event, the

3    committees have not committed one way or the other to keeping

4    plaintiffs’ records confidential from the public once received.

5              Accordingly, the Court finds that plaintiffs have

6    shown a likelihood of irreparable harm absent an injunction.

7              The Court begins with the statutory claim, because

8    there is no need to address plaintiffs’ constitutional claim if

9    the committees are bound by the RFPA and have, in fact,

10   violated it.

11             Plaintiffs contend that the committees issued the

12   challenged subpoenas in violation of the requirements of the

13   RFPA.   The RFPA provides that no government authority may have

14   access to or obtain copies of information containing the

15   financial records of any customer from a financial institution

16   unless certain notification and certification requirements are

17   met.

18             Plaintiffs argue that Congress is a government

19   authority for purposes of the RFPA and that, as government

20   authorities, the committees failed to act in accordance with

21   the RFPA before issuing the challenged subpoenas.

22             The Court disagrees.      The Committees have provided

23   sound arguments why the RFPA does not apply to Congress.

24             First, as mentioned above, the RFPA applies to

25   government authorities.      While plaintiffs urge the Court to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 557 of 589   57
     J5MPTRU2

1    resort to Black Law’s Dictionary to define this statutory term,

2    it is unnecessary.     Congress expressly defined the term

3    "government authority" in RFPA.       Pursuant to that statute,

4    "government authority" means any agency or department of the

5    United States, or any officer or agent thereof.

6              Thus, if Congress is not an agency or department of

7    the United States, then the statute does not apply to Congress.

8    The Court finds the Supreme Court’s reasoning in Hubbard v.

9    United States, reported at 514 U.S. 695 controlling here.

10   There, the Court explored the reach of 18 U.S.C. 1001, a

11   statute criminalizing knowingly false representations made in

12   any matter within the jurisdiction of any department or agency

13   of the United States.

14             The question presented was whether 1001 applies

15   to false statements in judicial proceedings.         The Court held

16   that it didn’t and instead generally only refers to the

17   Executive Branch.     The Court held that it didn't unless the

18   context of the statute strongly suggests that the phrase was

19   intended to describe more than just the Executive Branch.

20   In so holding, the Court expressly overruled its prior decision

21   in United States v. Bramblett, which held that the phrase

22   “department,” as used in 1001, referred to the

23   executive, judicial, and legislative branches of government.

24             Of course, the RFPA arises in a different title of the

25   United States Code, but the Supreme Court’s interpretation in


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 558 of 589    58
     J5MPTRU2

1    Hubbard wasn’t limited to any particular statutory provision.

2    Rather, the Court found that a straightforward interpretation

3    of the phrase “department or agency” leads inexorably to the

4    conclusion that the phrase only covers the Executive Branch.

5              Moreover, as detailed in the Committees’ papers, the

6    structure and context of the RFPA makes clear that Congress did

7    not believe it was binding itself to the RFPA.          More on this

8    point need not be said. Congress is not bound by the RFPA.

9              Plaintiffs are also unlikely to succeed on the merits

10   of their constitutional claim.       Turning to plaintiffs’ claim

11   that the committees’ subpoenas violate the Constitution, the

12   Court concludes that plaintiffs are unlikely to succeed on the

13   merits.

14             As today’s argument and the parties’ moving papers

15   make clear, plaintiffs challenge the committees’

16   subpoenas on four principal grounds: the committees’ subpoenas

17   are not supported by a legitimate legislative purpose; the

18   committees’ subpoenas are really an unlawful exercise

19   of law-enforcement power; the committees’ subpoenas are overly

20   broad; and finally, the committees’ motives in issuing the

21   subpoenas render the subpoenas unlawful, as they seek

22   exposure for the sake of exposure.

23             The Court addresses and rejects, each argument in

24   turn, and begins by setting forth the legal principles guiding

25   its analysis.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 559 of 589     59
     J5MPTRU2

1              A review of the relevant case law makes clear that the

2    Committees’ investigative power is broad, yet not unlimited.

3    Article 1 of the United States Constitution vests Congress with

4    all legislative powers.      While Article 1 does not expressly

5    refer to Congress’ investigative powers, Congress’ authority

6    to investigate matters related to contemplated legislation is

7    beyond debate.

8              As the Supreme Court has explained, there can be no

9    doubt as to the power of Congress, by itself or through its

10   committees, to investigate matters and conditions relating to

11   contemplated legislation.      This power, deeply rooted in

12   American and English institutions, is indeed co-extensive with

13   the power to legislate.      Without the power to investigate,

14   including of course the authority to compel testimony, either

15   through its own processes or through judicial trial, Congress

16   could be seriously handicapped in its efforts to exercise its

17   constitutional function wisely and effectively.          Citing Quinn

18   v. United States, 349 U.S. 155.

19             So too is the committees’ general authority to issue

20   subpoenas well settled, given that committee members serve as

21   the representatives of the parent assembly in collecting

22   information for a legislative purpose and their function is to

23   act as the eyes and ears of the Congress in obtaining facts

24   upon which the full legislature can act.         Watkins v. United

25   States, 354 U.S. 178.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 560 of 589     60
     J5MPTRU2

1               As alluded to in the quotes recited, congressional

2    investigations must be in furtherance of a legislative purpose.

3    As the Supreme Court has explained, an essential premise in

4    this situation is that the House or Senate shall have

5    instructed the committee members on what they are to do with

6    the power delegated to them.       It is the responsibility of the

7    Congress, in the first instance, to ensure that compulsory

8    process is used only in furtherance of a legislative

9    purpose.    That requires that the instructions of an

10   investigating committee spell out that group’s jurisdiction and

11   purpose with sufficient particularity.        Those instructions are

12   embodied in the authorizing resolution.        That document is the

13   committee’s charter.     Citing Watkins again.

14              However, that Congress must investigate in

15   furtherance of a legislative purpose does not mean that the

16   Congress is constrained to investigations in furtherance of

17   contemplated legislation in the form of a bill or statute.

18   Congress performs may different functions attendant to its

19   legislative function under the Constitution.

20              Congress’ power also includes a more general informing

21   function, that is, the power of the Congress to inquire into

22   and publicize corruption, maladministration or inefficiency in

23   agencies of the Government.      Again citing Watkins.

24              Put simply, the power of the Congress to conduct

25   investigations is inherent in the legislative process.           That


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 561 of 589   61
     J5MPTRU2

1    power is broad.    It encompasses inquiries concerning the

2    administration of existing laws, as well as proposed or

3    possibly needed statutes.      It includes surveys of defects in

4    our social, economic or political system for the purpose of

5    enabling Congress to remedy them.       It comprehends probes into

6    departments of the Federal Government to expose corruption,

7    inefficiency or waste.      Citing Watkins.

8              While broad, Congress’ investigative powers are not

9    unlimited.    Rather, its powers are subject to several

10   limitations, five of which will be mentioned now.

11             First, the subject of any inquiry must be one on which

12   legislation could be had.      Citing Eastland, 421 U.S. at 504.

13   This means that, in determining the constitutionality of

14   requests for information, pursuant to a congressional

15   investigation, a court must first determine whether an

16   investigation is related to a valid legislative purpose, for

17   Congress may not constitutionally require an individual to

18   disclose his political relationships or other private affairs

19   except in relation to such a purpose.        Citing Barenblatt v.

20   United States, 360 U.S. 109.

21             Second, the Bill of Rights is applicable to

22   congressional investigations as to all forms

23   of governmental action, and serves to limit Congress’

24   investigative powers.

25             Third, while the public is entitled to be informed


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 562 of 589   62
     J5MPTRU2

1    concerning the workings of its government, the Supreme Court

2    has made clear that this entitlement cannot be inflated into a

3    general power to expose, where the predominant result can only

4    be an invasion of the private rights of individuals.

5              Fourth, since Congress may only investigate into those

6    areas in which it may potentially legislate or appropriate, it

7    cannot inquire into matters which are within the exclusive

8    province of one of the other branches of the Government.

9    Lacking the judicial power given to the Judiciary, it cannot

10   inquire into matters that are exclusively the concern of the

11   Judiciary.    Neither can it supplant the Executive in what

12   exclusively belongs to the Executive.        Citing Barenblatt.

13             Fifth, and finally, when analyzing the investigative

14   boundaries of congressional subcommittees, such as the

15   committees here, the committees’ investigative boundaries are

16   defined by its source.      Citing Eastland.     Thus, with respect to

17   the committees, their powers are further restricted to the

18   missions delegated to them, i.e., to acquire certain data

19   to be used by the House or the Senate in coping with a problem

20   that falls within its legislative sphere and, consequently, no

21   witness can be compelled to make disclosures on matters

22   outside that area.

23             Among other sources to consider in ascertaining a

24   subcommittee's boundaries in a given investigation, courts may

25   consider the congressional resolutions authorizing the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 563 of 589   63
     J5MPTRU2

1    investigation, the committee’s jurisdictional statements, and

2    statements of the members of the committee.         Shelton v. United

3    States, 404 F.2d 1292.

4              The committees’ subpoenas have a legitimate

5    legislative purpose.     Plaintiffs argue that the committees’

6    subpoenas lack a legitimate legislative purpose.          The Court

7    disagrees.

8              The Committee of Financial Services and the Permanent

9    Select Committee on Intelligence issued substantively identical

10   subpoenas for records to Deutsche Bank on April 15.          That same

11   day, the Committee of Financial Services issued a similar

12   subpoena to Capital One Financial Corporation.          The committees,

13   through their subpoenas, seek financial records and account

14   information related to Plaintiffs that mostly date back to

15   2010.   However, with respect to some records, such as, for

16   example, documents related to account applications,

17   opening documents, know your customer, due diligence,

18   et cetera, revealing financial relationships between plaintiffs

19   and any foreign individuals, entities, or governments, there is

20   no time limitation.

21             In analyzing whether the committees acted within their

22   constitutional boundaries, the Court first looks to each

23   committee’s respective jurisdiction.        With respect to the

24   Committee on Financial Services, according to Rule X of the

25   Rules of the House of Representatives for the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 564 of 589   64
     J5MPTRU2

1    116th Congress, the Committee on Financial Services enjoys

2    jurisdiction over matters relating to, among other subjects,

3    banks and banking, including deposit insurance and federal

4    monetary policy, insurance generally, international finance,

5    and international financial and monetary organizations.

6              According to Rule X, as a standing committee, the

7    Committee on Financial Services is also charged with general

8    oversight responsibilities to assist the House of

9    Representatives in its analysis, appraisal, and evaluation of,

10   among other subjects, the application, administration,

11   execution, and effectiveness of federal laws; and, importantly,

12   conditions and circumstances that may indicate the necessity or

13   desirability of enacting new or additional legislation.

14             The Committee on Financial Services contends that it

15   is investigating whether existing policies and programs at

16   financial institutions are adequate to ensure the safety and

17   soundness of lending practices, and the prevention of loan

18   fraud.

19             It points the Court to news sources reporting that

20   financial institutions have issued more than $1 trillion in

21   large corporate loans, called leveraged loans, to heavily

22   indebted companies that may be unable to repay those

23   loans.   It contends that it’s investigating the lending

24   practices of financial institutions, including Deutsche Bank,

25   for loans issued to the Trump family and companies controlled


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 565 of 589    65
     J5MPTRU2

1    by President Trump.

2              Citing news sources reporting that over the years,

3    Deutsche Bank has provided more than $2 billion in loans to

4    President Trump, despite concerns raised by senior bank

5    officials regarding some of the loans.        It contends that it’s

6    investigating industry-wide compliance with banking statutes

7    and regulations, particularly anti-money laundering policies.

8              Importantly, it points to House Resolutions

9    originating in the committee and predating the subpoenas, that

10   support its representations to the Court.         For example, House

11   Resolution 206, introduced by Chairwoman Maxine Waters on

12   March 8, 2019, and passed by a floor vote on March 13, 2019,

13   the House expressed that money laundering and other financial

14   crimes are serious threats to our national and economic

15   security, and resolved to acknowledge that the lack of sunlight

16   and transparency in financial transactions poses a threat

17   to our country; to support efforts to close money laundering

18   loopholes; to encourage transparency; to detect and deter

19   financial crimes; and to urge financial institutions to comply

20   with various anti-money laundering laws and regulations.

21             The Committee on Financial Services believes that the

22   challenged subpoenas further its investigations bearing upon

23   the integrity of the U.S. financial system and the national

24   security, including bank fraud, money laundering, foreign

25   influence in the U.S. political process, and the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 566 of 589   66
     J5MPTRU2

1    counterintelligence risks posed by foreign powers’ use of

2    financial leverage.

3              It maintains that the banks’ lending practices,

4    including loans made to plaintiffs, are an important piece to

5    that investigation, as the subpoenas seek records relating to

6    individuals and entities, including plaintiffs, that may have

7    served as conduits for illicit funds or may not have

8    been properly underwritten, and the public record establishes

9    that they serve as a useful case study for the broader problems

10   being examined by the committee.

11             Based on the aforementioned, the Court concludes that

12   this committee’s investigation and attendant subpoenas are in

13   furtherance of a legitimate legislative purpose, plainly

14   related to the subjects on which legislation can be had.

15             With respect to the Permanent Select Committee on

16   Intelligence, according to Rule X, this committee enjoys

17   jurisdiction over matters relating to, among other subjects,

18   intelligence and intelligence-related activities of all other

19   departments and agencies of the government, and the

20   organization or reorganization of a department or agency of the

21   government, to the extent that the organization or

22   reorganization relates to a function or activity involving

23   intelligence or intelligence-related activities.

24             The Permanent Select Committee is also charged with

25   special oversight functions.       Specifically, the Committee is


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 567 of 589   67
     J5MPTRU2

1    charged with, among other responsibilities, reviewing and

2    studying on a continuing basis laws, programs, and activities

3    of the intelligence community.

4              The Intelligence Committee contends that it is

5    currently investigating efforts by Russia and other foreign

6    powers to influence the U.S. political process during and since

7    the 2016 election, including financial leverage that foreign

8    actors may have over President Trump, his family, and his

9    business, and the related counterintelligence, national

10   security, and legislative implications.

11             Moreover, the Committee contends that it is evaluating

12   whether the structure, legal authorities, policies, and

13   resources of the U.S. Government’s intelligence,

14   counterintelligence, and law enforcement elements are adequate

15   to combat such threats to national security.         The Intelligence

16   Committee justifies its subpoena on the ground that its

17   investigation requires an understanding of Mr. Trump’s complex

18   financial arrangements, including how those arrangements

19   intersect with Russia and other foreign governments and

20   entities.

21             The Committee further argues that this inquiry is, by

22   definition, not limited to Mr. Trump’s time in office and,

23   given the closely held nature of the Trump Organization, must

24   include his close family members.       Among other items, the

25   Intelligence Committee points to a press release by its


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 568 of 589   68
     J5MPTRU2

1    Chairman, dated February 6, 2019, in which Chairman Schiff

2    stated that the Intelligence Committee would conduct a rigorous

3    investigation into efforts by Russia and other foreign entities

4    to influence the U.S. political process during and since the

5    2016 U.S. election; and that the Committee would work to

6    fulfill its responsibility to provide the American people with

7    a comprehensive accounting of what happened, and what the

8    United States must do to protect itself from future

9    interference and malign influence operations.

10             In this press release, Chairman Schiff further stated

11   that the committee also plans to develop legislation and policy

12   reforms to ensure the U.S. government is better positioned to

13   counter future efforts to undermine our political process and

14   national security.

15             Based on the aforementioned, the Court concludes that

16   this Committee’s investigation and attendant subpoena is in

17   furtherance of a legitimate legislative purpose, plainly

18   related to subjects on which legislation can be had.

19             Plaintiffs contend that the committees’ purported

20   agendas are solely focused on oversight and transparency,

21   which, in a vacuum, are not legitimate legislative purposes

22   that can justify subpoenaing a private citizen.          But Congress’

23   investigative power is not judged in a vacuum.          As explained in

24   Barenblatt, the congressional power of inquiry, its range and

25   scope, and an individual's duty in relation to it, must be


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 569 of 589   69
     J5MPTRU2

1    viewed in proper perspective.       The power and the right of

2    resistance to it are to be judged in the concrete, not on the

3    basis of abstractions.

4              And here, the Committees seek financial information

5    pertinent to specific areas of investigation on which

6    legislation could be had.      As the D.C. Circuit recognized in

7    Shelton, in deciding whether the purpose is within the

8    legislative function, the mere assertion of a need to consider

9    remedial legislation may not alone justify an investigation

10   accompanied with compulsory process, but when the purpose

11   asserted is supported by references to specific problems which

12   in the past have been or which in the future could be the

13   subjects of appropriate legislation, then a court cannot say

14   that a committee of the Congress exceeds its broad power when

15   it seeks information in such areas.

16             Simply put, the committees’ subpoenas all are in

17   furtherance of facially legitimate legislative purposes.

18             Next, and relatedly, plaintiffs contend that the

19   committees’ subpoenas as “outrageously broad,” given the

20   information the committees seek long predates the President’s

21   election to office, reaches well beyond the transactions

22   associated with foreign parties, and encompasses reams of

23   account records for entities, individuals, children, and

24   spouses, who have never even been implicated in any probe.

25             Plaintiffs contend that the financial conduct of


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 570 of 589   70
     J5MPTRU2

1    private citizens years before they were anywhere near public

2    office, has nothing to do with government oversight.

3               The Court finds Plaintiffs’ contention unpersuasive.

4    Based on the cases cited by the parties in their papers, they

5    seem to agree that so long as the requested information in the

6    subpoenas are pertinent to legitimate legislative purposes of

7    the committees, the subpoenas are not overly broad, and the

8    Court need not conduct a line-by-line review of the information

9    requested.

10              The Supreme Court has previously concluded that where

11   the records called for by a subpoena were not plainly

12   incompetent or irrelevant to any lawful purpose of a

13   subcommittee in the discharge of its duties, but, on the

14   contrary, were reasonably relevant to the inquiry, then such

15   records are, in fact, pertinent.       Citing McPhaul v. United

16   States, reported at 364 U.S. 372.

17              As noted by Judge Mehta in his opinion earlier this

18   week, the standard adopted by the Supreme Court is a forgiving

19   one.    Here, as mentioned earlier, the committees’ subpoenas

20   seek plaintiffs’ financial information mostly dating back to

21   2010.    The committees contend that this information is

22   necessary to investigate serious and urgent questions

23   concerning the safety of banking practices, money laundering in

24   the financial sector, foreign influence in the U.S. political

25   process, and the threat of foreign financial leverage,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 571 of 589   71
     J5MPTRU2

1    including over the President, his family, and his business.

2              In light of the scope of the committees’

3    investigations, the Court finds the committees’ requests for

4    information, while undeniably broad, is clearly pertinent to

5    the committees’ legitimate legislative purposes.          Consequently,

6    the Court will not engage in a line-by-line review of the

7    subpoenas’ requests, merely because some requests may be more

8    pertinent than others.

9              As the Supreme Court has made clear, the wisdom of

10   congressional approach or methodology is not open to judicial

11   veto, nor is the legitimacy of a congressional inquiry to be

12   defined by what it produces. The very nature of the

13   investigative function, like any research, is that it takes the

14   searchers up some blind alleys and into nonproductive

15   enterprises.    To be a valid legislative inquiry, there need be

16   no predictable end result.      Citing Eastland.

17             Next, the plaintiffs challenge the subpoenas on the

18   ground that the committees have never identified a single piece

19   of legislation within their respective jurisdictions that they

20   are considering.     While that argument may be true as far as it

21   goes, it is also irrelevant.       Congress need not issue proposed

22   legislation prior to the start of an investigation; it need not

23   pass a bill; and it need not have particular legislation in

24   mind when conducting a legitimate, lawful investigation in aid

25   of its legislative function.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 572 of 589   72
     J5MPTRU2

1              As the Supreme Court noted in Watkins, most of

2    instances of use of compulsory process by the first Congress

3    concerned matters affecting the qualification or integrity of

4    their members or came about in inquiries dealing with suspected

5    corruption or mismanagement of government officials.           There was

6    very little use of the power of compulsory process in early

7    years to enable the Congress to obtain facts pertinent to the

8    enactment of new statutes or the administration of existing

9    laws.

10             As explained by the Second Circuit, it is immaterial

11   that in the past a particular committee has proposed but little

12   legislation. Information gained by a committee might well aid

13   Congress in performing its legislative duties, in deciding that

14   the public welfare required the passage of new statutes or

15   changes in existing ones, or that it did not.

16   United States v. Josephson, 165 F.2d 82.

17             Again, as stated earlier, and quoting the Supreme

18   Court in Eastland, the subject of the congressional

19   inquiry simply must be one “on which legislation could be had.”

20             Accordingly, plaintiffs’ argument on this point fails.

21             Next, the Committees contend that, at best, the

22   Committees seek these documents so they can conduct

23   law-enforcement activities that the Supreme Court has held are

24   reserved to the other branches.       The Court disagrees.      The

25   Supreme Court has made clear that the power to investigate


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 573 of 589   73
     J5MPTRU2

1    should not be confused with any of the powers of law

2    enforcement.    Those powers are assigned under our Constitution

3    to the Executive and the Judiciary.        Quinn v. United States,

4    349 U.S. 155.

5              However, the Supreme Court has also made clear that a

6    congressional investigation is not transformed into the invalid

7    exercise of law enforcement authority merely because the

8    investigation might possibly disclose crime or wrongdoing.

9    Citing McGrain.

10             Similarly, the Supreme Court has recognized that while

11   it may be conceded that Congress is without authority to compel

12   disclosures for the purpose of aiding the prosecution of

13   pending suits, the authority of Congress, directly or through

14   its committees, to require pertinent

15   disclosures in aid of its own constitutional power is not

16   abridged because the information sought to be elicited may also

17   be of use in such suits.      Citing Sinclair, 279 U.S. at 295.

18             The Supreme Court has clearly acknowledged that many

19   powers of government overlap.       Thus, in determining whether a

20   congressional investigation has morphed into an impermissible

21   law enforcement investigation, the critical inquiry is whether

22   Congress has exercised an exclusive power of the Judiciary or

23   Executive.

24             For example, in Barenblatt v. United States, the

25   Supreme Court affirmed an individual’s conviction for contempt


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 574 of 589    74
     J5MPTRU2

1    of Congress arising from his refusal to answer questions

2    posited to him by a subcommittee of the House of

3    Representatives.     In so holding, the Supreme Court noted that

4    whereas “Congress may only investigate into those areas

5    in which it may potentially legislate or appropriate, it cannot

6    inquire into matters which are within the exclusive province of

7    one of the other branches of the Government.”

8              Similarly, in Kilbourn, the Supreme Court limited

9    congressional investigative power to situations where “[1] the

10   investigation which the committee was directed to make was

11   judicial in character; and [2] could only be properly and

12   successfully made by a court of justice; and [3] related to a

13   matter wherein relief or redress could be had only by a

14   judicial proceeding.”

15             Likewise, in Tenney v. Brandhove, the Supreme Court

16   stated that in order “to find that a committee’s investigation

17   has exceeded the bounds of legislative power it must be obvious

18   that there was a usurpation of functions exclusively vested in

19   the Judiciary or the Executive.”

20             Here, however, it is not obvious that the committees

21   usurped any powers exclusively vested in the Judiciary or the

22   Executive when it issued the challenged subpoenas.          There is

23   nothing here to suggest that the sole function of the

24   challenged subpoenas is to amass evidence either to prosecute

25   plaintiffs, civilly or criminally.        On the contrary, the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 575 of 589    75
     J5MPTRU2

1    committees have provided ample justification establishing

2    clear, legitimate legislative purposes for the information

3    requested in the subpoenas.

4              Accordingly, contrary to plaintiffs’ protestations,

5    the Court finds that the committees’ investigations and

6    attendant subpoenas do not constitute impermissible law

7    enforcement activities.

8              Finally, plaintiffs contend that regardless of whether

9    the challenged subpoenas further legitimate legislative

10   purposes, this Court should, nonetheless, enjoin the banks from

11   complying with them because the committees really want to

12   collect and expose the financial documents of the President and

13   his children and grandchildren for the sake of exposure.

14             In response, the committees contend that plaintiffs’

15   contention is unsupported by anything other than political

16   rhetoric and press statements, and note that even if plaintiffs

17   had provided some basis to question the committees’ motives,

18   the Court should not look behind the legitimate legislative

19   purpose of the investigations.

20             The Court agrees with the committees.         The committees’

21   alleged ulterior motives, even if such exist, are insufficient

22   to vitiate their subpoena powers.       In their papers, plaintiffs

23   quote Watkins for the notion that there is no congressional

24   power to expose for the sake of exposure.         That much is true.

25             Had plaintiffs read further, however, they would


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 576 of 589   76
     J5MPTRU2

1    realize that the propriety of legislative motives is not a

2    question left to the courts.       As the Supreme Court explained in

3    the same paragraph relied upon by plaintiffs:         We have no doubt

4    that there is no congressional power to expose for the sake of

5    exposure.   The public is, of course, entitled to be informed

6    concerning the workings of its government.         That cannot be

7    inflated into a general power to expose, where the predominant

8    result can only be an invasion of the private rights

9    of individuals.

10             But a solution to our problem is not to be found in

11   testing the motives of committee members for this purpose.

12   Such is not our function.      Their motives alone would not

13   vitiate any investigation which had been instituted by a

14   House of Congress if that assembly's legislative purpose is

15   being served.

16             Put simply, even in the face of investigations in

17   which the predominant result is exposure of an individual’s

18   privacy, courts generally lack authority to halt an

19   investigation otherwise supported by a facially legitimate

20   legislative purpose.

21             The Supreme Court has repeated this over and over

22   again. See, e.g., Eastland, at 508 (“Our cases make clear that

23   in determining the legitimacy of a congressional act, we do not

24   look to the motives alleged to have prompted it.”); Sonzinsky

25   v. United States, 300 U.S. 506 ("Inquiry into the hidden


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 577 of 589   77
     J5MPTRU2

1    motives which may move Congress to exercise a power

2    constitutionally conferred upon it is beyond the competency of

3    courts.”); Smith v. Kansas City Title & Tr. Co., 255 U.S. 180,

4    (“Nothing is better settled by the decisions of this court than

5    that, when Congress acts within the limits of its

6    constitutional authority, it is not the province of the

7    judicial branch of the government to question

8    its motives.”); and United States v. O’Brien, 391 U.S. 367,

9    ("It is a familiar principle of constitutional law that this

10   Court will not strike down an otherwise constitutional statute

11   on the basis of an alleged illicit legislative motive.”).

12             Of course, it is true that abuses of the investigative

13   process may imperceptibly lead to abridgment of protected

14   freedoms.   Citing Watkins.     But this danger, too, has been

15   addressed thoroughly by the Supreme Court in prior decisions.

16   The Supreme Court has detailed the remedy for all left

17   uncomfortable with the idea of a congressional committee

18   probing through the financial history of an individual on

19   grounds, pretextual, even if technically legal.

20             In Barenblatt, the Supreme Court said:         "It is, of

21   course, true that if there be no authority in the judiciary to

22   restrain a lawful exercise of power by another department of

23   the government, where a wrong motive or purpose has impelled to

24   the exertion of the power, that abuses of a power conferred may

25   be temporarily effectual.      The remedy for this, however,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 578 of 589        78
     J5MPTRU2

1    lies not in the abuse by the judicial authority of its

2    functions, but in the people upon whom, after all, under our

3    institutions, reliance must be placed for the correction of

4    abuses committed in the exercise of a lawful power."

5              In other words, the correction of abuses committed in

6    the exercise of a lawful power is a matter left to voters, not

7    judges.   Moreover, the propriety of making plaintiffs’ finances

8    a subject of the committees’ investigation is a subject on

9    which the scope of the Court’s inquiry is narrow.          Citing

10   Eastland.

11             The wisdom of this approach is beyond reproach.             As

12   explained by the Supreme Court, inquiries into congressional

13   motives or purposes are a hazardous matter.         Citing O’Brien,

14   391 U.S. at 383.     And in times of political passion, dishonest

15   or vindictive motives are readily attributed to legislative

16   conduct and as readily believed.

17             Thus, as the Court stated in Barenblatt, so long as

18   Congress acts in pursuance of its constitutional power, the

19   Judiciary lacks authority to intervene on the basis of the

20   motives which spurred the exercise of that power.          Accordingly,

21   the Court finds that the committees’ alleged ulterior motives,

22   assuming they exist, do not vitiate the legitimate legislative

23   purposes supporting the challenged subpoenas.

24             At bottom, the committees’ power to issue and enforce

25   the subpoenas at issue is well settled.        What’s more, it is


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 579 of 589   79
     J5MPTRU2

1    appropriate to observe that just as the Constitution forbids

2    the Congress to enter fields reserved to the Executive and

3    Judiciary, it imposes on the Judiciary the reciprocal duty of

4    not lightly interfering with Congress’s exercise of its

5    legitimate powers.     Citing Hutcheson, 369 U.S. at 622.

6              Having been satisfied that the committees have

7    exercised their legitimate powers in issuing the challenged

8    subpoenas, the Court concludes that plaintiffs are highly

9    unlikely to succeed on the merits of their constitutional

10   claim, a conclusion that weighs against preliminary injunctive

11   relief.

12             The Court now turns to whether they have, nonetheless,

13   shown sufficiently serious questions going to the

14   merits of their claim, along with a balance of hardships tipped

15   decidedly in their favor.

16             To begin, the Court notes that, based on the facts of

17   this particular case, it is uncertain whether plaintiffs may

18   show entitlement to injunctive relief merely by showing serious

19   questions going to the merits.

20             The Second Circuit has explained that where the moving

21   party seeks to stay government action taken in the public

22   interest pursuant to a statutory or regulatory scheme, the

23   district court should not apply the less rigorous "serious

24   questions" standard and should not grant the injunction unless

25   the moving party establishes, along with irreparable injury, a


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 580 of 589   80
     J5MPTRU2

1    likelihood that he will succeed on the merits of his claim.

2    Citing Citigroup, 598 F.3d at 35.

3              This exception reflects the idea that governmental

4    policies implemented through legislation or regulations

5    developed through presumptively reasoned democratic processes

6    are entitled to a higher degree of deference and should not be

7    enjoined lightly.

8              Here, of course -- let me read ahead -- plaintiffs

9    contend that they have identified several serious questions

10   warranting preservation of the status quo because if the Court

11   accepts the committees’ view of the law, then Congress can

12   issue a subpoena on any matter, at any time, for any reason, to

13   any person, and there is basically nothing a federal court can

14   do about it.

15             But, as previously explained, that is not the case.

16   There are several limits to the Committees’ power to

17   investigate in aid of its legislative functions.

18             Plaintiffs similarly point out that the question

19   whether the RFPA applies to Congress is one that this Court

20   will be the first in the country to decide.         But, while that

21   may be true, plaintiffs’ statutory argument fails to rise to

22   the level of “serious,” as the plain text and structure of the

23   RFPA, along with binding Supreme Court precedent interpreting

24   substantively identical language, strongly undercut their

25   proposed interpretation of the statute.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 581 of 589    81
     J5MPTRU2

1              Finally, plaintiffs urge the Court to go the way of

2    the Court of Appeals in Eastland by staying this case pending a

3    decision on the merits.      In Eastland, the Court of Appeals

4    stayed enforcement of a congressional subpoena directing a bank

5    to produce the financial records of an organization.           While the

6    ultimate question decided in Eastland is the same presented

7    here, that is, whether a congressional subpoena issued to a

8    third party was a product of legitimate legislative activity, a

9    question, by the way, answered in the affirmative by the

10   Supreme Court, the procedural postures differ greatly,

11   warranting a different result here.

12             Central to the Court of Appeals’ decision to grant a

13   stay in Eastland, aside from its determination that

14   irreparable harm was likely to befall plaintiffs absent

15   intervention, was its determination that serious constitutional

16   questions were presented by this litigation, which require more

17   time than is presently available for proper consideration.

18   Citing 488 F.2d at 1256.

19             The challenged subpoena in that case was issued on

20   May 28, 1970, with a return date of June 4.         The organization

21   sued to enjoin compliance with the subpoena on June 1.           The

22   district court denied the injunction on June 1.          Thus, while

23   the record is unclear as to when the organization noted an

24   appeal, at most, the Court of Appeals had two days to review

25   the merits of plaintiff’s arguments before the return date was


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 582 of 589   82
     J5MPTRU2

1    to take effect.

2              Indeed, the Court of Appeals noted that the decisive

3    element in their decision to stay the case was that, absent a

4    stay, the case would be mooted on the same morning that their

5    decision issued.     Consequently, with only, at most, two days to

6    have reviewed plaintiff’s application, a stay was a prudent

7    move by the Court of Appeals.

8              Here, plaintiffs first filed suit on April 29, 2019.

9    So the Court had the case before it for roughly three weeks, as

10   compared with, at most, two days in Eastland; and, while the

11   instant motion remains pending, the committees have agreed not

12   to enforce the subpoenas.      So the Court had the benefit of the

13   time necessary to thoroughly consider the merits of

14   plaintiffs’ motion.     As well, I should note, the thorough

15   opinion of Judge Mehta of the D.C. District Court.

16   Consequently, the Court of Appeals’ actions in Eastland has

17   little bearing here.

18             Moreover, the biggest difference between the

19   circumstances before this Court and the Court of

20   appeals in Eastland is clear.       The Court of Appeals in Eastland

21   did not have the benefit of the Supreme Court’s opinion in

22   Eastland, which reversed the Court of Appeals in an

23   eight-to-one decision, laying out the same framework the Court

24   uses today to resolve this case.

25             So, while the question at the heart of this case


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 583 of 589   83
     J5MPTRU2

1    concerning the extent congressional power may have been an open

2    and serious one before, it is not nearly so serious today.

3    Of course, use of congressional subpoena power to receive from

4    a third party a sitting President’s financial records will

5    always be serious in that the outcome will have serious

6    political ramifications.

7              In the context of judicial interpretation, however,

8    the word “serious” relates to a question that is both serious

9    and open to reasonable debate.       Otherwise, every complaint

10   challenging the power of one of the three coordinate branches

11   of government would result in preliminary relief, regardless of

12   whether established law renders the complaint unmeritorious.

13   Indeed, every litigant that comes before the Court seeks relief

14   that is she considers serious.       That cannot be the law.

15             Whereas, here, a subdivision of Congress acts

16   plainly within its constitutional authority, preliminary

17   injunctive relief will not issue simply because the plaintiff

18   challenges that authority.      More is required to demonstrate

19   entitlement to extraordinary and drastic relief in the form of

20   a preliminary injunction.

21             The Court concludes that plaintiffs have not raised

22   any serious questions going to the merits.         As the above

23   analysis makes clear, the Supreme Court has likely foreclosed

24   the path plaintiffs ask this Court to travel.         It is well

25   settled that the committees possessed the power to issue


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 584 of 589   84
     J5MPTRU2

1    and enforce subpoenas of the type challenged by Plaintiffs, and

2    it is also plain, based on standard constructions of statutory

3    interpretation and prior Supreme Court cases, that the RFPA

4    is no hurdle to the committees’ efforts to obtain the financial

5    information sought.

6              Accordingly, the Court finds that the statutory

7    questions in this case are not sufficiently serious in light of

8    the governing law.     In any event, as explained below,

9    plaintiffs have failed to demonstrate that the balance of the

10   hardships weighs in their favor.       Accordingly, even if the

11   questions were sufficiently serious, injunctive relief remains

12   unwarranted.

13             The Court finds that Plaintiffs have also failed to

14   establish that the balance of equities and hardships, along

15   with the public interest, favor a preliminary injunction.

16   These factors merge when the Government is the opposing party.

17   Citing Nken, 556 U.S. at 435.

18             The Court has found that the committees’ subpoenas are

19   likely lawful.    Thus, delaying what is likely lawful

20   legislative activity is inequitable.        With respect to the

21   balance of hardships, plaintiffs compare the irreparable harm

22   that they are likely to suffer with what they maintain is the

23   committees’ sole potential hardship, namely, some delay before

24   receiving the documents if the committees activities are deemed

25   lawful.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 585 of 589   85
     J5MPTRU2

1              Plaintiffs maintain that courts have consistently held

2    that such harm is given little weight.        But here, the

3    committees have alleged a pressing need for the subpoenaed

4    documents to further their investigation, and it is not the

5    role of the Court or plaintiffs to second guess that need,

6    especially in light of the Court’s conclusions that the

7    requested documents are pertinent to what is likely a lawful

8    congressional investigation.

9              What’s more, because the House of Representatives is

10   not a "continuing body,” see Eastland, 421 U.S. at 512, any

11   delay in the proceedings may result in irreparable harm to the

12   committees.    Thus, the Court finds that the balance of

13   hardships and equities do not tip in plaintiffs’ favor, much

14   less decidedly in their favor, as the standard in this circuit

15   requires.

16             Turning to the public interest, plaintiffs contend

17   that this factor weighs strongly in favor of preserving the

18   status quo because applying the law in a way that violates the

19   Constitution is never in the public’s interest and no public

20   interest in advanced by allowing the committees to

21   enforce illegal subpoenas.      These rationales, of course,

22   presupposes the subpoenas’ illegality.

23             Here, the Court has already determined that there is a

24   strong likelihood that the committees actions are lawful, and

25   courts have long recognized a clear public interest in


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 586 of 589   86
     J5MPTRU2

1    maximizing the effectiveness of the investigatory powers of

2    Congress.   See e.g. Exxon Corp. v. F.T.C., 589 F.2d 582.

3              And, in the committees’ words, “Plaintiffs’ contrary

4    argument ignores the clear and compelling public

5    interest in expeditious and unimpeded Congressional

6    investigations into core aspects of the financial and election

7    systems that touch every member of the public.”

8              The Court agrees and, therefore, finds that the public

9    interest weighs strongly against a preliminary injunction.

10             As the Supreme Court noted in Watkins, “it is

11   unquestionably the duty of all citizens to cooperate with the

12   Congress in its efforts to obtain the facts needed for

13   legislative action. It is their unremitting obligation to

14   respond to subpoenas, to respect the dignity of the Congress

15   and its committees, and to testify fully with respect to

16   matters within the province of proper investigation.”

17             Here, the Court finds that the challenged subpoenas

18   fall within the province of proper congressional investigation.

19   Accordingly, the Court will not enjoin the committees’ efforts

20   to enforce the subpoenas.

21             Finally, Plaintiffs contend that the Court should

22   issue an injunction to preserve the status quo because refusing

23   to do so may otherwise moot their right to appeal, a classic

24   form of irreparable harm.

25             The Court is unpersuaded.       Plaintiffs will have ample


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 587 of 589      87
     J5MPTRU2

1    time to appeal the Court’s decision before it takes effect.

2    The committees have already agreed to

3    suspend enforcement of the subpoenas until seven days following

4    resolution of plaintiffs’ motion for preliminary injunction.

5              Once the Court’s decision is entered on the docket,

6    plaintiffs may immediately appeal the decision to the Court of

7    Appeals, pursuant to 28 U.S.C. Section 1292(a)(1).          Moreover,

8    plaintiffs are free to ask the Court of Appeals for a stay

9    pending review of this Court’s decision, which the Court of

10   Appeals will have discretion to grant, if warranted.

11   Plaintiffs need not reinvent the wheel in applying for a stay,

12   given the substantial overlap between factors justifying a stay

13   and preliminary injunction.      See e.g. Nken v. Holder, 556 U.S.

14   418.

15             Plaintiffs simply can, likely will, and almost

16   certainly must, proffer the same arguments raised here.

17   Indeed, the Court takes judicial notice that plaintiffs filed a

18   notice of appeal the following morning after the D.C. district

19   court ruled against them in that case earlier this week.              Thus,

20   contrary to plaintiffs’ arguments, refusal to issue an

21   injunction here would not moot plaintiffs’ right to an appeal.

22             For the reasons set forth above, plaintiffs’ motion

23   for a preliminary injunction is denied.        That constitutes the

24   opinion of the Court.

25             And with that, Mr. Strawbridge, is there anything else


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 588 of 589    88
     J5MPTRU2

1    that we need to do today?

2              MR. STRAWBRIDGE:     Yes, your Honor.     This may just be

3    pro forma, in light of your Honor's opinion.         I do believe we

4    are required to request a stay of the district court pending

5    appeal.   That result may be preordained, but I want to put on

6    the record that we are requesting a stay.         I don't know if the

7    Court desires or wants briefing on that, or if it would like to

8    make the ruling clear now.

9              THE COURT:    That application is denied.

10             MR. STRAWBRIDGE:     All right.    Then I also take it that

11   no administrative stay?      The Court of Appeals' own

12   administrative stay is appropriate at this time?

13             THE COURT:    That is correct.

14             MR. STRAWBRIDGE:     Thank you, your Honor.

15             THE COURT:    Mr. Letter?

16             MR. LETTER:    I have nothing further, your Honor,

17   unless you have any questions.

18             THE COURT:    I don't.    What do the parties expect to be

19   their next steps?     Mr. Strawbridge, I assume there will be an

20   appeal?

21             MR. STRAWBRIDGE:     Obviously, I haven't had a chance to

22   talk to anybody yet, but that's probably a safe bet.           We will,

23   obviously, confer with our client and take appropriate action

24   as quickly as we can.

25             THE COURT:    We will put a short order on the docket as


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:19-cv-02379-KBJ Document 22-3 Filed 08/26/19 Page 589 of 589   89
     J5MPTRU2

1    soon as practicable.

2              MR. STRAWBRIDGE:     Okay.   Thank you.

3              THE COURT:    Thank you, folks.     Unless there is

4    anything else, we are adjourned.

5              (Adjourned)

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
